Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 1 of 110 PageID #: 3956
                                                        ERIC LARSON 4/8/2019

                                                              Page 1                                                         Page 3
       1             UNITED STATES DISTRICT COURT                       1                  EXHIBITS
                                                                        2   NO.           DESCRIPTION           PAGE
       2             EASTERN DISTRICT OF MISSOURI                       3   Exhibit 9 Picture taken from the
       3                EASTERN DIVISION                                           Washington and Tucker
       4                                                                4          location                128
                                                                        5   Exhibit 10 10/11/17 email from Carl
       5    MALEEHA AHMAD, ET AL., )                                               Filler with attached Scope
                            )                                           6          of Work for Critical
       6        Plaintiffs,     )                                                  Incident Review document        154
                                                                        7
                            )                                               Exhibit 11 Operational Planning,
       7    vs.               ) Case No. 4:17-CV-2455-CDP               8          Major Event - After Action
                            )                                                      Critique               162
                                                                        9
       8    CITY OF ST. LOUIS,        )                                     Exhibit 12 Chapter 574 sections of
            MISSOURI,              )                                   10          the Missouri Revised
       9                    )                                                      Statutes              170
                Defendant.        )                                    11
                                                                            Exhibit 13 Metropolitan Police
      10                                                               12          Department, September 1,
      11                                                                           2017, Instructions for the
      12                                                               13          Issuance of Warning from
                                                                                   Police Officer Unlawful
      13                                                               14          Assembly, Dispersal Order      203
      14                                                               15   Exhibit 14 Civil Disobedience
      15                                                                           Response Operations Plan
                                                                       16          relative to the expected
      16                                                                           Stockley verdict dated
      17             DEPOSITION OF ERIC LARSON                         17          9/27/17                 206
      18           TAKEN ON BEHALF OF THE PLAINTIFFS                   18   Exhibit 15 Training Course Lesson
                                                                                   Plan, Course Title: Civil
      19               APRIL 8, 2019                                   19          Disobedience Team/7250
      20                                                                           Training dated September
      21                                                               20          2014                    219
                                                                       21   Exhibit 16 Declaration of Charles
      22                                                                           Wall, with attached
      23
                                                 Exhibit B
                                                                       22          Exhibit A                223
      24                                                               23
                                                                       24
      25                                                               25   (Exhibits attached to transcript.)


                                                              Page 2                                                         Page 4
       1                  INDEX                                         1               UNITED STATES DISTRICT COURT
       2                  WITNESSES                                     2               EASTERN DISTRICT OF MISSOURI
       3   ALL WITNESSES PAGE                                           3                  EASTERN DIVISION
       4   For Plaintiffs
       5    ERIC LARSON                                                 4
       6     Examination by Mr. Praiss            7                     5     MALEEHA AHMAD, ET AL., )
       7     Examination by Mr. Dierker           247                                         )
       8     Re-Examination by Mr. Praiss          251                  6         Plaintiffs,     )
       9                                                                                      )
      10                  EXHIBITS                                      7     vs.               ) Case No. 4:17-CV-2455-CDP
      11   NO.           DESCRIPTION        PAGE
      12   Exhibit 1 11/16/17 email from                                                      )
                  Lawrence O'Toole           17                         8     CITY OF ST. LOUIS,        )
      13                                                                      MISSOURI,              )
           Exhibit 2 Fourth Amended Rule                                9                     )
      14          30(b)(6) Deposition Notice   20                                 Defendant.        )
      15   Exhibit 3 Civil Disobedience Response                       10
                  Operations Plan section,
      16          CITY 00430 through CITY 00438          62            11
      17   Exhibit 4 Metropolitan Police                               12             DEPOSITION OF WITNESS, ERIC LARSON,
                  Department - City of St.                             13     produced, sworn and examined on the 8th day of
      18          Louis, Office of the Chief                           14     April, 2019, between the hours of eight o'clock in
                  of Police, Special Orders   83                       15     the forenoon and six o'clock in the afternoon of
      19                                                               16     that day, at the Office of the St. Louis City
           Exhibit 5 City of St. Louis Law
      20          Department Police Section                            17     Counselor, 1200 Market Street, City Hall, St.
                  Protest Law, 8/16/17      86                         18     Louis, Missouri, before Tara Schwake, a Registered
      21                                                               19     Professional Reporter, Certified Realtime Reporter,
           Exhibit 6 Settlement Agreement in                           20     Certified Shorthand Reporter (IL), Certified Court
      22          Templeton v. Dotson case         93                  21     Reporter (MO), and Notary Public within and for the
      23   Exhibit 7 Declaration of Jerome V.                          22     State of Missouri.
                  Baumgartner              101
      24                                                               23
           Exhibit 8 Picture taken from                                24
      25          Washington and Tucker           117                  25


                                                                                                                     1 (Pages 1 to 4)
                                                 ALARIS LITIGATION SERVICES
    www.alaris.us                                   Phone: 1.800.280.3376                                         Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 2 of 110 PageID #: 3957
                                    ERIC LARSON 4/8/2019

                                        Page 5                                                  Page 7
       1    APPEARANCES                           1            IT IS HEREBY STIPULATED AND AGREED by
       2                                          2   and between Counsel for Plaintiffs and Counsel for
       3    FOR THE PLAINTIFFS:                   3   Defendant that this deposition may be taken by Tara
       4       ACLU OF MISSOURI FOUNDATION        4   Schwake, Notary Public and Certified Realtime
       5       906 Olive Street, Suite 1130       5   Reporter, thereafter transcribed into typewriting,
       6       St. Louis, Missouri 63101          6   with the signature of the witness being expressly
       7       (314) 652-3114                     7   reserved.
       8       by: Mr. Omri Praiss                8                 ERIC LARSON,
       9           Ms. Jessie Steffan             9   of lawful age, having been produced, sworn, and
      10       opraiss@aclu-mo.org               10   examined on the part of Plaintiffs, testified as
      11       jsteffan@aclu-mo.org              11   follows:
      12                                         12                  *****
      13    FOR THE DEFENDANT:                   13        (Deposition commenced at 9:58 a.m.)
      14       OFFICE OF THE CITY COUNSELOR      14                 EXAMINATION
      15       1200 Market Street, Room 314      15   QUESTIONS BY MR. PRAISS:
      16       St. Louis, Missouri 63103         16        Q Good morning.
      17       (314) 621-3361                    17        A Good morning.
      18       by: Mr. Robert Dierker            18        Q My name's Omri Praiss, I'm an
      19           Ms. Abby Duncan               19   attorney with the ACLU and we're here today for a
      20           Mr. Andrew Wheaton            20   deposition in a case involving -- titled Ahmad
      21       dierkerr@stlouis-mo.gov           21   versus City of St. Louis.
      22                                         22            Are you familiar with that case?
      23                                         23        A I am.
      24                                         24        Q Could you state your name for the
      25                                         25   record?


                                        Page 6                                                  Page 8
       1    COURT REPORTER:                       1        A For the record, my name is Eric
       2      TARA SCHWAKE, CRR, RPR, CCR, CSR    2   Larson.
       3      Alaris Litigation Services          3        Q And if I refer to you as Mr. Larson,
       4      711 North 11th Street               4   is that okay?
       5      St. Louis, Missouri 63101           5        A That is fine.
       6      (314) 644-2191                      6        Q Have you ever been deposed before?
       7      1-800-280-DEPO                      7        A I have.
       8      transcripts@alarislitigation.us     8        Q How many times?
       9                                          9        A At least once that I'm aware of.
      10                                         10        Q How recently was that?
      11                                         11        A That has been probably 15 years ago.
      12                                         12        Q It's been a while.
      13                                         13        A Yes.
      14                                         14        Q I'll give you a quick refresher.
      15                                         15   Basically I'll be asking you a lot of questions
      16                                         16   today, and we have a court reporter who is
      17                                         17   transcribing everything. Please let me finish my
      18                                         18   questions even when you can probably anticipate
      19                                         19   what I'm going to ask you so that the record is
      20                                         20   clear. I'll do the same and let you finish your
      21                                         21   answers before I ask a new question. Is that fair?
      22                                         22        A It is.
      23                                         23        Q If at any time I ask you a question
      24                                         24   today that you don't understand, please ask me to
      25                                         25   rephrase it. Otherwise, I'm going to assume you


                                                                                   2 (Pages 5 to 8)
                                ALARIS LITIGATION SERVICES
    www.alaris.us                  Phone: 1.800.280.3376                          Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 3 of 110 PageID #: 3958
                                               ERIC LARSON 4/8/2019

                                                     Page 9                                                     Page 11
       1   understood my question. Is that acceptable?            1   to anything final at this point.
       2        A That's acceptable.                              2            MR. DIERKER: I understand.
       3        Q Okay. Are you under any medication              3        Q (BY MR. PRAISS) Very briefly, give
       4   that impairs your ability to provide truthful and      4   me a summary of your employment background in
       5   accurate answers today?                                5   chronological order if you could.
       6        A I am not.                                       6        A Since 1994, I have been employed by
       7        Q And you understand you're under oath?           7   the St. Louis Metropolitan Police Department.
       8        A I do.                                           8        Q And summarize for me a little bit
       9        Q Subject to penalty of perjury?                  9   about what positions you have held.
      10        A I do.                                          10        A From essentially February 1995, I was
      11        Q Wonderful. Do you understand that              11   commissioned as a police officer. I was a patrol
      12   this is a deposition of what's titled a Rule          12   officer in the second district until approximately
      13   30(b)(6) deposition where you are actually            13   September of 2004.
      14   designated as the representative on behalf the City   14        Q Okay.
      15   today?                                                15        A When I was transferred to the crime
      16        A I am aware of that.                            16   laboratory and began training as a firearm and tool
      17        Q And you're going to be testifying              17   mark examiner. Which I performed until
      18   with respect to a series of topics; you understand    18   approximately February of 2010, when I was promoted
      19   that?                                                 19   to the rank of sergeant. In 2011, I became the
      20        A I do.                                          20   supervisor of the evidence technician unit. In
      21        Q If you don't mind, I'll take a few             21   January of 2013, I became the acting laboratory
      22   minutes to get a little bit of background             22   director until June of 2013, when I was promoted to
      23   information about yourself, because that may impact   23   the rank of lieutenant and given the title
      24   your testimony on some topics.                        24   laboratory director.
      25            MR. DIERKER: Excuse me, I'm sorry to         25            In September of 2015, I was promoted


                                                    Page 10                                                    Page 12
       1   interrupt but I would like to put on the record        1   to the rank of captain and transferred from the
       2   that originally the plan was that this 30(b)(6)        2   laboratory to District 5, where I remained until
       3   would cover both the Ahmad and the Molina cases and    3   approximately -- I believe it was August of 2017
       4   owing to some discovery issues in Molina, this is      4   when I was transferred to the command of
       5   going forward in the context of Ahmad but my           5   investigative services, where I remained until
       6   understanding is that topics 4, 5, 8, 9, 10, and 11    6   early 2018, I think January 2018, when I was moved
       7   duplicate topics in the 30(b)(6) notice in the         7   to be over planning and research until April of
       8   Molina case, and it's our expectation that we will     8   2018 when I was promoted to the rank of major, and
       9   not have to duplicate the testimony in Molina that     9   I have been the commander/deputy commander of
      10   is being adduced in this case.                        10   specialized enforcement since that time.
      11            MR. PRAISS: And I appreciate your            11        Q Congratulation, it's been an amazing
      12   comments. I'm not sure this is the right place and    12   career.
      13   I don't want to get into a debate with you. I know    13        A Thank you.
      14   there was correspondence between and you Tony         14        Q I can ask you a ton of questions on
      15   Rothert about that issue and I think, as you know,    15   it but I'm going to refrain because I want to focus
      16   there are still outstanding discovery issues in       16   on the 30(b)(6) but just two I need to understand.
      17   Molina but I can assure you to the extent, at all     17             In early January of 2018 you said you
      18   possible, we have no intent of duplicating this       18   were transferred to planning and research.
      19   deposition unnecessarily.                             19        A Correct.
      20            MR. DIERKER: I'm confident that you          20        Q Just explain to me a little bit of
      21   don't but I felt the need to put something on the     21   what that entails?
      22   record.                                               22        A Essentially I was moved from
      23            MR. PRAISS: That's fine, but we              23   investigative services where I was the captain of
      24   don't know what additional discovery we will be       24   homicide, bomb and arson, sex crimes, the
      25   getting and how that will impact so I can't commit    25   investigative units of the police department, over



                                                                                                  3 (Pages 9 to 12)
                                          ALARIS LITIGATION SERVICES
    www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 4 of 110 PageID #: 3959
                                                         ERIC LARSON 4/8/2019

                                                             Page 13                                                        Page 15
       1   to planning and research, which is essentially the           1   some direction from the courts.
       2   departments of research -- planning is responsible           2       Q    Since the Stockley protests, is it
       3   for writing special orders, researching policy,              3   your testimony the City has done -- made no effort
       4   preparing our crime numbers for the FBI, and that            4   to evaluate the current special orders and policies
       5   was -- that was my function.                                 5   in effect?
       6        Q And you were in that position for                     6       A    No, I would not say that.
       7   actually a very short time?                                  7       Q    So I misunderstood you. So again,
       8        A For a very short time.                                8   during the time period that you were there, help me
       9        Q Okay. And then you were transferred                   9   understand what efforts were made by the Department
      10   -- you were promoted to major; correct?                     10   of Planning and Research to, I'll broadly
      11        A Yes.                                                 11   characterize as this, to evaluate modifying
      12        Q And if I understood correctly, you                   12   policies, writing new policies, or looking at
      13   were in charge of specialized enforcement?                  13   lessons learned from the Stockley protest. I'm
      14        A I was the commander of specialized                   14   trying to make is as broad as possible.
      15   enforcement from April of 2018 through December of          15       A    If you're trying to make it as broad
      16   2018, and then in 2019 I became the deputy                  16   as possible, we're discussing several areas that
      17   commander. We have had several department                   17   are outside the scope of planning and research.
      18   reorganizations between April of 2017 through               18   Planning and research is an area that generally
      19   December of 2018.                                           19   works at the direction of the Chief of Police or
      20        Q As deputy commander, it's still over                 20   senior command. So a request has to come from that
      21   specialized enforcement?                                    21   office to the planning and research unit to perform
      22        A Correct.                                             22   functions related to policy reviews, changes in
      23        Q So my question is, what does the term                23   policy, changes in direction on that. And when
      24   specialized enforcement, what does that entail?             24   we're talking about policy, we're talking about all
      25        A Essentially specialized enforcement                  25   department policy.


                                                             Page 14                                                        Page 16
       1   are primarily uniformed members of the department            1            So I mean, there's something
       2   who are not in district assignment. So I'm in                2   somewhere along the lines of 3,000 pages of
       3   charge of, as the deputy commander, I report to a            3   department policy. So to say we have made no
       4   colonel, I have a captain that reports to me, but            4   changes in policy during that time, I don't believe
       5   the units are SWAT, K-9, aviation, traffic,                  5   would be fair. To say that we didn't talk or
       6   commercial motor vehicle inspection, special                 6   discuss about things related to protests or protest
       7   operations, which relates primarily to anti-crime            7   activity, I can't say we did or I can't say that we
       8   and auto theft. Our drug enforcement and                     8   did not. We may have, but because of the ongoing
       9   interdiction units, public transportation, and park          9   litigation, no concrete direction had been
      10   rangers. I think that's everybody.                          10   determined on which things would need to be
      11       Q      Altogether, how many officers report             11   modified or not be modified.
      12   to you?                                                     12         Q Let me follow up a little bit. If I
      13       A     I think it's somewhere about 96 to a              13   understood correctly with respect to planning and
      14   hundred.                                                    14   research, you indicate that the Chief of Police
      15       Q      During the period when you were in               15   would have to make a request of the department to
      16   charge of planning and research the first four              16   investigate something?
      17   months of 2018, you mentioned that you were working         17        A Or a senior command, so a colonel,
      18   on writing special orders and researching policy?           18   assistant chief.
      19       A     To some extent, yes.                              19         Q To your knowledge, since September of
      20       Q      During that time, did you do any work            20   2017, has the Chief of Police made any requests to
      21   that related in any way to what had occurred in the         21   the planning and research group, department, that
      22   Stockley protests?                                          22   related to the Stockley protests?
      23       A     No. Because the Stockley protest is               23        A I believe the assistant chief
      24   the subject of litigation and so we won't write             24   indicated some information which were -- which was
      25   policy until the litigation is complete or we have          25   related to I believe Judge Perry issued an order



                                                                                                            4 (Pages 13 to 16)
                                                ALARIS LITIGATION SERVICES
    www.alaris.us                                  Phone: 1.800.280.3376                                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 5 of 110 PageID #: 3960
                                               ERIC LARSON 4/8/2019

                                                    Page 17                                                    Page 19
       1   related to what we would be allowed to do or not do    1        Q Okay. You had mentioned in your
       2   as far as engaging in the dispersement of              2   testimony referring to the assistant chief
       3   individuals during protest activity. The bulk of       3   providing some communication relating to the
       4   that information is already incorporated into a        4   injunction entered by the court, preliminary
       5   special order. That Special Order is 1-01, Section     5   injunction.
       6   XIII.                                                  6        A Yes.
       7            But as far as any hard policy                 7        Q Was this the communication you were
       8   changes, I can tell you there have been none that      8   referring to?
       9   have been put into effect.                             9        A I believe so.
      10         Q And I understand you've told me that          10        Q Okay. And that's what I wanted to
      11   now twice, that there hasn't been some changes        11   confirm. Other than this communication -- strike
      12   because of litigation. My question, and I still       12   that.
      13   don't think you answered it, is, to your knowledge,   13           To whom this was communication sent?
      14   has the Chief of Police or somebody else below him    14        A It was sent to all members of the
      15   made a specific request of the planning and           15   SLMPD.
      16   research department through an email or other         16        Q So all police officers?
      17   communication, saying, I instruct to you              17        A If it went to SLMPD.org, it went to
      18   investigate and look at policies that in any way      18   all employees of the Metropolitan Police
      19   relate to what happened in the Stockley protests?     19   Department.
      20         A I would say to the best of my                 20        Q Other than this email telling all
      21   knowledge, no.                                        21   members of the St. Louis Metropolitan Police
      22         Q Thank you. I appreciate that answer.          22   Department to familiarize themselves with the order
      23   Mark this.                                            23   issued by the judge, are you aware of any other
      24            (Plaintiffs' 30(b)(6) Exhibit 1              24   steps taken by the St. Louis Metropolitan Police
      25   marked for identification by the court reporter.)     25   Department to train or inform the police officers


                                                    Page 18                                                   Page 20
       1         Q (BY MR. PRAISS) Mr. Larson, you have           1   of the terms of the injunction?
       2   Exhibit 1?                                             2           MR. DIERKER: I think I have to
       3         A I do.                                          3   object to the form of that question because it
       4         Q You said something a few seconds ago           4   could be calling for privileged communications.
       5   in your answer that prompted me to think of this       5        Q (BY MR. PRAISS) Let me make it clear
       6   exhibit, so I figured I'd just real quickly ask a      6   to you. At no point today do I want you to tell me
       7   couple questions about it.                             7   about communications that attorneys had with you or
       8            Do you see this as an email that was          8   with police officers; okay? To the extent there
       9   sent on November 16, 2017, by Lawrence O'Toole?        9   are, I'm not interested, I'm not entitled to those.
      10         A I do.                                         10            Separate from that, my question is,
      11         Q And it indicates it has an attachment         11   to your knowledge, other than this one short little
      12   to it which is the Ahmad Preliminary Injunction, I    12   email that we have in front us here that was sent
      13   believe it's referring to the order that was issued   13   on November 16, 2017, are you aware of any other
      14   by the judge in this case?                            14   communications or efforts undertaken by the St.
      15         A Correct.                                      15   Louis Metropolitan Police Department to train
      16         Q Okay. Have you had an opportunity at          16   police officers with respect to the substance of
      17   any time since November of 2017 to review that        17   the preliminary injunction issued by the court in
      18   order?                                                18   this case?
      19         A Let me think. I have -- I obviously           19        A I am not.
      20   received this email because it's directed to the      20           (Plaintiffs' 30(b)(6) Exhibit 2
      21   SLMPD. I would have printed and made a copy of        21   marked for identification by the court reporter.)
      22   this and reviewed it at around the time that it was   22        Q (BY MR. PRAISS) Mr. Larson, I hand
      23   issued. I had not reviewed this order prior to our    23   you what's been marked Exhibit 2, and this is a
      24   deposition. We may have discussed it during           24   copy of the Fourth Amended Rule 30(b)(6) Deposition
      25   settlement meetings that I was a part of.             25   Notice that was issued by us in this case to the



                                                                                                 5 (Pages 17 to 20)
                                          ALARIS LITIGATION SERVICES
    www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 6 of 110 PageID #: 3961
                                               ERIC LARSON 4/8/2019

                                                    Page 21                                                   Page 23
       1   City. You're familiar with this exhibit?               1        A Yes.
       2         A I am.                                          2        Q Okay. There is, at the end of this
       3         Q Obviously, this is the fourth one,             3   notice, if you notice, a Request for Production on
       4   which means there was an original one and a first,     4   the last page?
       5   second, and third, potentially, I assume all of        5            Do you see that?
       6   those.                                                 6        A Yes.
       7            Do you recall the first time you saw          7        Q Did you rely on any documents in
       8   any form of this depo notice, deposition notice?       8   preparing for today's deposition?
       9         A I do not recall the first time I saw           9        A I reviewed documents related to
      10   it. I don't know what version I may have seen, but    10   today's deposition.
      11   in preparation for this deposition, I saw and         11           MR. PRAISS: Okay. A question for
      12   reviewed a 30(b)(6) request.                          12   counsel. Have all of those documents been produced
      13         Q When was the first time, your best            13   to the plaintiffs in this litigation?
      14   estimate of when you saw it? Was it yesterday or a    14           MR. DIERKER: To the best of our
      15   month ago? That's what I'm trying to get at.          15   knowledge, all of the documents on which the
      16         A No, probably November, December.              16   witness relied have been produced.
      17         Q Gotcha. Thank you. Did you review             17           MR. PRAISS: Thank you. That's what
      18   it?                                                   18   I need to know.
      19         A I did.                                        19        Q (BY MR. PRAISS) And you notice now
      20         Q I think one thing I was going to put          20   the deposition notice has -- this Fourth Amended
      21   on the record also that I believe there is one        21   one has 25 different topics?
      22   topic and that's the topic number 3 that has been     22        A Yes.
      23   covered and we do not plan to cover that today,       23        Q And you understand that you have been
      24   just so you know.                                     24   designated as the representative of the City of St.
      25            If you go to the second page of this         25   Louis to testify about each of these topics except


                                                   Page 22                                                    Page 24
       1   exhibit, do you see there is a heading Relevant        1   for topic 3?
       2   Time Period and Definitions?                           2        A I do.
       3        A Okay.                                           3        Q How many hours in total would you
       4        Q Can we agree that, you know, when I             4   estimate you spent preparing for this deposition?
       5   use the reference "the City of St. Louis," or even     5        A That's difficult to say. Somewhere
       6   just the abbreviation of "the City," that this         6   between 8 and 16 over the course of several weeks,
       7   definition that's here for the City of St. Louis       7   several months, since November, and I would also
       8   would apply?                                           8   indicate that because there are apparently two
       9        A Yes.                                            9   cases that are very similar, I reviewed a lot of
      10        Q Okay. I don't want to keep saying a            10   material not all specific to Ahmad. Some were
      11   long, convoluted definition each time. And when I     11   specific to another case.
      12   say "Stockley verdict protest," do you agree with     12        Q The other case we're referring to,
      13   the definition that's here; is that acceptable?       13   Molina?
      14        A Yes.                                           14        A Correct.
      15        Q And the term "prior protests" that's           15        Q But in total in the past few weeks,
      16   defined here, can we agree that definition is going   16   since the first time you've seen this deposition or
      17   to apply today?                                       17   some prior version, your estimate is between 8 and
      18        A Yes.                                           18   16 hours?
      19        Q And then there's a definition for              19        A At least, if not more.
      20   "chemical agents."                                    20        Q Okay. Let me start with trying to
      21            Do you see that?                             21   narrow the universe of people you may have met
      22        A I do.                                          22   with. Excluding any attorneys, did you meet
      23        Q Can we agree that definition will              23   individually with anybody to prepare for today's
      24   apply except in those situations where I make it      24   deposition?
      25   clear to you that it shouldn't apply?                 25        A Not outside individuals who are in



                                                                                                 6 (Pages 21 to 24)
                                          ALARIS LITIGATION SERVICES
    www.alaris.us                            Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 7 of 110 PageID #: 3962
                                                ERIC LARSON 4/8/2019

                                                    Page 25                                                   Page 27
       1   our law department.                                    1   have done nothing else to prepare for the
       2        Q Let me start with this one. Did you             2   deposition?
       3   have meetings where attorneys were present?            3       A No, not that I'm aware of.
       4        A I did.                                          4       Q Let's start, topic number 1, sir.
       5        Q In those meetings, were there any               5       A Okay.
       6   individuals who are not attorneys also present?        6       Q Topic number 1 states, "The manner by
       7        A Yes.                                            7   which the City of St. Louis video recorded the
       8        Q Who were those individuals?                     8   Stockley Verdict Protests."
       9        A I met with Sergeant Charles Wall, who           9           Do you see that?
      10   is currently detached to our law department.          10       A I do.
      11        Q Yes. What does it mean when you say            11       Q As of September 2017, did the City
      12   "detached"?                                           12   have any rules or requirements relating to video or
      13        A His assignment is temporarily, he is           13   audio recording of police response to public
      14   temporarily assigned to the law department from his   14   protests?
      15   parent unit, and I'm not sure where that parent       15       A Well, I want to make sure I'm
      16   unit was.                                             16   answering this as completely as possible. In
      17        Q Is my understanding correct that he            17   general, there are several different ways that we
      18   was assigned to the law department to assist in       18   document protest activity. When we have a large
      19   connection with the ongoing litigation?               19   event, something that we know is going to occur,
      20        A That is my understanding.                      20   something like the Stockley protest, we put an
      21        Q Other than Charles Wall, can you               21   operations order into effect.
      22   think of any other individuals you met with in        22           As part of that operations order,
      23   connection with any meetings with attorneys in        23   there are officers who are assigned as
      24   preparing for today's deposition?                     24   Documentation Team members. Those members will
      25        A No. They provided materials, I                 25   have either still cameras or video cameras at their


                                                    Page 26                                                   Page 28
       1   reviewed materials, and we had discussions about       1   disposal to record protester and police activity
       2   those materials.                                       2   relative to the event being monitored.
       3        Q So the only non-attorney that you met           3            We also have a Real Time Crime Center
       4   in preparing for today's deposition is Charles         4   that has cameras located throughout the City which
       5   Wall; correct?                                         5   may capture incidents on video.
       6        A As far as I can recall.                         6            We also have an intelligence division
       7        Q And how long do you think met with              7   that may use video cameras to document certain
       8   Charles Wall?                                          8   aspects of their investigation or their monitoring
       9        A We had two or three different                   9   of activities, and I believe in, relative to like
      10   meetings, probably no more than, total, an hour and   10   the Stockley incident, some members of our Bicycle
      11   a half.                                               11   Response Team may have had cameras.
      12        Q Okay. Of the 8 to 16 hours that you            12         Q I appreciate that and I want to cover
      13   said you estimate you spent preparing, what           13   that information in greater detail but I still want
      14   percentage of that would you say was meeting with     14   to go back to my question. Is there something in
      15   attorneys versus you meeting by yourself?             15   writing that I'm not aware of that, where the City
      16        A Probably half and half, perhaps.               16   has laid out specific policies, rules, with respect
      17   Maybe a little different -- I spent a lot of time     17   to video or audio recording of a police response to
      18   -- obviously, anything counsel forwarded to me for    18   a public protest?
      19   review, I reviewed. So I spent a lot of time          19         A No, not specifically, other than what
      20   reading documents, I refreshed myself with a lot of   20   we've described in the operations order.
      21   the material so I would be adequately prepared to     21         Q Okay. As a matter of policy, does
      22   discuss these topics.                                 22   the City believe it's important to attempt to video
      23        Q Is it fair to say that other than the          23   record police response to public protest?
      24   meetings you have had with attorneys, the meeting     24         A From a matter of policy, we believe
      25   with Mr. Charles Wall, and your own efforts, you      25   it's important to document the activities that we



                                                                                                7 (Pages 25 to 28)
                                          ALARIS LITIGATION SERVICES
    www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 8 of 110 PageID #: 3963
                                                     ERIC LARSON 4/8/2019

                                                          Page 29                                                 Page 31
       1   take during these incidents.                              1   video recording capabilities and I guess my
       2       Q    Okay. As a matter of policy, does                2   question to you is, from the City's perspective, is
       3   the City believe it's important to attempt to video       3   there a reason not to include video capability on a
       4   record the use of chemical agents by police in            4   Bear that finds itself in positions where it
       5   response to public protests?                              5   deploys chemical munitions and, as a matter of
       6       A   Can you give me that again?                       6   policy, would be advisable to record those, no
       7       Q    Sure. As a matter of policy, does                7   different than all the other ways that the City
       8   the City believe it is important to video record          8   currently uses?
       9   the use of chemical agents by police in response to       9        A It might be advantageous for us to do
      10   public protests?                                         10   that in the future. I don't think there's a
      11       A   To the best of my knowledge, we have             11   deliberate reason we don't have it on there other
      12   no order that requires us to document by a video         12   than it probably isn't equipped with that
      13   the actual deployment of chemical agents.                13   capability and to equip it with that would be a
      14       Q    Okay. You gave me a list of                     14   monetary cost, but it's certainly something I think
      15   different ways that the City can video record            15   that's worth looking into.
      16   public protests. You mentioned Documentation Team        16        Q Are you aware of anyone suggesting
      17   members; right?                                          17   that that be done since the Stockley protest?
      18       A   Mm-hmm.                                          18   Let's start with that time period.
      19       Q    Realtime Crime Center, the                      19        A No, not to my knowledge, I don't
      20   intelligence division, and the Bicycle Team, who         20   believe so.
      21   may also have cameras; correct?                          21        Q Okay. The first mechanism you
      22       A   Correct.                                         22   mention is the Documentation Team?
      23       Q    Are there any others?                           23        A Mm-hmm.
      24       A   Well, insofar as the department                  24        Q Was the Documentation Team deployed
      25   issues cameras to patrol supervisors for the             25   in connection with the Stockley protest?


                                                          Page 30                                                Page 32
       1   documentation of regular type of crime incidents,         1        A It was.
       2   you know, there's evidence that needs to be               2        Q And did it record events from the
       3   recovered, things of that nature, but not -- but          3   Stockley protest?
       4   that's not specifically related to First Amendment        4        A To the best of my knowledge, it did.
       5   protests.                                                 5   And just as a point clarification, there are
       6        Q Okay. Any other ways?                              6   several Documentation Teams relative to the detail.
       7        A Not that I'm aware of.                             7   They are -- each CDT unit is I believe supposed to
       8        Q Does the helicopter have capability                8   have a Documentation Team, so we had several out at
       9   to video record?                                          9   -- roughly at the same time, doing similar
      10        A Yes. The -- well, I take that back.               10   functions.
      11   The helicopter has certain technological abilities,      11        Q And those members, explain to me
      12   I believe recording is one of them but I can't           12   again what is their purpose when they go out?
      13   confirm that.                                            13        A Their purpose is to primarily
      14        Q Has the City at any time considered               14   document police and citizen interaction during the
      15   including some video recording capabilities on the       15   course of a First Amendment protest. They also are
      16   Bear?                                                    16   responsible for photographing the arresting officer
      17        A The Bear may have its own type of --              17   and the arrested subject prior to the arrested
      18   I'm not intimately familiar with the mechanics of        18   subject being transported in the interest of
      19   the Bear. I know it has certain ability. I know          19   documenting, and then they have a role in the
      20   it has a PA, some other things. I don't know that        20   report preparation aspect.
      21   it has video and, to the best of my knowledge, we        21        Q You say "report preparation." What
      22   haven't ever discussed putting a camera on the           22   report are you referring to?
      23   Bear.                                                    23        A In general, there is, when incidents
      24        Q Okay. My understanding from the                   24   transpire and then arrest is made, a police report
      25   Molina depositions is the Bear does not have any         25   is prepared, and the Documentation Team participate



                                                                                                   8 (Pages 29 to 32)
                                              ALARIS LITIGATION SERVICES
    www.alaris.us                                Phone: 1.800.280.3376                               Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 9 of 110 PageID #: 3964
                                                           ERIC LARSON 4/8/2019

                                                              Page 33                                                       Page 35
       1   in that.                                                      1   individuals; correct?
       2        Q      I think you testified that each CDT               2        A Yes.
       3   unit has its own Documentation Team. What is a CDT            3        Q That would have been the purpose of
       4   unit, just to make sure I'm clear?                            4   the Documentation Team to record that incident;
       5       A      For clarification, Civil Disobedience              5   correct?
       6   Team.                                                         6        A Potentially.
       7        Q      That's what I assumed but I wanted to             7        Q When the Stockley protests were
       8   make sure.                                                    8   completed, how does -- how did the records, the
       9              And when you say "unit," what does                 9   video records taken by the Documentation Team, get
      10   that mean in connection with a CDT unit?                     10   compiled somewhere? Where are they maintained?
      11       A      Oh, in the -- if you -- when                      11   I'm trying to understand the next process.
      12   reviewing the operations order, you'll see there             12        A They would -- depending on the media
      13   will be CD Team 1 or CD Team Alpha, and then                 13   and how they were recorded, there's a couple of
      14   Evidence Collection Team 1. It just -- or                    14   different ways that they get to our property
      15   Documentation Team 1. It's just essentially the              15   custody section.
      16   officers that are assigned to that team, that unit,          16             So primarily they could be downloaded
      17   within the overall team, that has a specific                 17   and put onto a flash drive or a disk and then
      18   function.                                                    18   entered into property custody to be held for review
      19        Q      Do you know sitting here today how               19   or trial or duplication, discovery requests.
      20   many different Documentation Teams were assigned to          20             Things that would be recorded by the
      21   the Stockley protests?                                       21   Real Time Crime Center would be very similar. They
      22       A      I believe there were at least four                22   would be recorded, they would be held on a server,
      23   because I believe we had four components to the CDT          23   copies would be made and then forwarded to the
      24   team.                                                        24   either the prisoner -- prisoner -- property custody
      25        Q      Do you know if the Documentation Team            25   for holding.


                                                              Page 34                                                       Page 36
       1   was present in connection with what's been referred           1           In the cases of still photos,
       2   to in the public discourse as the kettle?                     2   anything that would have come off camera cards,
       3        A I believe they would have been                         3   those would have probably been submitted to our
       4   present but I have no firsthand knowledge that they           4   laboratory division and then held in our digital
       5   were present.                                                 5   information management system.
       6         Q Do you know if the Documentation Team                 6       Q    Is there a simple way to search, if
       7   -- strike that.                                               7   you wanted to know, get a listing of all the video
       8            Do you know if a Documentation Team                  8   -- I'm going to start with Documentation Team from
       9   was present in connection with the Luther Hall                9   the Stockley protests -- that summarizes here's the
      10   incident?                                                    10   Documentation Team, here is the dates and times and
      11        A I don't know at what point that the                   11   location of every video they have done, so it's
      12   Documentation Team would have come in on that                12   very easy to find? Like if I don't know what
      13   because they come in behind the CDT efforts, they            13   happened at this intersection at 11 o'clock, I just
      14   are stationed behind them in rank. So I assume               14   search through it and there it is?
      15   they would have been behind the officers in that             15       A    Not necessarily, I don't believe we
      16   CDT team but where their location was in connection          16   have a comprehensive data management system that --
      17   with those specific incidents, I don't know.                 17   because it's not going into a system that way.
      18         Q Because, for example, in the Luther                  18   It's going in piecemeal. The records would have
      19   Hall incident clearly there was a situation where            19   been recorded and then submitted as evidence. I
      20   police officers were interacting with people                 20   don't believe we have any type of that other than
      21   exercising their First Amendment; fair to say?               21   what the Real Time Crime Center would have related
      22        A It's fair to say there was an                         22   to their file storage method.
      23   incident, yeah.                                              23       Q    I'm going to deal with the Real Time
      24         Q And there was an interaction between                 24   Crime Center in a minute. I'm still talking about
      25   the police officers, to put it mildly, and certain           25   the Documentation Team. They complete the process,



                                                                                                             9 (Pages 33 to 36)
                                                     ALARIS LITIGATION SERVICES
    www.alaris.us                                       Phone: 1.800.280.3376                                  Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 10 of 110 PageID #:
                                     3965
                               ERIC LARSON 4/8/2019

                                                  Page 37                                                          Page 39
     1   they, if I understand correctly, transfer their        1   department has an incident and writes an official
     2   video recordings to the property custody section?      2   report, we generate a complaint number. The
     3         A Yes, sir.                                      3   complaint number is a unique identifier related to
     4         Q And my question is, who is in charge           4   that specific incident.
     5   of the property custody section back in September      5       Q    And entire, all the videos recorded
     6   or November, October of 2017, let's say? If you        6   by the Documentation Team in connection with the
     7   know.                                                  7   Stockley protests, would they all be classified
     8         A The property custody section is a              8   under one complaint or case number?
     9   unit within the police department. It reports to,      9       A    Not necessarily because multiple
    10   I believe, the commander of auxiliary services.       10   incidents might occur over the course of a time --
    11   There is a sergeant who is in charge of the           11   the time period, which would have different
    12   day-to-day operation of the property custody unit.    12   victims, different subjects; therefore, different
    13   At one time there was a lieutenant. I am not sure     13   complaint numbers could be generated.
    14   if, the time frame in question, we have a             14           So you might, if we're talking a
    15   lieutenant there or not.                              15   series in time, since the Stockley protests
    16         Q And that's fine. I understand people          16   occurred over multiple days, there could be
    17   move around quite a bit. I've gotten that             17   multiple complaint numbers related to that --
    18   impression. But regardless, whoever was in charge     18   related to those incidents that occurred during a
    19   sometime in let's say end of September, October       19   specific time frame.
    20   2017, received a significant amount of video          20       Q    To your knowledge, if today I was
    21   recordings from Documentation Teams that capture      21   looking for a specific incident, let's say I want
    22   the Stockley protests.                                22   videos taken by a Documentation Team in connection
    23             My question to you is, are you just         23   with a kettle, is a there a capability by the City
    24   throwing them in a big basket somewhere --            24   of St. Louis to locate that readily and produce it
    25         A No, no, no.                                   25   in litigation or to use it for its own purposes?


                                                  Page 38                                                          Page 40
     1        Q -- or is there any effort to                    1        A Yes, I believe so.
     2   document, saying this team recorded this time          2        Q Okay. I think you testified that
     3   period, that it's --                                   3   there is four Documentation Teams?
     4        A What would have occurred is the                 4        A Potentially. There may be more.
     5   incident would have been recorded. The record          5        Q Okay. There are two, I believe,
     6   would be associated with a complaint number. The       6   identified in the OPs plan; is that correct?
     7   material would be conveyed to the property custody     7        A Okay, yes.
     8   unit. Property custody would put it in its             8        Q Okay. Do you know what the others
     9   evidence tracking system by the complaint number.      9   are?
    10   So all evidence related to the incident would, in     10        A The potential, I was speaking of the
    11   theory, be in the property custody, tracking the      11   fact that we have -- I believe there were four CDT
    12   evidence that goes to property custody, would be in   12   teams out and I was under the impression that there
    13   their tracking software and everything that we have   13   would be one evidence team for -- one evidence
    14   related to that case would be on a list from them     14   collection team for each CDT team.
    15   but not specifically related to at a point in time    15            That may not be 100 percent accurate,
    16   this video, a second point in time this video, a      16   but I would also indicate that there are the
    17   third point in time this video. And it would be       17   ability of other individuals to collect evidence as
    18   entered by the individual who submitted the           18   well. So obviously, if there's something -- police
    19   evidence. So I submit evidence, it would be           19   officers have a duty to collect and preserve
    20   submitted by me under my name.                        20   evidence. If there was some evidence that needed
    21        Q Gotcha. You used the phrase "case              21   to be collected, we would do that.
    22   and complaint." What do you mean when you say         22        Q Were, to your knowledge, four
    23   that?                                                 23   different Documentation Teams deployed in
    24        A The complaint number relates to the,           24   connection with the Stockley protests?
    25   quote, case or incident. So any time the police       25        A I'd have to review the OPs order.



                                                                                                 10 (Pages 37 to 40)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                     Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 11 of 110 PageID #:
                                     3966
                               ERIC LARSON 4/8/2019

                                                  Page 41                                                          Page 43
     1        Q Okay. You mentioned several times               1        Q I apologize, maybe I'm getting
     2   the Real Time Crime Center is another vehicle          2   confused here. Is Genetec a software or is it
     3   through which the City can record protests?            3   actually a company?
     4        A Correct.                                        4       A I believe it is a company that
     5        Q Okay. Where is that located?                    5   manages software related to a camera, a hardware
     6        A The center itself is located in                 6   and software, so.
     7   police headquarters at 1915 Olive.                     7        Q So is it your understanding that to
     8        Q And I apologize for my ignorance.               8   the extent there is, let's say, either a software
     9   I'm learning quickly here, a steep learning curve.     9   or hardware malfunction with a particular camera
    10   But is that basically capturing what -- throughout    10   that is owned by the City, the City will contact
    11   the City, there is, I assume, a capability to         11   Genetec and say there is a problem with camera X,
    12   record what's transpiring in the City at all times?   12   you need to go out and repair it?
    13        A There are a network of cameras that            13       A Not necessarily. We would do our own
    14   are funded by police and private partnerships that    14   repair if it was within our capability. If it was
    15   are located in various areas of the City that are     15   something that was beyond our capability, we would
    16   connected to the Real Time Crime Center and the       16   probably work with Genetec to resolve an issue.
    17   Real Time Crime Center has the ability to review or   17        Q Is there a particular department
    18   record video from those locations, if needed.         18   that's responsible for that?
    19        Q Who is responsible for maintaining             19       A The City, I believe, has a department
    20   those cameras throughout the City that are            20   that maintains the cameras and they work in
    21   providing information to the Real Time Crime          21   conjunction with the Real Time Crime Center. At
    22   Center?                                               22   one time the Real Time Crime Center did do some
    23        A I believe it is the City's                     23   camera maintenance. I'm not sure what time frame
    24   responsibility; although, I think it depends on who   24   they stopped doing that and the City took over
    25   owns the camera as far as because I do know that      25   relative to the merger of the City and the police


                                                 Page 42                                                           Page 44
     1   we, as in the police department, have relationships    1   department. There's been lots of changes that I
     2   with private entities that allow us access to their    2   may not be aware of.
     3   cameras but I believe they're responsible for the      3       Q    Does this department that you
     4   maintenance of those cameras. It's not assumed by      4   mentioned have a name?
     5   the City.                                              5       A    I'm not sure what the City calls
     6         Q So to the extent the camera is owned           6   that.
     7   by a private entity, they're clearly responsible       7       Q    Was that department --
     8   for maintaining their own cameras but all the          8       A    It could be --
     9   cameras that are owned by the City, is it fair to      9       Q    Was that department in existence
    10   say the City is responsible for maintaining them?     10   around September and October of 2017?
    11         A I believe that would be fair to say.          11       A    I don't know, but I believe so.
    12         Q Does the City, to your knowledge,             12       Q    Because I'm really focusing about
    13   utilize the services of an independent contractor     13   that time period. So, hypothetically, if there was
    14   to maintain the cameras to the extent they            14   a camera that malfunctioned in, say, September of
    15   malfunction?                                          15   2017, and somebody in the City learned about this
    16         A When we have a vendor that we work            16   camera malfunction, I'm trying to understand the
    17   with that is the camera platform, as I understand     17   process of how that would be communicated to whom
    18   it, there are potential video platforms, different    18   and such that it could be repaired.
    19   video platforms available for this type of unit.      19       A    I would assume, as I understand it,
    20   We use a platform, I believe it's called Genetec,     20   that if we know that there is a camera
    21   and that is the platform that we utilize to -- when   21   malfunctioning, we bring it to the attention of the
    22   we have issues with our cameras. So the cameras       22   City group and they assist in getting it resolved.
    23   need to be Genetec compatible, which is a system      23       Q    Would that typically happen by
    24   style, and that we would work with them if there      24   communicating through email?
    25   was some issue with the recordings.                   25       A    I would assume it would be a phone



                                                                                                  11 (Pages 41 to 44)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                     Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 12 of 110 PageID #:
                                     3967
                               ERIC LARSON 4/8/2019

                                                 Page 45                                                     Page 47
     1   call or an email notifying them.                       1   the best of your knowledge, have been retained?
     2        Q Would there typically be a record               2        A To the best of my knowledge, those
     3   showing what the repair is -- what repairs are         3   have been retained and produced.
     4   necessary and that the repairs have been completed?    4        Q Is that also true with respect to the
     5        A I assume we would be notified that              5   recording done by the Documentation Team?
     6   the repairs are completed. That would be a             6        A Yes.
     7   communication between the City department and the      7        Q And with respect to the method in
     8   Real Time Crime Center or the people that are          8   which the Real Time Crime Center maintains its
     9   maintaining that.                                      9   records, is it fair to say that there's a really
    10        Q With respect to the Real Time Crime            10   easy way to identify, if I'm looking for a
    11   Center, in particular focusing the time period        11   particular video recording, to search for it by
    12   again of during and after the Stockley protests, it   12   date and the location of that camera?
    13   immediately has access to all video recording         13        A Yes. They should be able to do that
    14   through the cameras that the City operates as well    14   for you.
    15   as public -- private entities; correct?               15        Q Okay. Does the City have any
    16        A I believe they have the capability of          16   specific rules, handwritten rules, or policies with
    17   reviewing those. They're not looking at every         17   respect to the retention of video recordings
    18   camera that's across the City all the time.           18   involving protests?
    19        Q How are those records being retained           19        A I don't believe we have a specific
    20   by the Real Crime Center?                             20   retention policy related to protests specifically.
    21        A Essentially what happens is data               21        Q Does it have -- is there a general
    22   comes in, depending on how, who owns the camera,      22   document retention policy that would cover those?
    23   there is an overwrite period somewhere between 7      23        A I don't believe so. I don't believe
    24   and 30 days. Obviously if -- in the case of           24   we have a specific, at least from the police
    25   something like this Stockley protest where we know    25   department side, other than what we discuss related


                                                 Page 46                                                    Page 48
     1   that there is the potential for litigation or          1   to our in car camera videos, I don't believe that
     2   issues or things that we are going to want to look     2   Real Time Crime Center has their own. They may
     3   at again, that information is downloaded and stored    3   have their own policy on that written policy but I
     4   on the server and the files are named, listed, and     4   don't think I've seen that as far as part of the
     5   it's maintained on that server pending                 5   department's overall special orders.
     6   determination of do we need this or do we not need     6         Q I'm a little perplexed and want to
     7   it.                                                    7   make sure I'm hearing you correctly. Is it your
     8         Q To your knowledge, have all of those           8   testimony that the City of St. Louis does not have
     9   records from the Real Crime Center been retained       9   a document retention policy, in general?
    10   since the Stockley protests?                          10        A Oh, I would never say that.
    11        A To the best of my knowledge, those             11            MR. DIERKER: Excuse me, I have to
    12   that have been identified as pertinent have been      12   object because I think you're outside the topics of
    13   kept and retained.                                    13   this 30(b)(6). But you may answer.
    14         Q When you say those that have been             14         Q (BY MR. PRAISS) I don't believe -- I
    15   designated as pertinent, what does that mean? Were    15   think topic number 2, if you look at it, sir,
    16   any records excluded and destroyed relating to the    16   please, Mr. Larson? "The manner by which the City
    17   Stockley protests?                                    17   of St. Louis has retained video recordings of the
    18        A Not that I'm aware of, but as I said,          18   Stockley Verdict Protests."
    19   because the Real Time Crime Center covers the         19            Do you see that?
    20   entire city, those that may be outside of the         20        A I see that.
    21   interest area may not have been kept for any          21         Q And when I -- when we wrote this, the
    22   reason.                                               22   manner, at least in my mind, within the scope of it
    23         Q But anything that -- any video                23   is, the starting point is, is there a policy that
    24   recording of the Stockley protests that captured      24   relates to the retention of video recordings
    25   any activity relating to the protests, those, to      25   relating to the Stockley protests?



                                                                                             12 (Pages 45 to 48)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 13 of 110 PageID #:
                                     3968
                               ERIC LARSON 4/8/2019

                                                 Page 49                                                     Page 51
     1            And if I understood you correctly,            1   and held in evidence until the matter is resolved,
     2   your testimony a few minutes ago is that you're not    2   adjudicated, or it's purged at some point.
     3   aware of anything specific dealing with the            3        Q If you could look at topic 25? This
     4   retention of videos by either let's say the            4   says, I'll read it for the record, it's the
     5   Documentation Team --                                  5   "Circumstances surrounding the loss or destruction
     6        A Right.                                          6   of the video recording produced labeled as City
     7        Q -- or the Real Crime Center --                  7   01152."
     8        A Right.                                          8             Do you see that?
     9        Q -- that deals with video protests; is           9        A I do.
    10   that correct?                                         10        Q What specific steps did you prepare
    11        A Well, I think we're -- we're saying            11   to testify with respect to this topic?
    12   the same things differently. What I am saying is,     12        A It is my understanding that related
    13   obviously, if we have evidence that relates to a      13   to this topic there is one camera that produced two
    14   complaint number, that evidence is downloaded,        14   files, which apparently during the course of
    15   recorded, or held in the manners in which I've        15   collection we noted that there was something wrong
    16   discussed going to property custody. As far as an     16   with the files and we released them as part of the
    17   overall, quote, City policy on the retention of       17   discovery process and we discussed that there were
    18   video, I can't speak to that specifically.            18   cameras a block north and a block south of the
    19            As far as a police department, i.e.,         19   camera in question that didn't record, and my
    20   our policies related to video would be documented     20   understanding is that we're working with the
    21   in either the in car camera order, because that       21   vendor, Genetec, to try to recover that data. And
    22   talks about the -- and even that is downloaded to     22   that those files were related to two separate dates
    23   disk and submitted to property custody, as I've       23   and times, so it was apparently a camera
    24   indicated.                                            24   malfunction.
    25        Q My question -- let's look at it                25        Q Do you know where that camera is


                                                 Page 50                                                    Page 52
     1   differently. How long does that type of                1   located?
     2   documentation have to be retained?                     2        A I believe it was located at 14th and
     3        A Until it's approved to be disposed              3   Locust but feel free to correct me if I have that
     4   of, which I mean, I'm not following the question.      4   location wrong.
     5        Q Let's say there's an incident,                  5        Q To date, has the City been able to
     6   protests, and no litigation is filed. How long         6   recover that video?
     7   does the City maintain those records from the          7        A To the best of my knowledge, no, it
     8   Documentation Team and the Real Time Crime Center      8   is an ongoing process and we are working on it.
     9   of that protest?                                       9        Q And if I understood correctly, you
    10        A If there is no complaint number                10   are working with a vendor, i.e., Genetec?
    11   generated, if there are no incidents involving an     11        A That was information I was given.
    12   arrest, that data would probably not be kept more     12        Q Is this a camera that Genetec was
    13   than, I don't know, anywhere between 7 to 30 days     13   responsible for maintaining back at the time of the
    14   because we have no need for it.                       14   Stockley protests?
    15        Q Let's assume there was one arrest of           15        A I have no knowledge of that. I don't
    16   one individual because that individual, you know,     16   believe they are responsible for maintaining the
    17   did not comply with a request by an officer. At       17   camera. As we discussed previously, we would only
    18   that point, is there any policy that requires the     18   come in -- we only would contact them if it was
    19   City or whereby the City maintains the records        19   something that we couldn't fix.
    20   relating to that protest in the event that down the   20        Q Okay. When was the first time the
    21   road and during the statute of limitation a lawsuit   21   City learned that the camera that recorded the
    22   would be filed?                                       22   video that was produced as City 01152 had
    23        A Individuals arrested, if there was             23   malfunctioned?
    24   evidence of that arrest that occurred on video, it    24        A I believe it was when we were
    25   would be downloaded, put on disk or flash drive,      25   compiling the information for discovery, when the



                                                                                             13 (Pages 49 to 52)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 14 of 110 PageID #:
                                     3969
                               ERIC LARSON 4/8/2019

                                                 Page 53                                                    Page 55
     1   individual that was reviewing those videos found       1   malfunction, if it was repaired and corrected, I
     2   it, noted it, and released it.                         2   don't know. I was -- in preparation, I learned
     3         Q So at no time -- at the time when              3   that there was two files which had been turned over
     4   this Stockley incident occurred around September,      4   that were corrupted and my investigation was to
     5   October of 2017, nobody at that point learned to       5   determine what we knew about those corrupted files.
     6   recognize that this camera was not working?            6        Q And that's what I'm trying to figure
     7        A To the best of my knowledge, no, but            7   out, what the City knew. So I -- specific question
     8   that's not to say a work order wasn't put in, but I    8   for you is, when was the first time -- strike that.
     9   don't believe so. Nobody has given me the              9            I asked you this and I'm going to ask
    10   information that, yes, we were aware that camera      10   it again, but am I correct that in preparing for
    11   was not functioning at the time of the incident.      11   today's deposition, in particular topic 25, other
    12         Q And that's what I'm trying to get at          12   than learning that this particular camera
    13   because if I'm hearing you correctly, is it your      13   malfunctioned back in September of 2017 and that
    14   testimony, as the corporate representative of the     14   somebody learned about that in connection with
    15   City today, that literally this camera has been       15   responding to a discovery request in this case, you
    16   inoperable and malfunctioning since September of      16   have no knowledge about the circumstances of for
    17   2017 until just recently when somebody, in response   17   how long this camera malfunctioned, what steps, if
    18   to a discovery request, learned that this camera      18   any, were undertaken by the City to repair it, or
    19   failed many, many months ago?                         19   what steps the City engaged Genetec to repair it at
    20        A Yeah. I don't know. You'd have to              20   any time from September '17 until the present? Is
    21   talk with someone specifically in the Real Time       21   that a fair summary of things you don't have
    22   Crime Center --                                       22   testimony about today?
    23         Q I'm talking to you today because              23        A Correct.
    24   you're the corporate representative and that was      24            MR. PRAISS: Then I would say that we
    25   your duty to make sure you were knowledgeable and     25   have a serious problem and this will require either


                                                 Page 54                                                    Page 56
     1   informed about it, with all due respect, Mr.           1   a motion for sanctions with the court for failure
     2   Larson, and I need answers today. I don't want to      2   to prepare a witness or we'll have to come back
     3   go running around. That's why I do a 30(b)(6),         3   here at a different time, but this is unacceptable.
     4   because I need those answers from you and I would      4   I need to understand what happened to this video
     5   have hoped you would have done a little more           5   and I think the topic is pretty damn clear, Judge
     6   research. But I'm going to keep asking questions.      6   Dierker.
     7        A You're welcome to keep asking                   7            He made no effort, as far as I'm
     8   questions.                                             8   concerned. To tell me what you wrote in the email
     9        Q To your knowledge, was a work order             9   to Tony is unacceptable. I got that email and I
    10   ever issued after September 2017 with respect to      10   said, gee, I'd like to know what happened. That's
    11   the camera that took the video City 01152?            11   his role today.
    12        A No.                                            12            MR. DIERKER: Well, with all due
    13        Q How would we find if there was one?            13   respect to your disgruntlement, I think that your
    14        A I would have to look into the Real             14   inquiring into the history of the repair and
    15   Time Crime Center to see if there's any records or    15   malfunctioning of the camera in question at other
    16   the City agency that we use to maintain the           16   dates is beyond the topic and is completely beyond
    17   cameras.                                              17   the scope of discovery and -- but we will be happy
    18        Q Prior to today's deposition, what --           18   to provide, if they can be located, any work orders
    19   is there a reason why you did not take steps to       19   with regard to that camera and we'll be happy to
    20   determine whether -- when and if a work order was     20   resume the deposition if necessary.
    21   issued with respect to this camera that               21            But my position is that the
    22   malfunctioned back in September of 2017?              22   investigation has occurred into the loss or
    23        A I made an assumption that the camera           23   destruction of the video in question and that it is
    24   is currently working. The malfunction, I don't        24   ongoing.
    25   know if it was a sporadic malfunction, a long-term    25            MR. PRAISS: Well, I don't believe



                                                                                             14 (Pages 53 to 56)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 15 of 110 PageID #:
                                     3970
                               ERIC LARSON 4/8/2019

                                                  Page 57                                                           Page 59
     1   he's given me any testimony about the circumstances    1       A   They're essentially downloaded and on
     2   surrounding the loss or destruction other than what    2   -- and burned onto a disk with a file name and that
     3   you wrote in an email, the fact that somebody          3   -- and then put into an evidence envelope which
     4   discovered it a few months ago. But why it was         4   would say something to the effect of video of X.
     5   destroyed, what was happening with this camera,        5       Q    Let's talk about that X. Would it
     6   when the City learned about it, those are relevant.    6   say video from Documentation Team X?
     7           For example -- anyways. So I -- I              7       A   Yes. It would say something to the
     8   we'll agree to disagree. Why don't we take a short     8   effect of video recorded by Documentation Team.
     9   break.                                                 9       Q    Okay. Would they identify the name
    10           MR. DIERKER: Okay.                            10   of a person on the Documentation Team?
    11           MR. PRAISS: Thank you.                        11       A   The seizing and submitting officer
    12           (Off the record.)                             12   would prepare the evidence envelope that would have
    13        Q (BY MR. PRAISS) Mr. Larson, back on            13   that information.
    14   the record. Close the loop on a few other             14       Q    And obviously you would identify the
    15   questions, again dealing with topics 1 and 2 in       15   date and time and the location where that video was
    16   particular.                                           16   taken by the Documentation Team?
    17            You had mentioned, I believe in your         17       A   It would indicate that, in the police
    18   testimony, if I heard you correctly, about the fact   18   report on the evidence envelope, it would indicate
    19   that the City does have an in car cameras for --      19   the date, time, location, where it was collected.
    20        A We have some, yes. Not all police              20       Q    Okay. Are there any rules or
    21   cars are equipped with in car camera system, but      21   policies that the Documentation Team members have
    22   some police cars are.                                 22   to follow while they're collecting video?
    23        Q Are you aware if there's any in car            23       A   Not specifically, as in they have
    24   camera video recording of the Stockley protests?      24   been trained to, as part of the CDT process, to
    25        A I am not.                                      25   collect that evidence, that documentation, record


                                                 Page 58                                                            Page 60
     1        Q If I wanted to know if those exist,             1   it, seize, mark package, and submit it to property
     2   is that something that -- is it your understanding     2   custody.
     3   that the City has, in its recordkeeping,               3         Q Are there any rules that may
     4   distinguishes between video recording from             4   expressly prohibit them from deleting videos that
     5   Documentation Team versus the Real Time Crime          5   they take that may show improper police conduct?
     6   Center versus in car camera recording, those are       6         A There are no, to the best of my
     7   all separately retained in different ways?             7   knowledge, no specific rule directed at that but
     8        A Not necessarily separately retained.            8   our general rule would be, in the special orders,
     9   They're all retained in -- primarily again with        9   would be that that would not be acceptable.
    10   even in car, the information is downloaded,           10         Q When you say the "general rule," can
    11   recorded, put on disk, and entered into property      11   you point me to what are you referring to?
    12   custody with the complaint number of the associated   12         A Things like conduct unbecoming.
    13   incident.                                             13   Obviously we -- that would be an illegal criminal
    14        Q But is it fair to say that somewhere           14   act, to destroy evidence, and that would be a
    15   in the recording, recordkeeping process, there is     15   violation of law, and, therefore, we don't have an
    16   some identifier that indicates this was a video       16   order that says you're not to do unlawful things.
    17   recording taken by an in car camera?                  17   So I mean, it's part of the -- part and parcel of
    18        A Yes. We would be -- we would know              18   being a police officer, you would not download and
    19   how, where that came from. Yes.                       19   destroy unfavorable evidence.
    20        Q Perfect. On a similar note, I think            20         Q So to the extent somebody in the
    21   -- and I think, and I apologize if I asked you this   21   Documentation Team recorded an incident where the
    22   or you answered it before but I want to make sure I   22   police acted inappropriately in connection with the
    23   have a clear understanding myself.                    23   Stockley protest and then deleted it, that would be
    24            How are the Documentation Team videos        24   an unlawful act?
    25   named or tagged so they can be reviewed?              25         A Yes, I believe it would be



                                                                                                15 (Pages 57 to 60)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                    Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 16 of 110 PageID #:
                                     3971
                               ERIC LARSON 4/8/2019

                                                          Page 61                                                           Page 63
     1   destruction of evidence, hindering prosecution, any         1   individuals to their job functions during an event,
     2   list of crimes.                                             2   and we put these together for large scale special
     3         Q Has it come to the City's attention                 3   events. So Fair St. Louis would have an OPs an
     4   at any time that that -- something like that has            4   operations order. Mardi Gras has an operations
     5   actually happened where somebody on the                     5   order. Things like that.
     6   Documentation Team has deleted video?                       6       Q    Are the two pages I've handed, you
     7         A I have no knowledge that that                       7   are those from the OPs plan related to the Stockley
     8   occurred.                                                   8   post?
     9         Q As part of CDT training, what                       9       A    They are.
    10   Documentation Team training is included?                   10       Q    And if you look on pages Bates
    11         A As part of the overall briefing on                 11   numbered 430 and 439, do you see Luther Hall's name
    12   how we're going to execute specific functions, the         12   shown?
    13   individuals who are assigned to those teams are            13       A    I do.
    14   given cameras and told to go out and record the            14       Q    And am I correct it identifies him
    15   actions of protesters and the officers during the          15   being on the Documentation Team?
    16   event.                                                     16       A    Correct.
    17         Q Other than that, any other training?               17       Q    Okay. Does this confirm for you that
    18         A Not to my knowledge, there's not a                 18   Luther Hall was on the Documentation Team during
    19   specific like PowerPoint or lesson plan that covers        19   the Stockley protests?
    20   that. It's incorporated into the ongoing trainings         20       A    Not necessarily. The way these
    21   of the CDT teams.                                          21   things are put together, the individuals' names are
    22         Q Am I correct that Luther Hall was in               22   -- they go into a pool. He may -- he is listed in
    23   the Documentation Team?                                    23   the order as being on the operations plan. At the
    24         A I'm not sure. Luther Hall was                      24   particular date and time, incident location, for
    25   assigned to the intelligence unit at the particular        25   his incident, I can't state that he was with these


                                                          Page 62                                                           Page 64
     1   time. I am not sure in the detail where he was              1   individuals at the time.
     2   listed, if he was listed in the detail. He may              2       Q    Do you have any reason to, sitting
     3   have been on a Documentation Team in a previous             3   here, to not believe that he was on a Documentation
     4   assignment.                                                 4   Team as noted in the OPs plan?
     5       Q     Okay. Do you have the OPs plan in                 5       A    Again, this OPs plan had him on that
     6   front of you, sir?                                          6   team. There are changes that occur to the OPs
     7       A    I do.                                              7   plan, people call in sick, people get moved around.
     8       Q     Can we mark that as an exhibit, if                8   In particular, I would have to say that he was not
     9   you don't mind?                                             9   with the Documentation Team at the time of his
    10           MR. DIERKER: Can we go off the                     10   incident just because I have been told that that
    11   record for a minute?                                       11   was not the case.
    12           MR. PRAISS: Sure.                                  12       Q    Separate and apart from the time of
    13           (Off the record.)                                  13   his incident, and I understand a lot of things can
    14           (Plaintiffs' 30(b)(6) Exhibit 3                    14   happen where changes happen from what the OPs plan
    15   marked for identification by the court reporter.)          15   says, but sitting here today as the corporate
    16       Q     (BY MR. PRAISS) Mr. Larson, I'm                  16   representative, are you aware whether or not any of
    17   going to hand you two pages and they have been             17   those actually hypothetical things happened or, to
    18   Bates numbered CITY 430 and 431 on the backside as         18   the contrary, Mr. Luther Hall was in fact on a
    19   well as 439 and 438, and these are pages taken from        19   Documentation Team, at least in part, during the
    20   the OPs plan?                                              20   Stockley protests?
    21       A    Correct.                                          21       A    He was listed as part of the
    22       Q     Okay. And for the record, when I use             22   Documentation Team in that particular operations
    23   the term "OPs plan," what does that mean?                  23   order.
    24       A    It's the operation order that is an               24       Q    And my question, do you have reason
    25   umbrella document that we utilize to direct                25   specifically, based on facts, to tell me that he



                                                                                                       16 (Pages 61 to 64)
                                               ALARIS LITIGATION SERVICES
  www.alaris.us                                   Phone: 1.800.280.3376                                    Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 17 of 110 PageID #:
                                     3972
                               ERIC LARSON 4/8/2019

                                                 Page 65                                                    Page 67
     1   didn't participate on the Documentation Team, at       1   another, deal with chemical agents?
     2   least in part, during the Stockley protest?            2       A Yes.
     3             MR. DIERKER: I need to object as             3        Q Okay. Is there anything that you did
     4   outside the scope of the deposition designation as     4   specifically to prepare for these topics?
     5   to Luther Hall's specific assignment, but you may      5       A Topic 12 and topic 15?
     6   answer.                                                6        Q No, topic 12, 13, 14, and 15.
     7             MR. PRAISS: If he knows.                     7       A Yes, I reviewed the special orders,
     8         A I don't -- I don't know.                       8   Special Order 1-01 specifically, the section, I
     9         Q (BY MR. PRAISS) Okay. When was the             9   believe it's Section VIII-6 that covers mace and
    10   OPs plan -- and I know we only have a few pages of    10   Section XIII which covers chemical agents and crowd
    11   it -- but when was it created?                        11   dispersement.
    12         A It would have been created prior to           12        Q The first section was section?
    13   the verdict announcement. Probably a week or so       13       A I believe it's Section VI. It's
    14   prior we would be collecting names. Because not       14   individual use of mace.
    15   knowing when the verdict would be released, we have   15        Q And the other section you reviewed?
    16   the things, shift changes, all kinds of personnel     16       A I believe it was XIII.
    17   issues, this is a very big document, we're trying     17        Q And other than reviewing those
    18   to get multiple members of the police department at   18   sections from the Special Order, did you do
    19   one place, at one time. So it would have been --      19   anything else to prepare for testifying as a
    20   it operates off a template format, meaning our        20   corporate representative on topics 12 through 15?
    21   operation planning unit has a template that they      21       A I looked at some training documents,
    22   use for specific things, for specific roles, and      22   primarily related more towards dispersal order than
    23   individuals are plugged into that template.           23   chemical agents, but that's part of the Special
    24             It was an ongoing process to create         24   Order Section XIII, 1-01 Section XIII.
    25   that document and the document was released prior     25        Q Okay. Anything else? I just want to


                                                 Page 66                                                    Page 68
     1   to the events that occurred.                           1   make sure I have a complete understanding of what
     2             So we knew the Grand Jury verdict was        2   you did, what you looked at in preparing for these
     3   going to come in a day or so. The OPs plan was         3   topics 12 through 15?
     4   ready to go by those dates.                            4        A I believe that would be the extent of
     5         Q Was the OPs plan at any time amended           5   it.
     6   after its release?                                     6        Q Okay. In a few minutes I'm going to
     7         A Not to my knowledge, but there are             7   show you a particular document. Please let me
     8   email -- if there were personnel changes in general    8   know, when I hand it to you, if that's the training
     9   manners, we update -- like replacement personnel       9   document you were referring to or it's something
    10   lists, there would be a replacement personnel list.   10   else and we'll explore that a little bit.
    11   I don't know that one was created. A lot of that      11             In your career since -- I think you
    12   stuff comes by phone. People call in, say Joe is      12   started out in 1994 --
    13   not coming, Eric is coming, and so.                   13        A Mm-hmm.
    14         Q But my question is, to your                   14        Q -- '95 time period, have you yourself
    15   knowledge, nobody input any of those information      15   ever deployed pepper spray or mace?
    16   about individual changes in terms of generating an    16        A I have been involved in incidents
    17   amended OPs plan?                                     17   where pepper spray and mace were deployed,
    18         A No. No.                                       18   primarily as a patrol officer, which would be in
    19         Q Thank you. Do you have the Notice of          19   the 1995 through 2004 time frame. Whether I was
    20   Deposition in front of you?                           20   actually the officer that deployed or was an assist
    21         A I do.                                         21   officer, I can't recall.
    22         Q I'd like to jump to topic 12, if I            22        Q Okay. Do you recall approximately
    23   could, and cover topics 12 and 15 with you.           23   how many times you, whether yourself did it or
    24         A Okay.                                         24   another police officer close to you, used pepper
    25         Q You see they all, in one way or               25   spray that you recall from 1995-2004?



                                                                                             17 (Pages 65 to 68)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 18 of 110 PageID #:
                                     3973
                               ERIC LARSON 4/8/2019

                                                 Page 69                                                     Page 71
     1        A I can't recall. I'd be speculating.             1        Q Think of a situation where the person
     2        Q Okay. After 2004, though, you had --            2   is not resisting in any way physically, there is no
     3   have you ever yourself deployed pepper spray mace,     3   threat of violence, there is no imminent threat of
     4   or witnessed other police officers doing it?           4   harm to the police officer who is trying to
     5        A I'm sorry, I'm pausing because I'm              5   effectuate the arrest --
     6   trying to think through. Most of my duties were        6        A Then there would be --
     7   not street enforcement related between 2004 and        7        Q Just a -- let me finish my question.
     8   2015, so I would say during that time frame, no, I     8        A Sorry.
     9   can't recall ever deploying or seeing mace             9        Q I'm going to start over. I want you
    10   deployed.                                             10   to imagine the following scenario, which is not
    11            I can't recall seeing mace deployed          11   implausible at all, I hope you'll agree with me,
    12   as a commander during -- during any -- not where I    12   that there is an officer trying to effectuate an
    13   was -- not where I was like front and center          13   arrest. The officer has the handheld pepper spray
    14   present, no. I don't -- I don't recall.               14   mace device with him. He asks the person to do
    15        Q So really the only times where you             15   something and the person is -- simply refuses to
    16   either yourself used pepper spray mace, or            16   comply with that request but is not exhibiting any
    17   witnessed someone, would have been during the         17   force or violence, there is absolutely no threat of
    18   1995/2004 time period?                                18   imminent harm to the police officer or anybody
    19        A Yes.                                           19   else, just a non-compliant individual.
    20        Q During that time period, were those            20            Under those circumstances, is the
    21   incidents in connection with an arrest of an          21   police officer allowed, on the escalation of use of
    22   individual?                                           22   force, to spray the person with pepper spray
    23        A Yes.                                           23   without giving him a warning, saying words to the
    24        Q Prior to the use of pepper spray or            24   effect, sir, you're not complying with my request;
    25   mace in those incidents, is it your recollection      25   unless you comply, I'm going to spray you with


                                                 Page 70                                                    Page 72
     1   that the officer provided any warnings to the          1   pepper spray and it's going to hurt. Something to
     2   individual?                                            2   that effect?
     3        A No, it would have been relative to              3        A No.
     4   affecting an arrest. The individual would have         4        Q Is there a reason why, as a policy,
     5   been told that they were under arrest or it would      5   the City wouldn't want police officers under the
     6   have been a fight situation so the deployment would    6   circumstance that I described, where an individual
     7   have been immediate and there would be no warning      7   is simply uncooperative, but not violent, that you
     8   given.                                                 8   wouldn't, in the process of trying to effectuate an
     9        Q Were there any situations where it              9   arrest in a peaceful manner, not give a warning,
    10   wasn't a fight but simply somebody was not            10   saying, I'm going to do something that's going to
    11   compliant with a request, such as turn around so I    11   hurt you, please cooperate?
    12   can put handcuffs on you, the person doesn't          12        A Because mace is not --
    13   comply, and to effectuate the arrest, the officer     13            MR. DIERKER: Excuse me, I'd like to
    14   needs to use pepper spray mace?                       14   object to the form of the question as
    15        A Under our order, we do not warn that           15   argumentative, but you may answer.
    16   we're going to deploy mace for an arrest situation.   16        A Because, technically, mace is not to
    17   The individual is notified that they're under         17   be used just on non-compliance, passively resisting
    18   arrest, turn around, put your hands behind your       18   persons. So we would not use mace on someone who
    19   back, and then if when the individual fails to do     19   is passively resisting. Mace would be used on an
    20   that, then it's an escalation of force through the    20   actively resisting. So if I am refusing to be
    21   use of force continuum.                               21   handcuffed, we would put handcuffs on an individual
    22            So if I go to put my hands on an             22   and use -- we wouldn't necessarily spray them
    23   individual, and they resist, they begin to flail,     23   unless they are actively resisting.
    24   then I might use mace to subdue them and bring them   24        Q (BY MR. PRAISS) So if I heard you
    25   under compliance.                                     25   correctly, if someone is passively resisting, the



                                                                                             18 (Pages 69 to 72)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 19 of 110 PageID #:
                                     3974
                               ERIC LARSON 4/8/2019

                                                  Page 73                                                   Page 75
     1   City's policies is that mace should not be used in     1   deployed.
     2   that circumstance; is that an accurate statement?      2        Q Okay. Is there a reason why the City
     3         A I believe so.                                  3   has a policy that in that situation allows a police
     4         Q Okay. To the extent, in connection             4   officer to spray me without warning to get me to
     5   with the Stockley protests, individuals were           5   cooperate, knowing that by spraying someone, it's
     6   engaging in civil disobedience but peacefully, and     6   going to hurt like hell, excuse my language, and if
     7   at no time actively resisting but simply passively     7   I gave the warning as a police officer, I may get
     8   resisting a request, an order from a police            8   compliance? What's the a rationale for not giving
     9   officer, it would have been inappropriate for a        9   a warning in that situation? That's why I'm
    10   police officer in those situations to use pepper      10   perplexed.
    11   spray at those individuals to get them to comply      11            MR. DIERKER: I'll object to the form
    12   with a request; is that a fair statement?             12   of the question as argumentative and calls for a
    13         A Unless other factors were in play.            13   legal conclusion. You may answer.
    14   So, for example, obviously we would need to give      14        Q (BY MR. PRAISS) You're not an
    15   warnings to individuals that were -- because of the   15   attorney, are you? I just want to make sure I
    16   dynamic nature of protests, where there is some       16   didn't miss something.
    17   engaged in unlawful activities, sometimes in order    17        A Technically, I am an attorney. I
    18   to disperse crowds, mace would be deployed, but       18   graduated from law school in 2004.
    19   only after a set of circumstances.                    19        Q Should have covered your education.
    20         Q Okay. I want to break that down a             20        A Yes.
    21   little bit and understand what you're saying. I       21        Q Where did you go to law school?
    22   want to talk about a situation where you have a       22        A Saint Louis University School of Law.
    23   group of people protesting and officers tell a        23        Q Okay. So you are an attorney.
    24   particular individual -- gives him a command to do    24        A I am an attorney. I don't actively
    25   X Y and Z.                                            25   practice law.


                                                  Page 74                                                   Page 76
     1            At that point, if the person is               1        Q For today's deposition I am not
     2   passively resisting, refusing to turn around so        2   asking for any legal opinions by you. I think the
     3   handcuffs could be put on him or her, is there any     3   judge will handle the law side quite well.
     4   basis for an officer then to use handheld mace and     4        A Yes. I hope so.
     5   spray the person in order to get them to comply,       5        Q Yes. My question to you is, solely
     6   under the police policies?                             6   as the representative of the City today about
     7        A I think we're going to quibble over             7   City's policies and practices. And we have topics
     8   what active/passive resistance looks like. Under       8   dealing with chemical agents, you have mentioned
     9   strict passive resistance, I would say no, there       9   that you viewed the Special Order Section VI
    10   would be no reason, but what shifts from active to    10   dealing with mace, and I'm going back to my
    11   passive is where we are going to have issues on       11   specific question.
    12   when spraying is going to occur or not going to       12           Could you explain to me the rationale
    13   occur.                                                13   between -- strike that.
    14        Q Okay. But again, I want to focus on            14           Can you explain to me the City's
    15   my situation, that simply is a refusal to comply      15   rationale for allowing officers to use handheld
    16   with an order but not in any way resisting or         16   pepper spray against an individual who is not
    17   tugging or doing anything. Just saying no, holding    17   acting violently, but simply refusing an order,
    18   my hands like this. Would an officer be allowed,      18   without first giving a simple warning, advising the
    19   in my -- I'm just crossing my hands and -- would in   19   individual that there will be pepper spray deployed
    20   your mind be -- is that a position where an officer   20   against them unless they comply?
    21   could spray me without any warning?                   21           MR. DIERKER: I'll renew my
    22        A By crossing your arms, you are                 22   objection. You may answer.
    23   committing active and defensive resistance, so        23        A The reason is, generally, in order to
    24   you're actively resisting my attempt to take you      24   take the person into custody, to use the element of
    25   into custody, so, therefore, mace could be            25   surprise as it were, to take the individual into



                                                                                             19 (Pages 73 to 76)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 20 of 110 PageID #:
                                     3975
                               ERIC LARSON 4/8/2019

                                                  Page 77                                                    Page 79
     1   custody. If -- and again, we're talking about          1   person, saying, sir, your hands are crossed, you
     2   active versus passive resistance. We wouldn't use      2   are resisting my attempt to arrest you, I am asking
     3   mace on individuals that are just generally not        3   you one last time, please comply or I will have to
     4   compliant. It's when they're not compliant and we      4   spray you with pepper spray?
     5   cannot take them into custody.                         5        A But in most instances, we've
     6            You cannot comply with -- you can --          6   already --
     7   I'm trying to phrase this appropriately. You can       7            MR. DIERKER: Excuse me, I object to
     8   be non-compliant and actively resisting, in which      8   the form of the question, argumentative, compound,
     9   we would deploy mace. In general, if you are           9   complex, calling for a legal conclusion.
    10   passively resisting, I am not going to go, I'm        10            MR. PRAISS: Wow, any other
    11   going to sit down, we would use empty hand            11   objections, Judge Dierker, from your law school
    12   techniques to take the individual into custody. We    12   days that you want to come up with?
    13   would not deploy mace.                                13            MR. DIERKER: If I think of any, I'll
    14            As regards to warnings, as a standard        14   assert them.
    15   policy, we do not give warnings to individuals that   15            MR. PRAISS: Please assert them. I
    16   we are going to not -- we don't use warnings on a     16   think you could add three more.
    17   one-on-one individual basis. If we're going to use    17        Q (BY MR. PRAISS) But subject to all
    18   them in a crowd dispersal basis, then a warning       18   that, sir, could you answer my question?
    19   would be applied.                                     19        A Mostly because our goal in any
    20        Q (BY MR. PRAISS) That's what I'm                20   situation is de-escalation and voluntary
    21   trying to understand. Why is it in one situation      21   compliance. It -- everything works better for the
    22   you do have warnings and the City recognizes the      22   officer on the street if we can gain voluntary
    23   value of them, but in this situation, prior to        23   compliance from the individual. Once we have
    24   escalating the situation, the City has a policy       24   reached a point where we're in a situation where
    25   that allows the use of pepper spray without           25   we've already asked you to comply, we've already


                                                 Page 78                                                    Page 80
     1   warnings? That's what I'm trying to exactly            1   then told you to comply, so we've got two refusals
     2   understand.                                            2   of compliance, at the third point it's time for us
     3            MR. DIERKER: Once again I object to           3   to take action. And the individual officer has the
     4   the form of the question.                              4   discretion of determining what that action will be.
     5        Q (BY MR. PRAISS) You may answer.                 5   And what is to -- what minimizes the potential for,
     6        A I cannot give you a reason why we               6   quote, injuries from taking such action.
     7   provide warnings other than the tactical               7           So we could go hands on and grab and
     8   application of the mace itself.                        8   manipulate an individual, force them to the ground,
     9        Q When you say "the tactical                      9   potentially causing injury. We could spray them
    10   application of mace," what do you mean by that,       10   with mace, which, while painful, does not tend to
    11   sir?                                                  11   have long-lasting effects or long-term injuries.
    12        A The actual deployment, the -- to tell          12   That's why it's a non-deadly use of force.
    13   someone that we are going to take a course of         13           I think that is part of the
    14   action then gives them an opportunity to thwart       14   explanation in that, once we have reached the stage
    15   that course of action. So we wouldn't -- if I gave    15   of taking action, we are no longer in a -- required
    16   you the opportunity to -- if I said I am going to     16   to be giving warnings as far as what we've done.
    17   spray you with mace if you don't comply, well, then   17   We've already done that. We've already given the
    18   you might cover your face with your arm and then --   18   warnings. We've already said you're failing to
    19        Q Or I may just as well comply,                  19   comply. You're subject to arrest. We're going to
    20   couldn't I? Isn't that a possibility too?             20   arrest you if you fail to comply. That's a matter
    21        A All possibilities are possibilities            21   of using force.
    22   until they become probabilities.                      22        Q But nowhere in that process is the
    23        Q So if the goal is to avoid escalating          23   police officer required to give a warning that he
    24   the situation, will you agree with me that, at a      24   or she is going to -- about to use pepper spray
    25   minimum, you will try to de-escalate by warning a     25   mace in order to get compliance from an individual;



                                                                                            20 (Pages 77 to 80)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 21 of 110 PageID #:
                                     3976
                               ERIC LARSON 4/8/2019

                                                  Page 81                                                   Page 83
     1   correct?                                               1   locks his or her hands in such a fashion that make
     2        A They are not.                                   2   it difficult for a police officer to effectuate an
     3        Q Okay. Could you, for the benefit --             3   arrest, the police officer can, using his or her
     4   for my benefit and for the record, describe as best    4   discretion, spray that individual with pepper spray
     5   you can the difference between passively resisting     5   without giving any warning; is that a fair summary?
     6   and actively resisting? What triggers that             6         A They do not have to give a warning.
     7   distinction? And let me also, I'd like to              7         Q Gotcha.
     8   understand what training is provided to officers or    8             MR. PRAISS: Let me mark this as an
     9   are there anything in writing that defines those       9   exhibit.
    10   things?                                               10             (Plaintiffs' 30(b)(6) Exhibit 4
    11        A It covers it in the orders and during          11   marked for identification by the court reporter.)
    12   defensive tactics training I believe from the St.     12         Q (BY MR. PRAISS) I have given you
    13   Louis Police Academy, where all officers go through   13   what's been marked as Exhibit 4, and it begins with
    14   that, you know. Active resisting is generally an      14   Bates number CITY 764, and does yours end -- I want
    15   active fight or flailing or resistance to being       15   to make sure we're looking at the same thing
    16   taken into custody.                                   16   because the numbers seem to be off right now --
    17        Q Let's focus on the last part, "the             17   ends with CITY 53?
    18   resistance to being taken into custody." What         18         A Yes.
    19   constitutes resistance? What's the minimum amount     19         Q Okay. And I don't have an
    20   that I have to do to trigger active resistance?       20   explanation why the Bates numbers are not
    21   Let's get the minimum threshold.                      21   sequential. Do you recognize this document?
    22        A The minimum threshold, it first would          22         A I do, and just as a point of
    23   start with refusing to comply because that's an       23   clarification in my earlier statement where I said
    24   active act. And then as we go forward, we're going    24   I reviewed pepper mace and I said Section VI, it's
    25   to get into things that are actually resisting my     25   actually Roman numeral Section IV, IV instead of


                                                 Page 82                                                    Page 84
     1   arrest. That could be fleeing. It could be             1   VI.
     2   flailing. It could be -- those two are the main        2        Q Okay. If you go to Bates number CITY
     3   ones. Fleeing from being put into handcuffs,           3   775? Is that the portion of the Special Order
     4   running from me, taking a fighting stance. All of      4   Section IV dealing with the use of pepper spray?
     5   those.                                                 5   Pepper mace?
     6         Q Again, I'm focusing on the minimum.            6        A It is.
     7   You seem to be wanting to look at the higher end of    7        Q Okay. Is there anything in here that
     8   the spectrum, with all due respect.                    8   you can point me to specific language that
     9         A Right.                                         9   identifies the difference between passive versus
    10         Q Take the situation, and I think I             10   active resistance?
    11   heard you correctly, of an individual simply          11        A There is not.
    12   refuses to comply.                                    12        Q Are you aware of any specific
    13         A Mm-hmm.                                       13   training, written documents that specifically
    14         Q Was it your testimony that simply             14   delineate to officers the difference between
    15   refusing to comply in itself is actively resisting?   15   passive versus active resistance?
    16         A It can be. Refusing to comply, if             16        A I cannot point to any specific
    17   I'm refusing to comply and I'm locking my arms, or    17   training other than just my own as far as what we
    18   I'm refusing to comply by holding this chair, that    18   discuss as far as active versus passive, that you
    19   can be an active resistance. Passively resisting      19   don't want to use mace on passively compliant
    20   is I'm just resisting you. I'm just saying no.        20   people.
    21   And when the officer puts his hand on me to put me    21        Q Again, I'm interested in your
    22   in handcuffs, I willingly put my hands behind my      22   testimony as a corporate representative and I think
    23   back and I am cuffed and I passively walk away.       23   one of the topics deals with the training dealing
    24         Q So in the situation today of an               24   with chemical agents?
    25   individual who refuses to comply with a request and   25        A Yes.



                                                                                             21 (Pages 81 to 84)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 22 of 110 PageID #:
                                     3977
                               ERIC LARSON 4/8/2019

                                                 Page 85                                                    Page 87
     1         Q You understand our definition of               1   earlier I tried to be as thorough as possible to
     2   "chemical agents" includes pepper spray -- pepper      2   find out all documents you reviewed. I don't
     3   mace?                                                  3   recall -- you mentioned a training document. Is
     4         A I do.                                          4   this the document you were referring to?
     5         Q Okay. So my question, in preparing             5        A I did review this training document,
     6   for today's deposition, is it your testimony the       6   or this document prior to our meeting today.
     7   City has no training documents that explain            7        Q Okay. Did you make an effort to
     8   specifically the difference between passive versus     8   speak with anybody other than your attorneys about
     9   active resistance which would advise police            9   this document, Exhibit 5?
    10   officers under what circumstances they may or may     10        A No.
    11   not use pepper spray mace to effectuate an arrest?    11        Q Okay. Are you aware -- strike that.
    12   I have not seen those documents and I'm trying to     12             You mentioned that this was presented
    13   find out if they're out there.                        13   to you and others in senior command prior to the
    14         A No, I cannot. I cannot.                       14   Stockley protest?
    15         Q Have you ever seen such document?             15        A Yes.
    16         A No, I cannot recall. No, I cannot.            16        Q And when you say senior command, what
    17         Q Okay. For the record, I believe               17   does that mean?
    18   there may be a page missing in here, and I think      18        A The senior command would be the
    19   there was an email from Tony to you about it on       19   chief, the assistant chief, the colonels, the
    20   Friday and maybe at some point, when we get that      20   majors, I believe the captains, and perhaps
    21   page, we'll include it in here. I noticed that --     21   specialized unit lieutenants.
    22             MR. DIERKER: Well, it's certainly --        22        Q Do you recall who provided this
    23   it's our intention that you have the whole thing.     23   presentation?
    24             MR. PRAISS: I think there are one or        24        A It was the law department, I believe
    25   two pages missing that Tony brought to your           25   it was Christine Hutson.


                                                 Page 86                                                    Page 88
     1   attention. That's all I want to make sure.             1        Q Do you know if at any time subsequent
     2             Okay. Will you mark this as the next         2   to the presentation that was made to the senior
     3   exhibit.                                               3   command, a similar presentation of this document
     4             (Plaintiffs' 30(b)(6) Exhibit 5              4   was provided to all police officers?
     5   marked for identification by the court reporter.)      5        A I believe -- I don't believe so. I
     6         Q (BY MR. PRAISS) I'm handing you                6   don't know. It may have gone out in department
     7   what's been marked for identification purposes as      7   mail but I can't recall.
     8   Exhibit 5. Mr. Larson, this document, Exhibit 5,       8        Q Okay. This is dated just a few weeks
     9   is titled City of St. Louis Law Department Police      9   before the Stockley protest; correct?
    10   Section Protest Law and it's dated August 16, 2017.   10        A Yes.
    11             Do you see that?                            11        Q Do you know if this was prepared
    12         A I do.                                         12   specifically in anticipation of the verdict in the
    13         Q Have you ever seen this document              13   Stockley matter?
    14   before today's deposition?                            14        A I believe it was.
    15         A I have.                                       15        Q Is it fair to say, is it your
    16         Q When do you recall seeing it?                 16   understanding that this document purports to
    17         A I saw it when it was presented and I          17   reflect the policies and practices of the City of
    18   believe that was on 8/16 when it was presented to     18   St. Louis for the matters that are identified in
    19   the senior command during pre-Stockley training.      19   it?
    20         Q Did you -- is this -- this is not a           20        A Can you repeat that? I'm confused.
    21   document you reviewed in preparing for today's        21        Q Sure. It's not the clearest
    22   deposition?                                           22   question, so thank you for asking me to rephrase.
    23         A I did. I would have read it in the            23            Is it fair to say that Exhibit 5 and
    24   course of preparation.                                24   the information contained within it about protest
    25         Q All right. Because you recall                 25   law accurately reflects the City's understanding


                                                                                           22 (Pages 85 to 88)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 23 of 110 PageID #:
                                     3978
                               ERIC LARSON 4/8/2019

                                                         Page 89                                                 Page 91
     1   with respect to the matters set forth in the               1            MR. PRAISS: Thank you. I tried so
     2   document?                                                  2   hard not to bother anybody at the office and this
     3       A    Yes.                                              3   is what I get. I have odd pages. Well, I
     4       Q    All right. Go to page 17, please, of              4   apologize. We'll make copies of that one but this
     5   the PowerPoint.                                            5   is to, the extent I deal with odd pages, we'll be
     6       A    Yes.                                              6   in good shape.
     7       Q    It's titled Chemical Agents.                      7        Q (BY MR. PRAISS) On page 18, am I
     8           Do you see that?                                   8   correct it says, "Which chemical agents are covered
     9       A    I do.                                             9   by this policy?" And it says, "All of them."
    10       Q    It says, "In most cases, mandatory               10   Correct?
    11   warnings must be given prior to using chemical            11        A That is correct.
    12   agents as a result of Templeton."                         12        Q Okay. Are there any chemical agents
    13           Do you see that?                                  13   that are not included in the policy dealing with
    14       A    Yes.                                             14   protest law in --
    15       Q    The phrase "In most cases" indicates             15        A No. Sorry.
    16   to me that it's not universal; correct?                   16        Q If the chemical composition -- strike
    17       A    Yes.                                             17   that.
    18       Q    And is what we discussed up until now            18            Am I correct that the chemical
    19   about the use of pepper spray, pepper mace, the           19   composition of pepper spray mace, whether it's in a
    20   only exception whereby mandatory warnings must not        20   handheld device or in a fogger, is identical?
    21   be given prior to using chemical agents?                  21        A The chemical composition of, I'm
    22       A    I'm sorry, I'm confused again.                   22   sorry, the handheld mace and a fogger are
    23       Q    We discussed the use of pepper spray             23   identical? I believe they are. I think it's the
    24   mace; correct?                                            24   dispersal method that is different.
    25       A    Yes.                                             25        Q Are you familiar with the Templeton


                                                         Page 90                                                Page 92
     1        Q And we were talking about it in the                 1   Settlement Agreement?
     2   context of handheld device by a police officer;            2        A Yes, I mean, I know that it occurred.
     3   correct?                                                   3        Q Do you see there's references in the
     4       A Correct.                                             4   pages that follow that refer in the heading to the
     5        Q Is that the only situation where a                  5   Templeton versus Dotson, et al., Settlement
     6   mandatory warning is not required prior to using a         6   Agreement?
     7   chemical agent?                                            7        A Yes.
     8       A Well, in general, mandatory warnings                 8        Q Quite a few pages dealing with it?
     9   are required when they're being used for crowd             9        A Yes.
    10   dispersal. So when we're using them as a crowd            10        Q Have you yourself ever looked at the
    11   dispersal tool, then they're going to -- then a           11   Templeton Settlement Agreement?
    12   mandatory warning is necessary.                           12        A I believe so. I believe it was
    13        Q Gotcha. So this document is only                   13   disseminated to commanders at the time of the
    14   dealing with the context of -- strike that.               14   agreement.
    15           Let's go to the next page, page 18.               15        Q Okay. Did you review the Templeton
    16       A Yes.                                                16   Settlement Agreement in preparation for today's
    17        Q Make sure I got the right page here.               17   deposition?
    18   I'm going to be so upset at myself. Are we missing        18        A I don't believe I did because
    19   pages here? Do you have page 18 on yours?                 19   Templeton was incorporated in the Special Order
    20       A I have page 18.                                     20   1-01, Section XIII.
    21        Q You're the only one here that has                  21        Q Did I hear you correctly that
    22   page 18. It's my lack of -- inability to copy             22   Templeton Settlement Agreement -- strike that.
    23   things appropriately. I'm still learning the Xerox        23            Am I correct that the terms of the
    24   machine at the ACLU.                                      24   Templeton Settlement Agreement were incorporated
    25           MR. DIERKER: You have my sympathy.                25   into Section XIII of Special Order 1-01?



                                                                                                23 (Pages 89 to 92)
                                             ALARIS LITIGATION SERVICES
  www.alaris.us                                 Phone: 1.800.280.3376                               Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 24 of 110 PageID #:
                                     3979
                               ERIC LARSON 4/8/2019

                                                 Page 93                                                    Page 95
     1       A    Yes.                                          1   their constitutional rights?
     2       Q     Okay.                                        2        A That is correct.
     3           MR. DIERKER: Off the record.                   3        Q Okay. There was four requirements
     4           (Off the record.)                              4   that applied to the first circumstance; correct?
     5           (Plaintiffs' 30(b)(6) Exhibit 6                5        A Yes.
     6   marked for identification by the court reporter.)      6        Q The first one is that there has to be
     7        Q (BY MR. PRAISS) Sir, I'm going to               7   a clear and unambiguous warning?
     8   hand you what's been marked as Exhibit 6, which is     8             Do you see that?
     9   a copy of the Templeton Settlement Agreement?          9        A Correct.
    10       A Mm-hmm.                                         10        Q Second one, there's an opportunity to
    11        Q You don't believe you reviewed this            11   heed the warning?
    12   in preparing for the deposition?                      12        A Correct.
    13       A I don't believe so because I believe            13        Q The third one is a minimized impact
    14   the context of it was all incorporated into Special   14   on individuals who are complying with orders; and
    15   Order 1-01 Section XIII.                              15   the last one is ensure safe egress is available to
    16        Q Okay. If you look on the first page,           16   people.
    17   paragraph A at the bottom, and I'll paraphrase        17             Do you see those four requirements?
    18   generally, do you see that in, first, the             18        A I do, for the individuals engaged in
    19   defendants and anybody acting on their behalf         19   non-criminal activity.
    20   basically will not enforce any rule, policy, or       20        Q No, this would be for element one for
    21   practice that grants law enforcement officials        21   the purpose of dispersing groups of individuals.
    22   authority or discretion to do certain things which    22        A Who are engaged in non-criminal
    23   are set out on page 2?                                23   activity.
    24           Do you see that?                              24        Q Gotcha. With respect to the first
    25       A Yes.                                            25   requirement of clear and unambiguous warning, is it


                                                 Page 94                                                    Page 96
     1        Q So to the extent the City of St.                1   the City's understanding that that warning would,
     2   Louis had any rule, policy, or practice as of the      2   among other things, advise the person that chemical
     3   date of this Settlement Agreement that granted law     3   agents would be used?
     4   enforcement officials the authority or discretion      4         A Yes, we would give a warning that
     5   of the things that are set forth on the following      5   would say failing to comply with X action can
     6   page, the understanding of the City was that this      6   result in the deployment of chemical munitions. We
     7   Settlement Agreement prohibited those practices;       7   would then direct individuals where to go and how
     8   correct?                                               8   to comply, and then we'd try to minimize the effect
     9        A Correct.                                        9   of the chemical agents if they were deployed.
    10        Q It sets out at two different                   10         Q And I'm just focusing on the first
    11   circumstances where chemical agents could be used     11   one. I just want to make sure that my
    12   on the next page; correct?                            12   understanding is accurate that the reference to
    13        A Yes.                                           13   clear and unambiguous warning specifically
    14        Q And the first one, basically, it               14   contemplates a warning that chemical agents would
    15   precluded police officers as part of the Settlement   15   be used absent compliance.
    16   Agreement from using chemical agents for the          16         A Yes.
    17   purpose of dispersing groups of individuals who       17         Q Gotcha. With respect to minimize
    18   were engaged in non-criminal activity in the City     18   impact on individuals who are complying with the
    19   unless the full requirements were met; correct?       19   order in that situation, is it -- do you agree that
    20        A Correct.                                       20   it is easier for police officers to comply with
    21        Q And the second factor was it                   21   this requirement if they use a handheld pepper
    22   prohibited police officers from using chemical        22   spray device as compared to a fogger? Let me ask
    23   agents on individuals who were engaged in             23   it differently.
    24   non-criminal activity for the purpose of              24             Would you agree that foggers tend to
    25   frightening them or punishing them for exercising     25   spray a larger area and, therefore, more likely to



                                                                                            24 (Pages 93 to 96)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 25 of 110 PageID #:
                                     3980
                               ERIC LARSON 4/8/2019

                                                  Page 97                                                   Page 99
     1   impact a greater number of individuals than a          1   of --
     2   handheld device?                                       2        A I'm focusing on what you're saying to
     3        A Yes.                                            3   make sure that I'm understanding as I don't want to
     4        Q So if the objective is to minimize              4   answer incorrectly.
     5   the impact on individuals who are complying with an    5        Q I appreciate it. Am I correct there
     6   order with respect to this requirement, you would      6   is no language in the Templeton Settlement
     7   agree with me that using a handheld device would be    7   Agreement that indicates that only pepper gas
     8   more appropriate?                                      8   deployed using a fogger is included in the
     9        A It may be.                                      9   definition of "chemical agents"; is that correct?
    10        Q Do you see that there is a definition          10        A I believe that's correct.
    11   of "chemical agents" included as part of Settlement   11        Q Bottom line, regardless how pepper
    12   Agreement?                                            12   spray is deployed, it is covered within the
    13        A I'm sorry -- oh, what -- yeah, under           13   definition of "chemical agents" under the Templeton
    14   1, where it says, yes, that there are a range of      14   Settlement Agreement?
    15   chemical, that all would be collectively referred     15        A Yes.
    16   to as chemical agents.                                16        Q Gotcha. I have a long question.
    17        Q Okay. So again, the answer to my               17        A Okay.
    18   question is, there is a specific definition for the   18        Q And I'm going to read it. If you
    19   term "chemical agents" as it's used in the            19   need me to repeat it, I'm happy to do so.
    20   Templeton Settlement Agreement; is that a fair        20            Under the Templeton Settlement
    21   statement?                                            21   Agreement, do you agree that absent circumstances
    22        A Yes.                                           22   that present imminent threat of bodily harm, police
    23        Q And that definition includes tear              23   officers could not use handheld pepper spray for
    24   gas, inert smoke, pepper gas, or other chemical;      24   the purpose of dispersing groups of individuals
    25   correct?                                              25   engaged in non-criminal activity without, among


                                                 Page 98                                                   Page 100
     1        A Yes.                                            1   other things, first providing a clear and
     2        Q And I think we established it before            2   unambiguous warning that chemical agents would be
     3   but again, you agree with me that pepper spray, OC     3   utilized and providing those individuals with
     4   spray and mace all have the same chemical              4   sufficient opportunity to heed the warning and exit
     5   composition; correct?                                  5   the area?
     6        A Yes.                                            6        A Yes.
     7        Q And am I correct that the definition            7         Q Under the Templeton Settlement
     8   of "chemical agents" and in the Templeton              8   Agreement, do you agree that absent circumstances
     9   Settlement Agreement does not distinguish based on     9   present imminent threat of bodily harm, police
    10   the manner by which the pepper gas would be           10   officers could not use handheld pepper spray on
    11   deployed against protesters?                          11   individuals engaged in non-criminal activity for
    12        A It does not.                                   12   the purpose of frightening them or punishing them
    13        Q Am I correct there's no language in            13   for exercising their constitutional rights?
    14   the Templeton Settlement Agreement that indicates     14        A That is correct.
    15   that pepper gas deployed using an individual          15         Q Okay. Thank you.
    16   handheld device is not included in the definition     16        A Is this a good time for a break?
    17   of "chemical agents"; is that correct?                17            MR. PRAISS: Absolutely. You've got
    18        A That is correct.                               18   the toughest job here today. Well, she has the
    19        Q And am I correct there is no language          19   toughest job, I take it back. Tara has the hardest
    20   in the Templeton Settlement Agreement that            20   job. But when either of you need a break,
    21   indicates that only pepper gas deployed using a       21   seriously, just let me know. As long as I ask --
    22   fogger is included in the definition of "chemical     22   don't ask for a break when there's a question
    23   agents"; is that correct?                             23   pending. That's all.
    24        A I'm sorry, I'm confused.                       24            THE WITNESS: No, of course not.
    25        Q I'll ask -- I'm covering all kinds             25            (Off the record.)



                                                                                           25 (Pages 97 to 100)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 26 of 110 PageID #:
                                     3981
                               ERIC LARSON 4/8/2019

                                                        Page 101                                                        Page 103
     1            (Plaintiffs' 30(b)(6) Exhibit 7                   1   questions.
     2   marked for identification by the court reporter.)          2        A Okay.
     3        Q    (BY MR. PRAISS) Mr. Larson, I've                 3        Q Am I correct that to a large extent,
     4   hand you had what's within marked as Exhibit Number        4   that temporary directive tracks the approach taken
     5   7.                                                         5   under the Templeton Settlement Agreement in terms
     6            Do you see that?                                  6   of laying out under what circumstance, if any,
     7        A    I do.                                            7   police could use chemical agents in the context of
     8        Q    And it says Declaration of Jerome                8   dispersing groups of individuals?
     9   Baumgartner that was submitted as Defendant's              9        A It does.
    10   Exhibit 1 in connection with a preliminary                10        Q Okay. Am I correct that the
    11   injunction hearing I'll represent to you?                 11   temporary directive includes the same essential
    12        A    Yes.                                            12   requirements before chemical agents could be used
    13        Q    So it's part of a court file. Have              13   to disperse groups of individuals who are engaged
    14   you ever seen this exhibit before today?                  14   in peaceful, non-criminal activity; am I correct?
    15        A    I have not seen the Declaration. I              15        A You are correct.
    16   have seen the Special Order behind it.                    16        Q Okay. Am I correct that the
    17        Q    Perfect. If you go to paragraph 6 of            17   temporary directive, similar to the Templeton
    18   Mr. Baumgartner's Declaration, I'll read it into          18   Settlement Agreement, includes a definition for
    19   the record. "On January 7, 2015, a temporary              19   "chemical agents"?
    20   directive on the use of chemical agents for               20        A It does.
    21   dispersing groups engaged in peaceful, non-criminal       21        Q Am I correct that the definition of
    22   activity was put in immediate effect, pursuant to         22   "chemical agents" in the Templeton Settlement
    23   the matter then before the US District Court and is       23   Agreement and in the temporary directive is
    24   attached as Exhibit B."                                   24   identical?
    25            Do you see that?                                 25        A Yes.


                                                        Page 102                                                        Page 104
     1        A I do.                                               1       Q    So is it fair to say all the answers
     2        Q Okay. If you could go to Exhibit B,                 2   to the questions I asked you before, with respect
     3   please, of Mr. Baumgartner's Declaration, and do           3   to the Templeton Settlement Agreement, in terms
     4   you see at the top of it, it says Directive                4   what's included or not included, applies here?
     5   2015-01-07?                                                5       A    Yes.
     6            Do you see that?                                  6       Q    And in particular, am I correct that
     7        A Yes.                                                7   the temporary directive does not distinguish in any
     8        Q Am I correct that's -- the date there               8   way, based on the manner by which pepper gas would
     9   is referring to July 1, 2015? Is that your                 9   be deployed against protesters?
    10   understanding?                                            10       A    It does not speak to the manner of
    11        A That is correct.                                   11   deployment.
    12        Q Okay. Am I correct the directive                   12       Q    So am I correct that the temporary
    13   went into effect on that date?                            13   directive applies to pepper spray regardless
    14        A Correct. This is considered a                      14   whether it's deployed using a handheld device, a
    15   temporary directive by the St. Louis Police               15   fogger, or some other device?
    16   Department and it was put into effect.                    16       A    It does.
    17        Q Okay. Take as much time as you need                17       Q    Okay. I got two long questions for
    18   just to refresh your recollection of the terms of         18   you again. I'll go slow to make sure you have a
    19   the temporary directive and I'll ask you some             19   chance to absorb it.
    20   questions about it. Let me know when you're ready.        20           Am I correct that under the temporary
    21        A Okay. I believe I'm ready.                         21   directive, police officers could not use handheld
    22        Q And if you could compare the terms of              22   pepper spray for the purpose of dispersing groups
    23   the temporary directive to the terms of the               23   of individuals engaged in peaceful, non-criminal
    24   Templeton Settlement Agreement, let me know when          24   activity without, among other things, first
    25   you have those side by side, I'll ask you some            25   providing a clear and unambiguous warning that



                                                                                                  26 (Pages 101 to 104)
                                                ALARIS LITIGATION SERVICES
  www.alaris.us                                    Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 27 of 110 PageID #:
                                     3982
                               ERIC LARSON 4/8/2019

                                                Page 105                                                   Page 107
     1   chemical agents will be utilized and providing         1        A It is.
     2   those individuals with sufficient opportunity to       2        Q When that's done, how is that
     3   heed the warning and exit the area?                    3   information conveyed to police officers using the
     4        A Yes.                                            4   PAS System?
     5        Q Okay. Am I correct that under the               5        A Monthly a notice is sent from the PAS
     6   temporary directive, police officers could not use     6   System to all commissioned members of the
     7   handheld pepper spray on individuals engaged in        7   department, I believe it would go even all members
     8   peaceful, non-criminal activity for the purposes of    8   of the department, and within that guideline is
     9   frightening them or punishing them for exercising      9   this is the monthly use of force reminder. As part
    10   their constitutional rights?                          10   of that, there will be a test as far as several
    11        A Yes.                                           11   questions regarding specific elements of use of
    12        Q Thank you. If you go to Mr.                    12   force.
    13   Baumgartner's Declaration and look on paragraph 7,    13             And the employee reviews the order,
    14   it indicates that the "temporary directive was sent   14   can review the order, it's there in its entirety,
    15   to all commissioned officers via the Policy           15   and then can -- and then takes the test, which they
    16   Acknowledgment System for review and                  16   have to pass before the order is considered signed.
    17   acknowledgment."                                      17        Q Is the entirety of Special Order 1-01
    18            Do you see that?                             18   included as part of that communication to the
    19        A I do.                                          19   commission officers?
    20        Q Okay. The Policy Acknowledgment                20        A A link. There's a button on the side
    21   System is abbreviated as the PAS System?              21   that says "Review." When you hit the "Review," it
    22        A PAS System.                                    22   will generate the order.
    23        Q Thank you. When something like the             23        Q Is it a requirement that they review
    24   temporary directive is sent to all commissioners      24   the Special Order or is it sufficient that they
    25   and officers using a PAS System, is a complete copy   25   simply answer the questions?


                                                Page 106                                                   Page 108
     1   of the temporary directive sent or is it just a        1        A They must answer the questions to
     2   short, brief summary?                                  2   sign the order. They are not required to review
     3        A No, the entire -- the entire                    3   the order in order to sign it.
     4   directive, the text of -- this text would be sent.     4        Q Is there a requirement that they have
     5        Q Okay. Are there times when the PAS              5   to answer all the questions correctly in order to
     6   System is used as a vehicle for training purposes      6   pass?
     7   where, rather than attach the actual document, a       7        A Yes.
     8   just one or two line sentence abbreviation is          8        Q All officers getting the same
     9   provided?                                              9   questions at the same time?
    10        A It can be used as a notification               10        A There is a multiple rotating number
    11   method, much like you're describing. It can also      11   of questions that officers are sent, so it's not
    12   be used as a training where it links to certain       12   the same exact test every month.
    13   videos and things would be supplied.                  13        Q Okay. If you look at paragraph 8 of
    14        Q Okay. With respect to, for example,            14   Mr. Baumgartner's Declaration, if you take a minute
    15   the use of force policy, for example -- when I say    15   to read that? You see that indicates that the
    16   the use of force policy, what do you understand       16   temporary directive we have been looking at,
    17   that to mean?                                         17   Exhibit B to Mr. Baumgartner's Declaration, became
    18        A The use of force policy would be the           18   Section XIII of Special Order 1-01 which was issued
    19   policy that is outlined in Special Order 1-01.        19   on July 10, 2015.
    20        Q The entirety of Special Order 1-01?            20            Do you see that?
    21        A Yes.                                           21        A I do.
    22        Q Okay. Is there -- is the PAS System            22        Q And it indicates in that, "Section
    23   used with respect to ensuring that police officers    23   XIII of Special Order 1-01 outlines the policy for
    24   are up to date on their knowledge of Special Order    24   deployment of chemical agents for crowd dispersal,
    25   1-01?                                                 25   and identifies the restrictions, consistent with



                                                                                         27 (Pages 105 to 108)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 28 of 110 PageID #:
                                     3983
                               ERIC LARSON 4/8/2019

                                                Page 109                                                     Page 111
     1   the Settlement Agreement issued by the US District     1   Section XIII of Special Order 1-01 consistent with
     2   Court" in the Templeton matter; correct?               2   the terms of the Templeton Settlement Agreement,
     3        A Yes.                                            3   why did the City choose not to include a definition
     4        Q Okay. Is it fair to say that Section            4   for "chemical agents"?
     5   XIII of Special Order 1-01 was implemented pursuant    5         A We didn't include a definition but
     6   to the Templeton Settlement Agreement?                 6   they included the listing of chemical agents under
     7        A Yes.                                            7   Section A. Chemical agent equipment. So we didn't
     8        Q Is it fair to say that in adopting              8   define "chemical agents." We listed them, those
     9   Section XIII of Special Order 1-01, the City wanted    9   that were available to the SWAT unit.
    10   this new provision to be consistent with the terms    10         Q Could you please compare the
    11   of the Templeton Settlement Agreement?                11   definition of -- specifically look at the
    12        A Yes.                                           12   definition of "chemical agents" both in the
    13        Q Other than Section XIII of Special             13   Templeton Settlement Agreement and the temporary
    14   Order 1-01, as of September 2017, the City have any   14   directive, and confirm to me whether all the items
    15   other policies relating to when police officers       15   identified in those definitions are included in
    16   could deploy chemical agents for crowd dispersal?     16   Section XIII of Special Order 1-01.
    17        A No.                                            17         A I believe they are.
    18        Q Other than Section XIII of Special             18         Q Do you see a reference to the term
    19   Order 1-01, does the City presently have any other    19   "tear gas," for example?
    20   policies relating to when police officers can         20         A I do.
    21   deploy chemical agents for crowd dispersal?           21         Q That's included in the Settlement
    22        A No.                                            22   Agreement and the temporary directive; correct?
    23        Q If you go to Exhibit C of Mr.                  23         A It is.
    24   Baumgartner's Declaration, am I correct that has      24         Q Is that included anywhere on Section
    25   Section XIII of Special Order 1-01?                   25   XIII, Special Order 1-01?


                                                 Page 110                                                   Page 112
     1        A Yes.                                            1        A It is under CS gas. CS gas is
     2         Q Please take as much time as you need           2   considered a tear gas, versus OC, which is
     3   to review Special Order XIII. Let me know when         3   considered a mace.
     4   you're ready.                                          4        Q Is it your testimony that the
     5        A I believe I'm ready.                            5   language used under the term "chemical agent
     6         Q Okay. Is this is one of the                    6   equipment" in Section A of Special -- of Section
     7   documents you specifically testified before you        7   XIII of Special Order 1-01 essentially has exactly
     8   reviewed in preparing for today's deposition?          8   the same meaning as the definition of "chemical
     9        A It is.                                          9   agents" in the Templeton Settlement Agreement and
    10         Q Gotcha. Did you speak with anyone             10   the temporary directive?
    11   other than the City's attorneys with respect to       11        A Yes.
    12   Special Order XIII?                                   12        Q Okay. I think we have established
    13        A I did not.                                     13   unequivocally that it's the City's understanding
    14         Q And I misspoke. Section XIII of               14   that under the Templeton Settlement Agreement and
    15   Special Order 1-01.                                   15   the temporary directive, that they both include
    16        A No, I'm sorry, I did not.                      16   pepper spray in any form, whether deployed using a
    17         Q And am I correct that nowhere in              17   handheld device or a fogger; correct?
    18   Section XIII of Special Order 1-01 is there a         18        A Yes.
    19   definition for the term "chemical agents"?            19        Q Is it the City's understanding that
    20        A There is not.                                  20   handheld pepper spray is or is not included under
    21         Q Okay. Help me understand, if the              21   Section XIII of Special Order 1-01?
    22   City's stated objective was to issue Special Order    22        A I believe it would be included.
    23   -- strike that.                                       23        Q Is there any training provided to
    24             Help me understand if, as you               24   police officers specifically about that issue,
    25   testified, the City's objective was to issue          25   whether handheld pepper spray is covered under



                                                                                          28 (Pages 109 to 112)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 29 of 110 PageID #:
                                     3984
                               ERIC LARSON 4/8/2019

                                                 Page 113                                                   Page 115
     1   Section XIII of Special Order 1-01 or is it            1   under Section XIII, and here is which one applies
     2   exclusively covered under the Section VI that we       2   under what circumstances.
     3   looked at before about handheld pepper spray?          3            Has that ever been done, to your
     4   Mace?                                                  4   knowledge?
     5        A As it relates to dispersement and               5        A No.
     6   crowd, it would be listed here in XIII. As it          6        Q Okay.
     7   relates to the individual officers' use for            7           MR. DIERKER: Excuse me. But we've
     8   affecting arrests of individuals under general         8   been referring to Section VI.
     9   circumstances, the deployment methodology is listed    9        A It's actually Section IV.
    10   in Section VI.                                        10           MR. DIERKER: And it's actually
    11        Q Would you agree with me that it's not          11   Section IV.
    12   difficult to envision circumstances where those two   12        Q (BY MR. PRAISS) When I said Section
    13   circumstances conflate and get very close to one      13   VI in the last few minutes a couple times, you
    14   another?                                              14   understood I was referring to Section IV, which is
    15        A Yes. I would agree with that.                  15   the provision we looked at and we marked before
    16        Q For example, in the situation of a             16   dealing with handheld mace; correct?
    17   kettle, a police officer standing at that moment,     17        A I understood you to be referring to
    18   trying to interact with a protester, in his or her    18   the section of the order that refers to mace.
    19   mind could think, I am under -- my actions are        19        Q Thank you very much, and thank you
    20   governed by Section VI because I'm trying to          20   for correcting me. I said it once and no one
    21   effectuate an arrest, or equally could think, no,     21   corrected me, so I kept saying it.
    22   my actions are governed by Section XIII because       22           MR. DIERKER: Well, I needed to
    23   we're trying to disperse the heck out of this crowd   23   double check myself, so.
    24   and they've ignored dispersal orders.                 24        A And I think that was my fault. I
    25             That's very plausible; right?               25   misquoted the Roman numerals in my initial


                                                 Page 114                                                   Page 116
     1      A      Yes.                                         1   statement.
     2            MR. DIERKER: I'm a little late in my          2        Q (BY MR. PRAISS) I'm still trying to
     3   objection to the form, but...                          3   understand why, from a practical perspective, when
     4            MR. PRAISS: It's quite all right.             4   the issue -- when the City issued the Templeton --
     5        Q (BY MR. PRAISS) And recognizing that            5   the temporary directive, it made a conscious
     6   the scenario that I'm laying out there is quite        6   decision to track the language in the Templeton
     7   possible -- plausible, I misspoke, my question is,     7   Settlement Agreement. You recall that?
     8   again, are you aware of any specific training          8        A I was not part of the creation of the
     9   provided to police officers who find themself in       9   temporary directive, but yes, the intent was to
    10   that situation where they're trying to decide am I    10   mirror the Settlement Agreement.
    11   going to be under Section VI or Section XIII of       11        Q And you've testified as a
    12   Special Order 1-01 in terms of how I use this         12   representative that the same intent applied when
    13   handheld device?                                      13   the City adopted Section XIII of Special Order
    14        A I am not aware of any specific                 14   1-01. Correct?
    15   training related to that.                             15        A Yes.
    16        Q Okay. Are you aware of any documents           16        Q Recognizing that, is there a reason
    17   that deal with that issue?                            17   why the City did not track and include that same
    18        A No, not outside the orders we've               18   definition for "chemical agents" but rather just
    19   discussed.                                            19   blended it in in different sections of 1 and 2
    20        Q Are you aware of any specific                  20   under the heading A? If you are aware of any
    21   communications using the PAS System where it was      21   reason?
    22   communicated to police officers at any time, before   22        A I'm not aware of any reason.
    23   or after the Stockley protests, saying there's two    23        Q Okay. But it is your testimony, as
    24   different provisions that handheld pepper mace are    24   the corporate representative today, that handheld
    25   covered by, Section VI and, yes, it's also covered    25   pepper spray, to the extent it's used in connection



                                                                                           29 (Pages 113 to 116)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 30 of 110 PageID #:
                                     3985
                               ERIC LARSON 4/8/2019

                                                 Page 117                                                   Page 119
     1   with crowd dispersal, is included within the terms     1        Q -- that captures that moment when the
     2   and requirements of Section XIII of Special Order      2   police came in from four different directions and
     3   1-01?                                                  3   surrounded a bunch of protesters?
     4        A Yes.                                            4        A I will say this picture indicates
     5        Q Okay. So to the extent an officer in            5   what appears to be a mass arrest scenario.
     6   connection with let's say the kettle understood        6        Q Do you recognize this to be at the
     7   they were trying to disperse the individuals for       7   corner of Washington and Tucker where the kettle
     8   failure to heed their warnings of dispersal, that      8   took place?
     9   officer's conduct should be judged under Section --    9        A Yes.
    10   the terms of Section XIII of Special Order 1-01?      10        Q Gotcha. And the timing of it
    11        A Yes.                                           11   corresponds to when the kettle took place, around
    12        Q Okay.                                          12   11:30 p.m.; correct?
    13            MR. DIERKER: Would now be a good             13        A Yes.
    14   time to break for lunch?                              14        Q Can you see, literally right in the
    15            MR. PRAISS: This is probably less            15   middle of the picture, there is a nice foggy area
    16   than five minutes. A few questions here and --        16   there.
    17   even though this was previously marked, could you     17            Do you see that?
    18   add the stickers?                                     18        A Mm-hmm, I do.
    19            (Plaintiffs' 30(b)(6) Exhibit 8              19        Q Do you recognize that to be spray
    20   marked for identification by the court reporter.)     20   from a fogger being used against the individuals in
    21        Q (BY MR. PRAISS) Mr. Larson, I'm                21   that area?
    22   going to hand you what's been marked as Deposition    22        A It could be. I can't say what it is.
    23   Exhibit 8. Do you have that?                          23        Q Okay. Would you agree with me that
    24        A Yes, you've given it to me.                    24   in the situation -- assuming that when the judge
    25        Q Do you see at the very top it                  25   looks at the video and you watch it slowly, it


                                                 Page 118                                                  Page 120
     1   indicates this is a picture that was taken from        1   becomes abundantly clear that there is an OC spray
     2   Washington and Tucker?                                 2   being used to effectuate against the people there.
     3        A Okay.                                           3        A Mm-hmm.
     4        Q Do you see the number 2? Do you know            4         Q Help me understand, in light of the
     5   what that signifies, if anything, next to              5   Section XIII of Section 1-01, that includes the
     6   Washington and Tucker top left?                        6   requirement that chemical agents would not be used
     7        A I assume it's a camera.                         7   unless the third requirement being that the impact
     8        Q And if you look carefully on the                8   of chemical agents on individuals who are complying
     9   bottom in blue, you can read that it looks like it     9   with lawful law enforcement commands is minimized,
    10   was taken around 11:30 p.m. on September 17, 2017.    10   how is the use of a fogger in this situation
    11            Do you see that?                             11   consistent with that restriction?
    12        A Yes, it appears to be a time stamp.            12             MR. DIERKER: I'll object to the form
    13        Q Do you recognize this to be a picture          13   of the question, it assumes facts not in evidence,
    14   of the police surrounding the individuals in what     14   calls for an opinion, speculation. But you may
    15   is known as the kettle?                               15   answer.
    16        A It is a picture that represents                16        A At this point, they may be effecting
    17   officers around individuals. We don't in the          17   arrests and there may be resistings occurring. I
    18   police department recognize the term "kettle," so     18   can't say that, at this point in time, that the
    19   any questions that you have on that, I'm a bit --     19   four elements of giving the warning, attempting to
    20        Q You do know we have two topics that            20   get those who wished to comply the opportunity to
    21   use the term "kettle"?                                21   comply, that has or has not occurred, I can't say,
    22        A Yes, I saw that in here, but...                22   but, you know, based on this picture, it is very
    23        Q Is there a different term that you             23   difficult, when using a fogger, to minimize the
    24   prefer for me to use --                               24   risks to those in the immediate area, including
    25        A No.                                            25   other police officers.



                                                                                          30 (Pages 117 to 120)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 31 of 110 PageID #:
                                     3986
                               ERIC LARSON 4/8/2019

                                                 Page 121                                                   Page 123
     1        Q (BY MR. PRAISS) And with that in                1        Q To the extent it was used rather than
     2   mind, why is the use of a fogger used specifically     2   handheld device, do you agree that that likely
     3   in these context, knowing that it, by definition,      3   violated the restrictions about trying to minimize
     4   is contrary to the restriction about minimizing the    4   the impact of chemical agents on individuals who
     5   harm to other people who are being compliant and       5   were compliant because instead a handheld device
     6   lawful?                                                6   should have been used?
     7        A I can't answer that.                            7        A Can you give that to me again?
     8        Q Again, you're the City's                        8        Q Sure. I think we've established that
     9   representative, so the buck stops with you for         9   at different points in time, and in particular in
    10   better or worse today, Mr. Larson --                  10   connection with the kettle, high-capacity,
    11        A I understand, sir.                             11   extended-range OC spray was utilized; correct?
    12        Q -- and you are on the hot seat.                12        A Correct.
    13        A Yes.                                           13        Q And I think we've established that
    14        Q You know, this is the Special Order            14   the use of high-capacity, extended-range OC spray
    15   that governs the dispersal, the deployment of         15   covers a larger area than a handheld pepper spray;
    16   chemical agents for crowd dispersal. Under            16   correct?
    17   Chemical Agent Equipment it specifically identifies   17        A Correct.
    18   high-capacity, extended-range OC spray being issued   18        Q And as a result, the use of
    19   to sergeants; correct?                                19   high-capacity, extended-range OC spray likely will
    20        A Yes.                                           20   impact individuals who may be lawful and compliant;
    21        Q That high-capacity, extended-range OC          21   correct?
    22   spray, by definition, covers a large area unlike a    22        A It can.
    23   handheld pepper spray device; correct?                23        Q And my question to you is, do you
    24        A It does.                                       24   agree that the use of high-capacity, extended-range
    25        Q Okay. And am I correct that                    25   OC spray in the context of, let's say, the kettle,


                                                Page 122                                                    Page 124
     1   high-capacity, extended-range OC spray was in fact     1   where there was a significant number of people,
     2   utilized in connection with the Stockley protest;      2   some of whom were acting lawfully and just got
     3   correct?                                               3   caught up in the situation, rather than handheld
     4         A It was.                                        4   device, contravened Section XIII of Special Order
     5         Q My question to you is, as a policy,            5   1-01 because a handheld device, unlike the OC
     6   why does the City have -- allow the use of             6   spray, would have minimized the impact?
     7   high-capacity, extended-range OC spray in the          7        A No, because the -- also in Special
     8   context where there is a group of individuals when     8   Order is the statement that the above provisions do
     9   it's very likely that within them there may be some    9   not apply to situations that turn violent when
    10   who are complying and acting lawfully, which would    10   persons at the scene present immediate threats to
    11   then mean it contravenes the Special Order?           11   bodily injuries, property damage, things of that
    12            MR. DIERKER: Object to the form of           12   nature, so that would take out the minimization
    13   the question.                                         13   requirement there. So I think we agree in
    14         A I would say that as -- it's a tool,           14   principle but perhaps in execution is where we're
    15   as any other tool, and the application for it         15   having the issue.
    16   depends on the -- on the circumstances. So the        16        Q I like the fact that you went to that
    17   fact that we are not restricting the tools that are   17   provision as your so-called safety net here, Mr.
    18   available, it may not have been the best tool to be   18   Larson, but I'm going to probe a little bit about
    19   utilized at the time, but in the event of it, is a    19   that.
    20   tool that is available for use and, therefore, we     20        A Of course you are.
    21   don't restrict the use of it.                         21        Q In connection with the kettle -- and
    22         Q (BY MR. PRAISS) You are aware that            22   I know you may not like the term but it's an easy,
    23   high-capacity, extended-range OC spray was in fact    23   short-term abbreviation for what happened around
    24   utilized in connection with the Stockley protest?     24   11:30 at night on September 17th. Are you aware of
    25         A Yes.                                          25   any individuals who were acting violently at the



                                                                                           31 (Pages 121 to 124)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 32 of 110 PageID #:
                                     3987
                               ERIC LARSON 4/8/2019

                                                Page 125                                                   Page 127
     1   scene such that they presented an imminent threat      1   trying to effectuate arrests; correct?
     2   of bodily harm to persons or damage to property        2        A Yes, they were trying to a mass
     3   when officers tried to arrest them?                    3   arrest of all the individuals there.
     4       A No.                                              4        Q But none of those individuals are
     5        Q Okay. Because I have not seen any               5   acting violently and presenting imminent threat of
     6   when I looked at the videos and am I correct also      6   harm to them?
     7   that in fact none of the arrests were for acting       7        A I --
     8   violently? Nobody was charged with violent             8        Q Are you aware of any evidence, sir,
     9   destruction of property in connection with the         9   facts, that somebody was acting in a violent manner
    10   kettle; correct?                                      10   and presented imminent threat of harm that was
    11       A Not in connection with the kettle.              11   documented by the police from the incident that
    12        Q So I'll go back my question where you          12   occurred at 11:30 at Tucker and Washington?
    13   resorted to what I'm calling your little safety net   13        A I am not.
    14   here.                                                 14        Q Thank you. So again, with that in
    15       A Sure.                                           15   mind, the police officers that were congregating
    16        Q In connection with the kettle, where           16   around the people there, they had a choice; would
    17   we've now established there was no evidence --        17   you agree with me? Option 1, they can go and
    18   there is no evidence of anybody acting in a violent   18   effectuate their arrests using a handheld pepper
    19   manner that presented imminent threat or bodily       19   spray device; correct?
    20   harm to persons or of damage to property, am I        20        A Mm-hmm.
    21   correct that the use of the high-capacity,            21        Q Is that a yes?
    22   extended-range OC spray, rather than the handheld     22        A Yes.
    23   pepper spray, contravened the terms of Section XIII   23        Q Or they can do it using the
    24   of Special Order 1-01 because, by definition, it      24   high-capacity, extended-range OC spray; correct?
    25   was going to impact a greater number of individuals   25        A Correct.


                                                Page 126                                                   Page 128
     1   who were compliant with law enforcement?               1         Q And by definition, we have
     2         A No, I don't think so. I'm confused             2   established that the high-capacity, extended-range
     3   over the totality of the circumstances that took       3   OC spray, by its nature, is going to cover a larger
     4   place during the effecting the arrests as far as       4   range and spray a bunch of people?
     5   utilizing this tool or not utilizing the tool.         5         A Yes.
     6         Q I'm going to go through it one more            6         Q If the requirements of the Section
     7   time and I'll accept your answer, whatever it is at    7   XIII, the third one is specifically saying that you
     8   the end, but I'm a little perplexed here.              8   cannot, per the terms of the Settlement Agreement,
     9         A Okay.                                          9   deploy chemical agents without satisfying all four
    10         Q We have a situation where around              10   elements and the third one is to minimize the
    11   11:30 there is a kettle, there is a group of          11   impact on individuals, shouldn't those officers
    12   people.                                               12   have been required to use handheld device rather
    13         A Okay.                                         13   than the OC spray?
    14         Q You agree with me that it's likely            14         A I'm sorry, I'm processing.
    15   that within that group of people some people          15         Q Take your time.
    16   weren't even protesters, they just got caught up in   16         A It would have been better to minimize
    17   the situation; correct?                               17   the effects, I think, that to -- than using the
    18         A I believe that is one of the                  18   fogger. So to minimize the effects to those who
    19   contentions.                                          19   are not -- who are compliant. But yes.
    20         Q Yes. And we established that there's          20         Q I'll accept that.
    21   no evidence that anybody was acting violently and     21         A Okay.
    22   presented imminent threat of harm at that moment in   22         Q Let's do one more picture and then
    23   time around 11:30 at night; correct?                  23   we'll take a break.
    24         A Yes, we have established that.                24            (Plaintiffs' 30(b)(6) Exhibit 9
    25         Q Okay. Police officers had -- were             25   marked for identification by the court reporter.)



                                                                                         32 (Pages 125 to 128)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 33 of 110 PageID #:
                                     3988
                               ERIC LARSON 4/8/2019

                                               Page 129                                                       Page 131
     1        Q (BY MR. PRAISS) Mr. Larson, do you             1       Q     Thank you.
     2   have Exhibit 9 in front of you?                       2            MR. PRAISS: Why don't we take a
     3        A I do.                                          3   break.
     4        Q This is another picture, if you look           4            (Off the record.)
     5   again at the top, it's indicates from the             5        Q (BY MR. PRAISS) Okay, Mr. Larson,
     6   Washington and Tucker location?                       6   back on the record, we had a nice kind of lunch
     7        A Yes.                                           7   break. If at any time later this afternoon you
     8        Q And the time stamp on this one is              8   need to take a break again, just let me know.
     9   just a few minutes before. It's at 11:25, again on    9       A I will, thank you.
    10   September 17, 2017.                                  10        Q I want to close off a few more
    11            Do you see that?                            11   questions and then we'll move on to a new topic, I
    12        A Yes.                                          12   assure you, but I still want to focus on topics 12
    13        Q There is a -- if you look at the              13   through 15, make sure I've covered everything.
    14   picture on the right side of it, do you see a        14       A Okay.
    15   police officer with a gas mask on and his right      15        Q If you look at the exhibit that was
    16   hand extended?                                       16   the Declaration of Mr. Baumgartner, do you have
    17        A Yes.                                          17   that? I think it's number 7?
    18        Q And can you tell that that officer is         18       A I do.
    19   holding in his right hand an extended                19        Q And if you go to Exhibit C within
    20   high-capacity, OC spray device?                      20   that which is Section XIII of Special Order 1-01?
    21        A That's what it appears to be.                 21       A Yes.
    22        Q And do you see just right outside of          22        Q There is the reference under Section
    23   it a mist in that area?                              23   A 2 that "High-capacity, extended-range OC spray is
    24        A Yes.                                          24   also issued to Sergeants and available at the Area
    25        Q Again, in that situation the officer          25   Stations."


                                               Page 130                                                       Page 132
     1   is directing that OC spray, it appears, based on      1        A Yes.
     2   the position of his hand, at the person who is        2        Q I just wanted to ask it, other than
     3   standing with his hands up, or I don't know who       3   sergeants, does anybody else have use of -- had use
     4   else. Can you see who else it's pointing at?          4   of extended-range OC spray in connection with the
     5        A It's pointing in the general                   5   Stockley protests?
     6   directions of an individual with his hands up and     6        A It was issued primarily to
     7   there is an individual that appears to be in front    7   supervisors. I can't say that it wasn't issued or
     8   of the officer. That's moving downward.               8   delegated to someone else, but for the most part,
     9        Q Oh, the -- when you say "moving                9   the high-capacity, extended-range deployment
    10   downward," are you pointing to the lady with her     10   canisters was for the sergeants only.
    11   hands down?                                          11        Q And when it has a reference to the
    12        A I'm pointing to this individual here.         12   term "Area Stations," what is that referring to?
    13        Q Okay. Do you agree with me that the           13        A That refers to the three area patrol
    14   use of the OC spray device in that situation, by     14   divisions. We have a north patrol, a central
    15   definition, would impact a great deal of people      15   patrol, and a south patrol division.
    16   because they're all congregating in a very small     16        Q Okay. If you go to -- on the next
    17   area?                                                17   page of it, there's Section D, Required Reporting?
    18        A Yes.                                          18        A Yes.
    19        Q Okay. Do you agree with me again, it          19        Q And it indicates that, "When chemical
    20   would have been preferable, at a minimum, to use     20   agents are deployed for crowd dispersal, the
    21   your language, to use a handheld pepper spray        21   Incident Commander will ensure that an I/LEADS,"
    22   device rather than the OC spray if your goal is to   22   all capital, "report is created to document their
    23   be compliant with the terms of Section XIII of       23   use," and it lays out certain details that have to
    24   Special Order 1-01?                                  24   be included.
    25        A Yes.                                          25            Do you see that?



                                                                                          33 (Pages 129 to 132)
                                       ALARIS LITIGATION SERVICES
  www.alaris.us                           Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 34 of 110 PageID #:
                                     3989
                               ERIC LARSON 4/8/2019

                                                 Page 133                                                  Page 135
     1        A Yes.                                            1   there's a separate report?
     2        Q First of all, just for the record,              2        A It can be done both ways. It's
     3   who was the incident commander for the Stockley        3   generally reports are created based on arrest
     4   protest?                                               4   criteria, because when we arrest an individual, we
     5        A I believe the incident commander was            5   need their pedigree information, their charge
     6   Gerald Leyshock.                                       6   information, all of that, and that revolves around
     7        Q And do you know -- first of all, what           7   a specific complaint number.
     8   is the purpose of creating an I/LEADS report?          8             If multiple arrests are occurring in
     9        A To document the -- I/LEADS is our               9   a specific vicinity with the -- a substantially
    10   records management system and the purpose of          10   same group of officers, it could all be included in
    11   creating it is to document incidents, both arrest     11   one complaint number. If this was multiple
    12   and the non-arrest situations, where we want to       12   locations, multiple commanders, then it might be
    13   have a record of it, so it's our -- it's how we       13   included -- the incidents may come under multiple
    14   document police reports primarily.                    14   complaint numbers.
    15        Q And in this case particularly, it's            15        Q For example, in the situation of the
    16   the I/LEADS -- strike that.                           16   kettle on September 17, 2017, if at that evening
    17            So the I/LEADS report can be used for        17   several different officers deployed chemical agents
    18   various different reporting scenarios; correct?       18   at different groups of individual, would it have
    19        A Yes.                                           19   been appropriate to have one single I/LEADS report
    20        Q But in this case it specifies that an          20   or several?
    21   I/LEADS report has to be created whenever chemical    21        A It would most likely be most
    22   agents are deployed for crowd dispersal; correct?     22   appropriate to have one large because we're dealing
    23        A It does.                                       23   with one large incident in the downtown area.
    24        Q Okay. And that's the policy of the             24   However, that's not to say there weren't other
    25   City of St. Louis?                                    25   reports made based on, you know, if other officers


                                                Page 134                                                   Page 136
     1         A Yes.                                           1   in the fourth district may have made an arrest
     2         Q Okay. Are I/LEADS reports, are they            2   downtown, that would have a separate complaint
     3   created by hand or on a computer?                      3   number.
     4         A They are created in a computer. It             4        Q And to your knowledge, was an I/LEADS
     5   is a records management software tool that             5   report prepared either in the single or plural in
     6   basically is a framework device that -- and            6   connection with the Stockley protests?
     7   information is entered manually into it.               7        A I believe there were reports
     8         Q Is it a searchable database?                   8   prepared, yes.
     9         A It is.                                         9        Q Okay. Is it your understanding,
    10         Q So if I wanted to find all the                10   trying to be thorough here, that I/LEADS report,
    11   I/LEADS report relating to the protests that -- on    11   either in plural or single, were prepared in
    12   the issue of the Stockley protests or the Molina      12   connection with the protests at Page and Walton
    13   protests, the protests involving the Molina case,     13   that are referenced in the Molina litigation?
    14   it's not difficult to locate them, I assume?          14        A Yes.
    15         A No, not if a report was prepared.             15        Q And if I understood you correctly
    16         Q Okay. In those situations chemical            16   before, your testimony was that Section XIII of
    17   agent were deployed; correct?                         17   Special Order 1-01 that we're looking at applies to
    18         A Then a report would be prepared and           18   the same chemical agents that were referenced in
    19   we would have it.                                     19   the Templeton Settlement Agreement as well as the
    20         Q Okay. When a report is prepared, is           20   temporary directive; correct?
    21   it the standard practice that the one report is       21        A Yes.
    22   used to encompass all incidents where chemical        22        Q And such that this Section XIII of
    23   agents are deployed, or is there a requirement that   23   Special Order 1-01 applies to the use of handheld
    24   for each incident where agents were deployed          24   pepper spray if it's done in connection with the
    25   against an individual or group of individuals,        25   dispersal of individuals?



                                                                                          34 (Pages 133 to 136)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 35 of 110 PageID #:
                                     3990
                               ERIC LARSON 4/8/2019

                                                 Page 137                                                           Page 139
     1         A Yes.                                           1   prepare to testify as a representative with respect
     2         Q Okay. And in those situations, to              2   to topic 13?
     3   the extent that a police officer used handheld mace    3       A      I reviewed the Special Order, I
     4   in connection with the kettle, would an I/LEADS        4   reviewed one of the training materials that the
     5   report have to be generated or reference that          5   academy provided relative to CDT deployment and the
     6   incident?                                              6   CDT operations which referenced chemical agents and
     7         A Yeah, in a mass arrest scenario, if            7   the necessity to provide warrants.
     8   an officer was deploying mace to take individuals      8       Q      I, off the top of my head, can't
     9   into custody, it should be documented, yes.            9   visualize that document, so unless -- we can go off
    10         Q Okay. So this gets to, in my mind a           10   the record.
    11   little bit, that blurry line between Section IV,      11            (Off the record.)
    12   Special Order 1-01 versus Section XIII. When an       12       Q      (BY MR. PRAISS) Mr. Larson, you just
    13   officer deploys handheld pepper spray under the       13   described an exhibit and it sounds like, with
    14   terms of Section IV, Special Order 1-01, is an        14   respect to the training exhibit, we were going to
    15   I/LEADS report required?                              15   try and locate that and later on this afternoon
    16         A It is.                                        16   I'll ask you a few questions on it.
    17         Q It is?                                        17            Other than that one which you
    18         A Yes, under Section IV, it's a use of          18   described as a two-page document dealing with
    19   force; therefore, it would require an I/LEADS         19   training issues, did you review any other documents
    20   report.                                               20   that relate to topic 13?
    21         Q Okay. Thank you for clarifying that           21       A      I don't believe so.
    22   for me. Just want to now close the loop on some of    22       Q      Okay. Other than that document,
    23   these topics if you have them in front of you.        23   which we'll look at in more detail later, are you
    24         A Sure.                                         24   aware of any other training materials that were
    25         Q Topic 12, I'll read it for the                25   provided to police officers concerning under what


                                                 Page 138                                                           Page 140
     1   record, it says, "The City of St. Louis's policies     1   circumstances they can use handheld chemical agents
     2   and/or practices concerning under what                 2   regardless of size of container?
     3   circumstances police officers can use handheld         3       A      No, other than what we discussed
     4   chemical agents, regardless of size of container."     4   previously today, the training document supplied by
     5           Do you see that?                               5   the law department in August of 2017. That
     6        A Yes.                                            6   training document I reviewed. I mean, it was a
     7        Q Is it fair to say that you have                 7   classroom document.
     8   provided me -- strike that.                            8       Q      No, I'm not looking at things you
     9           Is it fair to say that the testimony           9   reviewed. I'm looking at -- when I'm asking about
    10   you've provided with respect to Section IV of         10   training, it's training to the police officers in
    11   Special Order 1-01, as well as Section XIII of        11   general.
    12   Special Order 1-01, cover all the circumstance when   12       A      Right.
    13   a handheld chemical agent could be used, regardless   13       Q      And we -- the document we looked at
    14   of size or container?                                 14   before, which was Exhibit Number 6, that was, if I
    15        A Yes.                                           15   recall your testimony you provided, just the senior
    16        Q There is no other provisions that the          16   staff?
    17   City has that deal with the use of handheld pepper    17       A      Yes.
    18   spray in different circumstances?                     18       Q      And it wasn't disseminated, as far as
    19        A No, I believe those are the two.               19   you know, to all police officers?
    20        Q Okay. Go to topic 13. That one                 20       A      As far as I know.
    21   focuses on training with respect to exactly what I    21       Q      Okay. Now you have just testified
    22   just read about Section 12.                           22   there's about a two-page document that you do
    23           Do you see that?                              23   believe you reviewed and was provided to all
    24        A I do.                                          24   officers; correct?
    25        Q What specific steps did you take to            25       A      No. It's an internal document



                                                                                                 35 (Pages 137 to 140)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 36 of 110 PageID #:
                                     3991
                               ERIC LARSON 4/8/2019

                                                 Page 141                                                  Page 143
     1   discussing the outline of the training program for     1        A Yes.
     2   the materials that then Sergeant Jemerson, now         2        Q That was in place in September 2017
     3   Lieutenant Jemerson, would have conducted during       3   and still in place today; correct?
     4   CDT training.                                          4        A It is.
     5        Q Okay. Other than that outline, are              5        Q It's never been amended?
     6   you aware of any actual written materials that Mr.     6        A No.
     7   Jemerson or somebody else uses in training police      7        Q Okay. Is there anything about --
     8   officers concerning under what circumstance they       8   strike that.
     9   can use handheld chemical agents?                      9            Finally topic 15 goes with topic 14
    10        A No.                                            10   but simply asks for the training that's provided to
    11        Q Do you know if any such training               11   police officers with respect to under what
    12   materials exist in writing?                           12   circumstance they can deploy chemical agents at
    13        A To the best of my knowledge, those             13   protesters?
    14   would all be incorporated in the document that we     14        A Right.
    15   turned over relative to the other deposition          15        Q Okay. Other than the two exhibits
    16   request, so but no, I did not review them.            16   that you just referenced in response to my
    17        Q When you say "the other document,"             17   questions for topic 13, are you aware -- strike
    18   you're referring to the two-page document?            18   that. I apologize.
    19        A I'm referring to that as incorporated          19            The two documents that you just
    20   into a large lesson plan of series of materials       20   recently testified with respect to my questions
    21   that speak specifically to this issue, I believe.     21   relating to topic 13, is it your understanding that
    22            MR. PRAISS: Go off the record real           22   those documents are also responsive to topic 15?
    23   quick.                                                23        A Yes.
    24            (Off the record.)                            24        Q Okay. Other than those two
    25        Q (BY MR. PRAISS) Other than the                 25   documents, are you aware of any other documents


                                                Page 142                                                   Page 144
     1   two-page document that we'll hopefully get in the      1   that have ever been provided to police officers
     2   next couple hours and the POST document that you       2   concerning under what circumstance they can deploy
     3   just referenced, are you aware of any other            3   chemical agents at protesters?
     4   training materials that have been provided to          4        A I am not.
     5   police officers concerning under what circumstances    5        Q Okay. Again, I don't have the
     6   they can use handheld chemical agents?                 6   benefit of those two documents in front of me but
     7        A No, I am not.                                   7   separate from -- we know that those are the only
     8        Q Thank you.                                      8   documents that you're aware of, that have been used
     9            Could you look real quick at the next         9   in training police officers about the use of
    10   topic? I think we are on 14.                          10   chemical agents, whether in a protest action or in
    11        A Okay.                                          11   a different situation.
    12        Q And this one is similar to topic 12            12            How often is that training provided
    13   but focuses about the City's policies and practices   13   to police officers?
    14   concerning under what circumstance police officers    14        A Relating to the documents that I'm
    15   can deploy chemical agents at protesters; correct?    15   referring to, the CDT outline, it is provided
    16        A Mm-hmm.                                        16   during CDT classes at the Police Academy. So every
    17        Q Is that a yes?                                 17   officer who is a graduate of the Police Academy,
    18        A Yes. Sorry.                                    18   moving forward since 2014, and that's date of the
    19        Q You have given us quite a bit of               19   training program, has been trained in CDT tactics,
    20   testimony with respect to Section XIII of Special     20   deployment, and when chemical munitions can and
    21   Order 1-01.                                           21   should be used or should not be used in civil
    22        A Yes.                                           22   disturbance cases.
    23        Q Is that the only policy that the City          23        Q Okay. And that, if I understand you
    24   has concerning when police officers can deploy        24   correct, that's taken place for officers since 2014
    25   chemical agents at protesters?                        25   as part of their training in the academy?



                                                                                           36 (Pages 141 to 144)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 37 of 110 PageID #:
                                     3992
                               ERIC LARSON 4/8/2019

                                                Page 145                                                    Page 147
     1        A Correct.                                        1        Q Did you take any steps to learn that?
     2        Q Okay. What about officers prior to              2   And I'm not trying to be mean here --
     3   2014 where we don't have the benefit of this           3        A No.
     4   outline?                                               4        Q -- but I'm doing my job.
     5        A Right. Officers prior to that time,             5        A Right.
     6   I mean, the -- we created the Civil Disobedience       6        Q I need to know, in preparing to
     7   Teams and civil disobedience training was conducted    7   testify about topics 12 and 15, did you do any --
     8   during the creation of those individual teams.         8   what efforts did you take to determine what
     9   Since we've been doing ongoing training of getting     9   specific training materials were being used prior
    10   more people trained within the City of St. Louis      10   to 2014 with respect to the deployment of chemical
    11   Police Department to be CDT qualified, we've been     11   agents?
    12   doing that. So there were trainings that took         12            MR. DIERKER: If I could interject, I
    13   place to get members onto the CDT team and then       13   assume you're within the relevant time period
    14   there's ongoing trainings at the academy. For new     14   starting September 15, 2012. Is that --
    15   members. And there's refresher training as well       15            MR. PRAISS: Yes, all my questions,
    16   that is handled by the SWAT Team on units,            16   but there was a gap from 2012 and 2014 that I'm
    17   mobility, lot formations and deployments and how      17   trying to determine.
    18   and when they should be deployed.                     18            MR. DIERKER: That's fine. I just
    19        Q Thank you. Your answer raises a few            19   want to be clear you weren't going back to the
    20   follow-up questions.                                  20   foundation.
    21        A I'm sure they do.                              21        Q (BY MR. PRAISS) So my question is,
    22        Q Yes, but I want to break it in                 22   what steps did you take to determine what materials
    23   pieces. First of all, two documents that you've       23   were used in training police officers about the
    24   referenced in responding to the topics dealing with   24   deployment of chemical agents for the relevant time
    25   training, one of them we know is dated 2014; right?   25   period beginning in September of 2012 until 2014?


                                                Page 146                                                    Page 148
     1        A Correct.                                        1        A None.
     2        Q The second document, what's the name            2        Q And sitting here today you have no
     3   I should use for it?                                   3   knowledge one way or the other whether any training
     4        A I believe it would be the POST                  4   materials did or didn't exist, you're just making
     5   accreditation documents.                               5   an assumption?
     6        Q Okay. What's the date of that one,              6        A Right. Correct.
     7   if you know?                                           7        Q And focusing on the time period, the
     8        A I don't know.                                   8   entire time period, do you know who were the
     9        Q Is it after 2014 or before?                     9   individuals who were responsible for training
    10        A I don't know.                                  10   police officers with respect to the deployment of
    11        Q Prior to 2014, sitting here today as           11   chemical agents?
    12   the corporate representative, do you know what        12        A There is ongoing training through the
    13   documents, if any, were used in training police       13   Police Academy on the -- how to use a chemical
    14   officers about the use -- the deployment of           14   agent, so how an officer uses their handheld mace.
    15   chemical agents?                                      15   That is an ongoing training process. The records
    16        A Oh, I don't -- I don't know.                   16   of that would be within the St. Louis Metropolitan
    17        Q Do you know if they had any                    17   Police Department Academy.
    18   documents?                                            18            The SWAT Team would be responsible
    19        A I assume they had documents but I              19   for their training related to the use of chemical
    20   don't know.                                           20   munitions, launchers, things of that nature. They
    21        Q Okay.                                          21   go through training programs related to that
    22        A I would assume any training that               22   specific. The SWAT commander, CDT commander,
    23   related to CDT that would have been handled through   23   Lieutenant Jemerson is responsible, or has been
    24   the academy, the academy would have some              24   responsible for training the CDT teams and on
    25   documentation of that type of training.               25   providing the information on when to use and when



                                                                                          37 (Pages 145 to 148)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 38 of 110 PageID #:
                                     3993
                               ERIC LARSON 4/8/2019

                                                Page 149                                                    Page 151
     1   not to use. Related to civil disturbances. And         1   relates to how to use chemical agents and I can't
     2   among others. I mean, there were other individuals     2   say on when. I believe it is covered.
     3   in that role other than Lieutenant Jemerson at the     3        Q We're not going to spend very much
     4   time. He wasn't the SWAT commander during              4   time on it but I'd like to at least cover with you
     5   Stockley.                                              5   briefly topics 16 and 17.
     6         Q If you know, the topics 15 topic 13,           6        A Okay.
     7   they're focusing not about how to use chemical         7        Q And again, these deal with, for lack
     8   agents but when it's appropriate to use it and when    8   of a better term, "kettle"?
     9   it's not appropriate.                                  9        A Mm-hmm.
    10            Do you understand that?                      10        Q And when I use the term "kettle," you
    11         A I do, and that would be part of the           11   understand that's referring to what transpired on
    12   on -- the training on deployment. It's how we do      12   September 17, 2017, around 11:30 at night, downtown
    13   it. How and when you would use chemical agents.       13   St. Louis?
    14         Q And the sum and substance is that, if         14        A Yes.
    15   I want to understand -- strike that.                  15        Q And you've indicated that the City
    16            If I want to look at what training           16   itself doesn't use that term at all; correct?
    17   materials exist that, to your knowledge, from 2012    17        A That is correct.
    18   until the present, with respect to when police        18        Q And nevertheless, if it's okay with
    19   officers can employ chemical agents, I just need to   19   you, I'll use it just as an abbreviation; is that
    20   look at those two documents, the 2014 document you    20   okay?
    21   described as well as the POST accreditation and, to   21        A Correct.
    22   your knowledge, there are no other documents that     22        Q To your knowledge, at any time, did
    23   have anything in writing that says when it's          23   the City have any policies or practices concerning
    24   appropriate to use chemical agents?                   24   the use of a kettle, referring to police officers
    25         A At this time, that's correct.                 25   coming in from four different directions to entrap


                                                Page 150                                                   Page 152
     1        Q Okay. I'll take a look at those in              1   a group of people that they want to arrest?
     2   great detail after the deposition.                     2        A No. We do not have a policy
     3            Do you know how long the training             3   outlining use of that tactic.
     4   takes with respect to the circumstance when            4        Q To your knowledge, has the City ever
     5   chemical agents should be used?                        5   used that tactic prior to September 17, 2017?
     6        A I do not. I know that it is part of             6        A To the best of my knowledge, no.
     7   I believe a 16-hour course on CDT deployment. As       7        Q Did simply the incident commander or
     8   to how many hours or minutes, I don't know.            8   other individuals on the ground that evening come
     9        Q And you mentioned something about a             9   up with that approach on their own, out of thin
    10   refresher, I think, in one of your answers?           10   air?
    11        A Yes.                                           11        A I believe so.
    12        Q Is that refresher done through the             12        Q Gotcha. Since September 17, 2017,
    13   PAS System or is that in person?                      13   has the City considered adopting any guidelines,
    14        A It's generally a method in which the           14   policies or practices with respect to under what
    15   SWAT Team creates a training day, the members of      15   circumstance, if any, it is appropriate to use an
    16   the CDT have to respond to the training day, and      16   approach such as a kettle in dealing with
    17   they work on the mechanical tactics and they cover    17   protesters?
    18   use of force during that.                             18        A We have not. We're waiting on
    19        Q During that use of force, do you have          19   determination of several things to revise or revamp
    20   personal -- can you testify as a corporate            20   certain aspects of our Special Orders to determine
    21   representative under oath that there is actually      21   we're not looking, as this kettle or mass arrest
    22   information about when it's appropriate to use        22   scenario is -- has come -- become a topic of
    23   chemical agents rather than how to use chemical       23   concern for the agency, we're in the process of
    24   agents?                                               24   determining what our next step is, policy wise, to
    25        A I believe the bulk of the training             25   avoid or ensconce and procedure what and how these



                                                                                          38 (Pages 149 to 152)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 39 of 110 PageID #:
                                     3994
                               ERIC LARSON 4/8/2019

                                                Page 153                                                   Page 155
     1   methods should or could be utilize.                    1   email. I don't believe I've seen this email
     2        Q In a nutshell, am I hearing you                 2   previously.
     3   correctly that the City basically is not doing         3        Q Just for the record, so at least the
     4   anything to modify or change any of its policies or    4   record is clear, this is an email dated October 11,
     5   practices that relate to police interaction with       5   2017, from Carl Filler, F-i-l-l-e-r, to the mayor
     6   protesters until this case is fully resolved?          6   of the City of St. Louis and Nicole Hudson.
     7        A No, I wouldn't make it as declaratory           7            Do you see that?
     8   as you have made it. I mean, I think we are            8        A I do.
     9   reviewing all types of information and we're           9        Q And it's referring to "Critical
    10   constantly trying to figure out how we can do         10   Incident Review Draft Scope of Works"?
    11   things better, how can we gain compliance, what are   11        A Yes.
    12   the best practices in this situation. I don't         12        Q If you could just take a minute and
    13   think we've determined what the best course of        13   just look at substance of the email from Carl
    14   action is yet.                                        14   Filler to the mayor, as well as the material
    15        Q But specifically, has the City, to             15   attached?
    16   your knowledge, since the court issued its            16        A Mm-hmm.
    17   preliminary injunction, done -- made any changes to   17        Q Let me know when you have had a
    18   whatever to any policies or practices that are        18   chance to just glance at it.
    19   relevant to what transpired in connection with the    19        A Okay. Okay.
    20   Stockley protest?                                     20        Q Have you had a chance to look at
    21        A No, other than -- no. No. I don't              21   Exhibit 10?
    22   think so.                                             22        A I have.
    23        Q And is the reason the City hasn't              23        Q For the record, I did mention before
    24   done that is, is it because the City is waiting for   24   but you see Carl Filler is the senior policy
    25   final resolution of the litigation, or is it          25   advisor in the mayor's office?


                                                Page 154                                                   Page 156
     1   because it determined that there was no need to do     1         A Yes.
     2   it? That's what I'm trying to understand.              2         Q Okay. Are you at all familiar with
     3         A Right, and I think it's somewhere in           3   the information that's discussed in the attachment
     4   between. We are trying to determine, A, what we        4   to this email?
     5   need to do and how we need to do it and what is it     5         A No, I am not. I don't believe I saw
     6   that we should do.                                     6   this.
     7         Q It's been quite a while since the              7         Q Back to the line of questions we had
     8   court issued its order and so with respect to the      8   just before I showed you this exhibit. My question
     9   statement that you made about that you're still        9   to you was if you're aware of any specific changes
    10   evaluating, trying to determine, what's taking so     10   made by the City of St. Louis with respect to any
    11   long?                                                 11   policies or practices that relate to the Stockley
    12         A It's a process, like anything else,           12   protest since the court issued its preliminary
    13   and processes take time.                              13   injunction, and you told me that because of the
    14         Q Let me ask you a question here on             14   pending litigation and because it's an ongoing
    15   that.                                                 15   evaluation, that has not happened and no changes
    16              (Plaintiffs' 30(b)(6) Exhibit 10           16   have been made; is that a fair summary?
    17   marked for identification by the court reporter.)     17         A I believe that is a fair summary.
    18         Q (BY MR. PRAISS) I'm going to hand             18         Q Okay. With respect to the statement
    19   you what's been marked for identification purposes    19   by you that it's an ongoing process, I showed you
    20   as Exhibit 10.                                        20   this exhibit because I thought you might be
    21         A Yes.                                          21   familiar with it showing efforts done by the City.
    22         Q Are you familiar with Exhibit 10?             22         A Correct.
    23         A I am. Well, excuse me, I am not.              23         Q When you say -- when you testify
    24   It's a -- I am familiar in the fact that it is an     24   about ongoing efforts, what are you referring to?
    25   email but I am not familiar with the content of the   25   What ongoing efforts has the City done specifically



                                                                                         39 (Pages 153 to 156)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 40 of 110 PageID #:
                                     3995
                               ERIC LARSON 4/8/2019

                                                Page 157                                                             Page 159
     1   to evaluate whether it should amend, modify any of     1       Q       Okay. Did you review any video of
     2   the policies or practices that were at issue in        2   the Stockley protest in preparation for today's
     3   connection with the Stockley protests?                 3   deposition?
     4        A And as I indicated, I guess what I              4       A    I did not watch any video.
     5   should be clear on, is I understand that I am the      5       Q       At any time did you watch any video
     6   City's representative. I don't -- I did not have       6   of the Stockley protests?
     7   access to the mayor's email in preparation for         7       A    Only if video was being shown during
     8   that. Most of my statements I think could be           8   the protest and it would be open source video. But
     9   construed more directly with the St. Louis Police      9   no, I did not.
    10   Department per se. So if there are events going on    10       Q       But not after the protest for some
    11   that -- such as this document on the opinions and     11   reason --
    12   scope of work for critical incident review, I may     12       A    No, certain -- no, not --
    13   not be aware of them or was not aware.                13       Q       -- meet with people and review it?
    14            But as I said, it's an ongoing               14       A    No. Well, wait a minute. We had
    15   process and there are a lot of people who are         15   several POST Stockley training sessions with the
    16   interested in making sure that we have a resolution   16   senior command on how things were done. They were
    17   and we get this right.                                17   kind of an after action review. I cannot recall if
    18        Q Just for the record, you do                    18   there was video as part of that or not. The
    19   understand you're testifying here today not just on   19   sessions were composed at the direction of the
    20   behalf of the St. Louis Metropolitan Police           20   chief's office and I believe Lieutenant Jemerson
    21   Department but on behalf of the City of which the     21   hosted those and distributed that information.
    22   St. Louis Metropolitan Police Department is           22       Q       Do you recall approximately how many
    23   subsumed within it; correct?                          23   of those sessions there were?
    24        A Yes, I've been instructed to that.             24       A    I believe there were at least two,
    25        Q Okay. I just want to make sure that            25   possibly three.


                                                Page 158                                                          Page 160
     1   was clear to you.                                      1         Q And Jemerson handled all of those?
     2        A Yes.                                            2         A Yes.
     3        Q My question to you, Mr. Larson, is              3         Q Do you recall, this was again -- just
     4   again, you make a generic statement that, and I        4   a senior staff?
     5   believe you, that the City has an interest in          5         A Senior staff and possibly involved
     6   having an ongoing evaluation with you of the           6   commanders, specialized unit commanders.
     7   policies and practices and making necessary            7         Q Okay. Were there any specific -- was
     8   changes. I want more specificity.                      8   it a PowerPoint or any other materials used in
     9           Can you identify for me sitting here           9   connection with those meetings?
    10   today any specific steps that have been undertaken    10         A I don't recall. I believe there was
    11   by the City in evaluating whether it's appropriate    11   a PowerPoint.
    12   to amend, modify any policies or practices that are   12         Q I'm not sure I've ever seen that
    13   at issue with respect to the Stockley protest since   13   PowerPoint.
    14   September of 2017?                                    14            MR. DIERKER: I know I have not.
    15        A No.                                            15         A Well, and I could be completely
    16        Q Okay. Back to topics 16 and 17. We             16   wrong. We've done so many different after action
    17   covered topic 16. On topic 17, I'll let you catch     17   reports related to incidents, I mean, I know we did
    18   up. Topic 17 deals with the "Training provided to     18   one related to the workhouse. I can't recall --
    19   police officers regarding the City's policies and     19   I'll be honest with you, I'm very confused this
    20   practices concerning the use of a kettle."            20   afternoon.
    21           And is it fair to say that there are          21         Q (BY MR. PRAISS) I definitely don't
    22   no such training were provided at any time because    22   mean to confuse you and again, if you need a break
    23   there are no policies or practices concerning the     23   at any time, just let me know, but again, you know,
    24   use of a kettle?                                      24   we have in front of us, for example, what's been
    25        A Yes.                                           25   marked before as Exhibit Number 6 --



                                                                                              40 (Pages 157 to 160)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                         Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 41 of 110 PageID #:
                                     3996
                               ERIC LARSON 4/8/2019

                                                            Page 161                                               Page 163
     1          A    Correct.                                           1        Q (BY MR. PRAISS) Mr. Larson, I hand
     2          Q    -- which is a presentation                         2   you what's been marked for identification purposes
     3   specifically before the Stockley protest that was              3   as Exhibit 11.
     4   given to, and I'm using the term generically,                  4           Do you see that?
     5   senior staff, including yourself --                            5        A I do.
     6          A    Correct.                                           6        Q And is that your name on the second
     7          Q    -- about what the City's                           7   page of this?
     8   understanding was in terms of the applicable                   8        A S.
     9   statutory and legal provisions dealing with protest            9        Q So you're definitely familiar with
    10   law.                                                          10   this exhibit?
    11          A    Right.                                            11        A I am.
    12          Q    And what you're just testified is                 12        Q And this is titled Operational
    13   that subsequent to the Stockley protest, there have           13   Planning Major Event - After Action Critique;
    14   been several meetings where Mr. Jemerson presented            14   correct?
    15   information about, I would call them lessons                  15        A Correct.
    16   lenders?                                                      16        Q And you prepared this sometime after
    17          A    Right. And I'll be honest, I believe              17   the Stockley protest; correct?
    18   that I am mixing incidents. We had a change of                18        A Correct.
    19   command after Stockley and I can't recall what we             19        Q Okay. And it's -- in your own words,
    20   did specifically. I know that we had similar                  20   what's an After Action Critique?
    21   review -- we had a review session after the                   21        A The After Action Critique is a simple
    22   workhouse. We had training and sessions prior to              22   review of the incident that occurred. In this
    23   Stockley where we covered material like this. So              23   particular format, it asks a series of questions
    24   I'd have to say that I was confused and I answered            24   about the role that an individual played and what
    25   in error.                                                     25   things that worked well and things that did not


                                                            Page 162                                               Page 164
     1        Q And I appreciate your testimony.                        1   work well.
     2   Sitting here today, can you testify as the                     2        Q Okay. Is there any -- strike that.
     3   corporate representative with certainty that there             3            If you read, and I'll put it in the
     4   have been no meetings and presentations at any time            4   record, that in the block at the top it says, "In
     5   addressing or evaluating after action review, After            5   an effort to improve the quality and effectiveness
     6   Action Critique, whatever the term is, in terms of             6   of the performance of the St. Louis Metropolitan
     7   what I will generally call lessons learned from the            7   Police Department and the handling of Special/Major
     8   Stockley protest made to senior staff or anybody               8   Events as well as maintaining," all capitalized,
     9   else?                                                          9   "C-A-L-E-A compliance, all detail commanders and
    10           MR. DIERKER: I assume you're                          10   supervisors are required to complete an After
    11   excluding litigation.                                         11   Action Critique after major events."
    12           MR. PRAISS: Yes.                                      12            Did I read that correctly?
    13        A Again, I cannot.                                       13        A You did.
    14        Q (BY MR. PRAISS) You don't know one                     14        Q Is this the only form of After Action
    15   way or the other?                                             15   Critique that's provided to all detail commanders
    16        A No. I can't recall one way or the                      16   and supervisors? Or is there a different form for
    17   other.                                                        17   different supervisors based on their role?
    18        Q Okay. Are you familiar with the term                   18        A This would be the main form that
    19   "After Action Critique"?                                      19   would be submitted or requested to be returned.
    20        A I am.                                                  20        Q When you say "the main form," is
    21        Q Is After Action Critique the same as                   21   there a different form?
    22   an after action review?                                       22        A No. I mean, not that I'm aware of.
    23        A It's interchangeable.                                  23   There's not another form; although, commanders or
    24           (Plaintiffs' 30(b)(6) Exhibit 11                      24   individuals could write memorandums as far as a
    25   marked for identification by the court reporter.)             25   after action review. I could request from a



                                                                                                   41 (Pages 161 to 164)
                                                  ALARIS LITIGATION SERVICES
  www.alaris.us                                      Phone: 1.800.280.3376                               Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 42 of 110 PageID #:
                                     3997
                               ERIC LARSON 4/8/2019

                                                        Page 165                                                      Page 167
     1   subordinate an after action review for a particular        1   commented was the "Food provided ranged from
     2   incident, they would put that on a memorandum, not         2   adequate to exceptional"; that was your feedback?
     3   specifically this form.                                    3       A    Yes.
     4       Q      Okay. To your knowledge, were any               4       Q     Okay. And then it talks about "What
     5   such memorandum prepared by any detail commanders          5   things worked well?"
     6   or supervisors in connection with the Stockley             6            Do you see that?
     7   protest?                                                   7       A    Yes.
     8       A      To the best of my knowledge, no.                8       Q     And then there's a section of "What
     9       Q      To the best of your knowledge, is the           9   can be done to make the detail better next year?"
    10   After Action Critique that you submitted, which is        10   Right?
    11   Exhibit 11, the only After Action Critique that was       11       A    Yes.
    12   submitted by detail commanders and supervisors            12       Q     And not a single commander or
    13   after the Stockley protest?                               13   supervisor filled out the information about what
    14       A      As far as I know, it is.                       14   can be done to make the detail better next time.
    15       Q      Okay. When it says here that "all              15   After the Stockley incident; correct?
    16   detail commanders and supervisors are," and I             16       A    Correct, this is the only one that
    17   emphasize the word "required to complete an After         17   I'm aware of.
    18   Action Critique," did the other detail commanders         18       Q     So now I'm going back to my question,
    19   and supervisors fail to meet that requirement in          19   does this in any way refresh your recollection of
    20   this case? Kind of an obvious question.                   20   whether, after the Stockley protest, there has been
    21       A      Apparently, they did.                          21   any presentations where documents were provided to
    22       Q      Okay. Have they been reprimanded in            22   police officers with what I'm going to generally
    23   any way, to your knowledge, for not complying with        23   term as lessons learned and how to do things better
    24   the Major Event - After Action Critique                   24   to ensure that the quality and effectiveness of the
    25   requirements by the City?                                 25   performance of the St. Louis Metropolitan Police


                                                        Page 166                                                      Page 168
     1        A To my knowledge, no.                                1   Department is improved in the future?
     2        Q Okay. Is it of a concern, from the                  2        A I can't recall any.
     3   City's perspective, that pretty significant                3         Q Am I correct that this particular
     4   incident occurred in the City of St. Louis, there          4   document, Exhibit 11, was created at Saint Louis
     5   is a document that contemplates that all detail            5   University?
     6   commanders and supervisors should fill out this            6        A I don't believe so.
     7   form in order to, quote, "improve the quality and          7         Q This was not created by a social work
     8   effectiveness of the performance of the police             8   professor?
     9   department," that you're the only one who took the         9        A Oh, the actual, where the form was
    10   time to fill one out? Is that a serious concern?          10   created or how the form was created?
    11        A It's a concern that more were not                  11         Q The form, yeah.
    12   submitted.                                                12        A Oh, I don't -- I don't know the
    13        Q The form that you filled addresses                 13   history of the form.
    14   things such as the quality of the food; correct?          14         Q Okay. Yeah, I was referring to the
    15        A Correct.                                           15   form of it.
    16        Q Talks about whether the roll call                  16        A The only thing I can tell you, it is
    17   location was adequate; correct?                           17   Version 1 and it first became department policy in
    18        A Correct.                                           18   October of 2007, but I have no knowledge of how the
    19        Q About whether the roll call                        19   mechanics of it took place.
    20   information was adequate; correct?                        20         Q But you understood, at the time you
    21        A Correct.                                           21   filled it, that this form and the requirements
    22        Q Whether the number of personnel                    22   there applied to the events that just had
    23   assigned was adequate; correct?                           23   transpired in the Stockley protest?
    24        A Correct.                                           24        A Yes.
    25        Q By the way, on the food, you                       25         Q Okay. Let's focus on topics 4



                                                                                                 42 (Pages 165 to 168)
                                               ALARIS LITIGATION SERVICES
  www.alaris.us                                   Phone: 1.800.280.3376                                  Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 43 of 110 PageID #:
                                     3998
                               ERIC LARSON 4/8/2019

                                                Page 169                                                    Page 171
     1   through 6, if you want to look at those.               1   must "agree with such persons to violate any
     2            Have you had a chance to review               2   criminal laws."
     3   topics 4, 5, and 6?                                    3            Do you see that?
     4        A I have.                                         4        A Yes.
     5        Q Do you see the common denominator to            5        Q The third one, the person must reach
     6   all of them deals with unlawful assembly?              6   that agreement to violate the criminal laws "with
     7        A Yes.                                            7   force or violence"; correct?
     8        Q And different areas of inquiry about            8        A Yes.
     9   unlawful assembly; is that a fair statement?           9        Q If you now flip to page 6 of the
    10        A Yes.                                           10   PowerPoint presentation?
    11        Q If you could go back and spend some            11        A Yes.
    12   time looking at Exhibit 6 (sic) that we dealt with    12        Q There is a description of, that lays
    13   before?                                               13   out the City's understanding of the provision
    14            MR. PRAISS: And I apologize, Judge,          14   574.040 and when someone potential violates it;
    15   that's the one we don't have the even pages.          15   correct?
    16            MR. DIERKER: That's fine.                    16        A Correct.
    17        Q (BY MR. PRAISS) If you go to page 5            17        Q And it indicates, and please correct
    18   of this document, presentation?                       18   me if I am misstating it, that, "Every person who
    19        A Mm-hmm.                                        19   is present and cognizant of the unlawful acts being
    20        Q Do you see it's titled Section                 20   committed bit other members of the assembly can be
    21   574.040?                                              21   found guilty of being unlawfully assembled"; is
    22        A Yes.                                           22   that correct?
    23        Q And your understanding, that's a               23        A That is correct.
    24   provision under Missouri law; correct?                24        Q Is it your understanding that that
    25        A Correct.                                       25   statement reflects the policy of the City?


                                                 Page 170                                                   Page 172
     1       Q     Okay.                                        1        A Yes, that's the interpretation of the
     2            (Plaintiffs' 30(b)(6) Exhibit 12              2   City on this ordinance.
     3   marked for identification by the court reporter.)      3        Q Sitting here today as a corporate
     4        Q (BY MR. PRAISS) Just so you know, in            4   representative, do you believe that's an accurate
     5   Exhibit 12, I did a simple Google search and I         5   statement?
     6   printed out copies of Section 574.040 of the           6        A I believe it is.
     7   Missouri Revised Statutes as well as 574.050 and I     7        Q You're familiar with the word
     8   believe there should also be one more, 574.060. So     8   "cognizant"; correct?
     9   you have, to the extent you want to refer to the       9        A Its common definition, yes.
    10   actual language, because sometimes in the exhibit     10        Q Okay. "Cognizant" means to be aware
    11   that we're looking at, Exhibit 6, I believe it has    11   of something; correct?
    12   elements but might not have the full language, so     12        A Yes.
    13   feel free to refer to both exhibits.                  13        Q Okay. Do you agree that a person can
    14        A Thank you.                                     14   be cognizant of unlawful acts being performed by
    15        Q Back to page 5 of the exhibit dealing          15   other individuals without agreeing with other
    16   with Section 574.040, you see it identifies the       16   individuals to engage in the same unlawful acts?
    17   different elements necessary for a person to          17        A Potentially.
    18   violate that statutory provision?                     18        Q To be cognizant of something is very
    19        A Yes.                                           19   different than to agree to do something; correct?
    20        Q And it says, "A person commits the             20        A Correct.
    21   offense of unlawful assembly if," and 1, "he or she   21        Q Okay. Am I correct that the
    22   must knowingly assemble with six or more other        22   statement on page 6 of the presentation, that does
    23   persons"; correct?                                    23   not include any requirements that in order to be
    24        A Yes.                                           24   found guilty of the crime of unlawful assembly, a
    25        Q Second requirement, that individual            25   person must agree with other individuals to



                                                                                          43 (Pages 169 to 172)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 44 of 110 PageID #:
                                     3999
                               ERIC LARSON 4/8/2019

                                                  Page 173                                                 Page 175
     1   actually violate the criminal laws with force or       1   unlawful acts which have risen to the level to
     2   violence?                                              2   declare an unlawful assembly, the persons within
     3        A Page 6 does not state that.                     3   that group, whether they've committed an -- a
     4        Q So to the extent page 6 does not                4   person in that group could be found guilty of
     5   include those requirements of an agreement rather      5   unlawful -- being unlawfully assembled.
     6   than being cognizant and not only an agreement, but    6        Q And I apologize for my hypothetical
     7   an agreement to violate the criminal laws with         7   and I appreciate your answer but I'm going to try
     8   force or violence, it is incorrect?                    8   and distill it, if I may, Mr. Larson.
     9            MR. DIERKER: I'll object to the form          9            Is it the City's understanding that a
    10   of the question, calling for a legal conclusion.      10   person can be charged with unlawful assembly under
    11        A Yeah.                                          11   circumstance where that person does not reach an
    12        Q (BY MR. PRAISS) I am not asking for            12   agreement with other individuals to violate the
    13   a legal opinion. I am asking from your                13   criminal laws with force or violence? That's my
    14   understanding as a corporate representative with      14   question.
    15   respect to topics 4, 5, and 6 dealing with unlawful   15        A Well, they have to reach an agreement
    16   assembly, when it can be declared, on page 6 of the   16   with -- because that's an element of the crime.
    17   PowerPoint presentation that was provided to senior   17        Q In the slide that we're looking at on
    18   staff --                                              18   page 6, is there any requirement there that
    19        A Mm-hmm.                                        19   specifies -- strike that.
    20        Q -- only one or two weeks before the            20            On page 6, sir, the word "agreement"
    21   Stockley -- weeks before the Stockley protest, it     21   does not appear?
    22   suggests, am I correct, that an unlawful assembly     22        A It does not.
    23   can be declared even in circumstances where people    23        Q And it specifically says that every
    24   are simply cognizant of certain unlawful acts         24   person who is simply present and cognizant of the
    25   happening but not agreeing to do so?                  25   fact that unlawful acts are being committed by


                                                  Page 174                                                 Page 176
     1      A   It doesn't say --                               1   others can be found guilty of unlawful assembly;
     2          MR. DIERKER: Same objection. Go                 2   correct?
     3   ahead.                                                 3        A That is the statement.
     4        A I was going to say it doesn't say               4        Q And that's the policy of the City of
     5   that an unlawful assembly can be declared because      5   St. Louis?
     6   people in the crowd are cognizant of the acts. I       6        A It was the information that was
     7   mean, the point of this slide appears to be the        7   provided.
     8   fact that those people who are in the crowd who are    8        Q It was provided, not just to anybody
     9   aware that the crowd is creating unlawful acts can     9   but the top people who were then expected to share
    10   be found guilty of unlawful assembly.                 10   that information with the people below them;
    11        Q (BY MR. PRAISS) So again, that's               11   correct?
    12   what I'm trying to understand. Is it the City's       12        A Yes.
    13   position that somebody who is simply found, for       13        Q Okay. If you look at page 8, am I
    14   example, inside the kettle, who is cognizant of the   14   correct that deals with City Ordinance 15.52.010?
    15   protest around him but hasn't reached any agreement   15        A It does.
    16   with anybody to do anything unlawful and to break     16        Q And it lays out the key elements
    17   the criminal -- the laws, by force of violence,       17   necessary for a person to violate this ordinance?
    18   that that individual, just by standing and being      18        A Yes.
    19   cognizant that those other people around him, can     19        Q And first, you have to have at least
    20   be charged with unlawful assembly?                    20   two persons; correct?
    21        A It's very fact dependent in the whole          21        A Yes.
    22   incident -- I mean, you've laid out a large           22        Q They have to assemble together;
    23   scenario of a hypothetical that I'm having a little   23   correct?
    24   trouble keeping up with but, essentially, if there    24        A Yes.
    25   are people within that group that are creating        25        Q They have to act in concert?



                                                                                          44 (Pages 173 to 176)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 45 of 110 PageID #:
                                     4000
                               ERIC LARSON 4/8/2019

                                                 Page 177                                                   Page 179
     1        A Yes.                                            1   question because I apologize if I -- and I should
     2        Q And they have to do so to do any                2   be doing it, I am not, again, Mr. Larson, asking
     3   unlawful act with force or violence; correct?          3   for a legal opinion.
     4        A Yes.                                            4            What I'm trying to understand is the
     5        Q Am I correct that both Section                  5   City, when it sends out police officers to enforce
     6   574.040 and Ordinance 15.52.010 include, among         6   Ordinance 15.52.010, I'm trying to learn, no
     7   other things, the requirement to do an unlawful act    7   different than any other citizen, of under what
     8   with force or violence?                                8   circumstance, if any, may I be, based on the City's
     9        A Yes.                                            9   understanding, subject to a violation of this
    10        Q Okay. When it uses the phrase to               10   ordinance?
    11   "act in concert" in Ordinance 15.52.010, what is      11            So the City must have an
    12   your understanding that means?                        12   understanding how it enforces it and how it trains
    13            MR. DIERKER: I'll object to the form         13   police officers about it and that's all I'm looking
    14   of the question, asking for a conclusion of law.      14   for. Not a legal conclusion but an understanding
    15        Q (BY MR. PRAISS) I'm not -- let me              15   of the City with respect to the enforcement of this
    16   rephrase the question.                                16   provision. Does that make sense? And I think I'm
    17            What is the City's understanding with        17   entitled to that and I'm happy to take that to the
    18   respect to the enforcement of Section Ordinance       18   judge any day, Judge.
    19   15.52.010, what "act in concert" requires?            19            MR. DIERKER: Well, we'll do that
    20            MR. DIERKER: Same objection.                 20   when and if needed but I'll adhere to my objection.
    21        A The common definition of to "act in            21        Q (BY MR. PRAISS) But I want it on the
    22   concert" is to act together.                          22   record to be clear what I'm looking for. I am not
    23        Q (BY MR. PRAISS) I looked it up, the            23   looking for, even though I now found out you're an
    24   Merriam-Webster dictionary provides the following     24   attorney, I don't want your legal opinion. I want
    25   definition for the word "concert: Agreement in        25   the City's understanding about this. Fair enough?


                                                 Page 178                                                  Page 180
     1   design or plan; union formed by mutual                 1             When it says in the last clause that
     2   communication of opinion and views."                   2   "every person present at such meeting or assembly,"
     3            As the City's representative, do you          3   is it referring to the two people who assemble
     4   agree with that definition?                            4   together to act in concert? Is that what it's
     5        A I would agree.                                  5   referring to? Is that the City's understanding?
     6        Q Okay. The last part of Ordinance                6         A Yes.
     7   15.52.010 has language about, it starts, "and every    7         Q Okay. So to the extent two people
     8   person present at such meeting or assembly who         8   get together, as referenced in the first section of
     9   shall not endeavor to prevent the commission or        9   Ordinance 15.52.010, and one of them --
    10   perpetration of such unlawful act shall be guilty     10         A Well, I would have to -- may I
    11   of a misdemeanor."                                    11   interject? I'm sorry.
    12            Do you see that?                             12         Q No problem.
    13        A I do.                                          13         A The -- when -- go ahead with your
    14        Q When it uses the phrase there "every           14   question.
    15   person at such meeting or assembly," the language     15         Q My question is going to be much
    16   "meeting or assembly," is it the City's               16   easier. I came up with a different approach.
    17   understanding that that refers to the meeting or      17   Let's say two people assemble together at a street
    18   assembly that's discussed above in the first          18   corner.
    19   section of the provision?                             19         A Yes.
    20           MR. DIERKER: Once again I'll object           20         Q And they decide, in concert, as
    21   to the form of the question as calling for legal      21   required here, to commit an unlawful act with force
    22   conclusions. I don't feel that legal opinions are     22   of violence against the property of the City or
    23   within the scope of the corporate representative      23   somebody. Okay?
    24   deposition but --                                     24         A All right.
    25        Q (BY MR. PRAISS) I'll rephrase my               25         Q Let's say I am standing next to them



                                                                                          45 (Pages 177 to 180)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 46 of 110 PageID #:
                                     4001
                               ERIC LARSON 4/8/2019

                                                       Page 181                                               Page 183
     1   but I don't even know who the heck they are, but          1   talking about all kinds of events and prosperity,
     2   let's say I'm overhearing this thing. Is it the           2   and these things don't happen in a vacuum. There
     3   City's understanding that I can be charged with           3   is all kinds of warnings that would be given,
     4   unlawful assembly because I failed to endeavor to         4   attempts to get crowd people to disperse, so,
     5   prevent the commission or perpetration of such            5   therefore, being taken into custody at that point
     6   unlawful act?                                             6   could occur to someone who is not necessarily
     7            MR. DIERKER: Same objection.                     7   engaged in the unlawful or riotous behavior,
     8        A And I would have to say yes, because,              8   violent behavior.
     9   as we were discussing the first scenario, you             9         Q I'm really focusing on the kettle,
    10   indicated the two people together, yes, they are         10   and I think you've acknowledged to me that in
    11   the people who are violating the ordinance. The          11   undertaking the approach of the kettle coming in
    12   rest of the ordinance indicates any -- therefore,        12   from four corners, it was reasonable to anticipate
    13   "every person present at such meeting or assembly        13   that some people would get trapped who were not in
    14   who shall not endeavor to prevent the commission or      14   fact protesters and acting in any way in connection
    15   perpetration of such unlawful act shall be guilty        15   with other protesters; you recall that?
    16   of a misdemeanor."                                       16         A Yes.
    17            So by failing to stop them, if you've           17         Q Knowing that, my question to you is,
    18   overheard them, you're involved, failing to notify       18   it is still the City's position that, when you have
    19   officers, yes, in theory, you would be subject to.       19   trapped a very significant, large group of people,
    20        Q (BY MR. PRAISS) Now change my little              20   by the mere fact that, and not a complicated
    21   hypothetical now, say I don't overhear anything,         21   hypothetical, only two people in the whole group
    22   they're just standing there, they've reached an          22   reached some agreement to do something with
    23   agreement. I don't hear a thing, I don't have a          23   violence, is my hypothetical, and everybody else is
    24   clue what they're thinking to do. I'm just               24   clueless, they're just kinda like, how the heck did
    25   standing next to them.                                   25   I get here, that the police officers at that point,


                                                       Page 182                                               Page 184
     1           Can I be charged with unlawful                    1   that evening, could arrest everybody for unlawful
     2   assembly even though I have no knowledge of what          2   assembly because they are at the wrong place at the
     3   they're planning to do?                                   3   wrong time; is that the City's position?
     4           MR. DIERKER: Same objection.                      4            MR. DIERKER: Same objection.
     5       Q    (BY MR. PRAISS) Again, I'm looking               5        A They -- yes. That's the City's
     6   for the City's understanding of how it enforces           6   position.
     7   this provision.                                           7        Q (BY MR. PRAISS) And since those
     8       A    Yes.                                             8   people, under the City's position, are in violation
     9       Q    So your testimony is, as the                     9   of the law, even though, again, my fact pattern,
    10   corporate representative of the City of St. Louis,       10   they have no idea what's happening with the other
    11   that in the connection with let's say the kettle,        11   people, they're just bystanders, because the City
    12   if, hypothetically, there was two people there who       12   considers them to be engaged in unlawful assembly,
    13   reached some agreement to commit an unlawful act by      13   that means that under policy Section XIII of
    14   violence, even though you've already testified           14   Special Order 1-01, the police can deploy chemical
    15   there's no evidence to suggest anybody acted with        15   agents at them without any warnings?
    16   violence, everybody else that was entrapped inside       16        A Potentially.
    17   the kettle, the City's position could be charged         17        Q The warnings -- the warning
    18   with unlawful assembly even though they didn't even      18   requirement doesn't apply --
    19   know who those two people were in my hypothetical        19        A Doesn't apply --
    20   and they never talked to them and had no idea what       20        Q -- because they're engaged in
    21   their intent was, but simply because they were in        21   unlawful activity, they're no longer peaceful?
    22   the wrong place at the wrong time, they could be         22        A But it would require violence or
    23   charged with a misdemeanor of violating the law?         23   threat of violence and things of that nature, and
    24       A    They could be. We're talking about              24   again, you're asking very finite questions about
    25   some very fact-dependent circumstances, we're            25   very fluid situations.



                                                                                             46 (Pages 181 to 184)
                                             ALARIS LITIGATION SERVICES
  www.alaris.us                                 Phone: 1.800.280.3376                              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 47 of 110 PageID #:
                                     4002
                               ERIC LARSON 4/8/2019

                                                Page 185                                                   Page 187
     1        Q I'm trying to -- I'm visualizing the            1        Q Are you aware in prior -- during the
     2   circumstance of what I believe transpired during       2   Stockley protests of a single time when an officer
     3   the kettle and you have now explained to me the        3   told someone that, I'm about to deploy chemical
     4   City's position, which it is what it is, but that a    4   agents with handheld pepper spray or a fogger and
     5   lot of people that night, all of them could have       5   gave them a warning before doing so?
     6   been charged with unlawful assembly, and when I go     6        A I know warnings were given.
     7   back to Special Order -- Section XIII, Special         7        Q Warnings about the use of chemical
     8   Order 1-01, it specifies that, "Per the Settlement     8   agents.
     9   Agreement, chemical agents will not be used to         9        A But I cannot say that an individual
    10   disperse groups engaged in non-criminal activity      10   officer did or did not give a warning to an
    11   without satisfying the following conditions" --       11   individual they may have used chemical agents on.
    12        A Correct.                                       12        Q But under Special Order -- Section
    13        Q -- one of them being a warning.                13   XIII of Special Order 1-01 they are not required to
    14        A Correct.                                       14   give warnings because of the City's interpretation
    15        Q Is it the City's position that all of          15   of what constitutes an unlawful assembly; correct?
    16   those people were engaged in criminal activity        16        A Yes.
    17   because they were unlawfully assembled, even those    17        Q Okay. If you go to page 9 of the
    18   there were no specific articulable facts to           18   presentation. That deals with the offense of riot
    19   establish that all of those people had knowledge      19   and that deals with Section 574.050, which is --
    20   that somebody acted or was going to act in concert    20        A Yes.
    21   to violate the laws?                                  21        Q You have a copy of the full statutory
    22            MR. DIERKER: Object to the form of           22   provision in Exhibit 12, if you want to refer to
    23   the question, argumentative, calling for a            23   it.
    24   conclusion of law.                                    24        A Yes.
    25        Q (BY MR. PRAISS) You can answer my              25        Q Do you see on page 9 it lays out the


                                                Page 186                                                   Page 188
     1   question.                                              1   key elements for the offense of rioting?
     2       A Yes, I mean, the unlawful activity               2       A Yes.
     3   has occurred, in the situation where given,            3        Q And you got -- in that situation a
     4   announcements are made, opportunities were given to    4   person commits the offense of rioting if "he or she
     5   egress. Failure to comply with that opportunity,       5   knowingly assembles with six or more persons";
     6   they were -- people were arrested.                     6   correct?
     7        Q Okay. A lot of those people were                7       A Yes.
     8   arrested for unlawful assembly; correct?               8        Q "Agrees with such persons to violate
     9       A I believe so.                                    9   any criminal laws"; correct?
    10        Q So that's why I'm focusing on that             10       A Yes.
    11   provision. And again, that evening, those people      11        Q "With force or violence"; correct?
    12   that were arrested for unlawful assembly and in the   12       A Yes.
    13   process were subjected to chemical agents, it is      13        Q And, "thereafter, while still so
    14   the City's position that the officers were entitled   14   assembled, does violate any criminal laws with
    15   to use chemical agents against them because they      15   force or violence."
    16   were engaged in unlawful assembly; therefore, they    16           Those are all the elements?
    17   were acting in a criminal conduct, no warnings had    17       A Yes.
    18   to be given. Correct?                                 18        Q Okay. Again, that statutory
    19       A No warnings would have to be given,             19   provision, 574.050, clearly requires force or
    20   but warnings were given.                              20   violence; correct?
    21        Q Warnings that chemical agents would            21       A Yes.
    22   be used. I'm focusing on that. Am I correct no        22        Q And do you know if anybody was
    23   warnings were given to people that chemical agents    23   actually charged with violation of this statutory
    24   were going to be used against them, necessarily?      24   provision in connection with the Stockley protests?
    25       A I can't answer that.                            25       A I do not.



                                                                                          47 (Pages 185 to 188)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 48 of 110 PageID #:
                                     4003
                               ERIC LARSON 4/8/2019

                                                Page 189                                                    Page 191
     1        Q Okay. Go to page 10. This one deals             1        Q Are you aware of any facts that
     2   with Section 574.060.                                  2   suggest that there was somebody arrested for acts
     3            Do you see that?                              3   of violence at that time?
     4        A Yes.                                            4        A There were not people arrested at
     5        Q And again, feel free to look at                 5   that -- I'm confused because you're asking me
     6   Exhibit 12, if you want to look at the entire          6   almost to testify to a specific incident.
     7   statutory provision, Mr. Larson.                       7        Q Let me help you out. You're familiar
     8        A Okay.                                           8   with, and I don't know his title, Mr. Sachs?
     9        Q On page 10 it lays out the key                  9        A Yes.
    10   elements for committing the crime of refusal to       10        Q Who testified at the preliminary
    11   disperse.                                             11   injunction?
    12            Do you see that?                             12        A I know Lieutenant Sachs. He was the
    13        A Yes.                                           13   commander of SWAT at the time of the kettling.
    14        Q The first element is that the person           14        Q And I'll represent to you I've read
    15   has to be "present at the scene of an unlawful        15   his testimony very carefully. If he testified that
    16   assembly or riot"; correct?                           16   after about 8:30 that evening, where there was
    17        A Yes.                                           17   property damage, there was no evidence any of
    18        Q And then there is three other                  18   violent activity in the City in the later part of
    19   elements that follow, "person has to knowingly fail   19   that evening, do you have any facts to dispute
    20   or refuse to obey; a lawful command of a police       20   that?
    21   officer"; and "to depart the scene of such unlawful   21             MR. DIERKER: Well, I'm going to
    22   assembly or riot"; correct?                           22   object to that question because it seems to me that
    23        A Correct.                                       23   that's totally outside the scope of the corporate
    24        Q Do you agree, sir -- strike that.              24   designee deposition. You're asking for knowledge
    25            Am I correct that it's the City's            25   of the entire event, specifically specific conduct


                                                Page 190                                                   Page 192
     1   position that, in order to commit the crime of         1   of specific people. I will allow him to answer.
     2   refusal to disperse, there must be an underlying       2           MR. PRAISS: For what it's worth,
     3   unlawful assembly or riot to trigger the failure to    3   you, of all people, should know speaking objections
     4   disperse?                                              4   are not exactly appropriate. And I think that was
     5            MR. DIERKER: Object to the form of            5   a novel of an objection. You might want to
     6   the question, calls for a legal conclusion.            6   consider shortening it a bit.
     7         A Yes, that would be part of the --              7           MR. DIERKER: I'll note your
     8   it's an element of the crime, so it's required to      8   objection to my objection.
     9   be there prior to charging an individual with          9           MR. PRAISS: Okay. And the reason
    10   refusal to disperse.                                  10   for my question is not trying to go outside the
    11         Q (BY MR. PRAISS) And am I correct              11   scope and to lay a foundation for the question that
    12   that, we've established on several occasions, that    12   he was having difficulty answering, so this is a
    13   in order to have an unlawful assembly or riot --      13   predicate to my question and that's why I need it.
    14   strike that.                                          14        Q (BY MR. PRAISS) So my question back
    15             Focusing again on the kettle, I             15   to you is, I'm representing to you what Lieutenant
    16   apologize for belaboring this point but again,        16   Sachs testified, that after 8:30, there was no
    17   you're not aware of any situation where somebody,     17   evidence of violent activity in the City and
    18   around 11:30 at night, 11:25 that evening, was        18   definitely none around 11:30 when the kettle took
    19   engaging in violent conduct that presented imminent   19   place.
    20   threat to police officers or property at that         20            My question to you is, I just need to
    21   point; correct?                                       21   understand, are you aware of any of facts to
    22         A At that particular moment in time, I          22   challenge that testimony by Lieutenant Sachs?
    23   don't know what was occurring. At that particular     23       A I am not aware of any facts that
    24   moment in time in this grand scenario, I don't know   24   challenge Lieutenant Sachs's testimony.
    25   if someone was engaging in violence or not.           25        Q Okay. And my question to you then



                                                                                         48 (Pages 189 to 192)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 49 of 110 PageID #:
                                     4004
                               ERIC LARSON 4/8/2019

                                                Page 193                                                   Page 195
     1   is, in order to declare -- in order for someone to     1   effective order. Inform the protester how the
     2   commit the crime of refusal to disperse, we            2   protester is interfering with official duty and
     3   established that a predicate for that is either        3   instruct the protester how to comply."
     4   being present at an unlawful assembly or a riot;       4            Do you see that?
     5   correct?                                               5        A Mm-hmm.
     6         A Correct.                                       6        Q Is that a yes?
     7         Q And in order to be, have to be at the          7        A Yes. Sorry.
     8   scene of an unlawful assembly or a riot, there has     8        Q No problem. Am I correct that in
     9   to be acts of violence occurring; correct?             9   this situation, the City's policy is that a warning
    10         A Correct, by the statutory definition.         10   is appropriate when an individual is interfering
    11         Q And yet --                                    11   with an officer undertaking some police function;
    12         A With force or violence.                       12   correct?
    13         Q And yet assuming Lieutenant Sachs'            13        A This point relates to the best
    14   testimony is accurate and there were no acts of       14   practices related to interfering with an officer
    15   violence, force or violence occurring at 11:30 at     15   and the explanation on when, what is interference
    16   night, what is the basis for charging people with a   16   to warn prior to arrest on the charge by giving an
    17   crime of refusal to disperse if there is no basis     17   effective order. So, and I need to be involved in
    18   for establishing an unlawful assembly or a riot, is   18   some sort of official act.
    19   what I'm trying to understand.                        19        Q And it specifically says that in that
    20            MR. DIERKER: Object to the form of           20   situation, the best practice is to warn prior to
    21   the question, argumentative.                          21   arresting someone and by giving them an effective
    22         A I can't state -- I mean, based on the         22   order, and it delineates an example what an
    23   hypothetical scenario, assuming that there is no      23   effective order would be; correct?
    24   other individual who can say that force or violence   24        A Correct.
    25   was occurring at that particular time, the            25        Q And it would be, among other things,


                                                Page 194                                                   Page 196
     1   declaration of the unlawful assembly was up to the     1   to inform the protester how he's interfering with
     2   incident commander who should have followed the        2   official duty and instructing him how to comply;
     3   statutory guidelines to declare.                       3   correct?
     4        Q (BY MR. PRAISS) Okay. If you go to              4        A Yes.
     5   page 11, please? It says, "The decision to declare     5        Q Okay. Could you help me understand
     6   a crowd unlawful must be based on reasonable and       6   why the City considers it a best practice to
     7   articulable facts."                                    7   provide a warning by giving an effective order in
     8            What is the City's understanding what         8   the context of an individual interfering with an
     9   it means when it says -- uses the phrase               9   officer but doesn't believe that any warning is
    10   "reasonable and articulable facts"?                   10   required before spraying someone with pepper mace
    11        A A common sense language definition of          11   using a handheld device under Section IV of Special
    12   what is the standard of reasonableness of an          12   Order 1-01?
    13   ordinary person, articulable would be demonstrate     13            MR. DIERKER: Object to the form of
    14   specificity, specific facts.                          14   the question, argumentative.
    15        Q And that's what I was looking for.             15        A I cannot.
    16   You agree with me that it requires some level of      16        Q (BY MR. PRAISS) Can you think of any
    17   specificity before you can go out and just declare    17   reason why it's a best practice in one case to give
    18   an unlawful assembly?                                 18   a warning which is giving an effective order of
    19        A Yes.                                           19   what a person needs to do in one -- in this context
    20        Q Okay. Go to page 15. This deals                20   and why it's different in the context of an
    21   with Interference With An Officer - Best Practice.    21   interaction with someone who is, again, interfering
    22            Do you see that?                             22   with a police officer trying to effectuate an
    23        A I do.                                          23   arrest, but in that context there is no best
    24        Q And in the second bullet says, "Warn           24   practice; in fact, you have free discretion to
    25   prior to arrest on this charge by giving an           25   spray someone to get them to comply?



                                                                                          49 (Pages 193 to 196)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 50 of 110 PageID #:
                                     4005
                               ERIC LARSON 4/8/2019

                                                 Page 197                                                  Page 199
     1            MR. DIERKER: Same objection.                  1            And with that in mind, my question
     2        Q (BY MR. PRAISS) That's what I'm                 2   is, what training is provided to police officers so
     3   trying to understand.                                  3   that they know to use their discretion correctly?
     4        A I don't have an answer for this.                4   That they know what it takes, the elements, that
     5        Q Okay. Topic number 4, Mr. Larson,               5   they don't abuse their discretion and create havoc?
     6   specifically, I'll read it into the record, says,      6   I apologize for the long question but that's what
     7   "The City of St. Louis's policies and/or practices     7   I'm trying to understand.
     8   concerning who has authority to declare an unlawful    8            MR. DIERKER: I apologize for having
     9   assembly."                                             9   to object but I think the second half of the
    10            Do you see that?                             10   question is fine but the preface --
    11        A I do.                                          11            MR. PRAISS: And I'll --
    12        Q As of September 2017, did the City             12            MR. DIERKER: -- injected other
    13   have any written policies or practices concerning     13   matters.
    14   who has authority to declare an unlawful assembly?    14        Q (BY MR. PRAISS) I'll strike the
    15        A No. Any officer can declare an                 15   question and do a better job.
    16   unlawful assembly based on probably cause. We         16            You agree with me declaring an
    17   don't train for -- officers are trained relative to   17   unlawful assembly is a pretty serious charge;
    18   the application of specific ordinances and having     18   right?
    19   probable cause to enforce those ordinances.           19        A In matters related to the First
    20   However, in standard practice, especially related     20   Amendment, yes.
    21   to First Amendment issues, the policy is only a       21        Q And you just explained or testified
    22   command rank, a supervisor, sergeant, lieutenant on   22   that any officer has the discretion to declare an
    23   up, incident commander, would be responsible for      23   unlawful assembly; correct?
    24   declaring an unlawful assembly.                       24        A Yes, but common practice is only
    25        Q You gave me a long answer and I'm              25   senior officers would do so.


                                                Page 198                                                   Page 200
     1   getting tired and I had a tough time following you,    1        Q But there's nothing prohibiting a
     2   Mr. Larson, so I apologize but I'll break it into      2   regular officer, not a senior officer, from doing
     3   pieces.                                                3   it under the policies and practices of the City of
     4           Am I correct that any individual               4   St. Louis; correct?
     5   police officers at any point can declare, based on     5        A Correct.
     6   his or her own opinion, that there's an unlawful       6        Q Okay. My question to you is, what
     7   assembly?                                              7   specific training is provided to every police
     8        A If the elements of the law are met              8   officer about the standards pursuant to which they
     9   and the officer has probable cause to believe that     9   can declare an unlawful assembly to make sure they
    10   the elements are met, yes, they could.                10   get it right?
    11        Q Okay. Am I correct there is nothing            11        A The training is based on all of our
    12   written to provide guidance to an officer with        12   training, which is probable cause, to ensure that
    13   respect to when to declare unlawful assembly other    13   the elements of the crime are present prior to
    14   than the language of the statute?                     14   effecting either an arrest or a declaration of
    15        A Correct.                                       15   unlawful assembly. There's no specific training
    16        Q Okay. There's pretty significant               16   focused at specifically unlawful assembly.
    17   consequences when an officer declares an unlawful     17        Q To what extent does the City actually
    18   assembly; right?                                      18   test the police officers' knowledge about the
    19        A Agreed.                                        19   relevant elements of the provision to declare
    20        Q Among other things, based on the               20   unlawful assembly to ascertain to what extent they
    21   City's understanding, as you described earlier,       21   actually have an accurate working knowledge of the
    22   everybody that's congregating there, regardless of    22   elements?
    23   what their mental state is and what their agreement   23        A I don't believe there is a test.
    24   or lack of agreement is, could be charged with a      24        Q Okay. And again, I'm trying to
    25   crime; correct?                                       25   understand, is there like a regular training with



                                                                                        50 (Pages 197 to 200)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 51 of 110 PageID #:
                                     4006
                               ERIC LARSON 4/8/2019

                                                Page 201                                                   Page 203
     1   respect to this element that happens on a monthly,     1            (Off the record.)
     2   biyearly, yearly basis, to make sure that officers     2            (Plaintiffs' 30(b)(6) Exhibit 13
     3   know the elements of the crimes they are about to      3   marked for identification by the court reporter.)
     4   charge people, in those situations where the           4        Q (BY MR. PRAISS) Back on the record,
     5   discretion to do so?                                   5   Mr. Larson. We are going to deal with topics 7
     6         A To the best of my knowledge, and I'm           6   through 1, and if you look at Exhibit 2, which is
     7   -- I may have gotten lost, no. Not on that             7   the notice of this deposition, the common factor to
     8   specific point or element on unlawful assembly.        8   topic 7-11, if you look at it, is dispersal orders.
     9   Obviously it's a topic that we're concerned about      9            Do you see that?
    10   and it's something that we want to make sure we're    10       A Correct.
    11   doing correctly.                                      11        Q And I'm going to cover those topics
    12         Q Would one way to do that would simply         12   but maybe to help start the process, I've handed
    13   to give an open-ended test to police officers and     13   you what's been marked as Exhibit 13.
    14   ask them on a piece of paper write down the four      14       A Okay.
    15   elements for an unlawful assembly and realize that    15        Q This was recently produced us to in
    16   probably less than 5 percent of them could do it      16   the litigation. Have you ever seen Exhibit 13
    17   correctly would be my guess, no disrespect.           17   before today?
    18            MR. DIERKER: I'll object to the              18       A I have not seen it in this format. I
    19   statement.                                            19   am familiar with the dispersal order and the
    20         A I'm not sure that -- that was a               20   warning of deployment of munitions.
    21   statement more than a question, but no, I mean,       21        Q Okay.
    22   there's no -- I've already answered I think there's   22       A I see it's dated September 1, 2017.
    23   no specific training related to that.                 23        Q Do you know who created this
    24         Q (BY MR. PRAISS) Okay. Topic 5, I'll           24   document?
    25   give you a second. It is a long one. I'll let you     25       A I do not.


                                                Page 202                                                   Page 204
     1   read it yourself, Mr. Larson.                          1        Q What specific steps did you take to
     2        A Okay.                                           2   prepare to testify with respect to topics 7 through
     3        Q In a nutshell, that one focuses on              3   11?
     4   the City's policies, practices when an unlawful        4        A Specifically, I reviewed the order on
     5   assembly maybe declared; correct?                      5   dispersal in -- which is the chemical munitions
     6        A Yes.                                            6   order we have talked about, Special Order 1-01,
     7        Q And it's pursuant to any legal                  7   Section XIII, talks about dispersal orders.
     8   authority. I want to make it general; okay?            8        Q Okay. But in terms of, you know,
     9        A Yes.                                            9   topics 7 through 11 deal with other issues such as
    10        Q Am I correct that the exhibit that             10   who have authority to issue it --
    11   you have in front of you, I believe this is Exhibit   11        A Yes.
    12   6, the PowerPoint presentation --                     12        Q -- when should it be declared and
    13        A Yes.                                           13   training with respect to dispersal orders, very
    14        Q -- dated August of 2017 and the                14   different, Section XIII of Special Order 1-01
    15   testimony that you've given me in the last 45         15   doesn't cover those things?
    16   minutes captures the City's policies and practices    16        A No, and it's basically -- it's built
    17   on this issue?                                        17   off of those series of questions were related to
    18        A Yes.                                           18   what I consider the probable cause requirement of
    19        Q Is there anything other than what's            19   what meets probable cause to declare the unlawful
    20   referenced in Exhibit 6 that the City believes        20   assembly, when the dispersal order should be given
    21   permits declaring an unlawful assembly under any      21   relative to the deployment of chemical munitions or
    22   provision of law?                                     22   the opportunity to comply, things of that nature.
    23        A I don't believe so.                            23        Q Okay. This Exhibit 13 is dated
    24           MR. PRAISS: Okay. Why don't we take           24   September 1, 2017; correct?
    25   a short break.                                        25        A Yes.



                                                                                         51 (Pages 201 to 204)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 52 of 110 PageID #:
                                     4007
                               ERIC LARSON 4/8/2019

                                                Page 205                                                   Page 207
     1        Q Do you know if there was any similar            1   dispersal or prior to September 1, 2017, which is
     2   documents dealing with the language for issuing a      2   the date of the dispersal order language in Exhibit
     3   dispersal order prior to that date that the City       3   13.
     4   used?                                                  4        A Yes.
     5        A I don't -- let me -- I could look at            5        Q And so with that in mind, did you
     6   the Special Order and I believe that was dated --      6   find anything in the operations plan relating to
     7   what the date is on that. There is some language       7   the Stockley protest dealing with dispersal orders?
     8   in there that is very similar to this so I know        8        A I did not. I did not locate it.
     9   that this was a topic of discussion as we were         9        Q Thank you. So sitting here today as
    10   preparing the operations order, I believe it's        10   the corporate representative, are you aware whether
    11   encapsulated in here on dispersal somewhere.          11   there was anything in writing prior to September 1,
    12        Q What are you looking at?                       12   2017, that dealt with instructions for the issuance
    13        A Right now I'm looking at the                   13   of an unlawful assembly and dispersal orders?
    14   operations plan.                                      14        A I am not.
    15        Q Gotcha. The OPs plan that you                  15        Q Okay.
    16   referenced before, yep.                               16        A And can you tell me where this came
    17        A Yes.                                           17   from, Exhibit 13?
    18        Q And please take your time but let me           18        Q I will let your attorney explain that
    19   know if you find anything specifically in the OPs     19   because he sent it to us. If he wants to put that
    20   plan that deal with dispersal orders that was in      20   on the record, that would be helpful.
    21   effect prior to September 1, 2017.                    21            MR. DIERKER: We produced that to the
    22            MR. DIERKER: Off the record.                 22   plaintiffs within the last week.
    23            (Off the record.)                            23            THE WITNESS: I understand. Okay.
    24        Q (BY MR. PRAISS) Mr. Larson, I know             24        Q (BY MR. PRAISS) And again, you have
    25   there's a question pending but I'm going to strike    25   never seen this particular Exhibit 13 before


                                                Page 206                                                   Page 208
     1   it and ask you a new one based on this exhibit.        1   today's deposition; correct?
     2   Give me a second to have the court reporter mark it    2         A I wouldn't necessarily say that. It
     3   as an exhibit.                                         3   relates to dispersal language. I am not -- I am a
     4            (Plaintiffs' 30(b)(6) Exhibit 14              4   little confused because it has just a blank heading
     5   marked for identification by the court reporter.)      5   so it's not an email. I can't say whether I would
     6        Q (BY MR. PRAISS) Are you familiar                6   have gotten it through email or not.
     7   with Exhibit 14?                                       7            I am familiar with the dispersal
     8        A I am.                                           8   order language. It is the standard language that
     9        Q Could you identify it for the record?           9   we use on -- or that is supposed to be used by the
    10        A It was the operational Civil                   10   incident commanders when issuing a dispersal.
    11   Disobedience Response Operations Plan relative to     11         Q Gotcha. Let's focus on the language
    12   the expected Stockley verdict.                        12   for a dispersal order. It begins with, "This is an
    13        Q And it's dated --                              13   unlawful assembly"; correct?
    14        A September 27, 2017.                            14         A Yes.
    15        Q So this was prepared after? Or                 15         Q So the first thing that has to happen
    16   before the Stockley protest, is what I'm confused.    16   is someone has to determine, based on articulable
    17        A It would have been issued -- the               17   facts, that all the elements necessary for an
    18   preparation went prior but probably would have been   18   unlawful assembly have taken place; correct?
    19   issued on the date that it was given.                 19         A Yes.
    20        Q Okay. During -- in the last few                20         Q And it continues whereby the person
    21   minutes you had a chance to look through this         21   giving the dispersal order orders the individuals
    22   exhibit; correct?                                     22   "to disperse from this area by moving," and it has
    23        A Correct.                                       23   it in quotes, "to the sidewalk and walking (give a
    24        Q I think at the time the question that          24   clear course of egress)."
    25   I asked you was dealing with any provisions about     25             Do you see that?


                                                                                        52 (Pages 205 to 208)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 53 of 110 PageID #:
                                     4008
                               ERIC LARSON 4/8/2019

                                               Page 209                                                     Page 211
     1        A Yes.                                            1   individuals how far they have to leave the area?
     2        Q So am I correct that the dipersal               2       A No. The -- no.
     3   order language -- first of all, is this language       3        Q Is there a reason, from the City's
     4   mandatory?                                             4   perspective, that is now a policy, why it would not
     5        A This verbatim languatory?                       5   want to include some parenthetical applicable to
     6        Q Yes.                                            6   the relevant situation but that tells people, in
     7        A No. It is not, the verbatim language            7   order for you to comply with this dispersal order,
     8   is not mandatory per se.                               8   you need to leave the current area where there's an
     9        Q At any time since September of 2012             9   unlawful assembly and go three blocks, go past the
    10   to the present, the operative time period for this    10   park, go to the intersection?
    11   deposition, has the City had a requirement that       11       A I think it's the City's position that
    12   specific dispersal order language was mandatory to    12   a dispersal order is common sense. I mean, to
    13   be used?                                              13   disperse, you have to break apart, you have to go
    14        A Yes, we are required to give a                 14   away, you have to move. You can't merely take your
    15   dispersal order prior to the deployment of chemical   15   group and move 50 feet down the street or into
    16   munitions and it should follow this form. It may      16   another area. You need to cease congregating. You
    17   be paraphrased, it may not be exact word for word,    17   need to go different directions.
    18   but the intent is to provide this language and this   18        Q Since you used the language "cease
    19   language was most likely prepared to give hands to    19   congregating," it highlight my question before --
    20   people, who would have to make these statements, a    20       A I believe you used the language,
    21   document to refer to.                                 21   "cease congregating."
    22        Q I think in your answer you used                22        Q Yes, but you used it now. My
    23   language like it could be paraphrased, it can be --   23   question is, again, that language doesn't appear in
    24   and that it doesn't have to be the exact word for     24   the dispersal order; correct?
    25   word, so that's what I'm trying to focus on. The      25       A No.


                                                Page 210                                                   Page 212
     1   person giving the dispersal order, is there a          1        Q It doesn't tell people that you need
     2   specific requirement that he or she actually has       2   to disperse and not recongregate anywhere; correct?
     3   this language in front of her and the only thing       3        A No, it doesn't say that.
     4   that they are modifying is potentially the -- what     4        Q Okay. Am I correct the dispersal
     5   is the clear course of egress that applies there       5   order language in Exhibit 13 doesn't include any
     6   but the rest of it is going to be read verbatim?       6   language and instructs individuals for how long
     7   That is my question.                                   7   they have to leave the area; correct?
     8            Or as you can describe it, the person         8        A No. It's the -- once the unlawful
     9   is basically familiar with this general language       9   assembly is declared, there is no return to the
    10   and kind of paraphrases, to use your words, and       10   incident location. So there is no reason to say
    11   gives a dispersal order?                              11   you have to come back in 15 minutes or put a time
    12        A We have to issue a dispersal order             12   limit on it. It's over. You have to disperse.
    13   and the language that we use would be substantially   13   You have to leave.
    14   similar to this.                                      14        Q Right. But, for example, there's
    15        Q Substantially similar but does not             15   language at the end of it that says, "You have five
    16   require it to be identical?                           16   minutes to comply with this order."
    17        A Does not require it to be identical.           17            Do you see that?
    18        Q Okay. Am I correct that the language           18        A Yes.
    19   of the dispersal order shown in Exhibit 13 does not   19        Q There's no language that says you
    20   include any language that instructs individuals to    20   cannot recongregate downtown for the next three
    21   cease congregating together?                          21   hours or this evening because that's what that
    22        A No, there is nothing in here that --           22   person declaring the dispersal order is
    23   in that language that says that.                      23   contemplating would satisfy his or her
    24        Q Am I correct the dispersal order               24   expectations. That language isn't in there;
    25   does not include any language that instructs          25   correct?



                                                                                         53 (Pages 209 to 212)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 54 of 110 PageID #:
                                     4009
                               ERIC LARSON 4/8/2019

                                                         Page 213                                               Page 215
     1       A    That language is not present.                      1   authority to declare an unlawful assembly and I
     2       Q     So how does a group of people that's              2   think your testimony was pretty much any officer,
     3   congregating, and now they're being told they're            3   based on his or her assessment and the presence of
     4   engaged in unlawful assembly based on the City's            4   articulable facts, could declare an unlawful
     5   interpretation as you explained it to us earlier,           5   assembly and now I want to focus on who has
     6   how are they supposed to know that -- let's say             6   authority to issue a dispersal order.
     7   that happens at 8:30 in the evening and then three          7           And as of September 2017, did the
     8   hours later that same group of people, by                   8   City have any policies or practices related to who
     9   coincidence, comes back together and starts                 9   had authority to issue a dispersal order?
    10   congregating again. Because people communicate by          10        A The standard policy and practice,
    11   social media quite a bit these days. It doesn't            11   much like the declaration of an unlawful assembly,
    12   take much. Where somebody says, hey, I see a group         12   would be that any officer would issue the dispersal
    13   of people hanging, protesters, in this area.               13   order. In common practice, especially in large
    14            The original dispersal at 8:30 didn't             14   scale events like this, it would be up to the
    15   tell them you can't ever come back to the City             15   incident commander to make those declarations and
    16   tonight. How are they supposed to know that, that          16   to ensure that those dispersal orders are given.
    17   they're not going to be violating a dispersal              17        Q To your knowledge, have there ever
    18   order?                                                     18   been situations where the incident commander was
    19            MR. DIERKER: I'll object to the form              19   not the person who gave the dispersal order but
    20   of the question, it assumes facts not in evidence,         20   some other officers did so using their discretion
    21   it's argumentative.                                        21   in connection with any protests in the City since
    22       Q     (BY MR. PRAISS) You may answer my                22   September of 2012?
    23   question.                                                  23        A Not -- I'm sorry, that's a big
    24       A    I don't know what the -- a person is              24   question. Could you break that down for me?
    25   supposed to know or not supposed to know.                  25        Q I'm just trying to figure out, to


                                                         Page 214                                               Page 216
     1        Q Well, how is the person possibly                     1   your knowledge, as the City's representative,
     2   supposed to know that he or she is not supposed to          2   dealing with the dispersal orders and prior
     3   come back to the City three hours later if the              3   protests, the topic we've been dealing with, have
     4   dispersal order didn't tell them that?                      4   there been situations where an officer other than
     5           MR. DIERKER: Same objection.                        5   the incident commander issued a dispersal order?
     6        Q (BY MR. PRAISS) Do you see the                       6        A That was not directed by the incident
     7   problem?                                                    7   commander to issue? So the incident commander did
     8           MR. DIERKER: Same objection.                        8   not direct officer X to provide that. I am not
     9        Q (BY MR. PRAISS) Is there a reason,                   9   aware of any time when an officer, on their own
    10   sir, why the City, when it was drafting this               10   volition, during any protest event, would have
    11   dispersal order language, didn't include language          11   issued a dispersal order on their own without
    12   specifying what the expectations are in terms of           12   approval from a commander responsible for that
    13   the time period during which people could not              13   incident.
    14   recongregate in a certain area?                            14        Q Is there a reason, if I'm hearing you
    15           MR. DIERKER: Same objection.                       15   correctly that the City has what you've
    16        A I don't know the reason.                            16   characterized as a standard practice, that even
    17        Q (BY MR. PRAISS) And since the                       17   though any officer has the right to declare an
    18   Stockley protesters were not aware of any attempts         18   unlawful assembly or issue a dispersal order, the
    19   to modify this language such that if we have other         19   standard practice is it's only people at a higher
    20   situations, potentially, the problems we've been           20   level do so.
    21   discussing could be eliminated; is that a fair             21            Why isn't that delineated in writing
    22   statement?                                                 22   as a requirement to eliminate the risk that
    23        A I'm not aware of any attempts to                    23   officers who are not maybe as familiar with the
    24   modify this language presently.                            24   procedures do so incorrectly?
    25        Q Okay. We talked before about who had                25            MR. DIERKER: Objection,



                                                                                              54 (Pages 213 to 216)
                                             ALARIS LITIGATION SERVICES
  www.alaris.us                                 Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 55 of 110 PageID #:
                                     4010
                               ERIC LARSON 4/8/2019

                                                Page 217                                                   Page 219
     1   argumentative.                                         1   1-01, Section XIII.
     2        A I don't have an answer.                         2        Q Did you -- when you talk about the
     3        Q (BY MR. PRAISS) Okay. Have the                  3   training document, you were looking at Exhibit, I
     4   City's policies or practices related to who has        4   believe that's 6 in front of you, Mr. Larson?
     5   authority to issue a dispersal order changed in any    5        A Yes.
     6   way since the Stockley protests?                       6        Q Did you look at any actual training
     7        A No.                                             7   materials that are used to educate police officers
     8        Q Topic 8, if you look at it, deals               8   about dispersal orders?
     9   with the circumstances when a dispersal order may      9        A I did not. I did not review any
    10   be issued; correct?                                   10   PowerPoints other than the material that we talked
    11        A Yes.                                           11   about.
    12        Q And we looked at the statutory                 12        Q Okay. Again, in the operations plan
    13   provision, I believe that was Missouri Revised        13   that was issued shortly after the Stockley
    14   Statute 574.060, which is in Exhibit 12, if you       14   protests, you weren't able to find -- there's no
    15   have that?                                            15   training materials there referenced about the
    16        A Are we discussing 574.060?                     16   issuance of a dispersal order; correct?
    17        Q Yes.                                           17        A No.
    18        A Okay.                                          18            MR. PRAISS: Okay. Let me mark up
    19        Q Am I correct, looking again at topic           19   another exhibit here.
    20   8, that the circumstance under which a dispersal      20            (Plaintiffs' 30(b)(6) Exhibit 15
    21   order may be declared require that there has to be    21   marked for identification by the court reporter.)
    22   people present at the scene of either unlawful        22        Q (BY MR. PRAISS) Do you have Exhibit
    23   assembly or at the scene of a riot; correct?          23   15 in front of you?
    24        A An unlawful assembly, the statutory            24        A Yes.
    25   language.                                             25        Q I think earlier today you referenced


                                                Page 218                                                  Page 220
     1        Q In fact, the language of dispersal              1   a two-page document of -- that provided an outline
     2   order, back to Exhibit 13, begins with "This is an     2   of training materials used by Sergeant Jemerson.
     3   unlawful assembly"; correct?                           3   Do you recall?
     4        A Yes.                                            4        A Yes.
     5        Q So before some police officer                   5        Q Is Exhibit 15 that document?
     6   declares a dispersal order, there has to be all of     6        A It is.
     7   the facts necessary to establish an unlawful           7        Q Okay. And this is kind of the
     8   assembly present; correct?                             8   outline for the course that Sergeant Jemerson
     9        A Yes, sir, the elements of the crime.            9   provides in connection with the Civil Disobedience
    10   The unlawful assembly would need to be present        10   Team?
    11   before a declaration or a dispersal order should be   11        A Yes.
    12   given.                                                12        Q And this one's dated September 2014.
    13        Q So topics 9 and 11 specifically deal           13            Do you see that?
    14   with training provided to police officers relating    14        A Yes.
    15   to the City's policies and practices under            15        Q And there's a long list of topics
    16   circumstances dispersal order should be declared      16   included on this two-page document; correct?
    17   and made and enforced.                                17        A Yes.
    18            Do you see that?                             18        Q Okay. And the instructional goal it
    19        A Yes.                                           19   talks about "preparing team members for the task of
    20        Q What specific steps did you take to            20   staging a coordinated, safe, constitutionally sound
    21   prepare to testify with respect to topics 9 and 11?   21   response to this -- civil disobedience events";
    22        A I reviewed the training document               22   correct?
    23   prepared on protests on unlawful assembly which I     23        A Yes.
    24   believe talks about dispersal orders. Again, I        24        Q So one objective is to make sure that
    25   reviewed the Special Order on chemical munitions,     25   the Civil Disobedience Teams knows how to act in a



                                                                                         55 (Pages 217 to 220)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 56 of 110 PageID #:
                                     4011
                               ERIC LARSON 4/8/2019

                                                 Page 221                                                  Page 223
     1   constitutional, sound manner; correct?                 1   of any other training materials used to train
     2         A Yes.                                           2   police officers about the use of chemical agents,
     3         Q With respect to the use -- I'm sorry.          3   about dispersal orders or unlawful assembly or any
     4   With respect to dispersal warnings and the             4   of the other topics we've discussed so far today;
     5   requirements regarding the use of chemical             5   is that a fair summary?
     6   munitions, that's identified in the fourth topic;      6        A That is a fair summary, I am not
     7   correct?                                               7   aware of anything other than what we've discussed.
     8         A Yes.                                           8        Q Thank you. We are going to the last
     9         Q Have you yourself, in your individual          9   topic and that is topics 18 through 24. So there
    10   -- strike that.                                       10   is a large group there.
    11             As a corporate representative or in         11        A Yes.
    12   your individual capacity, have you actually ever      12        Q I will try and cover them here in the
    13   seen the material -- specific underlying materials    13   next maybe 45 minutes or so and we'll be done.
    14   that Randy Jemerson uses to teach the elements laid   14            (Plaintiffs' 30(b)(6) Exhibit 16
    15   out in the fourth bullet point here?                  15   marked for identification by the court reporter.)
    16         A I did not.                                    16        Q (BY MR. PRAISS) Mr. Larson, you've
    17         Q In preparing for today's deposition           17   been handed what's been marked for identification
    18   you didn't take the time to do that?                  18   purposes as Exhibit 16.
    19         A No.                                           19            Do you see that?
    20         Q Do you know if he actually has any            20        A Yes.
    21   handwritten materials, any typed materials that he    21        Q This is a Declaration by Charles Wall
    22   actually provides the members of the Civil            22   regarding Exhibit A, which is attached to his
    23   Disobedience Teams to make sure they act in a         23   Declaration.
    24   constitutionally sound manner in issuing dispersal    24            Do you see that?
    25   warnings and releasing chemical munitions at          25        A Yes.


                                                Page 222                                                   Page 224
     1   protesters?                                            1        Q And you identified early on today
     2        A I do not.                                       2   that Mr. Charles Wall was actually, if memory
     3        Q Would it be a concern for you to find           3   serves me correctly, the only individual other than
     4   out that there are no such documents prepared and      4   attorneys that you met with to prepare for today's
     5   provided to the members of the Civil Disobedience      5   deposition; is that correct?
     6   Team?                                                  6       A Yes.
     7        A It would be a concern; however, I               7        Q Okay. And in paragraph 2 Mr. Wall
     8   know that in order to have an outline such as this     8   identifies that he is employed by the St. Louis
     9   prepared, that there would have to have materials      9   City division of police and is current assigned to
    10   that would support this outline in some way, shape,   10   the police legal unit, and assist in discovery and
    11   or form, and, therefore, I believe that there are     11   related matters.
    12   -- that that is being -- that is occurring, that      12            Do you see that?
    13   those training materials are available.               13       A Yes.
    14            MR. PRAISS: Go off the record a              14        Q That's what you referenced here
    15   second.                                               15   today; correct?
    16            (Off the record.)                            16       A Yes.
    17        Q (BY MR. PRAISS) Moving on. We had a            17        Q Gotcha. I want to focus on really
    18   long discussion between counsel, and you were         18   the substance of Exhibit A in particular. Is to
    19   present here to hear it. My question to you is,       19   your knowledge, first of all, Mr. Wall the author
    20   other than Exhibit 6, which is a presentation that    20   of Exhibit A?
    21   was given to senior staff on August 16, '17, and      21       A I believe he created the spreadsheet
    22   the two-page outline used by Mr. Randy Jemerson       22   with possibly help from the IT department to
    23   that just highlights by topics all the things that    23   identify these potential -- these incidents.
    24   he covers in the Civil Disobedience Team training,    24        Q Okay. Are you familiar with what
    25   you, as a corporate representative, are not aware     25   records -- what records the City maintains that


                                                                                        56 (Pages 221 to 224)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 57 of 110 PageID #:
                                     4012
                               ERIC LARSON 4/8/2019

                                                         Page 225                                                      Page 227
     1   were the source of all this information?                    1   determined the name that's included in Exhibit A?
     2       A     I believe there were the records                  2         A I would assume Charlie Wall, that
     3   management system, I/LEADS we've discussed was one          3   Sergeant Wall did, or the -- from the original
     4   source. I believe there was a source from the               4   list, the Action Name is the group that was
     5   intelligence division/Real Time Crime Center that           5   associated with the incident. So there's several
     6   contributed to this, and I also believe that there          6   obviously different groups, that was the -- that's
     7   were possibly information received from a CDT or            7   how it would be determined the Action Name.
     8   SWAT supervisor that had a list of incidents that           8         Q Okay. The next column is the number
     9   contributed to these.                                       9   of protesters. What information did Mr. Wall rely
    10       Q      You identified I believe three                  10   on to come up with the numbers identified?
    11   different sources?                                         11         A The estimated numbers from the
    12       A     Yes.                                             12   reports and wherever we could glean that
    13       Q      For each one, if you could go slower            13   information from. So most likely a records
    14   for me and identify what that source was and what          14   management system.
    15   type of information, if any, you believe that              15         Q The Details Summary column has more
    16   source would have provided for any of the columns          16   language than other columns.
    17   identified in Exhibit A?                                   17             Do you see that?
    18       A     Well, the -- the sources are -- I'm              18         A Yes.
    19   going to do this rather generally at first. The            19         Q And again, this was inputted by Mr.
    20   information, as far as detail summary, the units           20   Wall; correct?
    21   involved, the disposition of arrests, things like          21         A Yes.
    22   that, that all came from the records management            22         Q Did anybody provide an input with
    23   system.                                                    23   that, or what information did he use to describe
    24             The actual protests themselves, or,              24   the details that he laid in?
    25   we got two lists from the two groups, we compared          25         A He would have used the information


                                                         Page 226                                                     Page 228
     1   them to the records management system or searched           1   that was provided from the two lists, checking that
     2   parameters within the record management system, and         2   against the records management system, reviewing
     3   then created this list of potential -- of cases             3   the reports, and then creating a detail summary.
     4   that met the criteria of protest events based on            4       Q    Okay. Police Manpower, where would
     5   size.                                                       5   he have gotten that information?
     6       Q      Okay. I may follow up on that in a               6       A    From the records management system,
     7   few minutes, but let's keep going and I'll decide           7   who was involved.
     8   how much more detail I need.                                8       Q    Okay. When you say "records
     9             Am I correct the summary in Exhibit A             9   management system," you used that phrase twice now.
    10   provides -- covers protests in the City from March         10   What specifically are you -- what system are you
    11   15, 2012, until the last one identified is July 24,        11   referring to?
    12   2018?                                                      12       A    The I/LEADS reports.
    13       A      Yes.                                            13       Q    I just wanted to make sure we were on
    14       Q      I want to go through the headings on            14   the same page. Thank you. Disposition includes
    15   Exhibit A, and obviously the first one is Date. Am         15   various information and level of detail. Where
    16   I correct that just reflects the date of when that         16   would that information have come from?
    17   particular protest took place?                             17       A    From the dispositions involving
    18       A      Yes.                                            18   arrests would have come from the I/LEADS report.
    19       Q      Start Time, pretty self-explanatory,            19       Q    Okay. The Report number, what does
    20   it's the start time of the protest?                        20   that refer to?
    21       A      Yes.                                            21       A    That refers to the incident case
    22       Q      Location is where the protest took              22   number that we were discussing earlier, the I/LEADS
    23   place?                                                     23   report number that relates that specific incident,
    24       A      Yes.                                            24   the number is tied to that.
    25       Q      Okay. And Action Name. Who                      25       Q    And so in some situations there is



                                                                                                57 (Pages 225 to 228)
                                               ALARIS LITIGATION SERVICES
  www.alaris.us                                   Phone: 1.800.280.3376                                   Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 58 of 110 PageID #:
                                     4013
                               ERIC LARSON 4/8/2019

                                                Page 229                                                   Page 231
     1   only one, others there's a whole series of them.       1   report is not prepared, a code might be given,
     2   And again, how is that determined whether there's      2   responded to monitor protest, no police action
     3   one or a series with respect to one protest?           3   needed, put me back in service. The P number is
     4         A The size of the event, the number of           4   closed.
     5   the arrests, the individual charges, how it, just      5             But the P number is just there, I
     6   it's determined on a case-by-case basis.               6   don't know if he was, what purpose he had it on
     7         Q Okay. How are those reports                    7   that list for, if it was something he was going to
     8   maintained by the City?                                8   go back and do or if -- if there was, if we decided
     9         A They're maintained within the I/LEADS          9   not to follow up on that information.
    10   system.                                               10        Q Very few of these entries have a P
    11         Q So if I wanted a report identified            11   number referenced in this column.
    12   here, how difficult would it be to locate it?         12             Do you see that?
    13         A It would not be difficult at all.             13        A Yes.
    14         Q How difficult is it, if at all, to            14        Q Help me understand what is the
    15   determine all of the applicable reports that          15   significance of a P number that's identified on
    16   correspond to a particular protest?                   16   those few line items where it's present, and
    17         A I'm a little confused by the                  17   equally, what is the significance of the fact that
    18   question.                                             18   there is no P number on the majority of them?
    19         Q Yeah. So when Mr. Wall was preparing          19        A The majority of the P numbers, it
    20   -- putting this document and, let's say, take the     20   appears from this list, don't have arrests
    21   first line item, Occupy Midwest, and the one dated    21   associated with them. So we knew there was a
    22   March 15, '12.                                        22   protest, we monitored the protest, and no protest
    23         A Mm-hmm.                                       23   number or call for service.
    24         Q How hard is it for him to run a               24             Now, I am also looking at, it looks
    25   search and locate all the applicable reports that     25   like chronologically, the inclusion of the P number


                                                Page 230                                                   Page 232
     1   relate to that one? I guess different way of           1   becomes more prevalent in more recent time lines
     2   asking it is, when he came across the report number    2   and it may have been to associate potential
     3   identified here, how does he know there aren't any     3   information with those, with these incidents
     4   other reports out there?                               4   internally.
     5        A The search parameter, primarily from            5         Q Let's look at the entry for the
     6   the IT department, information technology, would       6   Stockley verdict protest on September 15, 2017.
     7   have put in specific parameters, keyword phrases       7   There is a long list of P numbers associated there.
     8   keyword searches, protest, arrests, date and time.     8   Do you see that? On the bottom of the page and
     9   So once we could narrow down the date and time of      9   it's page 4 of 9 of this filed with the court?
    10   particular incidents, we could run a search through   10         A Yes.
    11   the records management system, I/LEADS, we could      11         Q I'm just using that one as an example
    12   search it by various parameters to determine that     12   where --
    13   we have everything that's available.                  13         A Page 4 of 9. Yes. 9/15, yes, at the
    14        Q Good. The next column is P and a               14   bottom of the page.
    15   number sign. What does that stand for?                15         Q And you see under the column
    16        A P and the number sign, I believe that          16   associated with the P number, there is quite a few
    17   would be the, quote, P number. So a P number is a     17   entries there; right?
    18   number that is in our computer-aided dispatch         18         A Yes.
    19   network.                                              19         Q If I was to get a copy of the first
    20            So an officer is sent to a location.         20   one, P1709150933, what would I be looking at?
    21   A P number is generated. P number associates that     21         A You would be looking at a call log in
    22   officer to the call for service. If there is a        22   the computer-aided dispatch that relates to a
    23   report written, obviously there is a complaint        23   dispatch request.
    24   number drawn, complaint number is associated to a P   24         Q And what's the significance of having
    25   number, and then the report is prepared. If the       25   a P number in connection with a protest, if any?


                                                                                       58 (Pages 229 to 232)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 59 of 110 PageID #:
                                     4014
                               ERIC LARSON 4/8/2019

                                                Page 233                                                   Page 235
     1        A There is no -- I mean, we use P                 1   the word "mace," in his mind is he saying that's
     2   numbers for every police call for service.             2   the use of the fogger, or the handheld, or both?
     3        Q Okay. Is there -- can you think of a            3         A I would say that it is exactly that,
     4   reason why Mr. Wall included this column and what      4   it is mace. And it doesn't delineate which,
     5   significance, if any, does it have? Is what I'm        5   whether it was the small canister or the high
     6   trying to understand.                                  6   output canister, in the preparation of that. But
     7        A I think the significance is that a P            7   it was separate from the chemical munitions being
     8   number was located related to the incident.            8   launched by SWAT.
     9        Q But the fact that the P number was              9         Q So when SWAT launches chemical
    10   referenced here has no significance in terms of       10   munitions, using the different techniques that they
    11   what the police conduct was or what the protesters    11   have, that's under chemical munitions, and for
    12   did or what level of force was used or any other      12   purposes of this chart, when he uses the word
    13   issues?                                               13   "mace," it applies to mace regardless the manner in
    14        A No, I don't believe so.                        14   which it's deployed, whether it's a handheld device
    15        Q Simply a call to dispatch is all it            15   or a fogger; correct?
    16   is?                                                   16         A Yes.
    17        A Yes.                                           17         Q Gotcha. Thank you for that
    18        Q Okay. I think that more than enough            18   clarification. Every time there is a reference
    19   covers the P number issue.                            19   here to "mace" or "chemical munitions," am I
    20            (Off the record.)                            20   correct that under the Special Order and I/LEADS
    21        Q (BY MR. PRAISS) The last two columns           21   report, was supposed to have been prepared?
    22   there titled Resistance and Force. Do you see         22         A An I/LEADS report should have been
    23   those, Mr. Larson?                                    23   prepared.
    24        A Yes.                                           24         Q On this chart which record would
    25        Q What is your understanding of where            25   identify I/LEADS report that corresponded that


                                                Page 234                                                   Page 236
     1   Mr. Wall would have gotten the information that he     1   would reflect the use of mace or chemical munitions
     2   included in those two columns?                         2   in connection with that protest?
     3        A That would have come from the I/LEADS           3         A The report number.
     4   reports that were created.                             4         Q So the report number is the key
     5        Q Under the column involving Force, do            5   document if I'm interested to learn about the use
     6   you see some places identify the use of mace?          6   of chemical munitions or mace for each protest?
     7        A Yes.                                            7         A Yes.
     8        Q And other places identify the use of            8         Q Gotcha. Do you remember we looked a
     9   chemical munitions; correct?                           9   little before at that After Action Critique that
    10        A Yes.                                           10   you submitted?
    11        Q Is there, for purposes of this chart,          11         A Yes.
    12   are those two terms mutually exclusive?               12         Q You recall you were the only one who
    13        A I would say for the purposes of this           13   did so after the Stockley verdict? My question to
    14   chart, they are not mutually exclusive. The           14   you is, is there any reference on this chart that
    15   chemical munitions relate -- would relate more to     15   identifies whether or not an After Action Critique
    16   the launching the gas guns, the pepper balls, those   16   was issued and submitted by all of the detail
    17   type of things. When he has mace, that would be       17   commanders and supervisors with respect to the
    18   much more akin to the handheld canister.              18   special/major events identified in these protests?
    19        Q When he uses "mace," does it also              19         A There is not a column for them.
    20   encompass a situation where a fogger is used?         20         Q Okay. Am I correct that when it
    21        A It could.                                      21   talks in the After Action Critique about the
    22        Q Do you know one way or the other?              22   handling special/major events, that each of these
    23   Rather than could, does it, is my question?           23   protests would qualify as a special/major event?
    24   Because the word "mace" appears a lot in many         24         A Not necessarily. Some of these are
    25   instances and I'm trying to understand when he uses   25   pop up protests that we weren't prepared for that



                                                                                        59 (Pages 233 to 236)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 60 of 110 PageID #:
                                     4015
                               ERIC LARSON 4/8/2019

                                                      Page 237                                              Page 239
     1   we had to respond quickly to. So an operations           1   row, correct, where mace was used?
     2   plan would not have been created if there was an         2        A Yes.
     3   operations plan for any of -- any of these, and I'm      3        Q Okay. Please take a few seconds,
     4   not presently aware which ones may have had one and      4   we'll go off the record and identify and mark, for
     5   which ones wouldn't. The larger ones would have          5   your benefit and mine, those incidents where you
     6   had one if we were prepared for civil disturbance.       6   see dispersal orders issued over the PA, unlawful
     7       Q    So to have an operational planning              7   assembly declared, in the columns under Disposition
     8   document prepared, if I'm understanding correctly,       8   and in the column under Force where it indicates
     9   the City has to have some kind of a notice that an       9   that mace and chemical munitions were used. I'm
    10   event's going to happen and in that situation,          10   going to focus on those.
    11   subsequent to that event is when the detail             11        A Okay.
    12   commanders and supervisors are supposed to submit       12           (Off the record.)
    13   their After Action Critique; correct?                   13        A Thank you, I believe I'm finished.
    14       A    Yes.                                           14        Q (BY MR. PRAISS) Thank you, Mr.
    15       Q    Okay. From your understanding of the           15   Larson, for doing that. It will make the
    16   systems used by the City, how difficult is it to        16   questioning go much, much quicker, trust me.
    17   search for and determine to what extent an              17        A I understand.
    18   operational plan was created for a particular           18        Q You notice that on topics 18 through
    19   protest that's identified here?                         19   24 it uses the phrase "prior protests," which is a
    20       A    It would not be difficult. The                 20   defined term; right? In the definitions section of
    21   operational planning unit would keep a record of        21   the notice?
    22   the events that they have created details for and       22        A Correct.
    23   they would be on file.                                  23        Q Okay. And it makes a distinction
    24       Q    And how difficult would it be to               24   between those situations when individuals are
    25   determine whether or not all the detail commanders      25   protesting police conduct or are not; do you


                                                      Page 238                                              Page 240
     1   and supervisors submitted an After Action Critique       1   understand that?
     2   after that event, assuming that there was an             2        A Yes.
     3   operational plan issued for --                           3        Q So I have one other favor to ask of
     4        A It shouldn't be difficult because                 4   you. I'll give you my pen because it's red ink and
     5   they would have been sent to operational planning        5   take your time and go through all the rows and to
     6   for filing just as you received mine.                    6   the extent the particular protest, as the City's
     7             (Off the record.)                              7   representative, you understand involve protesters
     8         Q (BY MR. PRAISS) I'll give you my                 8   challenging police conduct, find a way to write
     9   highlighter.                                             9   maybe the abbreviation I came up with just now of
    10        A Okay. Thank you.                                 10   PPC, standing for protesting police conduct. So
    11         Q I would appreciate -- I've gone and             11   what I want is to have the City's understanding of
    12   done my best but I doubt that I did a very good job     12   which of these protests involved protesters
    13   so I need to you help me. Highlight those rows and      13   protesting police conduct.
    14   as you go through it, identify on the record maybe      14            (Off the record.)
    15   some information, the date, for example, where          15        A Okay, I'm done.
    16   officers issue a dispersal order and/or use             16        Q (BY MR. PRAISS) Thank you, Mr.
    17   chemical munitions or mace in connection with a         17   Larson. Now this should be just an exercise of
    18   protest that's outlined here. See what I'm asking       18   looking at your markings. If you look at the
    19   to you do?                                              19   Exhibit A, that you've now highlighted and
    20        A Yeah. You're asking for -- okay.                 20   identified with the abbreviation PPC for protesting
    21         Q Let's slow down. Let's make sure                21   police conduct in applicable rows, for March 15,
    22   we're doing the same thing.                             22   2012, until September 17, 2017, when the Stockley
    23        A Mm-hmm.                                          23   protest took place, during that time period, please
    24         Q So the first one you identified,                24   let me know how many protests took place in the
    25   which I already unbelievably missed, is the second      25   City of St. Louis where the police either declared


                                                                                          60 (Pages 237 to 240)
                                             ALARIS LITIGATION SERVICES
  www.alaris.us                                 Phone: 1.800.280.3376                             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 61 of 110 PageID #:
                                     4016
                               ERIC LARSON 4/8/2019

                                                Page 241                                                         Page 243
     1   an unlawful assembly or issued a dispersal order in    1   where you have identified that the City declared an
     2   responding to a protest.                               2   unlawful assembly or issued dispersal order, of
     3        A I'm sorry, both conditions need to be           3   those 15, how many have the abbreviation PPC for
     4   met?                                                   4   protests of police conduct included? Do you
     5        Q Either condition. No, no, either                5   understand my question?
     6   one.                                                   6       A I do. I'm --
     7        A Can you give that to me again?                  7        Q Of the 15 you've just identified, how
     8   Because I want to make sure I marked this              8   many have involved the public protesting the police
     9   correctly.                                             9   conduct?
    10        Q Okay. I'm looking for any protest              10       A It looks like 12.
    11   from March 15, '12, the beginning, until the          11        Q Fair to say that the vast majority of
    12   Stockley protest, where the police declared an        12   the instances where the City, the police declare an
    13   unlawful assembly or issued a dispersal order.        13   unlawful assembly or issue a dispersal order, they
    14        A Okay.                                          14   involve situations where the public was protesting
    15        Q So it will be in the column --                 15   the police conduct?
    16   obviously, we're looking under -- the times when      16       A I think that there's numerous
    17   you highlight the column under Disposition, and       17   explanations for that, but yes, based on the list
    18   just count those for me.                              18   that we've prepared and the questions that you've
    19        A Okay. If my math is correct, it                19   asked me, those things are -- yes.
    20   appears to be 16 times dispersal orders were given.   20        Q If you could do me a favor and refer
    21        Q Okay. Again, my question was, either           21   back to your -- the Exhibit A, focusing again on
    22   dispersal or an unlawful assembly. I'm combining      22   the time period from March 15, 2012, up to and
    23   the two. I'm not drawing a distinction.               23   including the Stockley protests, identify the
    24        A That either a dispersal order or an            24   number of instances where the police used either
    25   unlawful assembly was committed.                      25   chemical munitions or mace in responding to a


                                                Page 242                                                         Page 244
     1         Q Okay. So just so the record is                 1   protest, and let me know how many instances you
     2   clear, and I apologize, but from your review of        2   come up with.
     3   your highlighting on Exhibit A, it's your testimony    3       A     I want to make sure I understand you
     4   there appear to be 16 different instances from         4   correctly, sir.
     5   March 15, 2012, until September 17, 2017, when the     5        Q    All I'm asking now is if you look at
     6   City declared an unlawful assembly or issued           6   the use of Force column, use of Force and look for
     7   dispersal order in responding to a protest; is that    7   any situations where either "chemical munitions" or
     8   correct?                                               8   "mace" appears, and let me know how many rows you
     9         A Yes, the number appears to be 16.              9   come up there.
    10         Q I'm puzzled because I only came up            10       A     Thirteen.
    11   with 13, but I believe you. You probably found        11        Q    Just to make sure we're referring to
    12   instances I forgot to highlight, so I'm looking       12   the same thing, it's your testimony that there is
    13   again at my work real quick. Looking for the words    13   13 rows in Exhibit A where under the use of Force
    14   "dispersal order" or "unlawful assembly" under the    14   column the words "mace" or "chemical munitions"
    15   column of Disposition and trying to get those added   15   appear?
    16   up.                                                   16       A     Yes.
    17         A This time I came up with 15.                  17        Q    Okay. Of those 13, how many
    18         Q Okay. Let's go with your number.              18   specifically identify chemical munitions, which you
    19            MR. DIERKER: You were talking about          19   have explained is distinct in this case because of
    20   prior to September 15?                                20   use, it's referring to deployment through the SWAT
    21            MR. PRAISS: Up through including the         21   Team or -- but not of mace through a handheld
    22   Stockley protest.                                     22   device.
    23         A And I counted through the entire              23       A     I believe 5.
    24   list.                                                 24        Q    Going back to the original number you
    25         Q (BY MR. PRAISS) And of those 15 rows          25   gave me of 13 instances where either mace or



                                                                                             61 (Pages 241 to 244)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                     Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 62 of 110 PageID #:
                                     4017
                               ERIC LARSON 4/8/2019

                                                Page 245                                                   Page 247
     1   chemical munitions are referenced, of those, how       1   but I think we may be close to an end, if not
     2   many rows also include the abbreviation PPC that       2   already there.
     3   you've marked indicating that not only were            3             (Off the record.)
     4   chemical munitions or mace used but involved a         4            MR. PRAISS: Mr. Larson, I very much
     5   protest where the public was protesting police         5   appreciate your patience today and throughout this
     6   conduct?                                               6   whole process. I have no further questions for you
     7         A Five.                                          7   and thank you very much.
     8         Q Was there ever a Code 1200 in effect           8            MR. DIERKER: Well, regrettably, I do
     9   during the Stockley protests?                          9   have a couple.
    10             MR. DIERKER: Object to form, lack of        10            MR. PRAISS: Which is always a risk
    11   foundation.                                           11   that I may ask a bunch of new questions.
    12         Q (BY MR. PRAISS) Do you understand my          12            (Off the record.)
    13   question, sir?                                        13                 EXAMINATION
    14         A I do. I do believe you're asking if           14   QUESTIONS BY MR. DIERKER:
    15   a formal Code 1200 was declared, and I know that we   15        Q So, Major, I would like to clarify
    16   had mutual aide units involved, St. Louis City, the   16   for the record, we've talked about foggers in
    17   Highway Patrol, those would come under the auspices   17   connection with mace, and is a fogger also known by
    18   of a 1200. Whether we actually, quote, declared a     18   another term?
    19   1200, I can't say we did using that terminology but   19        A It could be known by a streamer a
    20   we did coordinate with St. Louis County, the          20   high output mace.
    21   Highway Patrol unit -- agencies, which would fall     21        Q Okay. And that device, what is the
    22   under an umbrella of a potential 1200.                22   difference between that device and the hand -- the,
    23         Q In order to bring in those resources,         23   what I'll describe as the individual handheld
    24   is it a prerequisite that you have to declare a       24   device?
    25   Code 1200?                                            25        A It's a larger container and it shoots


                                                Page 246                                                   Page 248
     1        A Not as a prerequisite. 1200, because            1   a stream farther, dissipates.
     2   this was more of a planned response to a proposed      2        Q And as far as its usage, is its usage
     3   issue or potential issue, we would do that. The        3   -- when would an officer use a streamer as opposed
     4   1200 is really an emergency operations all hazard      4   to the smaller handheld device?
     5   plan for what we would do in the case of a             5        A The -- they would use the -- a
     6   spontaneous type event. So I can't tell you that       6   sergeant or above would be issued the larger
     7   we declared a 1200 in principle or verbiage but the    7   device. It would be used as -- the same as the
     8   spirit of having mutual aid was performed.             8   handheld device but when you need a greater range.
     9        Q Gotcha. Did the City consider the               9        Q So it would depend on the
    10   Stockley protest to constitute a 7250 at any point?   10   circumstances in which the officer feels that it
    11            MR. DIERKER: Objection, form, lack           11   needs to be deployed against an individual or more
    12   of foundation.                                        12   than one individual?
    13        A A 17250, as far as I believe -- is             13        A Potentially, yeah, it's used
    14   that the unlawful assembly? Or --                     14   primarily with crowd dispersal and crowd control.
    15        Q (BY MR. PRAISS) The Jemerson                   15        Q Okay. I'd like to call your
    16   training document I think refers to that?             16   attention to Deposition Exhibit 14 and I'd like to
    17        A Oh, you're talking about a 7250.               17   call your attention to what's Bates stamped CITY
    18        Q Yes.                                           18   00421. Can you read the headings?
    19        A A barricaded subject. I'm sorry.               19        A The heading is Civil Disobedience
    20   No, it would not have fallen under the barricaded     20   Response Protocols.
    21   subject type of incident command.                     21        Q And what circumstances does that
    22        Q Gotcha. Okay.                                  22   address, in summary?
    23        A Sorry for misunderstanding.                    23        A In summary, it's a outline or
    24        Q No, I'm happy we clarified it. Give            24   guideline for the protocols that will be used
    25   me one second to ask my colleague here a question     25   during a civil disobedience event.



                                                                                        62 (Pages 245 to 248)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 63 of 110 PageID #:
                                     4018
                               ERIC LARSON 4/8/2019

                                                Page 249                                                         Page 251
     1        Q And any specific protocol or                    1   whom?
     2   circumstance that it's designed for?                   2         A The software is licensed from the
     3        A I mean, I'm not sure I understand               3   Genetec company who is currently assisting us
     4   your question, sir.                                    4   trying to resolve the issue with the corrupted
     5        Q I'll rephrase it. To what extent, if            5   data.
     6   any, does it pertain to dispersal orders or            6             MR. DIERKER: If I could huddle with
     7   announcements?                                         7   Andrew for just a second?
     8        A Oh, it talks about the importance of            8             (Off the record.)
     9   respecting the individuals' First Amendment rights     9             MR. DIERKER: Nothing further.
    10   and that law violations and dispersement issues are   10                  RE-EXAMINATION
    11   given appropriately, that warnings need to be         11   QUESTIONS BY MR. PRAISS:
    12   given, we need to allow for the appropriate time      12         Q I have a series of new questions for
    13   for persons to vacate the area, and then afterward,   13   you, my friend. I'm sorry.
    14   the appropriate time, an incident commander or        14         A I knew you did.
    15   operation commander can indicate that arrests will    15         Q And going in reverse order, the last
    16   need to be made for violations of law.                16   series of questions dealt with video, that is, I
    17        Q And with regard to the shorthand               17   believe, topic 25 of your deposition, the one that
    18   terminology of "kettle," I would like to refer you    18   you were unable to -- the City's unable to retrieve
    19   to page CITY 00427 in Exhibit 14, if you could read   19   at this point; you understand that?
    20   the headings on that?                                 20         A Correct. I believe we provided a
    21        A The Civil Disobedience Team -- Civil           21   file in all of the files that we have provided and
    22   Disobedience Team Arrest Procedure.                   22   it was determined that we have -- that that file
    23        Q Is there another heading below that?           23   was not functioning properly.
    24        A Next is Civil Disobedience Hand-Off            24         Q It's the only file from the only
    25   Team.                                                 25   camera that we cannot access; you understand that?


                                                Page 250                                                         Page 252
     1        Q And in your understanding, does that            1       A     My understanding was that there were
     2   address the situation where arrests from one to far    2   two files from that particular camera on two
     3   more than one would have to be dealt with?             3   different dates that couldn't be accessed.
     4        A Yes.                                            4       Q     But it's that one camera I meant to
     5        Q I would like to put on the record               5   say?
     6   that when we had a recess, did we undertake to try     6       A     Yes.
     7   to get some answers to the camera maintenance          7       Q     It's only one camera among all the
     8   issues that were raised earlier?                       8   cameras that were used to record the Stockley
     9        A Yes.                                            9   protest for which -- which is critical in our eyes
    10        Q And is it your understanding -- what,          10   but, coincidentally, we don't have the ability to
    11   if anything, is your understanding as to who          11   view what it recorded. You do understand that's
    12   maintains the camera at 14th and Locust?              12   what we're talking about?
    13        A The maintenance of the camera would            13       A     I do.
    14   be the street department, City of St. Louis. That     14       Q     And it sounds like at some point
    15   was the agency I alluded to in my prior testimony     15   during the break you made some inquiries about that
    16   as working with us who maintains the camera. I        16   subject; correct?
    17   wasn't sure -- I wasn't 100 percent sure it was the   17       A     Yes.
    18   street department and I didn't want to state that     18       Q     Who did you call?
    19   without having that confirmed knowledge.              19       A     We talked with Lieutenant Brent Feig
    20        Q And with regard to the video that's            20   of the intelligence division, Real Time Crime
    21   actually recorded, is that a matter of software or    21   Center.
    22   hardware?                                             22       Q     Okay. And did you ask him if there
    23        A My understanding is it is a matter of          23   was any written communications between anybody on
    24   software, not hardware.                               24   the City side and Genetec with respect to the
    25        Q And the software is maintained by              25   circumstances relating to the malfunction of this



                                                                                           63 (Pages 249 to 252)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                     Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 64 of 110 PageID #:
                                     4019
                               ERIC LARSON 4/8/2019

                                                       Page 253                                               Page 255
     1   particular camera and the fact that these video           1   Team Arrest Procedure and Civil Disobedience
     2   recordings are not retrievable?                           2   Hand-Off Team 1?
     3       A     I did not ask him that.                         3        A Yes.
     4       Q     Okay. Is there a reason why you                 4         Q Am I correct neither of those
     5   didn't?                                                   5   subjects have anything to do with the use of
     6       A     No. I mean, I know that we're                   6   chemical agents, dispersal orders, or unlawful
     7   working on trying to get a resolution to this one         7   assemblies?
     8   way or the other, but no, I did not.                      8        A No. That's correct.
     9       Q     So sitting here today you still have            9         Q Okay. And if you go, please, to the
    10   no knowledge, no different than it was many hours        10   other page that you were directed to, I believe
    11   before we were here today, in terms of at what           11   it's CITY Bates number 421 and 422, and am I
    12   point in time somebody first realized that that          12   correct the heading for that section is Civil
    13   camera was malfunctioning back around September 15,      13   Disobedience Response Protocols?
    14   2017?                                                    14        A Yes, that is correct, sir.
    15       A     No.                                            15         Q Okay. Am I correct that the sum and
    16       Q     Okay. Is it fair to say that,                  16   substance of that section under Civil Disobedience
    17   sitting here today as the representative of the          17   Response Protocols is five paragraphs, about half a
    18   City on topic 25, you are making an assumption that      18   page?
    19   the camera never recorded rather than that the           19        A That is an appropriate description,
    20   recording was somehow lost subsequent to?                20   sir.
    21       A     No, based on my inquiry into the               21         Q Am I correct that the phrase -- the
    22   topic, there is data present in the file.                22   terms "unlawful assembly" and "failure to disperse"
    23   Therefore, the belief is that something was              23   appear only one time in a parenthetical on the
    24   recorded and that somehow the software has not           24   bottom of CITY 421?
    25   either adequately recorded it or -- for play back,       25        A Yes.


                                                       Page 254                                               Page 256
     1   that's what the whole process is, the investigation       1         Q Am I correct there is nothing in this
     2   is ongoing trying to determine what is there and is       2   section in terms of protocols explaining or
     3   it recoverable, but there is data present is what I       3   providing guidance under what circumstance, if any,
     4   am told.                                                  4   unlawful assembly or failure to disperse should be
     5        Q And at this point, do you know one                 5   made by police officers?
     6   way or the other if at any time since September of        6         A I'm sorry, you lost me, but I --
     7   2017, that camera has consistently, up until the          7         Q I'll ask it again.
     8   last few weeks, malfunctioned consistently and            8         A Please. Thank you.
     9   never been able to record for the same software           9         Q Am I correct that, other than the
    10   problem that you reference or, to the contrary,          10   fact that the terms "unlawful assembly" and
    11   somewhere along the line somebody realized there         11   "failing to disperse" appear in a parenthetical,
    12   was a problem and they fixed the camera?                 12   there is nothing in the section that we're looking
    13        A I don't have that answer.                         13   at, the Civil Disobedience Response Protocol, that
    14        Q Okay. Counsel asked you a series of               14   advises police officers under what circumstance
    15   questions about Exhibit 14, the OPs plan?                15   they can declare an unlawful assembly or issue a
    16        A Yes.                                              16   failure to disperse declaration?
    17        Q Do you have that?                                 17         A Yes.
    18        A Yes.                                              18         Q There is no such, nothing else;
    19        Q Again, I'll work backwards. I think               19   correct?
    20   the last sequence of questions dealt with what's on      20         A There is nothing there that
    21   Bates number CITY 427 and 428. I'll let you catch        21   references that.
    22   up with me.                                              22         Q Am I correct there is nothing in this
    23        A Okay. 427, 428.                                   23   section under Civil Disobedience Response Protocols
    24        Q Am I correct the headings on page 427             24   that in any way mentions the -- under what
    25   in that situation deals with a Civil Disobedience        25   circumstance, if any, it's appropriate to use



                                                                                           64 (Pages 253 to 256)
                                                   ALARIS LITIGATION SERVICES
  www.alaris.us                                       Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 65 of 110 PageID #:
                                     4020
                               ERIC LARSON 4/8/2019

                                                Page 257                                                   Page 259
     1   chemical agents, whether it's handheld pepper spray    1        Q Okay. And do you recall very early
     2   or other chemical agents?                              2   on today we looked at, for example, what we marked
     3         A No, I don't believe so.                        3   at Exhibits 8 and 9 of your deposition. In
     4         Q Okay. And then finally, there was a            4   particular Exhibit 8, do you recall you testified
     5   reference at the very beginning of the questioning     5   that there is a significant area that -- it's in
     6   from counsel about the term "foggers"; do you          6   the light blue color -- that is indicative of a
     7   recall?                                                7   very large spray range, based on the use of a
     8         A Yes.                                           8   fogger is what it appears to be?
     9         Q And you said that there is a name for          9        A Potentially based on the fact that
    10   it also as streamers?                                 10   that's assuming that this is in fact that that
    11         A Some officers refer to it as                  11   cloud is an OC mace chemical.
    12   streamers. I think there is a lot of confusion on     12        Q Can you think of anything else that
    13   the -- on the topic itself because people tend to     13   was used by the police in connection with the
    14   use different nomenclature for similar items.         14   kettle that would generate that kind of a spray
    15         Q Okay. And that's what I'm trying to           15   mist over a group of people?
    16   focus on. There is only one actual object, whether    16        A No, I cannot, other than inert smoke
    17   it's called a fogger or a streamer, there's not       17   perhaps, but I don't believe that that would be
    18   different types, it's one device --                   18   applicable.
    19         A Right.                                        19        Q You would not use inert smoke -- gas
    20         Q -- that deploys pepper mace at a very         20   with a group of people surrounding you?
    21   high rate and over a larger area; correct?            21        A No, generally not.
    22         A Yes.                                          22            MR. PRAISS: I have no further
    23         Q Okay. Because the questioning made            23   questions.
    24   me at least confusingly understand that you were      24            MR. DIERKER: I think for the record,
    25   suggesting there is different types, and that's       25   we already made it clear that there were some loose


                                                Page 258                                                  Page 260
     1   incorrect?                                             1   ends that we need to tie up and produce some
     2         A No, it's one particular. There's the           2   additional documents, and because there was some
     3   handheld canister and the high output, which is        3   duplication in topics between this case and the
     4   called by multiple different names.                    4   Molina case, we are anticipating a further 30(b)(6)
     5         Q Regardless of what name it's called,           5   deposition involving the Molina case primarily, but
     6   is it fair to say that the high output fogger, by      6   I just want to put on the record that we are
     7   its nature, disperses a greater amount and over a      7   agreeing that the additional materials that are
     8   larger area of pepper spray than the handheld          8   provided in connection with this case can be the
     9   device?                                                9   topic of further deposition at the time of the
    10         A I think it launches pepper spray at a         10   Molina 30(b)(6).
    11   greater distance.                                     11            MR. PRAISS: Since you're putting
    12         Q But also not only at a greater                12   this on the record, I'll ask one point question. I
    13   distance but over a wider range?                      13   mean, I am here and clearly I would love to wrap up
    14         A It could spread, I would assume.              14   this issue about the training. And my
    15         Q It's not necessarily -- you're not            15   understanding, Andrew, from what you said, is that
    16   telling me it's designed to only fire a very narrow   16   you followed up and determined that there is in
    17   stream that goes a longer distance; it also has the   17   fact additional training materials, a PowerPoint.
    18   capability and it does in fact spray over a wider     18            And my question is, I'm happy to wait
    19   range than a handheld device?                         19   a few minutes. If you have access to it right now,
    20         A I don't have an answer as far as like         20   I would ask let's print it out and let me ask the
    21   I feel like you're asking a very technical question   21   witness some questions rather than waiting a month.
    22   about the stream. It goes out. It goes out at a       22   It makes no sense. I'm here, Jessie's here, and I
    23   distance. As it's going out, it could disperse and    23   think that document is -- it's a single document.
    24   -- but as far as that goes, that's the best answer    24   It's very different than everything else that was
    25   I can give you.                                       25   encompassed in your statement.



                                                                                        65 (Pages 257 to 260)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 66 of 110 PageID #:
                                     4021
                               ERIC LARSON 4/8/2019

                                                Page 261                                                      Page 263
     1             So if you have it right now, let's           1                ALARIS LITIGATION SERVICES
     2   print it out, no different than all the ones you've    2
                                                                3   April 12, 2019
     3   printed out so far today. I can wait a few             4
     4   minutes.                                                   Mr. Robert Dierker
                                                                5   OFFICE OF THE CITY COUNSELOR
     5             MR. WHEATON: That was my hope and I
                                                                    1200 Market Street, Room 314
     6   requested that it be sent as soon as possible.         6   St. Louis, Missouri 63103
     7   Unfortunately, I don't have these additional
                                                                7   IN RE: MALEEHA AHMAD, et al. v. CITY OF ST. LOUIS,
     8   materials yet. I don't anticipate having them                  MISSOURI
     9   within the next few minutes. I do anticipate           8
    10   having them within the next few days.                      Dear Mr. Dierker:
                                                                9
    11             MR. PRAISS: I'm sorry to hear that.              Please find enclosed your copies of the deposition of
    12   With that in mind, I have no further questions.       10   ERIC LARSON taken on April 8, 2019 in the
    13             THE REPORTER: Signature?                         above-referenced case. Also enclosed is the original
                                                               11   signature page and errata sheets.
    14             MR. DIERKER: We'll read and sign.
    15             (Wherein, the taking of the instant         12   Please have the witness read your copy of the
    16   deposition ceased at 5:24 p.m.)                            transcript, indicate any changes and/or corrections
                                                               13   desired on the errata sheets, and sign the signature
    17             (Deposition to be read and signed by        14   page before a notary public.
    18   the witness.)                                         15
    19                                                         16   Please return the errata sheets and notarized
                                                               17   signature page within 30 days to our office at 711 N
    20                                                         18   11th Street, St. Louis, MO 63101 for filing.
    21                                                         19
                                                               20   Sincerely,
    22                                                         21
    23                                                         22
    24                                                         23   TARA SCHWAKE
                                                               24
    25                                                         25   Enclosures


                                                Page 262                                                      Page 264
     1          CERTIFICATE OF REPORTER                         1                ERRATA SHEET
     2                                                              Witness Name: ERIC LARSON
     3            I, TARA SCHWAKE, a Registered                 2   Case Name: MALEEHA AHMAD, et al. v. CITY OF ST. LOUIS,
     4   Professional Reporter and Notary Public within and               MISSOURI
                                                                3   Date Taken: APRIL 8, 2019
     5   for the State of Missouri, do hereby certify that
                                                                4
     6   the witness whose testimony appears in the
                                                                5   Page #_____ Line #_____
     7   foregoing deposition was duly sworn by me; that the
                                                                6   Should read: ____________________________________
     8   testimony of said witness was taken by me to the
                                                                7   Reason for change: ______________________________
     9   best of my ability and thereafter reduced to           8
    10   typewriting under my direction; that I am neither      9   Page #_____ Line #_____
    11   counsel for, related to, nor employed by any of the   10   Should read: ____________________________________
    12   parties to the action in which this deposition was    11   Reason for change: ______________________________
    13   taken, and further that I am not a relative or        12
    14   employee of any attorney or counsel employed by the   13   Page #_____ Line #_____
    15   parties thereto, nor financially or otherwise         14   Should read: ____________________________________
    16   interested in the outcome of the action.              15   Reason for change: ______________________________
    17                                                         16
                                                               17   Page #_____ Line #_____
    18
                                                               18   Should read: ____________________________________
    19              _________________________
                                                               19   Reason for change: ______________________________
    20              Notary Public in and for
                                                               20
    21              The State of Missouri                      21   Page #_____ Line #_____
    22                                                         22   Should read: ____________________________________
    23                                                         23   Reason for change: ______________________________
    24                                                         24
    25                                                         25   Witness Signature: ______________________________



                                                                                           66 (Pages 261 to 264)
                                        ALARIS LITIGATION SERVICES
  www.alaris.us                            Phone: 1.800.280.3376                                   Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 67 of 110 PageID #:
                                     4022
                               ERIC LARSON 4/8/2019

                                               Page 265
     1   STATE OF _______________)
     2
     3   COUNTY OF ______________)
     4
     5   I, ERIC LARSON, do hereby certify:
     6        That I have read the foregoing deposition;
     7        That I have made such changes in form
     8   and/or substance to the within deposition as might
     9   be necessary to render the same true and correct;
    10        That having made such changes thereon, I
    11   hereby subscribe my name to the deposition.
    12        I declare under penalty of perjury that the
    13   foregoing is true and correct.
    14        Executed this _____ day of _______________,
    15   20___, at ___________________________.
    16
    17
    18
    19                __________________________
    20                ERIC LARSON
    21
    22              __________________________
    23              NOTARY PUBLIC
    24   My Commission Expires:
    25




                                                                      67 (Page 265)
                                       ALARIS LITIGATION SERVICES
  www.alaris.us                           Phone: 1.800.280.3376     Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 68 of 110 PageID #:
                                     4023
                               ERIC LARSON 4/8/2019

            A           96:12 172:4         77:2 81:14,15       adequate            109:16,21
   a.m 7:13             193:14 200:21       81:20,24              166:17,20,23      110:19 111:4,6,8
   abbreviated         accurately           82:19 84:10,15        167:2             111:12 112:9
     105:21             88:25               84:18 85:9          adequately          116:18 120:6,8
   abbreviation        acknowledged        active/passive         26:21 253:25      121:16 123:4
     22:6 106:8         183:10              74:8                adhere 179:20       128:9 132:20
     124:23 151:19     acknowledgm...      actively 72:20       adjudicated         133:22 134:23
     240:9,20           105:16,17,20        72:23 73:7            51:2              134:24 135:17
     243:3 245:2       ACLU 5:4 7:19        74:24 75:24         adopted 116:13      136:18 138:4
   Abby 5:19            90:24               77:8 81:6           adopting 109:8      139:6 140:1
   abilities 30:11     act 60:14,24         82:15                 152:13            141:9 142:6,15
   ability 9:4 30:19    81:24 176:25       activities 28:9      advantageous        142:25 143:12
     40:17 41:17        177:3,7,11,19,21    28:25 73:17           31:9              144:3,10
     252:10 262:9       177:22 178:10      activity 16:7 17:3   advisable 31:6      146:15 147:11
   able 47:13 52:5      180:4,21 181:6      27:18 28:1          advise 85:9         147:24 148:11
     219:14 254:9       181:15 182:13       46:25 94:18           96:2              149:8,13,19,24
   above-refere...      185:20 195:18       94:24 95:19         advises 256:14      150:5,23,24
     263:10             220:25              95:23 99:25         advising 76:18      151:1 184:15
   absent 96:15         221:23              100:11 101:22       advisor 155:25      185:9 186:13
     99:21 100:8       acted 60:22          103:14 104:24       afternoon 4:15      186:15,21,23
   absolutely 71:17     182:15 185:20       105:8 184:21          131:7 139:15      187:4,8,11
     100:17            acting 11:21         185:10,16             160:20            223:2 255:6
   absorb 104:19        76:17 93:19         186:2 191:18        afterward           257:1,2
   abundantly           122:10 124:2        192:17                249:13           ago 8:11 18:4
     120:1              124:25 125:7       acts 171:19          age 7:9             21:15 49:2
   abuse 199:5          125:18 126:21       172:14,16           agencies            53:19 57:4
   academy 81:13        127:5,9 183:14      173:24 174:6,9        245:21           agree 22:4,12
     139:5 144:16       186:17              175:1,25 191:2      agency 54:16        22:16,23 57:8
     144:17,25         action 3:8 78:14     193:9,14              152:23 250:15     71:11 78:24
     145:14 146:24      78:15 80:3,4,6     actual 29:13         agent 90:7 111:7    96:19,24 97:7
     146:24 148:13      80:15 96:5          78:12 106:7           112:5 121:17      98:3 99:21
     148:17             144:10 153:14       141:6 168:9           134:17 138:13     100:8 113:11,15
   accept 126:7         159:17 160:16       170:10 219:6          148:14            119:23 123:2
     128:20             162:5,6,19,21       225:24              agents 22:20        123:24 124:13
   acceptable 9:1       162:22 163:13       257:16                29:4,9,13 67:1    126:14 127:17
     9:2 22:13          163:20,21          add 79:16 117:18       67:10,23 76:8     130:13,19 171:1
     60:9               164:11,14,25       added 242:15           84:24 85:2        172:13,19,25
   access 42:2          165:1,10,11,18     additional 10:24       89:7,12,21        178:4,5
     45:13 157:7        165:24              260:2,7,17            91:8,12 94:11     189:24 194:16
     251:25 260:19      226:25 227:4        261:7                 94:16,23 96:3     199:16
   accessed             227:7 231:2        address 248:22         96:9,14 97:11    Agreed 7:1
     252:3              236:9,15,21         250:2                 97:16,19 98:8     198:19
   accreditation        237:13 238:1       addresses              98:17,23 99:9    agreeing 172:15
     146:5 149:21       262:12,16           166:13                99:13 100:2       173:25 260:7
   accurate 9:5        actions 61:15       addressing             101:20 103:7     agreement 2:21
     40:15 73:2         113:19,22           162:5                 103:12,19,22      92:1,6,11,14,16
                       active 74:10,23     adduced 10:10          105:1 108:24      92:22,24

                                  ALARIS LITIGATION SERVICES
  www.alaris.us                      Phone: 1.800.280.3376                         Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 69 of 110 PageID #:
                                     4024
                               ERIC LARSON 4/8/2019

     93:9 94:3,7,16     20:24 23:20      anticipation         168:22              213:13 214:14
     97:12,20 98:9      66:5,17 143:5     88:12             applies 104:4,13      249:13 257:21
     98:14,20 99:7     Amendment         anybody 24:23        115:1 136:17,23     258:8 259:5
     99:14,21 100:8     30:4 32:15        71:18 87:8          210:5 235:13      areas 15:16
     102:24 103:5       34:21 197:21      91:2 93:19        apply 22:8,17         41:15 169:8
     103:18,23          199:20 249:9      125:18 126:21       22:24,25          argumentative
     104:3 109:1,6     amount 37:20       132:3 162:8         124:9 184:18        72:15 75:12
     109:11 111:2,13    81:19 258:7       174:16 176:8        184:19              79:8 185:23
     111:22 112:9,14   and/or 138:2       182:15 188:22     appreciate 10:11      193:21 196:14
     116:7,10 128:8     197:7 238:16      227:22              17:22 28:12         213:21 217:1
     136:19 171:6       263:12 265:8      252:23              99:5 162:1        arm 78:18
     173:5,6,7         Andrew 5:20       anyways 57:7         175:7 238:11      arms 74:22
     174:15 175:12      251:7 260:15     apart 64:12          247:5               82:17
     175:15,20         announcement       211:13            approach 103:4      arrest 32:24
     177:25 181:23      65:13            apologize 41:8       152:9,16            50:12,15,24
     182:13 183:22     announceme...      43:1 58:21          180:16 183:11       69:21 70:4,5
     185:9 198:23       186:4 249:7       91:4 143:18       appropriate           70:13,16,18
     198:24            answer 17:22       169:14 175:6        97:8 135:19         71:5,13 72:9
   Agrees 188:8         18:5 48:13        179:1 190:16        135:22 149:8        79:2 80:19,20
   ahead 174:3          65:6 72:15        198:2 199:6,8       149:9,24            82:1 83:3
     180:13             75:13 76:22       242:2               150:22 152:15       85:11 113:21
   Ahmad 1:5 4:5        78:5 79:18       apparently 24:8      158:11 192:4        119:5 125:3
     7:20 10:3,5        97:17 99:4        51:14,23            195:10 249:12       127:3 133:11
     18:12 24:10        107:25 108:1,5    165:21              249:14 255:19       135:3,4 136:1
     263:7 264:2        120:15 121:7     appear 175:21        256:25              137:7 152:1,21
   aid 246:8            126:7 145:19      211:23 242:4      appropriately         184:1 194:25
   aide 245:16          175:7 185:25      244:15              77:7 90:23          195:16 196:23
   air 152:10           186:25 192:1      255:23 256:11       249:11              200:14
   akin 234:18          197:4,25         APPEARANC...       approval 216:12       249:22 255:1
   al 1:5 4:5 92:5      209:22            5:1               approved 50:3       arrested 32:17
     263:7 264:2        213:22 217:2     appears 118:12     approximately         32:17 50:23
   Alaris 6:3 263:1     254:13            119:5 129:21        11:12,18 12:3       186:6,8,12
   allow 42:2           258:20,24         130:1,7 174:7       68:22 159:22        191:2,4
     122:6 192:1       answered 17:13     231:20            April 1:19 4:14     arresting 32:16
     249:12             58:22 161:24      234:24              12:7 13:15,18       195:21
   allowed 17:1         201:22            241:20 242:9        263:3,10          arrests 113:8
     71:21 74:18       answering          244:8 259:8         264:3               120:17 125:7
   allowing 76:15       27:16 192:12      262:6             area 15:18 46:21      126:4 127:1,18
   allows 75:3         answers 8:21      applicable 161:8     96:25 100:5         135:8 225:21
     77:25              9:5 54:2,4        211:5 229:15        105:3 119:15        228:18 229:5
   alluded 250:15       104:1 150:10      229:25              119:21 120:24       230:8 231:20
   Alpha 33:13          250:7             240:21 259:18       121:22 123:15       249:15 250:2
   Altogether 14:11    anti-crime 14:7   application          129:23 130:17     arson 12:24
   amazing 12:11       anticipate 8:18    78:8,10 122:15      131:24 132:12     articulable
   amend 157:1          183:12 261:8,9    197:18              132:13 135:23       185:18 194:7
     158:12            anticipating      applied 77:19        208:22 211:1,8      194:10,13
   amended 2:13         260:4             95:4 116:12         211:16 212:7        208:16 215:4

                                ALARIS LITIGATION SERVICES
  www.alaris.us                    Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 70 of 110 PageID #:
                                     4025
                               ERIC LARSON 4/8/2019

   ascertain           198:7,13,18      assume 8:25         28:17                    B
    200:20             199:17,23          21:5 34:14       August 12:3       B 101:24 102:2
   asked 55:9          200:9,15,16        41:11 44:19,25    86:10 140:5        108:17
    58:21 79:25        200:20 201:8       45:5 50:15        202:14 222:21    back 28:14
    104:2 206:25       201:15 202:5       118:7 134:14     auspices            30:10 37:5
    243:19 254:14      202:21             146:19,22         245:17             52:13 54:22
   asking 8:15         204:20             147:13 162:10    author 224:19       55:13 56:2
    54:6,7 76:2        207:13 208:13      227:2 258:14     authority 93:22     57:13 70:19
    79:2 88:22         208:18 211:9     assumed 33:7        94:4 197:8,14      76:10 82:23
    140:9 173:12       212:9 213:4        42:4              202:8 204:10       100:19 125:12
    173:13 177:14      215:1,5,11       assumes 120:13      215:1,6,9          131:6 147:19
    179:2 184:24       216:18 217:23      213:20            217:5              156:7 158:16
    191:5,24           217:24 218:3     assuming           auto 14:8           167:18 169:11
    230:2 238:18       218:8,10,23        119:24 193:13    auxiliary 37:10     170:15 185:7
    238:20 244:5       223:3 239:7        193:23 238:2     available 42:19     192:14 203:4
    245:14 258:21      241:1,13,22,25     259:10            95:15 111:9        212:11 213:9
   asks 71:14          242:6,14         assumption          122:18,20          213:15 214:3
    143:10 163:23      243:2,13           54:23 148:5       131:24 222:13      218:2 231:3,8
   aspect 32:20        246:14             253:18            230:13             243:21
   aspects 28:8        255:22 256:4     assure 10:17       aviation 14:5       244:24
    152:20             256:10,15          131:12           avoid 78:23         253:13,25
   assemble           assert 79:14,15   attach 106:7        152:25           background
    170:22 176:22     assessment        attached 3:5,21    aware 8:9 9:16      9:22 11:4
    180:3,17           215:3              3:25 101:24       19:23 20:13      backside 62:18
   assembled          assigned 25:14      155:15 223:22     27:3 28:15       backwards
    171:21 175:5       25:18 27:23      attachment          30:7 31:16         254:19
    185:17 188:14      33:16,20 61:13     18:11 156:3       44:2 46:18       balls 234:16
   assembles           61:25 166:23     attempt 28:22       49:3 53:10       barricaded
    188:5              224:9              29:3 74:24        57:23 64:16        246:19,20
   assemblies         assignment          79:2              84:12 87:11      based 64:25
    255:7              14:2 25:13       attempting          114:8,14,16,20     98:9 104:8
   assembly 3:14       62:4 65:5          120:19            116:20,22          120:22 130:1
    169:6,9 170:21    assist 25:18      attempts 183:4      122:22 124:24      135:3,25
    171:20 172:24      44:22 68:20        214:18,23         127:8 139:24       164:17 179:8
    173:16,22          224:10           attention 44:21     141:6 142:3        193:22 194:6
    174:5,10,20       assistant 16:18     61:3 86:1         143:17,25          197:16 198:5
    175:2,10 176:1     16:23 19:2         248:16,17         144:8 156:9        198:20 200:11
    178:8,15,16,18     87:19            attorney 7:19       157:13,13          206:1 208:16
    180:2 181:4,13    assisting 251:3     75:15,17,23,24    164:22 167:17      213:4 215:3
    182:2,18 184:2    associate           179:24 207:18     172:10 174:9       226:4 243:17
    184:12 185:6       232:2              262:14            187:1 190:17       253:21 259:7
    186:8,12,16       associated 38:6   attorneys 20:7      191:1 192:21       259:9
    187:15 189:16      58:12 227:5        24:22 25:3,6      192:23 207:10    basically 8:15
    189:22 190:3       230:24 231:21      25:23 26:15       214:18,23          41:10 93:20
    190:13 193:4,8     232:7,16           26:24 87:8        216:9 222:25       94:14 134:6
    193:18 194:1,18   associates          110:11 224:4      223:7 237:4        153:3 204:16
    197:9,14,16,24     230:21           audio 27:13

                               ALARIS LITIGATION SERVICES
  www.alaris.us                   Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 71 of 110 PageID #:
                                     4026
                               ERIC LARSON 4/8/2019

    210:9            48:1,14 52:2        23:14 29:11        232:8,14      calling 20:4
   basis 74:4 77:17  52:16,24 53:9       30:21 32:4         255:24         79:9 125:13
    77:18 193:16     56:25 57:17         46:11 47:1,2     break 57:9       173:10 178:21
    193:17 201:2     60:25 64:3          52:7 53:7          73:20 100:16   185:23
    229:6            67:9,13,16          60:6 81:4          100:20,22     calls 44:5 75:12
   basket 37:24      68:4 73:3           122:18 141:13      117:14 128:23  120:14 190:6
   Bates 62:18       81:12 85:17         152:6 153:12       131:3,7,8     camera 30:22
    63:10 83:14      86:18 87:20         153:13 165:8,9     145:22 160:22  36:2 41:25
    83:20 84:2       87:24 88:5,5        194:21 195:13      174:16 198:2   42:6,17 43:5,9
    248:17 254:21    88:14 91:23         195:20 196:6       202:25 211:13  43:11,23 44:14
    255:11           92:12,12,18         196:17,23          215:24 252:15  44:16,20
   Baumgartner       93:11,13,13         201:6 238:12     Brent 252:19     45:18,22
    2:23 101:9       99:10 102:21        258:24 262:9     brief 106:2      47:12 48:1
    131:16           107:7 110:5       better 79:21       briefing 61:11   49:21 51:13,19
   Baumgartner's     111:17 112:22       121:10 128:16                     51:23,25
                                                          briefly 11:3 151:5
    101:18 102:3     126:18 133:5        151:8 153:11     bring 44:21      52:12,17,21
    105:13 108:14    136:7 138:19        167:9,14,23        70:24 245:23   53:6,10,15,18
    108:17 109:24    139:21 140:23       199:15           broad 15:14,15   54:11,21,23
   Bear 30:16,17,19  141:21 146:4      beyond 43:15       broadly 15:10    55:12,17 56:15
    30:23,25 31:4    150:7,25 151:2      56:16,16         brought 85:25    56:19 57:5,21
   began 11:16       152:11 155:1      Bicycle 28:10      buck 121:9       57:24 58:6,17
   beginning         156:5,17 158:5      29:20            built 204:16     118:7 250:7,12
    147:25 241:11    159:20,24         big 37:24 65:17    bulk 17:3        250:13,16
    257:5            160:10 161:17       215:23             150:25         251:25 252:2
   begins 83:13      168:6 170:8,11    bit 9:22 11:8      bullet 194:24    252:4,7 253:1
    208:12 218:2     172:4,6 185:2       12:20 16:12        221:15         253:13,19
   behalf 1:18 9:14  186:9 196:9         37:17 68:10      bunch 119:3      254:7,12
    93:19 157:20     198:9 200:23        73:21 118:19       128:4 247:11  cameras 27:25
    157:21           202:11,23           124:18 137:11    burned 59:2      27:25 28:4,7
   behavior 183:7    205:6,10            142:19 171:20    button 107:20    28:11 29:21,25
    183:8            211:20 217:13       192:6 213:11     bystanders       41:13,20 42:3
   belaboring        218:24 219:4      biyearly 201:2       184:11         42:4,8,9,14,22
    190:16           222:11 224:21     blank 208:4                         42:22 43:20
   belief 253:23     225:2,4,6,10      blended 116:19             C        45:14 51:18
   believe 12:3      225:15 230:16     block 51:18,18     C 109:23 131:19  54:17 57:19
    16:4,23,25       233:14 239:13       164:4            C-A-L-E-A 164:9  61:14 252:8
    18:13 19:9       242:11 244:23     blocks 211:9       call 45:1 64:7  canister 234:18
    21:21 28:9,22    245:14 246:13     blue 118:9          66:12 161:15    235:5,6
    28:24 29:3,8     251:17,20           259:6             162:7 166:16    258:3
    30:12 31:20      255:10 257:3      blurry 137:11       166:19 230:22 canisters 132:10
    32:7 33:22,23    259:17            bodily 99:22        231:23 232:21 capabilities
    34:3 36:15,20 believes               100:9 124:11      233:2,15        30:15 31:1
    37:10 40:1,5,11  202:20              125:2,19          248:15,17      capability 30:8
    41:23 42:3,11   benefit 81:3,4     bomb 12:24          252:18          31:3,13 39:23
    42:20 43:4,19    144:6 145:3       bother 91:2        called 42:20     41:11 43:14,15
    44:11 45:16      239:5             bottom 93:17        257:17 258:4    45:16 258:18
    47:19,23,23     best 17:20 21:13     99:11 118:9       258:5          capacity 221:12

                              ALARIS LITIGATION SERVICES
  www.alaris.us                  Phone: 1.800.280.3376                         Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 72 of 110 PageID #:
                                     4027
                               ERIC LARSON 4/8/2019

   capital 132:22     198:9 200:12     chair 82:18      check 115:23          236:1,6
   capitalized        204:18,19        challenge        checking 228:1        238:17 239:9
    164:8            causing 80:9       192:22,24       chemical 22:20        243:25 244:7
   captain 12:1,23   CCR 6:2           challenging       29:4,9,13 31:5       244:14,18
    14:4             CD 33:13,13        240:8            67:1,10,23           245:1,4 255:6
   captains 87:20    CDT 32:7 33:2     chance 104:19     76:8 84:24           257:1,2 259:11
   capture 28:5       33:3,10,23        155:18,20        85:2 89:7,11       chief 2:18 15:19
    37:21             34:13,16 40:11    169:2 206:21     89:21 90:7           16:14,18,20,23
   captured 46:24     40:14 59:24      change 153:4      91:8,12,16,18        17:14 19:2
   captures 119:1     61:9,21 139:5     161:18 181:20    91:21 94:11,16       87:19,19
    202:16            139:6 141:4       264:7,11,15,19   94:22 96:2,6       chief's 159:20
   capturing 41:10    144:15,16,19      264:23           96:9,14 97:11      choice 127:16
   car 48:1 49:21     145:11,13        changed 217:5     97:15,16,19,24     choose 111:3
    57:19,21,23       146:23 148:22    changes 15:22     98:4,8,17,22       Christine 87:25
    58:6,10,17        148:24 150:7      15:23 16:4       99:9,13 100:2      chronological
   cards 36:2         150:16 225:7      17:8,11 44:1     101:20 103:7         11:5
   career 12:12      cease 210:21       64:6,14 65:16    103:12,19,22       chronologically
    68:11             211:16,18,21      66:8,16 153:17   105:1 108:24         231:25
   carefully 118:8   ceased 261:16      156:9,15 158:8   109:16,21          circumstance
    191:15           center 28:3        263:12 265:7     110:19 111:4,6,7     72:6 73:2
   Carl 3:5 155:5     29:19 35:21       265:10           111:8,12 112:5,8     95:4 103:6
    155:13,24         36:21,24 41:2    Chapter 3:9       116:18 120:6,8       138:12 141:8
   cars 57:21,22      41:6,16,17,22    characterize      121:16,17 123:4      142:14 143:12
   case 1:7 2:22      43:21,22 45:8     15:11            128:9 132:19         144:2 150:4
    4:7 7:20,22       45:11,20 46:9    characterized     133:21 134:16        152:15 175:11
    10:8,10 18:14     46:19 47:8        216:16           134:22 135:17        179:8 185:2
    20:18,25 24:11    48:2 49:7        charge 13:13      136:18 138:4         217:20 249:2
    24:12 38:14,21    50:8 53:22        14:3,16 37:4,11  138:13 139:6         256:3,14,25
    38:25 39:8        54:15 58:6        37:18 135:5      140:1 141:9        circumstances
    45:24 55:15       69:13 225:5       194:25 195:16    142:6,15,25          51:5 55:16
    64:11 133:15      252:21            199:17 201:4     143:12 144:3         57:1 71:20
    133:20 134:13    central 132:14    charged 125:8     144:10,20            73:19 85:10
    153:6 165:20     certain 28:7       174:20 175:10    146:15 147:10        94:11 99:21
    196:17 228:21     30:11,19 34:25    181:3 182:1,17   147:24 148:11        100:8 113:9,12
    244:19 246:5      93:22 106:12      182:23 185:6     148:13,19            113:13 115:2
    260:3,4,5,8       132:23 152:20     188:23 198:24    149:7,13,19,24       122:16 126:3
    263:10 264:2      159:12 173:24    charges 229:5     150:5,23,23          138:3,18 140:1
   case-by-case       214:14           charging 190:9    151:1 184:14         142:5 173:23
    229:6            certainly 31:14    193:16           185:9 186:13         182:25 217:9
   cases 10:3 24:9    85:22            Charles 3:21      186:15,21,23         218:16 248:10
    36:1 89:10,15    certainty 162:3    25:9,21 26:4     187:3,7,11           248:21
    144:22 226:3     CERTIFICATE        26:8,25          204:5,21             252:25
   catch 158:17       262:1             223:21 224:2     209:15 218:25      citizen 32:14
    254:21           Certified 4:19    Charlie 227:2     221:5,25             179:7
   caught 124:3       4:20,20 7:4      chart 234:11,14   223:2 234:9        city 1:8 2:16,16
    126:16           certify 262:5      235:12,24        234:15 235:7         2:17,19 4:8,16
   cause 197:16,19    265:5             236:14           235:9,11,19          4:17 5:14 7:21

                              ALARIS LITIGATION SERVICES
  www.alaris.us                  Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 73 of 110 PageID #:
                                     4028
                               ERIC LARSON 4/8/2019

     9:14 15:3 21:1   202:20 205:3       248:19,25      coincidentally      15:20 16:17
     22:5,6,7         209:11 213:15      249:21,21,24    252:10             73:24 86:19
     23:24 27:7,11    214:3,10 215:8     254:25 255:1 colleague             87:13,16,18
     28:4,15,22       215:21 216:15      255:12,16       246:25             88:3 159:16
     29:3,8,15        224:9,25           256:13,23      collect 40:17,19    161:19 189:20
     30:14 31:7       226:10 229:8 clarification         59:25              197:22 246:21
     39:23 41:3,11    237:9,16           32:5 33:5      collected 40:21    commander
     41:12,15,20      240:25 242:6       83:23 235:18    59:19              12:9 13:14,17
     42:5,9,10,12     243:1,12         clarified 246:24 collecting          13:20 14:3
     43:10,10,19,24   245:16 246:9 clarify 247:15        59:22 65:14        37:10 69:12
     43:25 44:5,15    248:17 249:19 clarifying 137:21 collection 33:14      132:21 133:3,5
     44:22 45:7,14    250:14           classes 144:16    40:14 51:15        148:22,22
     45:18 46:20      252:24           classified 39:7  collectively        149:4 152:7
     47:15 48:8,16    253:18 254:21 classroom            97:15              167:12 191:13
     49:17 50:7,19    255:11,24          140:7          colonel 14:4        194:2 197:23
     50:19 51:6       263:5,7 264:2 clause 180:1         16:17              215:15,18
     52:5,21,22      City's 31:2 41:23 clear 8:20 20:5 colonels 87:19       216:5,7,7,12
     53:15 54:11,16   61:3 73:1 76:7     22:25 33:4     color 259:6         249:14,15
     55:7,18,19       76:14 88:25        56:5 58:23     column 227:8       commander/d...
     57:6,19 58:3     96:1 110:11,22     95:7,25 96:13   227:15 230:14      12:9
     62:18 72:5       110:25 112:13      100:1 104:25    231:11 232:15     commanders
     75:2 76:6        112:19 121:8       120:1 147:19    233:4 234:5        92:13 135:12
     77:22,24         142:13 157:6       155:4 157:5     236:19 239:8       160:6,6 164:9
     83:14,17 84:2    158:19 161:7       158:1 179:22    241:15,17          164:15,23
     85:7 86:9        166:3 171:13       208:24 210:5    242:15 244:6       165:5,12,16,18
     88:17 94:1,6     174:12 175:9       242:2 259:25    244:14             166:6 208:10
     94:18 109:9,14   177:17 178:3,16 clearest 88:21    columns 225:16      236:17 237:12
     109:19 111:3     179:8,25         clearly 34:19     227:16 233:21      237:25
     116:4,13,17      180:5 181:3        42:7 188:19     234:2 239:7       commands
     122:6 133:25     182:6,17           260:13         combining           120:9
     138:1,17         183:18 184:3,5 close 57:14         241:22            commenced
     142:23 145:10    184:8 185:4,15     68:24 113:13   come 15:20          7:13
     151:15,23        186:14 187:14      131:10 137:22   34:12,13 36:2     commented
     152:4,13 153:3   189:25 194:8       247:1           52:18 56:2         167:1
     153:15,23,24     195:9 198:21     closed 231:4      61:3 66:3         comments 10:12
     155:6 156:10     202:4,16 211:3 cloud 259:11        79:12 135:13      commercial
     156:21,25        211:11 213:4     clue 181:24       152:8,22           14:6
     157:21 158:5,11  216:1 217:4      clueless 183:24   212:11 213:15     commission
     165:25 166:4     218:15 240:6 code 231:1            214:3 227:10       107:19 178:9
     171:25 172:2     240:11 251:18      245:8,15,25     228:16,18          181:5,14
     176:4,14 179:5 civil 2:15 3:15,18 cognizant 171:19  234:3 244:2,9      265:24
     179:11,15        33:5 73:6          172:8,10,14,18  245:17            commissioned
     180:22 182:10    144:21 145:6,7     173:6,24 174:6 comes 45:22         11:11 105:15
     184:11 191:18    149:1 206:10       174:14,19       66:12 213:9        107:6
     192:17 196:6     220:9,21,25        175:24         coming 66:13,13    commissioners
     197:7,12         221:22 222:5 coincidence           151:25 183:11      105:24
     200:3,17         222:24 237:6       213:9          command 12:4       commit 10:25

                               ALARIS LITIGATION SERVICES
  www.alaris.us                   Phone: 1.800.280.3376                    Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 74 of 110 PageID #:
                                     4029
                               ERIC LARSON 4/8/2019

    180:21 182:13      105:25 164:10    compound 79:8     confirm 19:11      247:17 259:13
    190:1 193:2        165:17           comprehensive      30:13 63:17       260:8
   commits 170:20     completed 35:8     36:16             111:14           conscious 116:5
    188:4              45:4,6           computer 134:3    confirmed         consequences
   committed          completely         134:4             250:19            198:17
    171:20 175:3       27:16 56:16      computer-aid...   conflate 113:13   consider 192:6
    175:25 241:25      160:15            230:18           confuse 160:22     204:18 246:9
   committing         complex 79:9       232:22           confused 43:2     considered
    74:23 189:10      compliance        concern 152:23     88:20 89:22       30:14 102:14
   common 169:5        70:25 75:8        166:2,10,11       98:24 126:2       107:16 112:2,3
    172:9 177:21       79:21,23 80:2     222:3,7           160:19 161:24     152:13
    194:11 199:24      80:25 96:15      concerned          191:5 206:16     considers
    203:7 211:12       153:11 164:9      56:8 201:9        208:4 229:17      184:12 196:6
    215:13            compliant 70:11   concerning        confusingly       consistent
   communicate         77:4,4 84:19      138:2 139:25      257:24            108:25 109:10
    213:10             121:5 123:5,20    141:8 142:5,14   confusion          111:1 120:11
   communicated        126:1 128:19      142:24 144:2      257:12           consistently
    44:17 114:22       130:23            151:23 158:20    Congratulation     254:7,8
   communicating      complicated        158:23 197:8      12:11            constantly
    44:24              183:20            197:13           congregating       153:10
   communication      comply 50:17      concert 176:25     127:15 130:16    constitute
    17:17 19:3,7,11    70:13 71:16,25    177:11,19,22      198:22 210:21     246:10
    19:13 45:7         73:11 74:5,15     177:25 180:4      211:16,19,21     constitutes
    107:18 178:2       76:20 77:6        180:20            213:3,10          81:19 187:15
   communicatio...     78:17,19 79:3     185:20           conjunction       constitutional
    20:4,7,14          79:25 80:1,19    conclusion         43:21             95:1 100:13
    114:21 252:23      80:20 81:23       75:13 79:9       connected          105:10 221:1
   company 43:3        82:12,15,16,17    173:10 177:14     41:16            constitutionally
    43:4 251:3         82:18,25 96:5     179:14 185:24    connection         220:20
   compare             96:8,20           190:6             25:19,23          221:24
    102:22 111:10      120:20,21        conclusions        31:25 33:10      construed 157:9
   compared            186:5 195:3       178:22            34:1,9,16 39:6   contact 43:10
    96:22 225:25       196:2,25         concrete 16:9      39:22 40:24       52:18
   compatible          204:22 211:7     condition 241:5    55:14 60:22      contained
    42:23              212:16           conditions         69:21 73:4        88:24
   compiled 35:10     complying          185:11 241:3      101:10 116:25    container 138:4
   compiling           71:24 95:14      conduct 60:5       117:6 122:2,24    138:14 140:2
    52:25              96:18 97:5        60:12 117:9       123:10 124:21     247:25
   complaint 38:6      120:8 122:10      186:17 190:19     125:9,11,16      contemplates
    38:9,22,24         165:23            191:25 233:11     132:4 136:6,12    96:14 166:5
    39:2,3,8,13,17    components         239:25 240:8      136:24 137:4     contemplating
    49:14 50:10        33:23             240:10,13,21      153:19 157:3      212:23
    58:12 135:7,11    composed           243:4,9,15        160:9 165:6      content 154:25
    135:14 136:2       159:19            245:6             182:11 183:14    contentions
    230:23,24         composition       conducted          188:24 215:21     126:19
   complete 14:25      91:16,19,21       141:3 145:7       220:9 232:25     context 10:5
    36:25 68:1         98:5             confident 10:20    236:2 238:17      90:2,14 93:14

                               ALARIS LITIGATION SERVICES
  www.alaris.us                   Phone: 1.800.280.3376                     Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 75 of 110 PageID #:
                                     4030
                               ERIC LARSON 4/8/2019

    103:7 121:3     191:23 207:10     166:20,21,23       255:21 256:1        142:2 247:9
    122:8 123:25    221:11 222:25     166:24 167:15      256:9,19,22       course 3:18,18
    196:8,19,20    correct 12:19      167:16 168:3       257:21 265:9        24:6 32:15
    196:23          13:10,22 18:15    169:24,25          265:13              39:10 51:14
   continues        24:14 25:17       170:23 171:7      corrected 55:1       78:13,15
    208:20          26:5 29:21,22     171:15,16,17,22    115:21              86:24 100:24
   continuum        35:1,5 40:6       171:23 172:8,11   correcting           124:20 150:7
    70:21           41:4 45:15        172:19,20,21       115:20              153:13 208:24
   contractor       49:10 52:3        173:22 176:2      corrections          210:5 220:8
    42:13           55:10,23          176:11,14,20       263:12            court 1:1 4:1,20
   contrary 64:18   61:22 62:21       176:23 177:3,5    correctly 13:12      6:1 8:16 17:25
    121:4 254:10    63:14,16 81:1     185:12,14          16:13 37:1 48:7     19:4 20:17,21
   contravened      88:9 89:16,24     186:8,18,22        49:1 52:9           56:1 62:15
    124:4 125:23    90:3,4 91:8,10    187:15 188:6,9     53:13 57:18         83:11 86:5
   contravenes      91:11,18 92:23    188:11,20          72:25 82:11         93:6 101:2,13
    122:11          94:8,9,12,19      189:16,22,23       92:21 108:5         101:23 109:2
   contributed      94:20 95:2,4      189:25 190:11      136:15 153:3        117:20 128:25
    225:6,9         95:9,12 97:25     190:21 193:5,6     164:12 199:3        153:16 154:8
   control 248:14   98:5,7,13,17,18   193:9,10 195:8     201:11,17           154:17 156:12
   conveyed 38:7    98:19,23 99:5     195:12,23,24       216:15 224:3        162:25 170:3
    107:3           99:9,10 100:14    196:3 198:4,11     237:8 241:9         203:3 206:2
   convoluted       102:8,11,12,14    198:15,25          244:4               206:5 219:21
    22:11           103:3,10,14,15    199:23 200:4      correspond           223:15 232:9
   cooperate 72:11  103:16,21         200:5 202:5        229:16            courts 15:1
    75:5            104:6,12,20       202:10            corresponded       cover 10:3
   coordinate       105:5 109:2       203:10             235:25              21:23 28:12
    245:20          109:24 110:17     204:24            corresponde...       47:22 66:23
   coordinated      111:22 112:17     206:22,23          10:14               78:18 128:3
    220:20          115:16 116:14     208:1,13,18       corresponds          138:12 150:17
   copies 35:23     119:12 121:19     209:2 210:18       119:11              151:4 203:11
    91:4 170:6      121:23,25         210:24 211:24     corrupted 55:4       204:15 223:12
    263:9           122:3 123:11,12   212:2,4,7,25       55:5 251:4        covered 21:23
   copy 18:21       123:16,17,21      217:10,19,23      cost 31:14           75:19 91:8
    20:24 90:22     125:6,10,21       218:3,8 219:16    counsel 7:2,2        99:12 112:25
    93:9 105:25     126:17,23         220:16,22          23:12 26:18         113:2 114:25
    187:21 232:19   127:1,19,24,25    221:1,7 224:5      222:18 254:14       114:25 131:13
    263:12          133:18,22         224:15 226:9       257:6 262:11        151:2 158:17
   corner 119:7     134:17 136:20     226:16             262:14              161:23
    180:18          140:24 142:15     227:20 234:9      Counselor 4:17     covering 98:25
   corners 183:12   143:3 144:24      235:15,20          5:14 263:5        covers 46:19
   corporate 53:14  145:1 146:1       236:20            count 241:18         61:19 67:9,10
    53:24 64:15     148:6 149:25      237:13 239:1      counted              81:11 121:22
    67:20 84:22     151:16,17,21      239:22 241:19      242:23              123:15 222:24
    116:24 146:12   156:22 157:23     242:8 251:20      County 245:20        226:10 233:19
    150:20 162:3    161:1,6 163:14    252:16             265:3             create 65:24
    172:3 173:14    163:15,17,18      254:24 255:4      couple 18:7          199:5
    178:23 182:10   166:14,15,17,18   255:8,12,14,15     35:13 115:13      created 65:11,12

                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 76 of 110 PageID #:
                                     4031
                               ERIC LARSON 4/8/2019

     66:11 132:22        165:10,11,18,24    253:22 254:3       139:18 145:24      256:15 265:12
     133:21 134:3,4      236:9,15,21       database 134:8      152:16 161:9      declared 173:16
     135:3 145:6         237:13 238:1      date 47:12 52:5     170:15 173:15      173:23 174:5
     168:4,7,10,10     crossed 79:1         59:15,19           205:2 206:25       202:5 204:12
     203:23            crossing 74:19       63:24 94:3         207:7 216:2,3      212:9 217:21
     224:21 226:3        74:22              102:8,13          deals 49:9          218:16 239:7
     234:4 237:2       crowd 67:10          106:24 144:18      84:23 158:18       240:25 241:12
     237:18,22           77:18 90:9,10      146:6 205:3,7      169:6 176:14       242:6 243:1
   creates 150:15        108:24 109:16      206:19 207:2       187:18,19 189:1    245:15,18
   creating 133:8        109:21 113:6       226:15,16          194:20 217:8       246:7
     133:11 174:9        113:23 117:1       230:8,9            254:25            declares 198:17
     174:25 228:3        121:16 132:20      238:15 264:3      dealt 169:12        218:6
   creation 116:8        133:22 174:6      dated 3:16,19       207:12 250:3      declaring
     145:8               174:8,9 183:4      86:10 88:8         251:16 254:20      197:24 199:16
   crime 11:15 13:4      194:6 248:14       145:25 155:4      Dear 263:8          202:21 212:22
     28:3 29:19          248:14             202:14            debate 10:13       Defendant 1:9
     30:1 35:21        crowds 73:18         203:22            December 13:15      4:9 5:13 7:3
     36:21,24 41:2     CRR 6:2              204:23 205:6       13:19 21:16       Defendant's
     41:16,17,21       CS 112:1,1           206:13 220:12     decide 114:10       101:9
     43:21,22 45:8     CSR 6:2              229:21             180:20 226:7      defendants
     45:10,20 46:9     cuffed 82:23        dates 36:10        decided 231:8       93:19
     46:19 47:8        current 15:4         51:22 56:16       decision 116:6     defensive
     48:2 49:7           211:8 224:9        66:4 252:3         194:5              74:23 81:12
     50:8 53:22        currently 25:10     day 4:13,16 66:3   declaration        define 111:8
     54:15 58:5          31:8 54:24         150:15,16          2:23 3:21         defined 22:16
     172:24 175:16       251:3              179:18 265:14      101:8,15,18        239:20
     189:10 190:1,8    curve 41:9          day-to-day          102:3 105:13      defines 81:9
     193:2,17          custody 35:15        37:12              108:14,17         definitely
     198:25 200:13       35:18,24 37:2     days 39:16          109:24 131:16      160:21 163:9
     218:9 225:5         37:5,8,12 38:7     45:24 50:13        194:1 200:14       192:18
     252:20              38:8,11,12         79:12 213:11       215:11 218:11     definition 22:7
   crimes 12:24          49:16,23           261:10 263:17      223:21,23          22:11,13,16,19
     61:2 201:3          58:12 60:2        de-escalate         256:16             22:23 85:1
   criminal 60:13        74:25 76:24        78:25             declarations        97:10,18,23
     171:2,6 173:1,7     77:1,5,12 81:16   de-escalation       215:15             98:7,16,22
     174:17 175:13       81:18 137:9        79:20             declaratory         99:9,13 103:18
     185:16 186:17       183:5             deal 36:23 67:1     153:7              103:21 110:19
     188:9,14                               91:5 114:17       declare 175:2       111:3,5,11,12
   criteria 135:4              D            130:15 138:17      193:1 194:3,5      112:8 116:18
     226:4             D 2:1 132:17         151:7 203:5        194:17 197:8       121:3,22
   critical 3:6        damage 124:11        204:9 205:20       197:14,15          125:24 128:1
     155:9 157:12       125:2,20            218:13             198:5,13           130:15 172:9
     252:9              191:17             dealing 49:3        199:22 200:9       177:21,25
   Critique 3:8        damn 56:5            57:15 76:8,10      200:19 204:19      178:4 193:10
     162:6,19,21       data 36:16           84:4,23 90:14      215:1,4 216:17     194:11
     163:13,20,21       45:21 50:12         91:13 92:8         243:12            definitions 22:2
     164:11,15          51:21 251:5         115:16 135:22      245:24             111:15 239:20

                                  ALARIS LITIGATION SERVICES
  www.alaris.us                      Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 77 of 110 PageID #:
                                     4032
                               ERIC LARSON 4/8/2019

   delegated           174:21             18:24 20:24       desired 263:13    123:2,5 124:4
    132:8             depending           21:8,11 23:8,10   destroy 60:14     124:5 127:19
   deleted 60:23       35:12 45:22        23:20 24:4,16      60:19            128:12 129:20
    61:6              depends 41:24       24:24 25:24       destroyed         130:14,22
   deleting 60:4       122:16             26:4 27:2          46:16 57:5       134:6 196:11
   deliberate 31:11   deploy 70:16        54:18 55:11       destruction       235:14
   delineate 84:14     77:9,13 109:16     56:20 65:4         51:5 56:23       244:22
    235:4              109:21 128:9       66:20 76:1         57:2 61:1        247:21,22,24
   delineated          142:15,24          85:6 86:14,22      125:9            248:4,7,8
    216:21             143:12 144:2       92:17 93:12       detached 25:10    257:18 258:9
   delineates          184:14 187:3       110:8 117:22       25:12            258:19
    195:22            deployed 31:24      141:15 150:2      detail 28:13    dictionary
   demonstrate         40:23 68:15        159:3 178:24       32:6 62:1,2      177:24
    194:13             68:17,20 69:3      191:24 203:7       139:23 150:2   Dierker 2:7 5:18
   denominator         69:10,11 73:18     208:1 209:11       164:9,15 165:5   9:25 10:20
    169:5              75:1 76:19         221:17 224:5       165:12,16,18     11:2 20:2
   depart 189:21       96:9 98:11,15      248:16 251:17      166:5 167:9,14   23:14 48:11
   department          98:21 99:8,12      259:3 260:5        225:20 226:8     56:6,12 57:10
    2:17,20 3:12       104:9,14 112:16    260:9 261:16       228:3,15         62:10 65:3
    11:7 12:25         132:20 133:22      261:17 262:7       236:16 237:11    72:13 75:11
    13:17 14:1 15:9    134:17,23,24       262:12 263:9       237:25           76:21 78:3
    15:25 16:3,15      135:17 145:18      265:6,8,11        details 132:23    79:7,11,13
    16:21 17:16        235:14 248:11     depositions         227:15,24        85:22 90:25
    19:19,22,25       deploying 69:9      30:25              237:22           93:3 114:2
    20:15 25:1,10      137:8             deputy 13:16,20    determination     115:7,10,22
    25:14,18          deployment          14:3               46:6 152:19      117:13 120:12
    29:24 37:9         29:13 70:6        describe 81:4      determine         122:12 147:12
    39:1 42:1          78:12 96:6         210:8 227:23       54:20 55:5       147:18 160:14
    43:17,19 44:1,3    104:11 108:24      247:23             147:8,17,22      162:10 169:16
    44:7,9 45:7        113:9 121:15      described           152:20 154:4     173:9 174:2
    47:25 49:19        132:9 139:5        28:20 72:6         154:10 208:16    177:13,20
    65:18 86:9         144:20 146:14      139:13,18          229:15 230:12    178:20 179:19
    87:24 88:6         147:10,24          149:21 198:21      237:17,25        181:7 182:4
    102:16 107:7,8     148:10 149:12     describing          254:2            184:4 185:22
    118:18 140:5       150:7 203:20       106:11            determined        190:5 191:21
    145:11 148:17      204:21 209:15     description 2:11    16:10 153:13     192:7 193:20
    157:10,21,22       244:20             3:2 171:12         154:1 227:1,7    196:13 197:1
    164:7 166:9       deployments         255:19             229:2,6          199:8,12
    168:1,17           145:17            design 178:1        251:22 260:16    201:18 205:22
    224:22 230:6      deploys 31:5       designated 9:14    determining       207:21 213:19
    250:14,18          137:13 257:20      23:24 46:15        80:4 152:24      214:5,8,15
   department's       depo 21:8          designation        device 71:14      216:25 242:19
    48:5              deposed 8:6         65:4               90:2 91:20       245:10 246:11
   departments        deposition 1:17    designed 249:2      96:22 97:2,7     247:8,14
    13:2               2:14 4:12 7:3      258:16             98:16 104:14     251:6,9
   depend 248:9        7:13,20 9:12      designee            104:15 112:17    259:24 261:14
   dependent           9:13 10:19         191:24             114:13 121:23    263:4,8

                                ALARIS LITIGATION SERVICES
  www.alaris.us                    Phone: 1.800.280.3376                    Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 78 of 110 PageID #:
                                     4033
                               ERIC LARSON 4/8/2019

   dierkerr@stlo...      255:10              15:16 141:1         215:9,12,16,19     248:1
     5:21              directing 130:1       181:9 214:21        216:2,5,11,18    distance 258:11
   difference 81:5     direction 15:1,19     217:16 228:22       217:5,9,20         258:13,17,23
     84:9,14 85:8        15:23 16:9        discussion            218:1,6,11,16    distill 175:8
     247:22              159:19 262:10       205:9 222:18        218:24 219:8     distinct 244:19
   different 23:21     directions 119:2    discussions           219:16 221:4     distinction 81:7
     26:9,17 27:17       130:6 151:25        26:1                221:24 223:3       239:23
     29:15 31:7          211:17            disgruntlement        238:16 239:6       241:23
     33:20 35:14       directive 101:20      56:13               241:1,13,20,22   distinguish
     39:11,12,12         102:4,12,15,19    disk 35:17            241:24 242:7       98:9 104:7
     40:23 42:18         102:23 103:4        49:23 50:25         242:14 243:2     distinguishes
     56:3 58:7           103:11,17,23        58:11 59:2          243:13 248:14      58:4
     91:24 94:10         104:7,13,21       disobedience          249:6 255:6      distributed
     114:24 116:19       105:6,14,24         2:15 3:15,19      disperse 73:18       159:21
     118:23 119:2        106:1,4 108:16      33:5 73:6           103:13 113:23    district 1:1,2 4:1
     123:9 133:18        111:14,22           145:6,7 206:11      117:7 183:4        4:2 11:12 12:2
     135:17,18           112:10,15 116:5     220:9,21,25         185:10 189:11      14:2 101:23
     138:18 144:11       116:9 136:20        221:23 222:5        190:2,4,10         109:1 136:1
     151:25 160:16     directly 157:9        222:24              193:2,17         disturbance
     164:16,17,21      director 11:22        248:19,25           208:22 211:13      144:22 237:6
     169:8 170:17        11:24               249:21,22,24        212:2,12         disturbances
     172:19 179:7      disagree 57:8         254:25 255:1        255:22 256:4       149:1
     180:16 196:20     discourse 34:2        255:13,16           256:11,16        division 1:3 4:3
     204:14 211:17     discovered            256:13,23           258:23             28:6 29:20
     225:11 227:6        57:4              dispatch 230:18     dispersement         36:4 132:15
     230:1 235:10      discovery 10:4        232:22,23           17:2 67:11         224:9 252:20
     242:4 252:3         10:16,24 35:19      233:15              113:5 249:10     division/Real
     253:10 257:14       51:17 52:25       dispersal 3:14      disperses            225:5
     257:18,25           53:18 55:15         67:22 77:18         258:7            divisions 132:14
     258:4 260:24        56:17 224:10        90:10,11 91:24    dispersing         document 3:6
     261:2             discretion 80:4       108:24 109:16       94:17 95:21        27:18 28:7,25
   differently           83:4 93:22          109:21 113:24       99:24 101:21       29:12 32:14
     49:12 50:1          94:4 196:24         117:1,8 121:15      103:8 104:22       38:2 47:22
     96:23               199:3,5,22          121:16 132:20     disposal 28:1        48:9 62:25
   difficult 24:5        201:5 215:20        133:22 136:25     disposed 50:3        65:17,25,25
     83:2 113:12       discuss 16:6          203:8,19          disposition          68:7,9 83:21
     120:23 134:14       26:22 47:25         204:5,7,13,20       225:21 228:14      85:15 86:8,13
     229:12,13,14        84:18               205:3,11,20         239:7 241:17       86:21 87:3,4,5
     237:16,20,24      discussed             207:1,2,7,13        242:15             87:6,9 88:3,16
     238:4               18:24 30:22         208:3,7,10,12     dispositions         89:2 90:13
   difficulty 192:12     49:16 51:17         208:21 209:12       228:17             106:7 132:22
   digital 36:4          52:17 89:18         209:15 210:1      dispute 191:19       133:9,11,14
   dipersal 209:2        89:23 114:19        210:11,12,19,24   disrespect           139:9,18,22
   direct 62:25          140:3 156:3         211:7,12,24         201:17             140:4,6,7,13
     96:7 216:8          178:18 223:4,7      212:4,22          disseminated         140:22,25
   directed 18:20        225:3               213:14,17           92:13 140:18       141:14,17,18
     60:7 216:6        discussing            214:4,11 215:6    dissipates           142:1,2 146:2

                                  ALARIS LITIGATION SERVICES
  www.alaris.us                      Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 79 of 110 PageID #:
                                     4034
                               ERIC LARSON 4/8/2019

    149:20 157:11      43:24 69:4         87:1 198:21        35:24 43:8        employees
    166:5 168:4        74:17 145:9,12     213:5 219:25       49:4,21 55:25      19:18
    169:18 203:24      147:4 153:3        228:22 250:8       69:16 100:20      employment
    209:21 218:22      179:2 187:5      early 12:6,17        136:5,11 193:3     11:4
    219:3 220:1,5      200:2 201:11       224:1 259:1        200:14 217:22     empty 77:11
    220:16             238:22           easier 96:20         240:25 241:5      encapsulated
    229:20 236:5       239:15             180:16             241:5,21,24        205:11
    237:8 246:16     Dotson 2:22        EASTERN 1:2,3        243:24 244:7      enclosed 263:9
    260:23,23          92:5               4:2,3              244:25             263:10
   documentation     double 115:23      easy 36:12           253:25            Enclosures
    27:24 29:16      doubt 238:12         47:10 124:22     element 76:24        263:25
    30:1 31:22,24    download 60:18     educate 219:7        95:20 175:16      encompass
    32:6,8,25        downloaded         education 75:19      189:14 190:8       134:22
    33:3,15,20,25      35:16 46:3       effect 15:5 17:9     201:1,8            234:20
    34:6,8,12 35:4     49:14,22           27:21 59:4,8     elements 107:11     encompassed
    35:9 36:8,10       50:25 58:10        71:24 72:2         120:19 128:10      260:25
    36:25 37:21        59:1               96:8 101:22        170:12,17         endeavor 178:9
    39:6,22 40:3     downtown             102:13,16          176:16 188:1,16    181:4,14
    40:23 47:5         135:23 136:2       205:21 245:8       189:10,19         ends 83:17
    49:5 50:2,8        151:12 212:20    effecting 120:16     198:8,10 199:4     260:1
    58:5,24 59:6     downward             126:4 200:14       200:13,19,22      enforce 93:20
    59:8,10,16,21      130:8,10         effective 195:1      201:3,15           179:5 197:19
    59:25 60:21      Draft 155:10         195:17,21,23       208:17 218:9      enforced 218:17
    61:6,10,23       drafting 214:10      196:7,18           221:14            enforcement
    62:3 63:15,18    drawing 241:23     effectiveness      eliminate            12:10 13:13,15
    64:3,9,19,22     drawn 230:24         164:5 166:8        216:22             13:21,24,25
    65:1 146:25      drive 35:17          167:24           eliminated           14:8 69:7
   documented          50:25            effects 80:11        214:21             93:21 94:4
    49:20 127:11     drug 14:8            128:17,18        email 2:12 3:5       120:9 126:1
    137:9            due 54:1 56:12     effectuate           17:16 18:8,20      177:18 179:15
   documenting         82:8               70:13 71:5,12      19:20 20:12       enforces 179:12
    32:19            duly 262:7           72:8 83:2          44:24 45:1         182:6
   documents         Duncan 5:19          85:11 113:21       56:8,9 57:3       engage 172:16
    23:7,9,12,15     duplicate 10:7,9     120:2 127:1,18     66:8 85:19        engaged 55:19
    26:20 67:21      duplicating          196:22             154:25 155:1,1     73:17 94:18,23
    84:13 85:7,12      10:18            effort 15:3 38:1     155:4,13 156:4     95:18,22
    87:2 110:7       duplication          56:7 87:7          157:7 208:5,6      99:25 100:11
    114:16 139:19      35:19 260:3        164:5            emergency            101:21 103:13
    143:19,22,25     duties 69:6        efforts 15:9         246:4              104:23 105:7
    143:25 144:6     duty 40:19           20:14 26:25      emphasize            183:7 184:12
    144:8,14           53:25 195:2        34:13 147:8        165:17             184:20 185:10
    145:23 146:5       196:2              156:21,24,25     employ 149:19        185:16 186:16
    146:13,18,19     dynamic 73:16      egress 95:15       employed 11:6        213:4
    149:20,22                             186:5 208:24       224:8 262:11      engaging 17:2
    167:21 205:2            E             210:5              262:14             73:6 190:19
    222:4 260:2      E 2:1              eight 4:14         employee             190:25
   doing 32:9        earlier 83:23      either 27:25         107:13 262:14     ensconce

                                ALARIS LITIGATION SERVICES
  www.alaris.us                    Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 80 of 110 PageID #:
                                     4035
                               ERIC LARSON 4/8/2019

     152:25             escalation          event's 237:10     exception          163:3,10 165:11
   ensure 95:15           70:20 71:21       events 32:2         89:20             168:4 169:12
     132:21 167:24      especially           63:3 66:1         exceptional        170:2,5,10,11
     200:12 215:16        197:20 215:13      157:10 164:8,11    167:2             170:15 187:22
   ensuring             essential 103:11     168:22 183:1      excluded 46:16     189:6 202:10
     106:23             essentially 11:10    215:14 220:21     excluding          202:11,20
   entail 13:24           12:22 13:1,25      226:4 236:18       24:22 162:11      203:2,6,13,16
   entails 12:21          33:15 45:21        236:22            exclusive          204:23 206:1
   entered 19:4           59:1 112:7         237:22             234:12,14         206:3,4,7,22
     35:18 38:18          174:24            everybody          exclusively        207:2,17,25
     58:11 134:7        establish 185:19     14:10 182:16       113:2             210:19 212:5
   entire 39:5            218:7              183:23 184:1      excuse 9:25        217:14 218:2
     46:20 106:3,3      established          198:22             48:11 72:13       219:3,19,20
     148:8 189:6          98:2 112:12       evidence 11:20      75:6 79:7         219:22 220:5
     191:25 242:23        123:8,13           30:2 33:14         115:7 154:23      222:20
   entirety 106:20        125:17 126:20      36:19 38:9,10     execute 61:12      223:14,18,22
     107:14,17            126:24 128:2       38:12,19,19       Executed           224:18,20
   entities 42:2          190:12 193:3       40:13,13,17,20     265:14            225:17 226:9
     45:15              establishing         40:20 49:13       execution          226:15 227:1
   entitled 20:9          193:18             49:14 50:24        124:14            240:19 242:3
     179:17 186:14      estimate 21:14       51:1 59:3,12,18   exercise 240:17    243:21 244:13
   entity 42:7            24:4,17 26:13      59:25 60:14       exercising         248:16 249:19
   entrap 151:25        estimated            60:19 61:1         34:21 94:25       254:15 259:4
   entrapped              227:11             120:13 125:17      100:13 105:9     exhibiting 71:16
     182:16             et 1:5 4:5 92:5      125:18 126:21     exhibit 2:12,13   exhibits 2:10 3:1
   entries 231:10         263:7 264:2        127:8 182:15       2:15,17,19,21     3:25 143:15
     232:17             evaluate 15:4,11     191:17 192:17      2:23,24 3:3,5     170:13 259:3
   entry 232:5            157:1              213:20             3:7,9,11,15,18   exist 58:1 141:12
   envelope 59:3        evaluating          exact 108:12        3:21,22 17:24     148:4 149:17
     59:12,18             154:10 158:11      209:17,24          18:2,6 20:20     existence 44:9
   envision 113:12        162:5             exactly 78:1        20:23 21:1       exit 100:4 105:3
   equally 113:21       evaluation           112:7 138:21       22:1 62:8,14     expectation
     231:17               156:15 158:6       192:4 235:3        83:9,10,13        10:8
   equip 31:13          evening 135:16      Examination         86:3,4,8,8       expectations
   equipment 111:7        152:8 184:1        2:6,7 7:14         87:9 88:23        212:24 214:12
     112:6 121:17         186:11 190:18      247:13             93:5,8 101:1,4   expected 3:16
   equipped 31:12         191:16,19         examined 4:13       101:10,14,24      176:9 206:12
     57:21                212:21 213:7       7:10               102:2 108:17     Expires 265:24
   Eric 1:17 2:5 4:12   event 3:8 27:19     examiner 11:17      109:23 117:19    explain 12:20
     7:8 8:1 66:13        28:2 50:20        example 34:18       117:23 128:24     32:11 76:12,14
     263:10 264:1         61:16 63:1         57:7 73:14         129:2 131:15      85:7 207:18
     265:5,20             122:19 163:13      106:14,15          131:19 139:13    explained 185:3
   errata 263:11,13       165:24 191:25      111:19 113:16      139:14 140:14     199:21 213:5
     263:16 264:1         216:10 229:4       135:15 160:24      154:16,20,22      244:19
   error 161:25           236:23 237:11      174:14 195:22      155:21 156:8     explaining
   escalating             238:2 246:6        212:14 232:11      156:20            256:2
     77:24 78:23          248:25             238:15 259:2       160:25 162:24    explanation

                                   ALARIS LITIGATION SERVICES
  www.alaris.us                       Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 81 of 110 PageID #:
                                     4036
                               ERIC LARSON 4/8/2019

    80:14 83:20        182:25               203:19 206:6        51:16,22 55:3        224:19 225:19
    195:15           factor 94:21           208:7 210:9         55:5 251:21          226:15 229:21
   explanations        203:7                216:23              252:2                232:19
    243:17           factors 73:13          224:24           filing 238:6            238:24 249:9
   explore 68:10     facts 64:25         familiarize            263:18               253:12
   expressly 7:6       120:13 127:9         19:22            fill 166:6,10        firsthand 34:4
    60:4               185:18 191:1,19   far 17:2,7 26:6     filled 166:13        five 117:16
   extended            192:21,23            41:25 48:4          167:13 168:21        212:15 245:7
    129:16,19          194:7,10,14          49:16,19 56:7    Filler 3:5 155:5        255:17
   extended-ran...     208:17 213:20        80:16 84:17,18      155:14,24         fix 52:19
    121:18,21 122:1    215:4 218:7          107:10 126:4     final 11:1 153:25    fixed 254:12
    122:7,23         fail 80:20             140:18,20        finally 143:9        flail 70:23
    123:11,14,19,24    165:19 189:19        164:24 165:14       257:4             flailing 81:15
    125:22 127:24    failed 53:19           211:1 223:4      financially             82:2
    128:2 131:23       181:4                225:20              262:15            flash 35:17
    132:4,9          failing 80:18          246:13 248:2     find 36:12 54:13        50:25
   extent 10:17        96:5 181:17,18       250:2 258:20        85:13 87:2        fleeing 82:1,3
    14:19 20:8         256:11               258:24 261:3        114:9 134:10      flip 171:9
    42:6,14 43:8     fails 70:19         farther 248:1          205:19 207:6      fluid 184:25
    60:20 68:4       failure 56:1        fashion 83:1           219:14 222:3      focus 12:15
    73:4 91:5 94:1     117:8 186:5       fault 115:24           240:8 263:9          74:14 81:17
    103:3 116:25       190:3 255:22      favor 240:3         finds 31:4              131:12 168:25
    117:5 123:1        256:4,16             243:20           fine 8:5 10:23          208:11 209:25
    137:3 170:9      fair 8:21 16:5      FBI 13:4               37:16 147:18         215:5 224:17
    173:4 180:7        26:23 34:21       February 11:10         169:16 199:10        239:10 257:16
    200:17,20          34:22 42:9,11        11:18            finish 8:17,20       focused 200:16
    237:17 240:6       47:9 55:21        feedback 167:2         71:7              focuses 138:21
    249:5              58:14 63:3        feel 52:3 170:13    finished 239:13         142:13 202:3
   eyes 252:9          73:12 83:5           178:22 189:5     finite 184:24        focusing 44:12
                       88:15,23             258:21           fire 258:16             45:11 82:6
             F         97:20 104:1       feels 248:10        firearm 11:16           96:10 99:2
   F-i-l-l-e-r 155:5   109:4,8 138:7     feet 211:15         first 14:16 21:4,7      148:7 149:7
   face 78:18          138:9 156:16      Feig 252:19            21:9,13 24:16        183:9 186:10
   fact 40:11 57:3     156:17 158:21     felt 10:21             30:4 31:21           186:22 190:15
     57:18 64:18       169:9 179:25      fight 70:6,10          32:15 34:21          243:21
     122:1,17,23       214:21 223:5         81:15               52:20 55:8        fogger 91:20,22
     124:16 125:7      223:6 243:11      fighting 82:4          67:12 76:18          96:22 98:22
     154:24 174:8      253:16 258:6      figure 55:6            81:22 93:16,18       99:8 104:15
     174:21 175:25 fall 245:21              153:10 215:25       94:14 95:4,6         112:17 119:20
     183:14,20       fallen 246:20       figured 18:6           95:24 96:10          120:10,23
     184:9 196:24    familiar 7:22       file 36:22 59:2        100:1 104:24         121:2 128:18
     218:1 231:17      21:1 30:18           101:13 237:23       133:2,7 145:23       187:4 234:20
     233:9 253:1       91:25 154:22         251:21,22,24        168:17 176:19        235:2,15
     256:10 258:18     154:24,25            253:22              178:18 180:8         247:17 257:17
     259:9,10          156:2,21          filed 50:6,22          181:9 189:14         258:6 259:8
     260:17            162:18 163:9         232:9               197:21 199:19     foggers 96:24
   fact-dependent      172:7 191:7       files 46:4 51:14       208:15 209:3         247:16 257:6

                                ALARIS LITIGATION SERVICES
  www.alaris.us                    Phone: 1.800.280.3376                          Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 82 of 110 PageID #:
                                     4037
                               ERIC LARSON 4/8/2019

   follow 16:12          190:5 193:20      66:20 69:13         225:19 259:21      231:1 241:20
     59:22 92:4          196:13 209:16     129:2 130:7       generate 39:2        249:11,12
     189:19 209:16       213:19 222:11     137:23 144:6        107:22 259:14    gives 73:24
     226:6 231:9         245:10 246:11     160:24 202:11     generated            78:14 210:11
   follow-up             265:7             210:3 219:4         39:13 50:11      giving 71:23
     145:20           formal 245:15        219:23              137:5 230:21       75:8 76:18
   followed 194:2     format 65:20       full 94:19 170:12   generating           80:16 83:5
     260:16              163:23 203:18     187:21              66:16              120:19 194:25
   following 50:4     formations         fully 153:6         generic 158:4        195:16,21
     71:10 94:5          145:17          function 13:5       generically          196:7,18
     177:24 185:11    formed 178:1         33:18 195:11        161:4              208:21 210:1
     198:1            forth 89:1 94:5    functioning         Genetec 42:20      glance 155:18
   follows 7:11       forward 10:5         53:11 251:23        42:23 43:2,11    glean 227:12
   food 166:14,25        81:24 144:18    functions 15:22       43:16 51:21      go 21:25 28:14
     167:1            forwarded            32:10 61:12         52:10,12 55:19     32:12 43:12
   force 70:20,21        26:18 35:23       63:1                251:3 252:24       54:3 61:14
     71:17,22 80:8    found 53:1         funded 41:14        Gerald 133:6         62:10 63:22
     80:12,21            171:21 172:24   further 247:6       getting 10:25        66:4 70:22
     106:15,16,18        174:10,13         251:9 259:22        43:1 44:22         75:21 77:10
     107:9,12            175:4 176:1       260:4,9             108:8 145:9        80:7 81:13,24
     137:19 150:18       179:23 242:11     261:12 262:13       198:1              84:2 89:4
     150:19 171:7     foundation 5:4     future 31:10        give 8:14 11:3       90:15 96:7
     173:1,8 174:17      147:20 192:11     168:1               29:6 72:9          101:17 102:2
     175:13 177:3,8      245:11 246:12                         73:14 77:15        104:18 105:12
     180:21 188:11    four 14:16 33:22           G             78:6 80:23         107:7 109:23
     188:15,19           33:23 40:3,11   gain 79:22            83:6 96:4          125:12 126:6
     193:12,15,24        40:22 95:3,17    153:11               123:7 187:10       127:17 131:19
     233:12,22           119:2 120:19    gap 147:16            187:14 196:17      132:16 138:20
     234:5 239:8         128:9 151:25    gas 97:24,24          201:13,25          139:9 141:22
     244:6,6,13          183:12 201:14    98:10,15,21          206:2 208:23       148:21 169:11
   foregoing          fourth 2:13         99:7 104:8           209:14,19          169:17 174:2
     262:7 265:6         20:24 21:3       111:19 112:1,1,2     238:8 240:4        180:13 185:6
     265:13              23:20 136:1      129:15 234:16        241:7 246:24       187:17 189:1
   forenoon 4:15         221:6,15         259:19               258:25             192:10 194:4
   forgot 242:12      frame 37:14        gee 56:10           given 11:23          194:17,20
   form 20:3 21:8        39:19 43:23     general 27:17         52:11 53:9         211:9,9,10,13
     72:14 75:11         68:19 69:8       32:23 47:21          57:1 61:14         211:17 222:14
     78:4 79:8        framework           48:9 60:8,10         70:8 80:17         225:13 226:14
     112:16 114:3        134:6            66:8 77:9            83:12 89:11,21     231:8 238:14
     120:12 122:12    free 52:3 170:13    90:8 113:8           117:24 142:19      239:4,16
     164:14,16,18        189:5 196:24     130:5 140:11         161:4 183:3        240:5 242:18
     164:20,21,23     Friday 85:20        202:8 210:9          186:3,4,18,19      255:9
     165:3 166:7,13   friend 251:13      generally 15:18       186:20,23        goal 78:23
     168:9,10,11,13   frightening         76:23 77:3           187:6 202:15       79:19 130:22
     168:15,21           94:25 100:12     81:14 93:18          204:20             220:18
     173:9 177:13        105:9            135:3 150:14         206:19 215:16    goes 38:12
     178:21 185:22    front 20:12 62:6    162:7 167:22         218:12 222:21      143:9 258:17

                                ALARIS LITIGATION SERVICES
  www.alaris.us                    Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 83 of 110 PageID #:
                                     4038
                               ERIC LARSON 4/8/2019

    258:22,22,24        208:11 224:17     guideline 107:8      128:12 130:21     harm 71:4,18
   going 8:19,25        235:17 236:8       248:24              136:23 137:3        99:22 100:9
    9:17 10:5 12:15     246:9,22          guidelines           137:13 138:3        121:5 125:2,20
    21:20 22:16       gotten 37:17         152:13 194:3        138:13,17 140:1     126:22 127:6
    27:19 36:8,17       201:7 208:6       guilty 171:21        141:9 142:6         127:10
    36:18,23 46:2       228:5 234:1        172:24 174:10       148:14 187:4      havoc 199:5
    49:16 54:6        governed             175:4 176:1         196:11 234:18     hazard 246:4
    55:9 61:12          113:20,22          178:10 181:15       235:2,14          head 139:8
    62:17 66:3        governs 121:15      guns 234:16          244:21            heading 22:1
    68:6 70:16        grab 80:7                                247:23 248:4        92:4 116:20
    71:9,25 72:1      graduate 144:17             H            248:8 257:1         208:4 248:19
    72:10,10 74:7     graduated           half 26:11,16,16     258:3,8,19          249:23
    74:11,12,12         75:18              199:9 255:17       handing 86:6         255:12
    75:6 76:10        grand 66:2          Hall 4:17 34:9,19   handle 76:3        headings
    77:10,11,16,17      190:24             61:22,24           handled 145:16       226:14 248:18
    78:13,16 80:19    granted 94:3         63:18 64:18         146:23 160:1        249:20
    80:24 81:24       grants 93:21        Hall's 63:11 65:5   handling 164:7       254:24
    90:11,18 93:7     Gras 63:4           hand 20:22           236:22            headquarters
    99:18 114:11      great 130:15         62:17 68:8         hands 70:18,22       41:7
    117:22 124:18       150:2              77:11 82:21         74:18,19 79:1     hear 92:21
    125:25 126:6      greater 28:13        93:8 101:4          80:7 82:22          181:23 222:19
    128:3 139:14        97:1 125:25        117:22 129:16       83:1 130:3,6,11     261:11
    147:19 151:3        248:8 258:7        129:19 130:2        209:19            heard 57:18
    154:18 157:10       258:11,12          134:3 154:18       handwritten          72:24 82:11
    167:18,22         ground 80:8          163:1 247:22        47:16 221:21      hearing 48:7
    174:4 175:7         152:8             Hand-Off            hanging 213:13       53:13 101:11
    180:15 185:20     group 16:21          249:24 255:2       happen 44:23         153:2 216:14
    186:24 191:21       44:22 73:23       handcuffed           64:14,14 183:2    heck 113:23
    203:5,11            122:8 126:11       72:21               208:15 237:10       181:1 183:24
    205:25 210:6        126:15 134:25     handcuffs 70:12     happened 17:19     heed 95:11
    213:17 223:8        135:10 152:1       72:21 74:3          36:13 56:4,10       100:4 105:3
    225:19 226:7        174:25 175:3,4     82:3,22             61:5 64:17          117:8
    231:7 237:10        183:19,21         handed 63:6          124:23 156:15     held 11:9 35:18
    239:10              211:15 213:2,8     203:12 223:17      happening 57:5       35:22 36:4
    244:24 251:15       213:12 223:10     handheld 71:13       173:25 184:10       49:15 51:1
    258:23              227:4 259:15       74:4 76:15         happens 45:21      helicopter 30:8
   good 7:16,17         259:20             90:2 91:20,22       201:1 213:7         30:11
    91:6 100:16       groups 94:17         96:21 97:2,7       happy 56:17,19     hell 75:6
    117:13 230:14       95:21 99:24        98:16 99:23         99:19 179:17      help 15:8 110:21
    238:12              101:21 103:8,13    100:10 104:14       246:24              110:24 120:4
   Google 170:5         104:22 135:18      104:21 105:7        260:18              191:7 196:5
   Gotcha 21:17         185:10 225:25      112:17,20,25       hard 17:7 91:2       203:12
    38:21 83:7          227:6              113:3 114:13,24     229:24              224:22 231:14
    90:13 95:24       guess 31:1 157:4     115:16 116:24      hardest 100:19       238:13
    96:17 99:16         201:17 230:1       121:23 123:2,5     hardware 43:5      helpful 207:20
    110:10 119:10     guidance             123:15 124:3,5      43:9 250:22       hey 213:12
    152:12 205:15       198:12 256:3       125:22 127:18       250:24            high 235:5

                                 ALARIS LITIGATION SERVICES
  www.alaris.us                     Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 84 of 110 PageID #:
                                     4039
                               ERIC LARSON 4/8/2019

     247:20             214:3 253:10        225:17 226:11      109:5              160:17 161:18
     257:21 258:3      huddle 251:6         227:10 229:11    importance           224:23 225:8
     258:6             Hudson 155:6         230:3 231:15       249:8              230:10 232:3
   high-capacity       hundred 14:14        236:18 237:19    important            239:5
     121:18,21 122:1   hurt 72:1,11 75:6    238:24             28:22,25         include 31:3
     122:7,23          Hutson 87:25         240:20 243:1       29:3,8             85:21 111:3,5
     123:10,14,19      hypothetical         243:7            impression           112:15 116:17
     123:24 125:21      64:17 174:23      identifier 39:3      37:18 40:12        172:23 173:5
     127:24 128:2       175:6 181:21        58:16            improper 60:5        177:6 210:20
     129:20 131:23      182:19 183:21     identifies 63:14   improve 164:5        210:25 211:5
     132:9              183:23 193:23       84:9 108:25        166:7              212:5 214:11
   higher 82:7         hypothetically       121:17 170:16    improved 168:1       245:2
     216:19             44:13 182:12        224:8 236:15     inability 90:22    included 61:10
   highlight 211:19                       identify 47:10     inappropriate        91:13 97:11
     238:13 241:17               I          59:9,14 158:9      73:9               98:16,22 99:8
     242:12            i.e 49:19 52:10      206:9 224:23     inappropriately      104:4,4 107:18
   highlighted         I/LEADS 132:21       225:14 234:6       60:22              111:6,15,21,24
     240:19               133:8,9,16,17     234:8 235:25     incident 3:6         112:20,22 117:1
   highlighter            133:21 134:2,11   238:14 239:4       28:10 34:10,19     132:24 135:10
     238:9                135:19 136:4      243:23             34:23 35:4         135:13 220:16
   highlighting           136:10 137:4      244:18             38:5,10,25         227:1 233:4
     242:3                137:15,19       ignorance 41:8       39:1,4,21 50:5     234:2 243:4
   highlights             225:3 228:12 ignored 113:24          53:4,11 58:13    includes 85:2
     222:23               228:18,22       IL 4:20              60:21 63:24        97:23 103:11
   Highway 245:17         229:9 230:11 illegal 60:13           63:25 64:10        103:18 120:5
     245:21               234:3 235:20 imagine 71:10           64:13 127:11       228:14
   hindering 61:1         235:22,25       immediate 70:7       132:21 133:3,5   including 30:15
   history 56:14       idea 182:20          101:22 120:24      134:24 135:23      120:24 161:5
     168:13               184:10            124:10             137:6 152:7        242:21
   hit 107:21          identical 91:20 immediately             155:10 157:12      243:23
   holding 35:25          91:23 103:24      45:13              163:22 165:2     inclusion
     74:17 82:18          210:16,17       imminent 71:3        166:4 167:15       231:25
     129:19            identification       71:18 99:22        174:22 191:6     incorporated
   homicide 12:24         17:25 20:21       100:9 125:1,19     194:2 197:23       17:4 61:20
   honest 160:19          62:15 83:11       126:22 127:5       208:10 212:10      92:19,24
     161:17               86:5,7 93:6       127:10 190:19      215:15,18          93:14 141:14,19
   hope 71:11 76:4        101:2 117:20    impact 9:23          216:5,6,7,13     incorrect 173:8
     261:5                128:25 154:17     10:25 95:13        227:5 228:21       258:1
   hoped 54:5             154:19 162:25     96:18 97:1,5       228:23 233:8     incorrectly 99:4
   hopefully 142:1        163:2 170:3       120:7 123:4        246:21 249:14      216:24
   hosted 159:21          203:3 206:5       123:20 124:6     incidents 28:5     independent
   hot 121:12             219:21 223:15     125:25 128:11      29:1 30:1          42:13
   hour 26:10             223:17            130:15             32:23 34:17      indicate 16:14
   hours 4:14 24:3     identified 40:6 impairs 9:4             39:10,18 50:11     24:8 40:16
     24:18 26:12          46:12 88:18     implausible          68:16 69:21        59:17,18
     142:2 150:8          111:15 221:6      71:11              69:25 133:11       249:15 263:12
     212:21 213:8         224:1 225:10 implemented             134:22 135:13    indicated 16:24

                                  ALARIS LITIGATION SERVICES
  www.alaris.us                      Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 85 of 110 PageID #:
                                     4040
                               ERIC LARSON 4/8/2019

     49:24 151:15        95:14,18,21       informed 54:1        116:9,12            245:16
     157:4 181:10        96:7,18 97:1,5    initial 115:25       182:21 209:18     involving 7:20
   indicates 18:11       99:24 100:3,11    injected 199:12    intention 85:23       47:18 50:11
     58:16 89:15         103:8,13          injunction 18:12   interact 113:18       134:13 228:17
     98:14,21 99:7       104:23 105:2        19:4,5 20:1,17   interacting           234:5 260:5
     105:14 108:15       105:7 113:8         101:11 153:17      34:20             issuance 3:13
     108:22 118:1        117:7 118:14,17     156:13 191:11    interaction           207:12 219:16
     119:4 129:5         119:20 120:8      injuries 80:6,11     32:14 34:24       issue 10:15
     132:19 171:17       122:8 123:4         124:11             153:5 196:21        42:25 43:16
     181:12 239:8        123:20 124:25     injury 80:9        interchangea...       110:22,25
   indicating            125:25 127:3      ink 240:4            162:23              112:24 114:17
     245:3               127:4 128:11      inoperable         interdiction 14:9     116:4 124:15
   indicative            134:25 136:25       53:16            interest 32:18        134:12 141:21
     259:6               137:8 148:9       input 66:15          46:21 158:5         157:2 158:13
   individual 38:18      149:2 152:8         227:22           interested 20:9       202:17 204:10
     50:16,16 53:1       164:24 172:15     inputted 227:19      84:21 157:16        210:12 215:6,9
     66:16 67:14         172:16,25         inquiries 252:15     236:5 262:16        215:12 216:7
     69:22 70:2,4        175:12 208:21     inquiring 56:14    interference          216:18 217:5
     70:17,19,23         210:20 211:1      inquiry 169:8        194:21 195:15       233:19 238:16
     71:19 72:6,21       212:6 239:24        253:21           interfering           243:13 246:3
     73:24 76:16,19    individuals'        inside 174:14        195:2,10,14         246:3 251:4
     76:25 77:12,17      63:21 249:9         182:16             196:1,8,21          256:15 260:14
     79:23 80:3,8      inert 97:24         insofar 29:24      interject 147:12    issued 16:25
     80:25 82:11         259:16,19         inspection 14:6      180:11              18:13,23 19:23
     82:25 83:4        inform 19:25        instances 79:5     internal 140:25       20:17,25
     98:15 113:7         195:1 196:1         234:25 242:4     internally 232:4      54:10,21
     130:6,7,12        information           242:12 243:12    interpretation        108:18 109:1
     134:25 135:4        9:23 16:24          243:24 244:1       172:1 187:14        116:4 121:18
     135:18 145:8        17:4 28:13          244:25             213:5               131:24 132:6,7
     163:24 170:25       36:5 41:21        instant 261:15     interrupt 10:1        153:16 154:8
     174:18 187:9,11     46:3 52:11,25     instruct 17:17     intersection          156:12 206:17
     190:9 193:24        53:10 58:10         195:3              36:13 211:10        206:19 216:5
     195:10 196:8        59:13 66:15       instructed         intimately 30:18      216:11 217:10
     198:4 221:9,12      88:24 107:3         157:24           investigate           219:13 236:16
     224:3 229:5         134:7 135:5,6     instructing          16:16 17:18         238:3 239:6
     247:23 248:11       148:25 150:22       196:2            investigation         241:1,13 242:6
     248:12              153:9 156:3       instructional        28:8 55:4           243:2 248:6
   individually          159:21 161:15       220:18             56:22 254:1       issues 10:4,16
     24:23               166:20 167:13     instructions       investigative         29:25 42:22
   individuals 17:3      176:6,10 225:1      3:12 207:12        12:5,23,25          46:2 65:17
     24:25 25:6,8        225:7,15,20       instructs 210:20   involve 240:7         74:11 139:19
     25:22 35:1          227:9,13,23         210:25 212:6       243:14              197:21 204:9
     40:17 50:23         227:25 228:5      intelligence       involved 68:16        233:13 249:10
     61:13 63:1 64:1     228:15,16           28:6 29:20         160:5 181:18        250:8
     65:23 73:5,11       230:6 231:9         61:25 225:5        195:17 225:21     issuing 205:2
     73:15 77:3,15       232:3 234:1         252:20             228:7 240:12        208:10 221:24
     94:17,23            238:15            intent 10:18         243:8 245:4       item 229:21

                                  ALARIS LITIGATION SERVICES
  www.alaris.us                      Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 86 of 110 PageID #:
                                     4041
                               ERIC LARSON 4/8/2019

   items 111:14       keeping 174:24     55:2 56:10        20:11 23:15       178:7,15 194:11
     231:16 257:14 kept 46:13,21         58:1,18 65:8      29:11 30:21       198:14 205:2
   IV 83:25,25          50:12 115:21     65:10 66:11       31:19 32:4        205:7 207:2
     84:4 115:9,11    kettle 34:2        68:8 81:14        34:4 39:20        208:3,8,8,11
     115:14 137:11,14   39:23 113:17     88:1,6,11 92:2    40:22 42:12       209:3,3,7,12
     137:18 138:10      117:6 118:15,18  100:21 102:20     46:8,11 47:1,2    209:18,19,23
     196:11             118:21 119:7,11  102:24 110:3      52:7,15 53:7      210:3,9,13,18
                        123:10,25        118:4,20          54:9 55:16        210:20,23,25
            J           124:21 125:10    120:22 121:14     60:7 61:7,18      211:18,20,23
   January 11:21        125:11,16        124:22 130:3      66:7,15           212:5,6,15,19
     12:6,17 101:19     126:11 135:16    131:8 133:7       106:24 115:4      212:24 213:1
   Jemerson 141:2       137:4 151:8,10   135:25 140:19     136:4 141:13      214:11,11,19,24
     141:3,7 148:23     151:24 152:16    140:20 141:11     148:3 149:17      217:25 218:1
     149:3 159:20       152:21 158:20    144:7 145:25      149:22 151:22     227:16
     160:1 161:14       158:24 174:14    146:7,8,10,12     152:4,6 153:16  languatory
     220:2,8            182:11,17 183:9  146:16,17,20      165:4,8,9,23      209:5
     221:14 222:22      183:11 185:3     147:6 148:8       166:1 168:18    large 27:18
     246:15             190:15 192:18    149:6 150:3,6     182:2 185:19      63:2 103:3
   Jerome 2:23          249:18 259:14    150:8 155:17      191:24 200:18     121:22 135:22
     101:8            kettling 191:13    160:14,17,23      200:21 201:6      135:23 141:20
   Jessie 5:9         key 176:16 188:1   160:23 161:20     215:17 216:1      174:22 183:19
   Jessie's 260:22      189:9 236:4      162:14 165:14     224:19 250:19     215:13 223:10
   job 63:1 100:18 keyword 230:7         168:12 170:4      253:10            259:7
     100:19,20          230:8            181:1 182:19     knowledgeable    larger 96:25
     147:4 199:15     kind 131:6         187:6 188:22      53:25             123:15 128:3
     238:12             159:17 165:20    190:23,24        known 118:15       237:5 247:25
   Joe 66:12            210:10 220:7     191:8,12 192:3    247:17,19         248:6 257:21
   jsteffan@aclu-...    237:9 259:14     199:3,4 201:3    knows 65:7         258:8
     5:11             kinda 183:24       203:23 204:8      220:25          Larson 1:17 2:5
   judge 16:25        kinds 65:16        205:1,8,19,24                       4:12 7:8 8:2,3
     18:14 19:23        98:25 183:1,3    213:6,16,24               L         18:1 20:22
     56:5 76:3        knew 55:5,7        213:25,25        labeled 51:6       48:16 54:2
     79:11 119:24       66:2 231:21      214:2,16         laboratory 11:16   57:13 62:16
     169:14 179:18      251:14           221:20 222:8       11:21,24 12:2    86:8 101:3
     179:18           know 10:13,15      230:3 231:6        36:4             117:21 121:10
   judged 117:9         10:24 21:10,24   234:22           lack 90:22 151:7   124:18 129:1
   July 102:9           22:4 23:18       240:24 244:1       198:24 245:10    131:5 139:12
     108:19 226:11      27:19 30:2,19    244:8 245:15       246:11           158:3 163:1
   jump 66:22           30:19,20         253:6 254:5      lady 130:10        175:8 179:2
   June 11:22           33:19,25 34:6 knowing 65:15       laid 28:16         189:7 197:5
   Jury 66:2            34:8,11,17 36:7  75:5 121:3         174:22 221:14    198:2 202:1
                        36:12 37:7       183:17             227:24           203:5 205:24
           K                                              language 75:6
                        40:8 41:25      knowingly                            219:4 223:16
   K-9 14:5             44:11,20         170:22 188:5       84:8 98:13,19    233:23
   keep 22:10           45:25 50:13      189:19             99:6 112:5       239:15 240:17
     54:6,7 226:7       50:16 51:25     knowledge           116:6 130:21     247:4 263:10
     237:21             53:20 54:25      16:19 17:13,21     170:10,12        264:1 265:5

                               ALARIS LITIGATION SERVICES
  www.alaris.us                   Phone: 1.800.280.3376                     Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 87 of 110 PageID #:
                                     4042
                               ERIC LARSON 4/8/2019

     265:20              162:7 167:23     light 120:4            134:14 139:15      169:1 176:13
   late 114:2         learning 41:9,9        259:6               207:8 229:12       189:5,6 203:6
   launched 235:8        55:12 90:23      limit 212:12           229:25             203:8 205:5
   launchers          leave 211:1,8       limitation 50:21     located 28:4         206:21 217:8
     148:20              212:7,13         line 99:11 106:8       41:5,6,15 52:1     219:6 232:5
   launches 235:9     left 118:6             137:11 156:7        52:2 56:18         240:18 244:5
     258:10           legal 75:13 76:2       229:21 231:16       233:8              244:6
   launching             79:9 161:9          254:11 264:5      location 3:4       looked 67:21
     234:16              173:10,13           264:9,13,17,21      34:16 36:11        68:2 92:10
   law 2:19,20 25:1      178:21,22        lines 16:2 232:1       47:12 52:4         113:3 115:15
     25:10,14,18         179:3,14,24      link 107:20            59:15,19           125:6 140:13
     60:15 75:18,21      190:6 202:7      links 106:12           63:24 129:6        177:23 217:12
     75:22,25 76:3       224:10           list 29:14 38:14       166:17 212:10      236:8 259:2
     79:11 86:9,10    lenders 161:16         61:2 66:10          226:22           looking 15:12
     87:24 88:25      lesson 3:18            220:15 225:8        230:20             31:15 39:21
     91:14 93:21         61:19 141:20        226:3 227:4       locations 41:18      45:17 47:10
     94:3 120:9       lessons 15:13          231:7,20            135:12             83:15 108:16
     126:1 140:5         161:15 162:7        232:7 242:24      locking 82:17        136:17 140:8,9
     161:10 169:24       167:23              243:17            locks 83:1           152:21 169:12
     177:14 182:23    let's 27:4 31:18    listed 46:4 62:2     Locust 52:3          170:11 175:17
     184:9 185:24        37:6,19 39:21       62:2 63:22          250:12             179:13,22,23
     198:8 202:22        43:8 49:4,25        64:21 111:8       log 232:21           182:5 194:15
     249:10,16           50:5,15 59:5        113:6,9           long 22:11 26:7      205:12,13
   lawful 7:9 120:9      81:17,21 90:15   listing 36:7 111:6     50:1,6 55:17       217:19 219:3
     121:6 123:20        117:6 123:25     lists 66:10            99:16 100:21       231:24
     189:20              128:22 168:25       225:25 228:1        104:17 150:3       232:20,21
   lawfully 122:10       180:17,25        literally 53:15        154:11 197:25      240:18 241:10
     124:2               181:2 182:11        119:14              199:6 201:25       241:16 242:12
   Lawrence 2:12         208:11 213:6     litigation 6:3         212:6 220:15       242:13 256:12
     18:9                226:7 229:20        14:24,25 16:9       222:18 232:7     looks 74:8 118:9
   laws 171:2,6          232:5 238:21        17:12 23:13       long-lasting         119:25 231:24
     173:1,7 174:17      238:21 242:18       25:19 39:25         80:11              243:10
     175:13 185:21       260:20 261:1        46:1 50:6         long-term          loop 57:14
     188:9,14         level 175:1            136:13 153:25       54:25 80:11        137:22
   lawsuit 50:21         194:16 216:20       156:14 162:11     longer 80:15       loose 259:25
   lay 192:11            228:15 233:12       203:16 263:1        184:21 258:17    loss 51:5 56:22
   laying 103:6       Leyshock 133:6      little 9:22 11:8     look 17:18 46:2      57:2
     114:6            licensed 251:2         12:20 16:12         48:15 49:25      lost 201:7
   lays 132:23        lieutenant 11:23       20:11 26:17         51:3 54:14         253:20 256:6
     171:12 176:16       37:13,15 141:3      48:6 54:5           63:10 82:7       lot 8:15 24:9
     187:25 189:9        148:23 149:3        68:10 73:21         93:16 105:13       26:17,19,20
   learn 147:1           159:20 191:12       114:2 124:18        108:13 111:11      64:13 66:11
     179:6 236:5         192:15,22,24        125:13 126:8        118:8 129:4,13     145:17 157:15
   learned 15:13         193:13 197:22       137:11 174:23       131:15 139:23      185:5 186:7
     44:15 52:21         252:19              181:20 208:4        142:9 149:16       234:24
     53:5,18 55:2     lieutenants            229:17 236:9        149:20 150:1       257:12
     55:14 57:6          87:21            locate 39:24           155:13,20        lots 44:1

                                 ALARIS LITIGATION SERVICES
  www.alaris.us                     Phone: 1.800.280.3376                         Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 88 of 110 PageID #:
                                     4043
                               ERIC LARSON 4/8/2019

   Louis 1:8 2:18,19    85:11 89:19,24   MALEEHA 1:5         83:8 86:2         109:2 250:21
     4:8,16,18 5:6      91:19,22 98:4     4:5 263:7          206:2 219:18      250:23
     5:16 6:5 7:21      112:3 113:4       264:2              239:4            matters 88:18
     11:7 19:21,24      114:24 115:16    malfunction        marked 17:25       89:1 199:13,19
     20:15 22:5,7       115:18 137:3,8    42:15 43:9         20:21,23          224:11
     23:25 27:7         148:14 196:10     44:16 51:24        62:15 83:11,13   mayor 155:5,14
     39:24 48:8,17      234:6,17,19,24    54:24,25 55:1      86:5,7 93:6,8    mayor's 155:25
     63:3 75:22         235:1,4,13,13     252:25             101:2,4 115:15    157:7
     81:13 86:9         235:19 236:1     malfunctioned       117:17,20,22     mean 16:1 25:11
     88:18 94:2         236:6 238:17      44:14 52:23        128:25 154:17     33:10 38:22
     102:15 133:25      239:1,9           54:22 55:13        154:19 160:25     46:15 50:4
     145:10 148:16      243:25 244:8      55:17 254:8        162:25 163:2      60:17 62:23
     151:13 155:6       244:14,21,25     malfunctioning      170:3 203:3       78:10 87:17
     156:10 157:9       245:4 247:17      44:21 53:16        203:13 206:5      92:2 106:17
     157:20,22          247:20            56:15 253:13       219:21 223:15     122:11 140:6
     164:6 166:4        257:20 259:11    management          223:17 241:8      145:6 147:2
     167:25 168:4      machine 90:24      36:5,16 133:10     245:3 259:2       149:2 153:8
     176:5 182:10      mail 88:7          134:5 225:3       Market 4:17        160:17,22
     200:4 224:8       main 82:2          225:22 226:1       5:15 263:5        164:22 174:7
     240:25             164:18,20         226:2 227:14      markings           174:22 186:2
     245:16,20         maintain 42:14     228:2,6,9          240:18            193:22 201:21
     250:14 263:6       50:7 54:16        230:11            mask 129:15        211:12 233:1
     263:7,18          maintained        manages 43:5       mass 119:5         249:3 253:6
     264:2              35:10 46:5       mandatory           127:2 137:7       260:13
   Louis's 138:1        229:8,9           89:10,20 90:6      152:21           meaning 65:20
     197:7              250:25            90:8,12 209:4     material 24:10     112:8
   love 260:13         maintaining        209:8,12           26:21 38:7       means 21:4
   lunch 117:14         41:19 42:8,10    manipulate          155:14 161:23     172:10 177:12
     131:6              45:9 52:13,16     80:8               219:10 221:13     184:13 194:9
   Luther 34:9,18       164:8            manner 27:6        materials 25:25   meant 252:4
     61:22,24 63:11    maintains          48:16,22 72:9      26:1,2 139:4     mechanical
     63:18 64:18        43:20 47:8        98:10 104:8,10     139:24 141:2,6    150:17
     65:5               50:19 224:25      125:19 127:9       141:12,20        mechanics
                        250:12,16         221:1,24           142:4 147:9       30:18 168:19
          M            maintenance        235:13             147:22 148:4     mechanism
   mace 67:9,14         42:4 43:23       manners 49:15       149:17 160:8      31:21
    68:15,17 69:3       250:7,13          66:9               219:7,15         media 35:12
    69:9,11,16,25      major 3:8 12:8    Manpower            220:2 221:13      213:11
    70:14,16,24         13:10 163:13      228:4              221:21,21        medication 9:3
    71:14 72:12,16      164:11 165:24    manually 134:7      222:9,13         meet 24:22
    72:18,19 73:1       247:15           March 226:10        223:1 260:7       159:13 165:19
    73:18 74:4,25      majority 231:18    229:22             260:17 261:8     meeting 26:14
    76:10 77:3,9        231:19 243:11     240:21 241:11     math 241:19        26:15,24 87:6
    77:13 78:8,10      majors 87:20       242:5 243:22      matter 28:21,24    178:8,15,16,17
    78:17 80:10        making 148:4      Mardi 63:4          29:2,7 31:5       180:2 181:13
    80:25 83:24         157:16 158:7     mark 11:17 17:23    51:1 80:20       meetings 18:25
    84:5,19 85:3        253:18            60:1 62:8          88:13 101:23      25:3,5,23

                                ALARIS LITIGATION SERVICES
  www.alaris.us                    Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 89 of 110 PageID #:
                                     4044
                               ERIC LARSON 4/8/2019

    26:10,24          19:18,21,24     misquoted            190:22,24                 N
    160:9 161:14      20:15 148:16     115:25             monetary 31:14      N 2:1 263:17
    162:4             157:20,22       missed 238:25       monitor 231:2       name 7:24 8:1
   meets 204:19       164:6 167:25    missing 85:18       monitored 28:2       38:20 44:4
   members 14:1      middle 119:15     85:25 90:18         231:22              59:2,9 63:11
    19:14,21 27:24   Midwest 229:21   Missouri 1:2,8      monitoring           146:2 163:6
    27:24 28:10      mildly 34:25      3:10 4:2,8,18       28:8                226:25 227:1
    29:17 32:11      mind 9:21         4:22 5:4,6,16      month 21:15          227:4,7 257:9
    59:21 65:18       48:22 62:9       6:5 169:24          108:12 260:21       258:5 264:1,2
    107:6,7 145:13    74:20 113:19     170:7 217:13       monthly 107:5,9      265:11
    145:15 150:15     121:2 127:15     262:5,21            201:1              name's 7:18
    171:20 220:19     137:10 199:1     263:6,7 264:2      months 14:17        named 46:4
    221:22 222:5      207:5 235:1     misspoke 110:14      24:7 53:19          58:25
   memorandum         261:12           114:7               57:4               names 63:21
    165:2,5          mine 238:6       misstating          morning 7:16,17      65:14 258:4
   memorandums        239:5            171:18             motion 56:1         narrow 24:21
    164:24           minimization     mist 129:23         motor 14:6           230:9 258:16
   memory 224:2       124:12           259:15             move 37:17          nature 30:3
   mental 198:23     minimize 96:8    misunderstan...      131:11 211:14,15    73:16 124:12
   mention 31:22      96:17 97:4       246:23             moved 12:6,22        128:3 148:20
    155:23            120:23 123:3    misunderstood        64:7                184:23
   mentioned          128:10,16,18     15:7               moving 130:8,9       204:22 258:7
    14:17 19:1       minimized        mixing 161:18        144:18 208:22      necessarily
    29:16 41:1        95:13 120:9     Mm-hmm 29:18         222:17              36:15 39:9
    44:4 57:17        124:6            31:23 68:13        multiple 39:9,16     43:13 58:8
    76:8 87:3,12     minimizes 80:5    82:13 93:10         39:17 65:18         63:20 72:22
    150:9            minimizing        119:18 120:3        108:10 135:8        183:6 186:24
   mentions           121:4            127:20 142:16       135:11,12,13        208:2 236:24
    256:24           minimum 78:25     151:9 155:16        258:4               258:15
   mere 183:20        81:19,21,22      169:19 173:19      munitions 31:5      necessary 45:4
   merely 211:14      82:6 130:20      195:5 229:23        96:6 144:20         56:20 90:12
   merger 43:25      minute 36:24      238:23              148:20              158:7 170:17
   Merriam-Web...     62:11 108:14    MO 4:21 263:18       203:20 204:5        176:17 208:17
    177:24            155:12 159:14   mobility 145:17      204:21 209:16       218:7 265:9
   met 24:21 25:9    minutes 9:22     modified 16:11,11    218:25 221:6       necessity 139:7
    25:22 26:3,7      49:2 68:6       modify 153:4         221:25 234:9       need 10:21
    94:19 198:8,10    115:13 117:16    157:1 158:12        234:15 235:7        12:16 16:10
    224:4 226:4       129:9 150:8      214:19,24           235:10,11,19        23:18 42:23
    241:4             202:16          modifying 15:11      236:1,6             43:12 46:6,6
   method 36:22       206:21 212:11    210:4               238:17 239:9        50:14 54:2,4
    47:7 91:24        212:16 223:13   Molina 10:3,4,8      243:25 244:7        56:4 65:3
    106:11 150:14     226:7 260:19     10:9,17 24:13       244:14,18           73:14 99:19
   methodology        261:4,9          30:25 134:12        245:1,4             100:20 102:17
    113:9            mirror 116:10     134:13 136:13      mutual 178:1         110:2 131:8
   methods 153:1     misdemeanor       260:4,5,10          245:16 246:8        135:5 147:6
   Metropolitan       178:11 181:16   moment 113:17       mutually 234:12      149:19 154:1,5
    2:17 3:11 11:7    182:23           119:1 126:22        234:14

                              ALARIS LITIGATION SERVICES
  www.alaris.us                  Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 90 of 110 PageID #:
                                     4045
                               ERIC LARSON 4/8/2019

     154:5 160:22      non-criminal        118:4 124:1       78:3 79:7         occurred 14:21
     192:13,20          94:18,24           125:25 131:17     120:12 122:12       38:4 39:16,18
     195:17 211:8,16    95:19,22           135:7,11 136:3    173:9 177:13        50:24 53:4
     211:17 212:1       99:25 100:11       140:14 160:25     178:20 185:22       56:22 61:8
     218:10 226:8       101:21 103:14      166:22 197:5      190:5 191:22        66:1 92:2
     238:13 241:3       104:23 105:8       227:8 228:19      193:20 196:13       120:21 127:12
     248:8 249:11       185:10             228:22,23,24      199:9 201:18        163:22 166:4
     249:12,16         non-deadly          229:4 230:2       213:19 245:10       186:3
     260:1              80:12              230:15,16,17      257:16            occurring
   needed 40:20        north 6:4 51:18     230:17,18,21     objection 76:22      120:17 135:8
     41:18 115:22       132:14             230:21,24,24      114:3 174:2         190:23 193:9
     179:20 231:3      notarized           230:25 231:3      177:20 179:20       193:15,25
   needs 30:2           263:16             231:5,11,15,18    181:7 182:4         222:12
     70:14 196:19      notary 4:21 7:4     231:23,25         184:4 192:5,8     October 37:6,19
     248:11             262:4,20           232:16,25         192:8 197:1         44:10 53:5
   neither 255:4        263:14             233:8,9,19        214:5,8,15          155:4 168:18
     262:10             265:23             236:3,4 242:9     216:25 246:11     odd 91:3,5
   net 124:17          note 58:20          242:18           objections 79:11   offense 170:21
     125:13             192:7              243:24            192:3               187:18 188:1,4
   network 41:13       noted 51:15         244:24           objective 97:4     office 2:18 4:16
     230:19             53:2 64:4          254:21 255:11     110:22,25           5:14 15:21 91:2
   never 48:10         notice 2:14 10:7   numbered           220:24              155:25 159:20
     143:5 182:20       20:25 21:8,8       62:18 63:11      obvious 165:20       263:5,17
     207:25             23:3,3,19,20      numbers 13:4      obviously 18:19    officer 3:13 11:11
     253:19 254:9       66:19 107:5        39:13,17 83:16    21:3 26:18          11:12 32:16
   nevertheless         203:7 237:9        83:20 135:14      40:18 45:24         50:17 59:11
     151:18             239:18,21          227:10,11         49:13 59:14         60:18 68:18
   new 8:21 15:12      noticed 85:21       231:19 232:7      60:13 73:14         68:20,21,24
     109:10 131:11     notification        233:2             201:9 226:15        70:1,13 71:4,12
     145:14 206:1       106:10            numeral 83:25      227:6 230:23        71:13,18,21
     247:11 251:12     notified 45:5      numerals           241:16              73:9,10 74:4
   nice 119:15 131:6    70:17              115:25           OC 98:3 112:2        74:18,20 75:4
   Nicole 155:6        notify 181:18      numerous           120:1 121:18,21     75:7 79:22
   night 124:24        notifying 45:1      243:16            122:1,7,23          80:3,23 82:21
     126:23 151:12     novel 192:5        nutshell 153:2     123:11,14,19,25     83:2,3 90:2
     185:5 190:18      November 18:9       202:3             124:5 125:22        113:17 117:5
     193:16             18:17 20:13                          127:24 128:3        129:15,18,25
   nomenclature         21:16 24:7                O          128:13 129:20       130:8 137:3,8
     257:14             37:6              o'clock 4:14,15    130:1,14,22         137:13 144:17
   non-arrest          number 21:22         36:13            131:23 132:4        148:14 187:2
     133:12             27:4,6 38:6,9     O'Toole 2:12       259:11              187:10 189:21
   non-attorney         38:24 39:2,3        18:9            occasions            194:21 195:11
     26:3               39:8 48:15        oath 9:7 150:21    190:12              195:14 196:9
   non-complian...      49:14 50:10       obey 189:20       Occupy 229:21        196:22 197:15
     72:17              58:12 83:14       object 20:3       occur 27:19          198:9,12,17
   non-compliant        84:2 97:1           48:12 65:3       39:10 64:6          199:22 200:2
     71:19 77:8         101:4 108:10        72:14 75:11      74:12,13 183:6      200:2,8 215:2

                                 ALARIS LITIGATION SERVICES
  www.alaris.us                     Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 91 of 110 PageID #:
                                     4046
                               ERIC LARSON 4/8/2019

     215:12 216:4,8    officers' 113:7      126:9,13,25        229:7 233:3      operational 3:7
     216:9,17 218:5      200:18             128:21 130:13      233:18             163:12 206:10
     230:20,22         official 39:1        130:19 131:5,14    236:20             237:7,18,21
     248:3,10            195:2,18 196:2     132:16 133:24      237:15 238:10      238:3,5
   officer's 117:9     officials 93:21      134:2,16,20        238:20 239:3     operations 2:15
   officers 14:11        94:4               136:9 137:2,10     239:11,23          3:15 14:7 27:21
     19:16,25 20:8     oh 33:11 48:10       137:21 138:20      240:15 241:10      27:22 28:20
     20:16 27:23         97:13 130:9        139:22 140:21      241:14,19,21       33:12 63:4,4
     33:16 34:15         146:16 168:9       141:5 142:11       242:1,18           63:23 64:22
     34:20,25            168:12 246:17      143:7,15,24        244:17             139:6 205:10
     40:19 61:15         249:8              144:5,23           246:22             205:14 206:11
     69:4 72:5         okay 8:4 9:3         145:2 146:6,21     247:21 248:15      207:6 219:12
     73:23 76:15         11:14 13:9 18:16   150:1 151:6,18     252:22 253:4       237:1,3 246:4
     81:8,13 84:14       19:1,10 20:8       151:20 155:19      253:16 254:14    operative
     85:10 88:4          22:3,10 23:2       155:19 156:2       254:23 255:9       209:10
     94:15,22            23:11 24:20        156:18 157:25      255:15 257:4     opinion 120:14
     96:20 99:23         26:12 27:5         158:16 159:1       257:15,23          173:13 178:2
     100:10 104:21       28:21 29:2,14      160:7 162:18       259:1              179:3,24
     105:6,15,25         30:6,24 31:21      163:19 164:2      Olive 5:5 41:7      198:6
     106:23 107:3        40:2,5,7,8 41:1    165:4,15,22       Omri 5:8 7:18     opinions 76:2
     107:19 108:8,11     41:5 47:15         166:2 167:4       once 8:9 78:3       157:11 178:22
     109:15,20           52:20 57:10        168:14,25          79:23 80:14      opportunities
     112:24 114:9        59:9,20 62:5       170:1 172:10,13    115:20 178:20      186:4
     114:22 118:17       62:22 63:17        172:21 176:13      212:8 230:9      opportunity
     120:25 125:3        65:9 66:24         177:10 178:6      one's 220:12        18:16 78:14,16
     126:25 127:15       67:3,25 68:6       180:7,23          one-on-one          95:10 100:4
     128:11 135:10       68:22 69:2         186:7 187:17       77:17              105:2 120:20
     135:17,25           73:4,20 74:14      188:18 189:1,8    ones 82:3           186:5 204:22
     138:3 139:25        75:2,23 81:3       192:9,25           237:4,5,5        opposed 248:3
     140:10,19,24        83:19 84:2,7       194:4,20           261:2            opraiss@aclu-...
     141:8 142:5,14      85:5,17 86:2       196:5 197:5       ongoing 16:8        5:10
     142:24 143:11       87:7,11 88:8       198:11,16          25:19 52:8       OPs 40:6,25
     144:1,9,13,24       91:12 92:15        200:6,24           56:24 61:20        62:5,20,23
     145:2,5 146:14      93:2,16 95:3       201:24 202:2       65:24 145:9        63:3,7 64:4,5
     147:23 148:10       97:17 99:17        202:8,24           145:14 148:12      64:6,14 65:10
     149:19 151:24       100:15 102:2       203:14,21          148:15 156:14      66:3,5,17
     158:19 167:22       102:12,17,21       204:8,23           156:19,24,25       205:15,19
     179:5,13 181:19     103:2,10,16        206:20             157:14 158:6       254:15
     183:25 186:14       104:17 105:5       207:15,23          254:2            Option 127:17
     190:20 197:17       105:20 106:5       210:18 212:4      open 159:8        order 3:14 11:5
     198:5 199:2         106:14,22          214:25 217:3      open-ended          16:25 17:5,5
     199:25 201:2        108:13 109:4       217:18 219:12      201:13             18:13,18,23
     201:13 215:20       110:6,21 112:12    219:18 220:7      operates 45:14      19:22 27:21
     216:23 218:14       114:16 115:6       220:18 224:7       65:20              27:22 28:20
     219:7 223:2         116:23 117:5,12    224:24 226:6      operation 37:12     29:12 33:12
     238:16 256:5        118:3 119:23       226:25 227:8       62:24 65:21        40:25 49:21
     256:14 257:11       121:25 125:5       228:4,8,19         249:15             53:8 54:9,20

                                  ALARIS LITIGATION SERVICES
  www.alaris.us                      Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 92 of 110 PageID #:
                                     4047
                               ERIC LARSON 4/8/2019

     60:16 62:24         213:18 214:4,11   outlined 106:19   90:20,22 91:7     211:5 255:23
     63:4,5,23           215:6,9,13,19      238:18           93:16,23 94:6     256:11
     64:23 67:8,18       216:5,11,18       outlines 108:23   94:12 132:17     park 14:9 211:10
     67:22,24            217:5,9,21        outlining 152:3   136:12 163:7     part 7:10 18:25
     70:15 73:8,17       218:2,6,11,16     output 235:6      169:17 170:15     27:22 48:4
     74:5,16 76:9        218:25 219:16      247:20 258:3     171:9 172:22      51:16 59:24
     76:17,23            222:8 235:20       258:6            173:3,4,16        60:17,17 61:9
     80:25 84:3          238:16 241:1      outside 15:17     175:18,20         61:11 64:19,21
     92:19,25            241:13,24          24:25 46:20      176:13 187:17     65:2 67:23
     93:15 96:19         242:7,14           48:12 65:4       187:25 189:1,9    80:13 81:17
     97:6 101:16         243:2,13           114:18 129:22    194:5,20          94:15 97:11
     106:19,20,24        245:23 251:15      191:23 192:10    228:14 232:8      101:13 107:9,18
     107:13,14,16,17   orders 2:18 13:3    outstanding       232:9,13,14       116:8 132:8
     107:22,24           14:18 15:4         10:16            249:19            144:25 149:11
     108:2,3,3,5,18      48:5 56:18        overall 33:17     254:24            150:6 159:18
     108:23 109:5        60:8 67:7          48:5 49:17       255:10,18         178:6 190:7
     109:9,14,19,25      81:11 95:14        61:11            263:11,14,17      191:18
     110:3,12,15,18      113:24 114:18     overhear 181:21   264:5,9,13,17    participate
     110:22 111:1,16     152:20 203:8      overheard         264:21            32:25 65:1
     111:25 112:7,21     204:7,13           181:18          pages 16:2        particular 43:9
     113:1 114:12        205:20 207:7      overhearing       62:17,19 63:6     43:17 45:11
     115:18 116:13       207:13 208:21      181:2            63:10 65:10       47:11 55:11,12
     117:2,10 121:14     215:16 216:2      overwrite 45:23   85:25 90:19       57:16 61:25
     122:11 124:4,8      218:24 219:8      owing 10:4        91:3,5 92:4,8     63:24 64:8
     125:24 130:24       223:3 239:6       owned 42:6,9      169:15            64:22 68:7
     131:20 136:17       241:20 249:6       43:10           painful 80:10      73:24 104:6
     136:23 137:12       255:6             owns 41:25       paper 201:14       123:9 163:23
     137:14 138:11     ordinance 172:2      45:22           paragraph          165:1 168:3
     138:12 139:3        176:14,17 177:6                     93:17 101:17      190:22,23
     142:21 154:8        177:11,18 178:6           P         105:13 108:13     193:25
     166:7 172:23        179:6,10 180:9    P 230:14,16,17    224:7             207:25
     184:14 185:7,8      181:11,12           230:17,21,21   paragraphs         224:18 226:17
     187:12,13 190:1   ordinances            230:24 231:3    255:17            229:16 230:10
     190:13 193:1,1      197:18,19           231:5,10,15,18 parameter          237:18 240:6
     193:7 195:1,17    ordinary 194:13       231:19,25       230:5             252:2 253:1
     195:22,23         original 21:4         232:7,16,25    parameters         258:2 259:4
     196:7,12,18         213:14 227:3        233:1,7,9,19    226:2 230:7      particularly
     203:19 204:4        244:24            p.m 118:10        230:12            133:15
     204:6,6,14,20       263:10              119:12 261:16  paraphrase        parties 262:12
     205:3,6,10        originally 10:2     P1709150933       93:17             262:15
     207:2 208:8       outcome               232:20         paraphrased       partnerships
     208:12,21           262:16            PA 30:20 239:6    209:17,23         41:14
     209:3,12,15       outline 141:1,5     package 60:1     paraphrases       PAS 105:21,22
     210:1,11,12,19      144:15 145:4      page 2:3,11 3:2   210:10            105:25 106:5
     210:24 211:7,7      220:1,8 222:8       21:25 23:4     parcel 60:17       106:22 107:4
     211:12,24           222:10,22           85:18,21 89:4 parent 25:15,15     107:5 114:21
     212:5,16,22         248:23              90:15,15,17,19 parenthetical      150:13

                                  ALARIS LITIGATION SERVICES
  www.alaris.us                      Phone: 1.800.280.3376                    Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 93 of 110 PageID #:
                                     4048
                               ERIC LARSON 4/8/2019

   pass 107:16         184:8,11 185:5   performed 11:17      125:20 170:23       20:20 62:14
    108:6              185:16,19         172:14 246:8        171:1 175:2         83:10 86:4
   passive 74:9,11     186:6,7,11,23    period 14:15         176:20 188:5        93:5 101:1
    77:2 84:9,15       191:4 192:1,3     15:8 22:2           188:8 249:13        117:19 128:24
    84:18 85:8         193:16 201:4      31:18 38:3        perspective           154:16 162:24
   passively 72:17     209:20 211:6      39:11 44:13         31:2 116:3          170:2 203:2
    72:19,25 73:7      212:1 213:2,8     45:11,23 68:14      166:3 211:4         206:4 219:20
    74:2 77:10         213:10,13         69:18,20          pertain 249:6         223:14
    81:5 82:19,23      214:13 216:19     147:13,25         pertinent 46:12     plan 2:15 3:15
    84:19              217:22 257:13     148:7,8             46:15               3:18 10:2
   patience 247:5      259:15,20         209:10 214:13     phone 44:25           21:23 40:6
   patrol 11:11       pepper 68:15,17    240:23              66:12               61:19 62:5,20
    29:25 68:18        68:24 69:3,16     243:22            photographing         62:23 63:7,23
    132:13,14,15,15    69:24 70:14      perjury 9:9          32:16               64:4,5,7,14
    245:17,21          71:13,22 72:1     265:12            photos 36:1           65:10 66:3,5
   pattern 184:9       73:10 76:16,19   permits 202:21     phrase 38:21          66:17 141:20
   pausing 69:5        77:25 79:4       perpetration         77:7 89:15          178:1 205:14
   peaceful 72:9       80:24 83:4,24     178:10 181:5,15     177:10 178:14       205:15,20
    101:21 103:14      84:4,5 85:2,2    perplexed 48:6       194:9 228:9         206:11 207:6
    104:23 105:8       85:11 89:19,19    75:10 126:8         239:19 255:21       219:12 237:2
    184:21             89:23 91:19      Perry 16:25        phrases 230:7         237:3,18
   peacefully 73:6     96:21 97:24      person 59:10       physically 71:2       238:3 246:5
   pedigree 135:5      98:3,10,15,21     70:12 71:1,14     picture 2:24 3:3      254:15
   pen 240:4           99:7,11,23        71:15,22 74:1,5     118:1,13,16       planned 246:2
   penalty 9:9         100:10 104:8      76:24 79:1          119:4,15          planning 3:7
    265:12             104:13,22         96:2 130:2          120:22 128:22       12:7,18 13:1,2
   pending 46:5        105:7 112:16      150:13 170:17       129:4,14            14:16 15:10,17
    100:23 156:14      112:20,25         170:20 171:5      piece 201:14          15:18,21 16:13
    205:25             113:3 114:24      171:18 172:13     piecemeal             16:21 17:15
   people 24:21        116:25 121:23     172:25 175:4        36:18               65:21 163:13
    34:20 37:16        123:15 125:23     175:10,11,24      pieces 145:23         182:3 237:7,21
    45:8 64:7,7        127:18 130:21     176:17 178:8        198:3               238:5
    66:12 73:23        136:24 137:13     178:15 180:2      place 10:12         platform 42:17
    84:20 95:16        138:17 187:4      181:13 188:4        65:19 119:8,11      42:20,21
    120:2 121:5        196:10 234:16     189:14,19           126:4 143:2,3     platforms 42:18
    124:1 126:12       257:1,20          194:13 196:19       144:24 145:13       42:19
    126:15,15          258:8,10          208:20 210:1        168:19 182:22     plausible 113:25
    127:16 128:4      percent 40:15      210:8 212:22        184:2 192:19        114:7
    130:15 145:10      201:16 250:17     213:24 214:1        208:18 226:17     play 73:13
    152:1 157:15      percentage         215:19              226:23              253:25
    159:13 173:23      26:14            personal             240:23,24         played 163:24
    174:6,8,19,25     Perfect 58:20      150:20            places 234:6,8      please 8:17,24
    176:9,10 180:3     101:17           personnel          plaintiffs 1:6,18     48:16 68:7
    180:7,17 181:10   perform 15:21      65:16 66:8,9        2:4 4:6 5:3         72:11 79:3,15
    181:11 182:12     performance        66:10 166:22        7:2,10 23:13        89:4 102:3
    182:19 183:4       164:6 166:8      persons 72:18        207:22              110:2 111:10
    183:13,19,21       167:25            124:10 125:2      Plaintiffs' 17:24     171:17 194:5

                               ALARIS LITIGATION SERVICES
  www.alaris.us                   Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 94 of 110 PageID #:
                                     4049
                               ERIC LARSON 4/8/2019

     205:18 239:3     75:3,7 80:23       259:13               184:3,6,8        197:20 199:24
     240:23 255:9     81:13 83:2,3      policies 15:4,12      185:4,15         215:10,13
     256:8 263:9      85:9 86:9          15:12 17:18          186:14 190:1     216:16,19
     263:12,16        88:4 90:2          28:16 47:16          211:11         practices 76:7
   plugged 65:23      94:15,22           49:20 59:21        positions 11:9     88:17 94:7
   plural 136:5,11    96:20 99:22        73:1 74:6 76:7       31:4             138:2 142:13
   point 11:1 20:6    100:9 102:15       88:17 109:15       possibilities      151:23 152:14
     32:5 34:11       103:7 104:21       109:20 138:1         78:21,21         153:5,12,18
     38:15,16,17      105:6 106:23       142:13 151:23      possibility        156:11 157:2
     48:23 50:18      107:3 109:15       152:14 153:4         78:20            158:7,12,20
     51:2 53:5        109:20 112:24      153:18 156:11      possible 10:18     158:23 195:14
     60:11 74:1       113:17 114:9,22    157:2 158:7,12       15:14,16 27:16   197:7,13
     79:24 80:2       118:14,18 119:2    158:19,23            87:1 114:7       200:3 202:4
     83:22 84:8,16    120:25 126:25      197:7,13             261:6            202:16 215:8
     85:20 120:16     127:11,15          200:3 202:4        possibly 159:25    217:4 218:15
     120:18 174:7     129:15 133:14      202:16 215:8         160:5 214:1    Praiss 2:6,8 5:8
     183:5,25         137:3 138:3        217:4 218:15         224:22 225:7     7:15,18 10:11
     190:16,21        139:25 140:10     policy 13:3 14:18   post 63:8 142:2    10:23 11:3 18:1
     195:13 198:5     140:19 141:7       14:25 15:22          146:4 149:21     20:5,22 23:11
     201:8 221:15     142:5,14,24        15:23,24,25          159:15           23:17,19 48:14
     246:10 251:19    143:11 144:1,9     16:3,4 17:7        potential 40:10    55:24 56:25
     252:14 253:12    144:13,16,17       28:21,24 29:2        42:18 46:1       57:11,13 62:12
     254:5 260:12     145:11 146:13      29:7 31:6            80:5 171:14      62:16 65:7,9
   pointing 130:4     147:23 148:10      47:20,22 48:3        224:23 226:3     72:24 75:14
     130:5,10,12      148:13,17          48:3,9,23            232:2 245:22     77:20 78:5
   points 123:9       149:18 151:24      49:17 50:18          246:3            79:10,15,17
   police 2:17,18     153:5 157:9        72:4 75:3          potentially 21:5   83:8,12 85:24
     2:20 3:11,13     157:20,22          77:15,24 91:9        35:6 40:4        86:6 91:1,7
     11:7,11 12:25    158:19 164:7       91:13 93:20          80:9 172:17      93:7 100:17
     15:19 16:14,20   166:8 167:22       94:2 105:15          184:16 210:4     101:3 114:4,5
     17:14 19:16,18   167:25 179:5       105:20 106:15        214:20 248:13    115:12 116:2
     19:21,24,25      179:13 183:25      106:16,18,19         259:9            117:15,21 121:1
     20:8,15,16       184:14 189:20      108:23 122:5       PowerPoint         122:22 129:1
     27:13 28:1,17    190:20 195:11      133:24 142:23        61:19 89:5       131:2,5 139:12
     28:23 29:4,9     196:22 198:5       152:2,24             160:8,11,13      141:22,25
     32:14,24         199:2 200:7        155:24 168:17        171:10 173:17    147:15,21
     34:20,25 37:9    200:18 201:13      171:25 176:4         202:12 260:17    154:18 160:21
     38:25 40:18      218:5,14 219:7     184:13 195:9       PowerPoints        162:12,14 163:1
     41:7,14 42:1     223:2 224:9        197:21 211:4         219:10           169:14,17
     43:25 47:24      224:10 228:4       215:10             PPC 240:10,20      170:4 173:12
     49:19 57:20      231:2 233:2,11    pool 63:22            243:3 245:2      174:11 177:15
     57:22 59:17      239:25 240:8      pop 236:25          practical 116:3    177:23 178:25
     60:5,18,22       240:10,13,21      portion 84:3        practice 75:25     179:21 181:20
     65:18 68:24      240:25 241:12     position 13:6         93:21 94:2       182:5 184:7
     69:4 71:4,18     243:4,8,12,15      56:21 74:20          134:21 194:21    185:25 190:11
     71:21 72:5       243:24 245:5       130:2 174:13         195:20 196:6     192:2,9,14
     73:8,10 74:6     256:5,14           182:17 183:18        196:17,24        194:4 196:16

                               ALARIS LITIGATION SERVICES
  www.alaris.us                   Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 95 of 110 PageID #:
                                     4050
                               ERIC LARSON 4/8/2019

     197:2 199:11,14     136:5,8,11         126:22 127:10      239:19             260:1
     201:24              163:16 165:5       161:14 190:19      242:20           produced 4:13
     202:24 203:4        206:15           presenting           250:15             7:9 23:12,16
     205:24 206:6        209:19 218:23      127:5            prisoner 35:24       47:3 51:6,13
     207:24              222:4,9          presently            35:24              52:22 203:15
     213:22 214:6        230:25 231:1       109:19 214:24    private 41:14        207:21
     214:9,17 217:3      235:21,23          237:4              42:2,7 45:15     Production
     219:18,22           236:25 237:6     preserve 40:19     privileged 20:4      23:3
     222:14,17           237:8 243:18     pretty 56:5        probabilities      Professional
     223:16 233:21     preparing 13:4       166:3 198:16       78:22              4:19 262:4
     238:8 239:14        23:8 24:4          199:17 215:2     probable 197:19    professor 168:8
     240:16 242:21       25:24 26:4,13      226:19             198:9 200:12     program 141:1
     242:25              55:10 68:2       prevalent 232:1      204:18,19          144:19
     245:12 246:15       85:5 86:21       prevent 178:9      probably 8:11,18   programs
     247:4,10            93:12 110:8        181:5,14           21:16 26:10,16     148:21
     251:11 259:22       147:6 205:10     previous 62:3        31:12 36:3       prohibit 60:4
     260:11 261:11       220:19 221:17    previously           43:16 50:12      prohibited 94:7
   pre-Stockley          229:19             52:17 117:17       65:13 117:15       94:22
     86:19             prerequisite         140:4 155:2        197:16 201:16    prohibiting
   precluded             245:24 246:1     primarily 14:1,7     206:18 242:11      200:1
     94:15             presence 215:3       32:13 35:16      probe 124:18       promoted 11:18
   predicate           present 25:3,6       58:9 67:22       problem 43:11        11:22,25 12:8
     192:13 193:3        34:1,4,5,9         68:18 132:6        55:25 180:12       13:10
   preface 199:10        55:20 69:14        133:14 230:5       195:8 214:7      prompted 18:5
   prefer 118:24         99:22 100:9        248:14 260:5       254:10,12        properly 251:23
   preferable            124:10 149:18    principle 124:14   problems           property 35:14
     130:20              171:19 175:24      246:7              214:20             35:18,24 37:2
   preliminary           178:8 180:2      print 260:20       procedure            37:5,8,12 38:7
     18:12 19:4          181:13 189:15      261:2              152:25             38:8,11,12
     20:17 101:10        193:4 200:13     printed 18:21        249:22 255:1       49:16,23 58:11
     153:17 156:12       209:10 213:1       170:6 261:3      procedures           60:1 124:11
     191:10              217:22 218:8     prior 18:23          216:24             125:2,9,20
   preparation           218:10 222:19      22:15 24:17      process 35:11        180:22
     21:11 32:20,21      231:16 253:22      32:17 54:18        36:25 44:17        190:20 191:17
     55:2 86:24          254:3              65:12,14,25        51:17 52:8       proposed
     92:16 157:7       presentation         69:24 77:23        58:15 59:24        246:2
     159:2 206:18        87:23 88:2,3       87:6,13 89:11      65:24 72:8       prosecution
     235:6               161:2 169:18       89:21 90:6         80:22 148:15       61:1
   prepare 24:23         171:10 172:22      145:2,5 146:11     152:23 154:12    prosperity 183:1
     27:1 51:10          173:17 187:18      147:9 152:5        156:19 157:15    protest 2:20
     56:2 59:12          202:12             161:22 187:1       186:13 203:12      14:23 15:13
     67:4,19 139:1       222:20             190:9 194:25       247:6 254:1        16:6 17:3
     204:2 218:21      presentations        195:16,20        processes            22:12 27:18
     224:4               162:4 167:21       200:13 205:3       154:13             27:20 28:18
   prepared 26:21      presented            205:21 206:18    processing           28:23 31:17
     32:25 88:11         86:17,18 87:12     207:1,11           128:14             31:25 32:3,15
     134:15,18,20        125:1,19           209:15 216:2     produce 39:24        45:25 50:9

                                 ALARIS LITIGATION SERVICES
  www.alaris.us                     Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 96 of 110 PageID #:
                                     4051
                               ERIC LARSON 4/8/2019

     50:20 60:23        15:2 16:6,22        144:1,12,15        95:21 99:24        71:7 72:14
     65:2 86:10         17:19 22:15         158:18,22          100:12 104:22      75:12 76:5,11
     87:14 88:9,24      27:8,14 29:5        164:15 167:1,21    133:8,10 231:6     78:4 79:8,18
     91:14 122:2,24     29:10,16 30:5       173:17 176:7,8    purposes 39:25      85:5 88:22
     133:4 144:10       33:21 35:7          199:2 200:7        86:7 105:8         97:18 99:16
     153:20 156:12      36:9 37:22          218:14 220:1       106:6 154:19       100:22 114:7
     158:13 159:2,8     39:7,15 40:24       222:5 225:16       163:2 223:18       120:13 122:5
     159:10 161:3,9     41:3 45:12          228:1 251:20       234:11,13          122:13 123:23
     161:13 162:8       46:10,17,24         251:21 260:8       235:12             125:12 147:21
     163:17 165:7       46:25 47:18       provides 177:24     pursuant 101:22     154:14 156:8
     165:13 167:20      47:20 48:18         220:9 221:22       109:5 200:8        158:3 165:20
     168:23 173:21      48:25 49:9          226:10             202:7              167:18 173:10
     174:15 206:16      50:6 52:14        providing 19:3      put 10:1,21 17:9    175:14 177:14
     207:7 216:10       57:24 63:19         41:21 100:1,3      21:20 27:20        177:16 178:21
     226:4,17,20        64:20 73:5,16       104:25 105:1       34:25 35:17        179:1 180:14,15
     226:22 229:3       114:23 132:5        148:25 256:3       38:8 50:25         183:17 185:23
     229:16 230:8       134:11,12,13,13   provision            53:8 58:11         186:1 190:6
     231:2,22,22        136:6,12 157:3      109:10 115:15      59:3 63:2,21       191:22 192:10
     231:22 232:6       159:6 187:2         124:17 169:24      70:12,18,22        192:11,13,14,20
     232:25 236:2       188:24 215:21       170:18 171:13      72:21 74:3         192:25 193:21
     236:6 237:19       216:3 217:6         178:19 179:16      82:3,21,22         196:14 199:1,6
     238:18 240:6       218:23 219:14       182:7 186:11       101:22 102:16      199:10,15
     240:23 241:2       225:24              187:22 188:19      164:3 165:2        200:6 201:21
     241:10,12          226:10 236:18       188:24 189:7       207:19 212:11      205:25
     242:7,22           236:23,25           200:19             230:7 231:3        206:24 210:7
     244:1 245:5        239:19 240:12       202:22 217:13      250:5 260:6        211:19,23
     246:10 252:9       240:24 243:4      provisions          puts 82:21          213:20,23
   protester 28:1       243:23 245:9        114:24 124:8      putting 30:22       215:24 222:19
     113:18 195:1,2   protocol 249:1        138:16 161:9       229:20             229:18
     195:3 196:1        256:13              206:25             260:11             234:23
   protesters 61:15   protocols           public 4:21 7:4     puzzled 242:10      236:13 241:21
     98:11 104:9        248:20,24           14:9 27:13                            243:5 245:13
     119:3 126:16       255:13,17           28:18,23 29:5             Q           246:25 249:4
     142:15,25          256:2,23            29:10,16 34:2     qualified 145:11    258:21 260:12
     143:13 144:3     provide 9:4           45:15 243:8       qualify 236:23      260:18
     152:17 153:6       56:18 78:7          243:14 245:5      quality 164:5      questioning
     183:14,15          139:7 196:7         262:4,20           166:7,14           239:16 257:5
     213:13 214:18      198:12 209:18       263:14             167:24             257:23
     222:1 227:9        216:8 227:22        265:23            question 8:21      questions 7:15
     233:11 240:7     provided 25:25      punishing            8:23 9:1 13:23     8:15,18 12:14
     240:12             70:1 81:8           94:25 100:12       17:12 20:3,10      18:7 54:6,8
   protesting           87:22 88:4          105:9              23:11 28:14        57:15 102:20
     73:23 239:25       106:9 112:23      purged 51:2          31:2 37:4,14       103:1 104:2,17
     240:10,13,20       114:9 138:8,10    purports 88:16       37:23 49:25        107:11,25 108:1
     243:8,14           139:5,25          purpose 32:12        50:4 51:19         108:5,9,11
     245:5              140:15,23           32:13 35:3         55:7 56:15,23      117:16 118:19
   protests 14:22       142:4 143:10        94:17,24           64:24 66:14        131:11 139:16

                                 ALARIS LITIGATION SERVICES
  www.alaris.us                     Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 97 of 110 PageID #:
                                     4052
                               ERIC LARSON 4/8/2019

    143:17,20       175:11,15           116:16,21,22      29:4,8,15          253:20
    145:20 147:15 reached 79:24         153:23 159:11     30:9 31:6        recordings 37:2
    156:7 163:23    80:14 174:15        192:9 196:17      32:2 35:4          37:21 42:25
    184:24 204:17   181:22 182:13       211:3 212:10      38:5 41:3,12       47:17 48:17,24
    243:18 247:6    183:22              214:9,16          41:18 45:2         253:2
    247:11,14     read 51:4 86:23       216:14 233:4      51:4,19 57:12    recordkeeping
    251:11,12,16    99:18 101:18        253:4 264:7       57:14 59:25        58:3,15
    254:15,20       108:15 118:9        264:11,15,19      61:14 62:11,13   records 35:8,9
    259:23          137:25 138:22       264:23            62:22 81:4         36:18 45:19
    260:21 261:12   164:3,12 191:14   reasonable          85:17 93:3,4       46:9,16 47:9
   quibble 74:7     197:6 202:1         183:12 194:6      100:25 101:19      50:7,19 54:15
   quick 8:14       210:6 248:18        194:10            131:4,6 133:2      133:10 134:5
    141:23 142:9    249:19 261:14     reasonablene...     133:13 138:1       148:15 224:25
    242:13          261:17 263:12       194:12            139:10,11          224:25 225:2
   quicker 239:16   264:6,10,14,18    recall 21:7,9       141:22,24          225:22 226:1
   quickly 18:6     264:22 265:6        26:6 68:21,22     155:3,4,23         227:13 228:2
    41:9 237:1    readily 39:24         68:25 69:1,9      157:18 164:4       228:6,8
                  reading 26:20
   quite 37:17 76:3                     69:11,14 85:16    179:22 197:6       230:11
    92:8 114:4,6  ready 66:4            86:16,25 87:3     203:1,4          recover 51:21
    142:19 154:7    102:20,21           87:22 88:7        205:22,23          52:6
    213:11 232:16   110:4,5             116:7 140:15      206:9 207:20     recoverable
   quote 38:25    real 18:6 28:3        159:17,22         222:14,16          254:3
    49:17 80:6      35:21 36:21         160:3,10,18       226:2 233:20     recovered 30:3
    166:7 230:17    36:23 41:2,16       161:19 162:16     235:24           red 240:4
    245:18          41:17,21 43:21      168:2 183:15      237:21 238:7     reduced 262:9
   quotes 208:23    43:22 45:8,10       220:3 236:12      238:14 239:4     refer 8:3 92:4
                    45:20 46:9,19       257:7 259:1,4     239:12 240:14      170:9,13
           R        47:8 48:2         received 18:20      242:1 247:3        187:22 209:21
   raised 250:8     49:7 50:8           37:20 225:7       247:12,16          228:20
   raises 145:19    53:21 54:14         238:6             250:5 251:8        243:20
   Randy 221:14     58:5 141:22       recess 250:6        252:8 254:9        249:18 257:11
     222:22         142:9 242:13      recognize 53:6      259:24 260:6     reference 22:5
   range 97:14      252:20              83:21 118:13,18   260:12             96:12 111:18
     128:4 248:8  realize 201:15        119:6,19        recorded 27:7        131:22 132:11
     258:13,19    realized 253:12     recognizes          35:13,20,22        137:5 235:18
     259:7          254:11              77:22             36:19 38:2,5       236:14 254:10
   ranged 167:1   really 44:12        recognizing         39:5 49:15         257:5
   rangers 14:10    47:9 69:15          114:5 116:16      52:21 58:11      referenced
   rank 11:19,23    183:9 224:17      recollection        59:8 60:21         136:13,18
     12:1,8 34:14   246:4               69:25 102:18      250:21 252:11      139:6 142:3
     197:22       Realtime 4:19         167:19            253:19,24,25       143:16 145:24
   rate 257:21      7:4 29:19         recongregate      recording 27:13      180:8 202:20
   rationale 75:8 reason 31:3,11        212:2,20          28:17 30:12,15     205:16 219:15
     76:12,15       46:22 54:19         214:14            31:1 45:13         219:25 224:14
   Re-Examination   64:2,24 72:4      record 7:25 8:1     46:24 47:5,11      231:11 233:10
     2:8 251:10     74:10 75:2          8:19 10:1,22      51:6 57:24         245:1
   reach 171:5      76:23 78:6          21:21 28:1,23     58:4,6,15,17     references

                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 98 of 110 PageID #:
                                     4053
                               ERIC LARSON 4/8/2019

     92:3 256:21        223:22              109:20 134:11      32:24 39:2          178:3,23
   referred 34:1      regardless            143:21 144:14      59:18 132:22        182:10 207:10
     97:15              37:18 99:11         207:6 218:14       133:8,17,21         216:1 221:11
   referring 18:13      104:13 138:4        252:25             134:11,15,18,20     222:25 240:7
     19:2,8 24:12       138:13 140:2      relationships        134:21 135:1,19     253:17
     32:22 60:11        198:22 235:13       42:1               136:5,10 137:5    representing
     68:9 87:4          258:5             relative 3:16        137:15,20           192:15
     102:9 115:8,14   regards 77:14         28:2,9 32:6        228:18,19,23      represents
     115:17 132:12    Registered 4:18       43:25 70:3         229:11 230:2        118:16
     141:18,19          262:3               139:5 141:15       230:23,25         reprimanded
     144:15 151:11    regrettably           197:17 204:21      231:1 235:21        165:22
     151:24 155:9       247:8               206:11 262:13      235:22,25         request 15:20
     156:24 168:14    regular 30:1        release 66:6         236:3,4             16:15 17:15
     180:3,5 228:11     200:2,25          released 51:16     reporter 4:19,19      21:12 23:3
     244:11,20        relate 17:19          53:2 65:15,25      4:20,21 6:1         50:17 53:18
   refers 115:18        139:20 153:5      releasing            7:5 8:16 17:25      55:15 70:11
     132:13 178:17      156:11 230:1        221:25             20:21 62:15         71:16,24 73:8
     228:21 246:16      234:15,15         relevant 22:1        83:11 86:5          73:12 82:25
   reflect 88:17      related 14:21         57:6 147:13,24     93:6 101:2          141:16 164:25
     236:1              15:22 16:6,22       153:19 200:19      117:20 128:25       232:23
   reflects 88:25       16:25 17:1          211:6              154:17 162:25     requested
     171:25 226:16      23:9 30:4         relied 23:16         170:3 203:3         164:19 261:6
   refrain 12:15        36:21 38:10,14    rely 23:7 227:9      206:2,5           requests 16:20
   refresh 102:18       38:15 39:3,17     remained 12:2        219:21 223:15       35:19
     167:19             39:18 43:5          12:5               261:13 262:1,4    require 55:25
   refreshed            47:20,25          remember           reporting 132:17      137:19 184:22
     26:20              49:20 51:12         236:8              133:18              210:16,17
   refresher 8:14       51:22 63:7        reminder 107:9     reports 14:4          217:21
     145:15 150:10      67:22 69:7        render 265:9         37:9 133:14       required 80:15
     150:12             114:15 146:23     renew 76:21          134:2 135:3         80:23 90:6,9
   refusal 74:15        148:19,21 149:1   reorganizations      135:25 136:7        108:2 128:12
     189:10 190:2       160:17,18           13:18              160:17 227:12       132:17 137:15
     190:10 193:2       195:14 197:20     repair 43:12,14      228:3,12            164:10 165:17
     193:17             199:19 201:23       45:3 55:18,19      229:7,15,25         180:21 187:13
   refusals 80:1        204:17 215:8        56:14              230:4 234:4         190:8 196:10
   refuse 189:20        217:4 224:11      repaired 44:18     represent 101:11      209:14
   refuses 71:15        233:8 262:11        55:1               191:14            requirement
     82:12,25         relates 14:7        repairs 45:3,4,6   representative        95:25 96:21
   refusing 72:20       38:24 48:24       repeat 88:20         9:14 23:24          97:6 107:23
     74:2 76:17         49:13 113:5,7       99:19              53:14,24            108:4 120:6,7
     81:23 82:15,16     151:1 195:13      rephrase 8:25        64:16 67:20         124:13 134:23
     82:17,18           208:3 228:23        88:22 177:16       76:6 84:22          165:19 170:25
   regard 56:19         232:22              178:25 249:5       116:12,24           175:18 177:7
     249:17           relating 19:3       replacement          121:9 139:1         184:18 204:18
     250:20             27:12 46:16         66:9,10            146:12 150:21       209:11 210:2
   regarding 107:11     46:25 48:25       report 14:3,11       157:6 162:3         216:22
     158:19 221:5       50:20 109:15        32:20,21,22        172:4 173:14      requirements

                                 ALARIS LITIGATION SERVICES
  www.alaris.us                     Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 99 of 110 PageID #:
                                     4054
                               ERIC LARSON 4/8/2019

     95:3,17 103:12      56:13 82:8        responsive            26:1,19 58:25      risen 175:1
     117:2 128:6         89:1 95:24          143:22              67:7,15 83:24      risk 216:22
     165:25 168:21       96:17 97:6        rest 181:12 210:6     86:21 87:2           247:10
     172:23 173:5        104:2 106:14      restrict 122:21       93:11 110:8        risks 120:24
     221:5               106:23 110:11     restricting           139:3,4 140:6      road 50:21
   requires 29:12        138:10,21 139:1     122:17              140:9,23           Robert 5:18
     50:18 177:19        139:14 142:20     restriction           204:4 218:22         263:4
     188:19 194:16       143:11,20           120:11 121:4        218:25             role 32:19 56:11
   research 12:7,18      147:10 148:10     restrictions        reviewing 33:12        149:3 163:24
     13:1,2 14:16        149:18 150:4        108:25 123:3        45:17 53:1           164:17
     15:10,17,18,21      152:14 154:8      result 89:12          67:17 153:9        roles 65:22
     16:14,21 17:16      156:10,18           96:6 123:18         228:2              roll 166:16,19
     54:6                158:13 173:15     resume 56:20        reviews 15:22        Roman 83:25
   researching           177:18 179:15     retained 45:19        107:13               115:25
     13:3 14:18          198:13 201:1        46:9,13 47:1,3    revise 152:19        Room 5:15
   reserved 7:7          204:2,13            48:17 50:2        Revised 3:10           263:5
   resist 70:23          218:21 221:3,4      58:7,8,9            170:7 217:13       rotating 108:10
   resistance 74:8       229:3 236:17      retention 47:17     revolves 135:6       Rothert 10:15
     74:9,23 77:2        252:24              47:20,22 48:9     right 10:12 29:17    roughly 32:9
     81:15,18,19,20    respecting            48:24 49:4,17       49:6,8 82:9        row 239:1
     82:19 84:10,15      249:9             retrievable           83:16 86:25        rows 238:13
     85:9 233:22       respond 150:16        253:2               89:4 90:17           240:5,21
   resisting 71:2        237:1             retrieve 251:18       113:25 114:4         242:25 244:8
     72:17,19,20       responded           return 212:9          119:14 129:14        244:13 245:2
     72:23,25 73:7       231:2               263:16              129:15,19,22       RPR 6:2
     73:8 74:2,16      responding          returned 164:19       140:12 143:14      rule 2:13 9:12
     74:24 77:8,10       55:15 145:24      revamp 152:19         145:5,25             20:24 60:7,8
     79:2 81:5,6,14      241:2 242:7       reverse 251:15        147:5 148:6          60:10 93:20
     81:25 82:15,19      243:25            review 3:6 18:17      154:3 157:17         94:2
     82:20             response 2:15         21:17 26:19         161:11,17 167:10   rules 27:12
   resistings            3:15 27:13          35:18 40:25         180:24 198:18        28:16 47:16,16
     120:17              28:11,17,23         41:17 87:5          199:18 200:10        59:20 60:3
   resolution            29:5,9 53:17        92:15 105:16        205:13 212:14      run 229:24
     153:25 157:16       143:16 206:11       107:14,21,21        216:17 232:17        230:10
     253:7               220:21 246:2        107:23 108:2        239:20             running 54:3
   resolve 43:16         248:20              110:3 139:19        257:19 260:19        82:4
     251:4               255:13,17           141:16 155:10       261:1
   resolved 44:22        256:13,23           157:12 159:1,13   rights 95:1                 S
     51:1 153:6        responsibility        159:17 161:21       100:13 105:10      S 163:8
   resorted 125:13       41:24               161:21 162:5        249:9              Sachs 191:8,12
   resources           responsible           162:22 163:22     riot 187:18            192:16,22
     245:23              13:2 32:16          164:25 165:1        189:16,22          Sachs' 193:13
   respect 9:18          41:19 42:3,7        169:2 219:9         190:3,13 193:4     Sachs's 192:24
     16:13 20:16         42:10 43:18         242:2               193:8,18           safe 95:15
     28:16 45:10         52:13,16 148:9    reviewed 18:22        217:23               220:20
     47:4,7,17 51:11     148:18,23,24        18:23 21:12       rioting 188:1,4      safety 124:17
     54:1,10,21          197:23 216:12       23:9 24:9         riotous 183:7          125:13


                                  ALARIS LITIGATION SERVICES
  www.alaris.us                      Phone: 1.800.280.3376                          Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 100 of 110 PageID #:
                                      4055
                                ERIC LARSON 4/8/2019

    Saint 75:22        scope 3:5 15:17      124:4 125:23        203:22             135:1 136:2
      168:4              48:22 56:17        128:6 130:23        208:25 212:17      144:7 235:7
    sanctions 56:1       65:4 155:10        131:20,22           213:12 214:6     separately 58:7
    satisfy 212:23       157:12 178:23      132:17 136:16       218:18 220:13      58:8
    satisfying 128:9     191:23 192:11      136:22 137:11       223:19,24        September 3:12
      185:11           se 157:10 209:8      137:12,14,18        224:12 227:17      3:19 11:13,25
    saw 21:7,9,11,14   search 36:6,14       138:10,11,22        231:12 232:8       16:19 27:11
      86:17 118:22       47:11 170:5        142:20 167:8        232:15             37:5,19 44:10
      156:5              229:25 230:5       169:20 170:6        233:22 234:6       44:14 53:4,16
    saying 17:17         230:10,12          170:16 177:5        238:18 239:6       54:10,22
      22:10 38:2         237:17             177:18 178:19     seeing 69:9,11       55:13,20
      49:11,12 71:23   searchable           180:8 184:13        86:16              109:14 118:10
      72:10 73:21        134:8              185:7 187:12      seen 21:10           124:24 129:10
      74:17 79:1       searched 226:1       187:19 189:2        24:16 48:4         135:16 143:2
      82:20 99:2       searches 230:8       196:11 204:7        85:12,15 86:13     147:14,25
      114:23 115:21    seat 121:12          204:14 219:1        101:14,15,16       151:12 152:5
      128:7 235:1      second 11:12         239:20              125:5 155:1        152:12 158:14
    says 51:4 60:16      21:5,25 38:16      255:12,16           160:12 203:16      197:12 203:22
      64:15 89:10        94:21 95:10        256:2,12,23         203:18             204:24
      91:8,9 97:14       146:2 163:6      sections 3:9          207:25 221:13      205:21 206:14
      101:8 102:4        170:25 194:24      67:18 116:19      seize 60:1           207:1,11 209:9
      107:21 138:1       199:9 201:25 see 18:8 22:1,21        seizing 59:11        215:7,22
      149:23 164:4       206:2 222:15       23:5 27:9         self-explanat...     220:12 232:6
      165:15 170:20      238:25             33:12 48:19         226:19             240:22 242:5
      175:23 180:1       246:25 251:7       48:20 51:8        sends 179:5          242:20
      194:5,9,24       seconds 18:4         54:15 63:11       senior 15:20         253:13 254:6
      195:19 197:6       239:3              66:25 86:11         16:17 86:19      sequence
      210:23 212:15    section 2:15,20      89:8,13 92:3        87:13,16,18        254:20
      212:19 213:12      17:5 35:15         93:18,24 95:8       88:2 140:15      sequential
    scale 63:2           37:2,5,8 67:8      95:17 97:10         155:24 159:16      83:21
      215:14             67:9,10,12,12      101:6,25 102:4      160:4,5 161:5    sergeant 11:19
    scenario 71:10       67:13,15,24,24     102:6 105:18        162:8 173:17       25:9 37:11
      114:6 119:5        76:9 83:24,25      108:15,20           199:25 200:2       141:2 197:22
      137:7 152:22       84:4 86:10         111:18 117:25       222:21             220:2,8
      174:23 181:9       92:20,25           118:4,11 119:14   sense 179:16         227:3 248:6
      190:24 193:23      93:15 108:18       119:17 129:11       194:11 211:12    sergeants
    scenarios            108:22 109:4       129:14,22           260:22             121:19 131:24
      133:18             109:9,13,18,25     130:4 132:25      sent 18:9 19:13      132:3,10
    scene 124:10         110:14,18 111:1    138:5,23            19:14 20:12      series 9:18
      125:1 189:15       111:7,16,24        155:7,24            105:14,24          39:15 141:20
      189:21 193:8       112:6,6,21 113:1   163:4 167:6         106:1,4 107:5      163:23 204:17
      217:22,23          113:2,10,20,22     169:5,20            108:11 207:19      229:1,3 251:12
    school 75:18,21      114:11,11,25       170:16 171:3        230:20 238:5       251:16 254:14
      75:22 79:11        115:1,8,9,11,12    178:12 187:25       261:6            serious 55:25
    Schwake 4:18         115:14,18          189:3,12          sentence 106:8       166:10 199:17
      6:2 7:4 262:3      116:13 117:2,9     194:22 195:4      separate 20:10     seriously 100:21
      263:23             117:10 120:5,5     197:10 203:9        51:22 64:12      server 35:22

                                  ALARIS LITIGATION SERVICES
   www.alaris.us                     Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 101 of 110 PageID #:
                                      4056
                                ERIC LARSON 4/8/2019

      46:4,5              249:17             73:7 74:15          237:10 250:2      141:7 174:13
    serves 224:3        shortly 219:13       76:17 82:11,14      254:25            180:23 185:20
    service 230:22      show 60:5 68:7       107:25 143:10     situations          190:17 191:2
      231:3,23          showed 156:8         152:7 173:24        22:24 70:9        213:12 253:12
      233:2               156:19             174:13 175:24       73:10 124:9       254:11
    services 6:3        showing 45:3         182:21 201:12       133:12 134:16    soon 261:6
      12:5,23 37:10       156:21             233:15              137:2 184:25     sorry 9:25 69:5
      42:13 263:1       shown 63:12        Sincerely             201:4 214:20      71:8 89:22
    session 161:21        159:7 210:19       263:20              215:18 216:4      91:15,22 97:13
    sessions 159:15     sic 169:12         single 135:19         228:25            98:24 110:16
      159:19,23         sick 64:7            136:5,11 167:12     239:24            128:14 142:18
      161:22            side 47:25 76:3      187:2 260:23        243:14 244:7      180:11 195:7
    set 73:19 89:1        102:25,25        sir 27:4 37:3       six 4:15 170:22     215:23 221:3
      93:23 94:5          107:20 129:14      48:15 62:6          188:5             241:3 246:19
    sets 94:10            252:24             71:24 78:11       size 138:4,14       246:23 251:13
    settlement 2:21     sidewalk             79:1,18 93:7        140:2 226:5       256:6 261:11
      18:25 92:1,5,11     208:23             121:11 127:8        229:4            sort 195:18
      92:16,22,24       sign 108:2,3         175:20 189:24     slide 174:7        sound 220:20
      93:9 94:3,7,15      230:15,16          214:10 218:9        175:17            221:1,24
      97:11,20 98:9       261:14 263:13      244:4 245:13      SLMPD 18:21        sounds 139:13
      98:14,20 99:6     signature 7:6        249:4 255:14        19:15             252:14
      99:14,20            261:13 263:11      255:20            SLMPD.org          source 159:8
      100:7 102:24        263:13,17        sit 77:11             19:17             225:1,4,4,14
      103:5,18,22         264:25           sitting 33:19       slow 104:18         225:16
      104:3 109:1,6     signed 107:16        64:2,15 146:11      238:21           sources 225:11
      109:11 111:2,13     261:17             148:2 158:9       slower 225:13       225:18
      111:21 112:9,14   significance         162:2 172:3       slowly 119:25      south 51:18
      116:7,10 128:8      231:15,17          207:9 253:9       small 130:16        132:15
      136:19 185:8        232:24 233:5       253:17              235:5            speak 49:18
    sex 12:24             233:7,10         situation 34:19     smaller 248:4       87:8 104:10
    shape 91:6          significant          70:6,16 71:1      smoke 97:24         110:10 141:21
      222:10              37:20 124:1        73:22 74:15         259:16,19        speaking 40:10
    share 176:9           166:3 183:19       75:3,9 77:21      so-called 124:17    192:3
    SHEET 264:1           198:16 259:5       77:23,24          social 168:7       special 2:18
    sheets 263:11,13    signifies 118:5      78:24 79:20         213:11            13:3 14:6,18
      263:16            similar 24:9         79:24 82:10       software 38:13      15:4 17:5,5
    shift 65:16           32:9 35:21         82:24 90:5          43:2,5,6,8        48:5 60:8
    shifts 74:10          58:20 88:3         96:19 113:16        134:5 250:21      63:2 67:7,8,18
    shoots 247:25         103:17 142:12      114:10 119:24       250:24,25         67:23 76:9
    short 13:7,8          161:20 205:1,8     120:10 124:3        251:2 253:24      84:3 92:19,25
      20:11 57:8          210:14,15          126:10,17           254:9             93:14 101:16
      106:2 202:25        257:14             129:25 130:14     solely 76:5         106:19,20,24
    short-term          simple 36:6          135:15 144:11     somebody 17:14      107:17,24
      124:23              76:18 163:21       153:12 186:3        44:15 53:17       108:18,23
    shortening            170:5              188:3 190:17        55:14 57:3        109:5,9,13,18
      192:6             simply 70:10         195:9,20 211:6      60:20 61:5        109:25 110:3
    shorthand 4:20        71:15 72:7         234:20              70:10 127:9       110:12,15,18

                                  ALARIS LITIGATION SERVICES
   www.alaris.us                     Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 102 of 110 PageID #:
                                      4057
                                ERIC LARSON 4/8/2019

     110:22 111:1,16    210:2 218:20         75:4 76:16,19       156:10 157:9      250:18 262:5
     111:25 112:6,7     221:13 228:23        77:25 78:17         157:20,22         262:21 265:1
     112:21 113:1       230:7 249:1          79:4,4 80:9         164:6 166:4     stated 110:22
     114:12 116:13     specifically          80:24 83:4,4        167:25 176:5    statement 73:2
     117:2,10 121:14    28:19 30:4           84:4 85:2,11        182:10 197:7      73:12 83:23
     122:11 124:4,7     38:15 47:20          89:19,23 91:19      200:4 224:8       97:21 116:1
     125:24 130:24      49:18 53:21          96:22,25            240:25            124:8 154:9
     131:20 136:17      59:23 64:25          98:3,4 99:12        245:16,20         156:18 158:4
     136:23 137:12      67:4,8 84:13         99:23 100:10        250:14 263:6      169:9 171:25
     137:14 138:11      85:8 88:12           104:13,22           263:7,18          172:5,22
     138:12 139:3       96:13 110:7          105:7 112:16        264:2             176:3 201:19
     142:20 152:20      111:11 112:24        112:20,25         staff 140:16        201:21 214:22
     184:14 185:7,7     121:2,17 128:7       113:3 116:25        160:4,5 161:5     260:25
     187:12,13          141:21 153:15        119:19 120:1        162:8 173:18    statements
     196:11 204:6       156:25 161:3         121:18,22,23        222:21            157:8 209:20
     204:14 205:6       161:20 165:3         122:1,7,23        stage 80:14       states 1:1 4:1
     218:25             175:23 191:25        123:11,14,15,19   staging 220:20      27:6
     235:20             195:19 197:6         123:25 124:6      stamp 118:12      stationed 34:14
    special/major       200:16 204:4         125:22,23           129:8           Stations 131:25
     164:7 236:18       205:19 218:13        127:19,24         stamped 248:17      132:12
     236:22,23          228:10 244:18        128:3,4,13        stance 82:4       statute 50:21
    specialized        specificity 158:8     129:20 130:1      stand 230:15        198:14 217:14
     12:10 13:13,14     194:14,17            130:14,21,22      standard 77:14    Statutes 3:10
     13:21,24,25       specifies             131:23 132:4        134:21 194:12     170:7
     87:21 160:6        133:20 175:19        136:24 137:13       197:20 208:8    statutory 161:9
    specific 17:15      185:8                138:18 187:4        215:10 216:16     170:18 187:21
     24:10,11 28:16    specifying            196:25 257:1        216:19            188:18,23
     33:17 34:17        214:12               258:8,10,18       standards           189:7 193:10
     39:4,19,21        spectrum 82:8         259:7,14            200:8             194:3 217:12
     47:16,19,24       speculating         spraying 74:12      standing 113:17     217:24
     49:3 51:10         69:1                 75:5 196:10         130:3 174:18    steep 41:9
     55:7 60:7         speculation         spread 258:14         180:25 181:22   Steffan 5:9
     61:12,19 65:5      120:14             spreadsheet           181:25 240:10   step 152:24
     65:22,22          spend 151:3           224:21            start 24:20       steps 19:24
     76:11 84:8,12      169:11             St 1:8 2:17,19        25:2 27:4         51:10 54:19
     84:16 97:18       spent 24:4            4:8,16,17 5:6       31:18 36:8        55:17,19
     107:11 114:8,14    26:13,17,19          5:16 6:5 7:21       71:9 81:23        138:25 147:1
     114:20 135:7,9    spirit 246:8          11:7 19:21,24       203:12 226:19     147:22 158:10
     138:25 147:9      spontaneous           20:14 22:5,7        226:20            204:1 218:20
     148:22 156:9       246:6                23:24 27:7        started 68:12     stickers 117:18
     158:10 160:7      sporadic 54:25        39:24 48:8,17     starting 48:23    STIPULATED
     185:18 191:6      spray 68:15,17        63:3 81:12          147:14            7:1
     191:25 192:1       68:25 69:3,16        86:9 88:18        starts 178:7      Stockley 3:16
     194:14 197:18      69:24 70:14          94:1 102:15         213:9             14:22,23 15:2
     200:7,15           71:13,22,22          133:25 138:1      state 4:22 7:24     15:13 16:22
     201:8,23           71:25 72:1,22        145:10 148:16       63:25 173:3       17:19 22:12
     204:1 209:12       73:11 74:5,21        151:13 155:6        193:22 198:23     27:8,20 28:10

                                  ALARIS LITIGATION SERVICES
   www.alaris.us                     Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 103 of 110 PageID #:
                                      4058
                                ERIC LARSON 4/8/2019

      31:17,25 32:3      5:15 6:4 69:7     substance            235:21 237:12      133:10 150:13
      33:21 35:7         79:22 180:17        20:16 149:14     sure 10:12 25:15     225:3,23
      36:9 37:22         211:15 250:14       155:13 224:18      27:15 29:7         226:1,2
      39:7,15 40:24      250:18 263:5        255:16 265:8       33:4,8 37:13       227:14 228:2
      45:12,25           263:18            substantially        43:23 44:5         228:6,9,10
      46:10,17,24      strict 74:9           135:9 210:13       48:7 53:25         229:10 230:11
      48:18,25         strike 19:11 34:7     210:15             58:22 61:24      systems 237:16
      52:14 53:4         55:8 76:13        subsumed             62:1,12 68:1
      57:24 60:23        87:11 90:14         157:23             75:15 83:15              T
      63:7,19 64:20      91:16 92:22       sufficient 100:4     86:1 88:21       tactic 152:3,5
      65:2 73:5          110:23 133:16       105:2 107:24       90:17 96:11      tactical 78:7,9
      87:14 88:9,13      138:8 143:8,17    suggest 182:15       99:3 104:18      tactics 81:12
      114:23 122:2       149:15 164:2        191:2              123:8 125:15       144:19 150:17
      122:24 132:5       175:19 189:24     suggesting           131:13 137:24    tagged 58:25
      133:3 134:12       190:14 199:14       31:16 257:25       145:21 157:16    take 9:21 29:1
      136:6 149:5        205:25            suggests             157:25 160:12      30:10 54:19
      153:20 156:11      221:10              173:22             200:9 201:2        57:8 60:5
      157:3 158:13     stuff 66:12         Suite 5:5            201:10,20          74:24 76:24
      159:2,6,15       style 42:24         sum 149:14           220:24             76:25 77:5,12
      161:3,13,19,23   subdue 70:24          255:15             221:23 228:13      78:13 80:3
      162:8 163:17     subject 9:9         summarize 11:8       238:21 241:8       82:10 100:19
      165:6,13           14:24 32:17,18    summarizes           244:3,11           102:17 108:14
      167:15,20          79:17 80:19         36:9               249:3 250:17       110:2 124:12
      168:23 173:21      179:9 181:19      summary 11:4         250:17             128:15,23
      173:21 187:2       246:19,21           55:21 83:5       surprise 76:25       131:2,8 137:8
      188:24 206:12      252:16              106:2 156:16     surrounded           138:25 147:1,8
      206:16 207:7     subjected             156:17 223:5       119:3              147:22 150:1
      214:18 217:6       186:13              223:6 225:20     surrounding          154:13 155:12
      219:13 232:6     subjects 39:12        226:9 227:15       51:5 57:2          179:17 202:24
      236:13             255:5               228:3 248:22       118:14 259:20      204:1 205:18
      240:22 241:12    submit 38:19          248:23           SWAT 14:5 111:9      211:14 213:12
      242:22             60:1 237:12       supervisor           145:16 148:18      218:20 221:18
      243:23 245:9     submitted 36:3        11:20 167:13       148:22 149:4       229:20 239:3
      246:10 252:8       36:19 38:18         197:22 225:8       150:15 191:13      240:5
    stop 181:17          38:20 49:23       supervisors          225:8 235:8      taken 1:18 2:24
    stopped 43:24        101:9 164:19        29:25 132:7        235:9 244:20       3:3 7:3 19:24
    stops 121:9          165:10,12           164:10,16,17     sworn 4:13 7:9       35:9 39:22
    storage 36:22        166:12 236:10       165:6,12,16,19     262:7              58:17 59:16
    stored 46:3          236:16 238:1        166:6 236:17     sympathy             62:19 81:16,18
    stream 248:1       submitting 59:11      237:12 238:1       90:25              103:4 118:1,10
      258:17,22        subordinate         supplied 106:13    system 36:5,16       144:24 183:5
    streamer             165:1               140:4              36:17 38:9         208:18 262:8
      247:19 248:3     subscribe           support 222:10       42:23 57:21        262:13 263:10
      257:17             265:11            supposed 32:7        105:16,21,21       264:3
    streamers          subsequent            208:9 213:6        105:22,25        takes 107:15
      257:10,12          88:1 161:13         213:16,25,25       106:6,22           150:4 199:4
    street 4:17 5:5      237:11 253:20       214:2,2            107:4,6 114:21   talk 16:5 53:21


                                  ALARIS LITIGATION SERVICES
   www.alaris.us                     Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 104 of 110 PageID #:
                                      4059
                                ERIC LARSON 4/8/2019

      59:5 73:22       Team/7250             116:6 136:19        140:21 143:20    theory 38:11
      219:2              3:19              temporarily           161:12 182:14      181:19
    talked 182:20      teams 32:6            25:13,14            191:10,15        thereon 265:10
      204:6 214:25       33:20 37:21       temporary             192:16 199:21    thereto 262:15
      219:10 247:16      40:3,12,23          101:19 102:15       259:4            thin 152:9
      252:19             61:13,21 145:7      102:19,23         testify 23:25      thing 21:20
    talking 15:24,24     145:8 148:24        103:4,11,17,23      51:11 139:1        83:15 85:23
      36:24 39:14        220:25              104:7,12,20         147:7 150:20       168:16 181:2
      53:23 77:1         221:23              105:6,14,24         156:23 162:2       181:23 208:15
      90:1 182:24      tear 97:23 111:19     106:1 108:16        191:6 204:2        210:3 238:22
      183:1 242:19       112:2               111:13,22           218:21             244:12
      246:17 252:12    technical             112:10,15 116:5   testifying 9:17    things 16:6,10
    talks 49:22          258:21              116:9 136:20        67:19 157:19       30:3,20
      166:16 167:4     technically         tend 80:10          testimony 9:24       35:20 46:2
      204:7 218:24       72:16 75:17         96:24 257:13        10:9 15:3 19:2     49:12 55:21
      220:19 236:21    technician 11:20    term 13:23            48:8 49:2          60:12,16 63:5
      249:8            techniques            22:15 62:23         53:14 55:22        63:21 64:13,17
    Tara 4:18 6:2        77:12 235:10        97:19 110:19        57:1,18 82:14      65:16,22 81:10
      7:3 100:19       technological         111:18 112:5        84:22 85:6         81:25 90:23
      262:3 263:23       30:11               118:18,21,23        112:4 116:23       93:22 94:5
    task 220:19        technology            124:22 132:12       136:16 138:9       96:2 100:1
    teach 221:14         230:6               151:8,10,16         140:15 142:20      104:24 106:13
    team 27:24         tell 17:8 20:6        161:4 162:6,18      162:1 182:9        124:11 140:8
      28:11 29:16,20     56:8 64:25          167:23              191:15 192:22      148:20 152:19
      31:22,24 32:8      73:23 78:12         239:20              192:24 193:14      153:11 159:16
      32:25 33:3,6       129:18 168:16       247:18 257:6        202:15 215:2       163:25,25
      33:13,13,14,15     207:16 212:1      terminology           242:3 244:12       166:14 167:5
      33:16,17,24,25     213:15 214:4        245:19 249:18       250:15 262:6       167:23 177:7
      34:6,8,12,16       246:6             terms 20:1            262:8              183:2 184:23
      35:4,9 36:8,10   telling 19:20         66:16 92:23       text 106:4,4         195:25 198:20
      36:25 38:2         258:16              102:18,22,23      thank 12:13          204:15,22
      39:6,22 40:13    tells 211:6           103:5 104:3         17:22 21:17        222:23
      40:14,14 47:5    template 65:20        109:10 111:2        23:17 57:11        225:21 234:17
      49:5 50:8          65:21,23            114:12 117:1,10     66:19 88:22        243:19
      58:5,24 59:6     Templeton             125:23 128:8        91:1 100:15      think 10:15 12:6
      59:8,10,16,21      2:22 89:12          130:23 137:14       105:12,23          14:10,13 17:13
      60:21 61:6,10      91:25 92:5,11       161:8 162:6         115:19,19          18:5,19 20:2
      61:23 62:3         92:15,19,22         204:8 214:12        127:14 131:1,9     21:20 25:22
      63:15,18 64:4      92:24 93:9          233:10 234:12       137:21 142:8       26:7 31:10,14
      64:6,9,19,22       97:20 98:8,14       253:11 255:22       145:19 170:14      33:2 40:2
      65:1 145:13,16     98:20 99:6,13       256:2,10            207:9 223:8        41:24 48:4,12
      148:18 150:15      99:20 100:7       test 107:10,15        228:14 235:17      48:15 49:11
      220:10,19          102:24 103:5        108:12 200:18       238:10 239:13      56:5,13 58:20
      222:6,24           103:17,22           200:23 201:13       239:14 240:16      58:21 68:11
      244:21 249:21      104:3 109:2,6     testified 7:10        247:7 256:8        69:6 71:1 74:7
      249:22,25          109:11 111:2,13     33:2 40:2         theft 14:8           76:2 79:13,16
      255:1,2            112:9,14 116:4      110:7,25 116:11   themself 114:9       80:13 82:10

                                  ALARIS LITIGATION SERVICES
   www.alaris.us                     Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 105 of 110 PageID #:
                                      4060
                                ERIC LARSON 4/8/2019

      84:22 85:18      throwing 37:24         160:23 162:4      146:11 148:2        158:17,18
      85:24 91:23      thwart 78:14           166:10 167:14     157:19 158:10       197:5 201:9
      98:2 112:12      tie 260:1              168:20 169:12     162:2 172:3         201:24 203:8
      113:19,21        tied 228:24            182:22 184:3      203:17 207:9        205:9 216:3
      115:24 123:8     time 8:23 12:10        187:2 190:22      219:25 223:4        217:8,19 221:6
      123:13 124:13      13:7,8 14:20         190:24 191:3      224:1,15            223:9 251:17
      126:2 128:17       15:8 16:4 18:17      191:13 193:25     247:5 253:9         253:18,22
      131:17 142:10      18:22 21:7,9         198:1 205:18      253:11,17           257:13 260:9
      150:10 153:8       21:13 22:2,11        206:24 209:9      259:2 261:3       topics 9:18,24
      153:13,22          24:16 26:17,19       209:10 212:11   today's 23:8,10       10:6,7 23:21
      154:3 157:8        28:3 30:14           214:13 216:9      24:23 25:24         23:25 26:22
      179:16 183:10      31:18 32:9           221:18 225:5      26:4 54:18          48:12 57:15
      192:4 196:16       35:21 36:21          226:19,20         55:11 76:1          66:23 67:4,20
      199:9 201:22       36:23 37:13,14       230:8,9 232:1     85:6 86:14,21       68:3 76:7
      206:24             38:2,15,16,17        235:18 240:5      92:16 110:8         84:23 118:20
      209:22 211:11      38:25 39:10,11       240:23            159:2 208:1         131:12 137:23
      215:2 219:25       39:15,19 41:2        242:17            221:17 224:4        145:24 147:7
      233:3,7,18         41:16,17,21          243:22          told 17:10 61:14      149:6 151:5
      243:16 246:16      43:21,22,22          249:12,14         64:10 70:5          158:16 168:25
      247:1 254:19       43:23 44:13          252:20            80:1 156:13         169:3 173:15
      257:12 258:10      45:8,10,11,18        253:12 254:6      187:3 213:3         203:5,11
      259:12,24          46:19 47:8           255:23 260:9      254:4               204:2,9
      260:23             48:2 50:8         times 8:8 36:10    ton 12:14             218:13,21
    thinking 181:24      52:13,20 53:3        41:1,12 51:23   tonight 213:16        220:15
    third 21:5 38:17     53:3,11,21           68:23 69:15     Tony 10:14 56:9       222:23 223:4
      80:2 95:13         54:15 55:8,20        106:5 115:13      85:19,25            223:9 239:18
      120:7 128:7,10     56:3 58:5            241:16,20       tool 11:16 90:11      260:3
      171:5              59:15,19 61:4     timing 119:10        122:14,15,18      total 24:3,15
    Thirteen 244:10      62:1 63:24        tired 198:1          122:20 126:5        26:10
    thorough 87:1        64:1,9,12         title 3:18 11:23     126:5 134:5       totality 126:3
      136:10             65:19 66:5           191:8           tools 122:17        totally 191:23
    thought 156:20       68:14,19 69:8     titled 7:20 9:12   top 102:4 117:25    tough 198:1
    threat 71:3,3,17     69:18,20 73:7        86:9 89:7         118:6 129:5       toughest 100:18
      99:22 100:9        79:3 80:2 88:1       163:12 169:20     139:8 164:4         100:19
      125:1,19           92:13 100:16         233:22            176:9             track 116:6,17
      126:22 127:5       102:17 108:9      today 7:19 8:16    topic 21:22,22      tracking 38:9,11
      127:10 184:23      110:2 114:22         8:24 9:5,15       24:1 27:4,6         38:13
      190:20             117:14 118:12        20:6 21:23        48:15 51:3,11     tracks 103:4
    threats 124:10       120:18 122:19        22:17 33:19       51:13 55:11       traffic 14:5
    three 26:9           123:9 126:7          39:20 53:15       56:5,16 66:22     train 19:25
      79:16 132:13       126:23 128:15        53:23 54:2        67:5,5,6 131:11     20:15 197:17
      159:25 189:18      129:8 131:7          55:22 56:11       137:25 138:20       223:1
      211:9 212:20       145:5 147:13         64:15 76:6        139:2,20          trained 59:24
      213:7 214:3        147:24 148:7,8       82:24 87:6        142:10,12           144:19 145:10
      225:10             149:4,25 151:4       100:18 101:14     143:9,9,17,21       197:17
    threshold 81:21      151:22 154:13        116:24 121:10     143:22 149:6      training 3:18,19
      81:22              158:22 159:5         140:4 143:3       152:22 158:17       11:16 61:9,10,17

                                  ALARIS LITIGATION SERVICES
   www.alaris.us                     Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 106 of 110 PageID #:
                                      4061
                                ERIC LARSON 4/8/2019

      67:21 68:8        transpiring           257:15          typically 44:23   257:24
      81:8,12 84:13        41:12            Tucker 2:25 3:3     45:2           understanding
      84:17,23 85:7     transportation        118:2,6 119:7                     10:6 25:17,20
      86:19 87:3,5         14:9               127:12 129:6           U          30:24 43:7
      106:6,12          transported         tugging 74:17     umbrella 62:25    51:12,20 58:2
      112:23 114:8,15      32:18            turn 70:11,18      245:22           58:23 68:1
      138:21 139:4      trapped 183:13        74:2 124:9      unable 251:18     88:16,25 94:6
      139:14,19,24         183:19           turned 55:3        251:18           96:1,12 99:3
      140:4,6,10,10     trial 35:19           141:15          unacceptable      102:10 112:13
      141:1,4,7,11      tried 87:1 91:1     twice 17:11        56:3,9           112:19 136:9
      142:4 143:10         125:3              228:9           unambiguous       143:21 161:8
      144:9,12,19,25    trigger 81:20       two 12:16 24:8     95:7,25 96:13    169:23 171:13
      145:7,9,15,25        190:3              26:9 40:5        100:2 104:25     171:24 173:14
      146:13,22,25      triggers 81:6         51:13,22 55:3   unbecoming        175:9 177:12,17
      147:9,23 148:3    trouble 174:24        62:17 63:6       60:12            178:17 179:9
      148:9,12,15,19    true 47:4 265:9       80:1 82:2       unbelievably      179:12,14,25
      148:21,24            265:13             85:25 94:10      238:25           180:5 181:3
      149:12,16         trust 239:16          104:17 106:8    uncooperative     182:6 194:8
      150:3,15,16,25    truthful 9:4          113:12 114:23    72:7             198:21 233:25
      158:18,22         try 51:21 78:25       118:20 138:19   underlying        237:8,15
      159:15 161:22        96:8 139:15        143:15,19,24     190:2 221:13     240:11 250:1
      199:2 200:7,11       175:7 223:12       144:6 145:23    understand        250:10,11,23
      200:12,15,25         250:6              149:20 159:24    8:24 9:7,11,18   252:1 260:15
      201:23 204:13     trying 15:14,15       173:20 176:20    11:2 12:16 15:9 understood 9:1
      218:14,22            21:15 24:20        180:3,7,17       17:10 23:23      13:12 16:13
      219:3,6,15           35:11 44:16        181:10 182:12    35:11 37:1,16    49:1 52:9
      220:2 222:13         53:12 55:6         182:19 183:21    42:17 44:16,19   115:14,17 117:6
      222:24 223:1         65:17 69:6         225:25,25        56:4 64:13       136:15 168:20
      246:16 260:14        71:4,12 72:8       228:1 233:21     73:21 77:21     undertake
      260:17               77:7,21 78:1       234:2,12         78:2 81:8 85:1   250:6
    trainings 61:20        85:12 113:18       241:23 252:2     106:16 110:21   undertaken
      145:12,14            113:20,23          252:2            110:24 116:3     20:14 55:18
    trains 179:12          114:10 116:2     two-page           120:4 121:11     158:10
    transcribed 7:5        117:7 123:3        139:18 140:22    144:23 149:10 undertaking
    transcribing           127:1,2 136:10     141:18 142:1     149:15 151:11    183:11 195:11
      8:17                 147:2,17           220:1,16         154:2 157:5,19 unequivocally
    transcript 3:25        153:10 154:2,4     222:22           174:12 179:4     112:13
      263:12               154:10 174:12    type 30:1,17       192:21 193:19 unfavorable
    transcripts@al...      179:4,6 185:1      36:20 42:19      196:5 197:3      60:19
      6:8                  192:10 193:19      50:1 146:25      199:7 200:25 Unfortunately
    transfer 37:1          196:22 197:3       225:15 234:17    207:23 231:14    261:7
    transferred 11:15      199:7 200:24       246:6,21         233:6 234:25 uniformed 14:1
      12:1,4,18 13:9       209:25           typed 221:21       239:17 240:1    union 178:1
    transpire 32:24        215:25 233:6     types 153:9        240:7 243:5     unique 39:3
    transpired 151:11      234:25             257:18,25        244:3 245:12 unit 11:20 15:21
      153:19 168:23        242:15 251:4     typewriting 7:5    249:3 251:19     25:15,16 32:7
      185:2                253:7 254:2        262:10           251:25 252:11    33:3,4,9,10,16

                                   ALARIS LITIGATION SERVICES
   www.alaris.us                      Phone: 1.800.280.3376                     Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 107 of 110 PageID #:
                                      4062
                                ERIC LARSON 4/8/2019

     37:9,12 38:8       216:18 217:22      141:9 142:6   vendor 42:16          251:16 253:1
     42:19 61:25        217:24 218:3,7     144:9 146:3,14  51:21 52:10       videos 39:5,22
     65:21 87:21        218:10,23          148:13,19,25  verbatim 209:5        48:1 49:4 53:1
     111:9 160:6        223:3 239:6        149:1,7,8,13,24 209:7 210:6         58:24 60:4
     224:10 237:21      241:1,13,22,25     150:18,19,22  verbiage 246:7        106:13 125:6
     245:21             242:6,14           150:23 151:1  verdict 3:16        view 252:11
    UNITED 1:1 4:1      243:2,13           151:10,16,19,24 22:12 27:8        viewed 76:9
    units 12:25 14:5    246:14 255:6       152:3,15        48:18 65:13,15    views 178:2
     14:9 145:16        255:22 256:4       158:20,24       66:2 88:12        VIII-6 67:9
     225:20             256:10,15          186:15 187:7    206:12 232:6      violate 170:18
     245:16            unlawfully          199:3 208:9     236:13              171:1,6 173:1,7
    universal 89:16     171:21 175:5       210:10,13     version 21:10         175:12 176:17
    universe 24:21      185:17             221:3,5 223:2   24:17 168:17        185:21 188:8
    University         unnecessarily       227:23 233:1  versus 7:21           188:14
     75:22 168:5        10:19              234:6,8 235:2   26:15 58:5,6      violated 123:3
    unlawful 3:13      update 66:9         236:1,5         77:2 84:9,15      violates 171:14
     60:16,24          upset 90:18         238:16 244:6    84:18 85:8        violating 181:11
     73:17 169:6,9     usage 248:2,2       244:6,13,20     92:5 112:2          182:23 213:17
     170:21 171:19     use 22:5 28:7       248:3,5         137:12            violation 60:15
     172:14,16,24       29:4,9 39:25       255:5 256:25  VI 67:13 76:9         179:9 184:8
     173:15,22,24       42:20 54:16        257:14 259:7    83:24 84:1          188:23
     174:5,9,10,16      62:22 65:22        259:19          113:2,10,20       violations
     174:20 175:1,2     67:14 69:24      uses 31:8 141:7   114:11,25 115:8     249:10,16
     175:5,10,25        70:14,21,24        148:14 177:10   115:13            violence 71:3,17
     176:1 177:3,7      71:21 72:18,22     178:14 194:9  vicinity 135:9        171:7 173:2,8
     178:10 180:21      73:10 74:4         221:14 234:19 victims 39:12         174:17 175:13
     181:4,6,15         76:15,24 77:2      234:25        video 27:7,12         177:3,8
     182:1,13,18        77:11,16,17,25     235:12 239:19   27:25 28:5,7        180:22 182:14
     183:7 184:1,12     80:12,24 84:4    utilize 42:13,21  28:17,22 29:3       182:16 183:23
     184:21 185:6       84:19 85:11        62:25 153:1     29:8,12,15          184:22,23
     186:2,8,12,16      89:19,23         utilized 100:3    30:9,15,21 31:1     188:11,15,20
     187:15 189:15      96:21 99:23        105:1 122:2,19  31:3 35:9 36:7      190:25 191:3
     189:21 190:3       100:10 101:20      122:24 123:11   36:11 37:2,20       193:9,12,15,15
     190:13 193:4,8     103:7 104:21     utilizing 126:5,5 38:16,16,17         193:24
     193:18 194:1,6     105:6 106:15                       41:18 42:18,19    violent 72:7
     194:18 197:8       106:16,18                V         45:13 46:23         124:9 125:8,18
     197:14,16,24       107:9,11 113:7   v 2:22,23 263:7   47:11,17 48:17      127:9 183:8
     198:6,13,17        114:12 118:21      264:2           48:24 49:9,18       190:19 191:18
     199:17,23          118:24 120:10    vacate 249:13     49:20 50:24         192:17
     200:9,15,16        121:2 122:6,20   vacuum 183:2      51:6 52:6,22      violently 76:17
     200:20 201:8       122:21 123:14    value 77:23       54:11 56:4,23       124:25 125:8
     201:15 202:4       123:18,24        various 41:15     57:24 58:4,16       126:21 127:5
     202:21 204:19      125:21 128:12      133:18 228:15   59:4,6,8,15       visualize 139:9
     207:13 208:13      130:14,20,21       230:12          59:22 61:6        visualizing 185:1
     208:18 211:9       132:3,3,23       vast 243:11       119:25 159:1,4    volition 216:10
     212:8 213:4        136:23 137:18    vehicle 14:6      159:5,7,8,18      voluntary 79:20
     215:1,4,11         138:3,17 140:1     41:2 106:6      250:20              79:22

                                ALARIS LITIGATION SERVICES
   www.alaris.us                   Phone: 1.800.280.3376                     Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 108 of 110 PageID #:
                                      4063
                                ERIC LARSON 4/8/2019

    vs 1:7 4:7          134:10 228:13     36:6,17 47:10      125:17 145:9,11    42:16,24
                        229:11            63:20 66:25        153:13 160:16      43:16,20 53:8
           W           wanting 82:7       71:2 74:16         190:12 214:20      54:9,20 56:18
    wait 159:14        wants 207:19       104:8 148:3        216:3 223:4,7      150:17 157:12
     260:18 261:3      warn 70:15         162:15,16          225:3 243:18       164:1 168:7
    waiting 152:18      194:24 195:16     165:23 166:25      247:16             242:13 254:19
     153:24 260:21      195:20            167:19 183:14     week 65:13         worked 163:25
    walk 82:23         warning 3:13       201:12 217:6       207:22             167:5
    walking 208:23      70:7 71:23        222:10 230:1      weeks 24:6,15      workhouse
    Wall 3:21 25:9      72:9 74:21        234:22 240:8       88:8 173:20        160:18 161:22
     25:21 26:5,8       75:4,7,9 76:18    253:8 254:6        173:21 254:8      working 14:17
     26:25 223:21       77:18 78:25       256:24            welcome 54:7        51:20 52:8,10
     224:2,7,19         80:23 83:5,6     ways 27:17         went 19:17,17       53:6 54:24
     227:2,3,9,20       90:6,12 95:7      29:15 30:6         102:13 124:16      200:21
     229:19 233:4       95:11,25 96:1     31:7 35:14         206:18             250:16 253:7
     234:1              96:4,13,14        58:7 135:2        weren't 126:16     works 15:19
    Walton 136:12       100:2,4          we'll 56:2,19       135:24 147:19      79:21 155:10
    want 10:13 12:15    104:25 105:3      57:8 68:10         219:14 236:25     worse 121:10
     20:6 22:10         120:19 184:17     85:21 91:4,5      Wheaton 5:20       worth 31:15
     27:15 28:12,13     185:13 187:5      128:23 131:11      261:5              192:2
     39:21 46:2         187:10 195:9      139:23 142:1      wider 258:13,18    wouldn't 72:5,8
     48:6 54:2          196:7,9,18        179:19 223:13     willingly 82:22     72:22 77:2
     58:22 67:25        203:20            239:4 261:14      wise 152:24         78:15 153:7
     71:9 72:5         warnings 70:1     we're 7:19 15:16   wished 120:20       208:2 237:5
     73:20,22           73:15 77:14,15    15:24,24          witness 4:12 7:6   Wow 79:10
     74:14 75:15        77:16,22 78:1     24:12 39:14        23:16 56:2        wrap 260:13
     79:12 83:14        78:7 80:16,18     49:11,11 51:20     100:24            write 14:24
     84:19 86:1         89:11,20 90:8     61:12 65:17        207:23             164:24 201:14
     96:11 99:3         117:8 183:3       70:16 74:7         260:21 261:18      240:8
     131:10,12          184:15,17         77:1,17 79:24      262:6,8           writes 39:1
     133:12 137:22      186:17,19,20      80:19 81:24        263:12 264:1      writing 13:3
     145:22 147:19      186:21,23         83:15 90:10        264:25             14:18 15:12
     149:15,16          187:6,7,14        113:23 124:14     witnessed 69:4      28:15 81:9
     152:1 157:25       221:4,25          135:22 136:17      69:17              141:12 149:23
     158:8 169:1        249:11            151:3 152:18,21   WITNESSES           207:11 216:21
     170:9 179:21      warrants 139:7     152:23 153:9       2:2,3             written 48:3
     179:24,24         Washington         170:11 175:17     Wonderful 9:11      84:13 141:6
     187:22 189:6       2:25 3:3 118:2    182:24,25         word 165:17         197:13 198:12
     192:5 201:10       118:6 119:7       201:9,10           172:7 175:20       230:23
     202:8 211:5        127:12 129:6      238:22 241:16      177:25 209:17      252:23
     215:5 224:17      wasn't 53:8        244:11 252:12      209:17,24,25      wrong 51:15
     226:14 240:11      70:10 132:7       253:6 256:12       234:24 235:1       52:4 160:16
     241:8 244:3        140:18 149:4     we've 28:20         235:12             182:22,22
     250:18 260:6       250:17,17         79:5,25,25        words 71:23         184:2,3
    wanted 19:10       watch 119:25       80:1,16,17,17      163:19 210:10     wrote 48:21
     33:7 36:7 58:1     159:4,5           80:18 114:18       242:13 244:14      56:8 57:3
     109:9 132:2       way 14:21 17:18    115:7 123:8,13    work 3:6 14:20

                                 ALARIS LITIGATION SERVICES
   www.alaris.us                    Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 109 of 110 PageID #:
                                      4064
                                ERIC LARSON 4/8/2019

             X           00438 2:16        11 3:7 10:6 36:13     248:16 249:19     1915 41:7
    X 2:1 43:11 59:4     01152 51:7          155:4 162:24        254:15            1994 11:6 68:12
      59:5,6 73:25        52:22 54:11        163:3 165:11      14th 52:2           1995 11:10 68:19
      96:5 216:8                             168:4 194:5         250:12            1995-2004
                                  1          204:3,9           15 3:18 8:11          68:25
    Xerox 90:23
    XIII 17:6 67:10      1 2:12 3:12 17:24   218:13,21           66:23 67:5,6      1995/2004
      67:16,24,24          18:2 27:4,6     11/16/17 2:12         67:20 68:3          69:18
      92:20,25             33:13,14,15     11:25 129:9           131:13 143:9
                           57:15 97:14       190:18              143:22 147:7              2
      93:15 108:18
      108:23 109:5         101:10 102:9    11:30 118:10          147:14 149:6      2 2:13 20:20,23
      109:9,13,18,25       116:19 127:17     119:12 124:24       194:20 212:11       48:15 57:15
      110:3,12,14,18       168:17 170:21     126:11,23           219:20,23           93:23 116:19
      111:1,16,25          203:6,22          127:12 151:12       220:5 226:11        118:4 131:23
      112:7,21 113:1,6     204:24            190:18 192:18       229:22 232:6        203:6 224:7
      113:22 114:11        205:21 207:1      193:15              240:21 241:11     20 2:14 265:15
      115:1 116:13         207:11 255:2    1130 5:5              242:5,17,20       2004 11:13
      117:2,10 120:5     1-01 17:5 67:8    117 2:25              242:25 243:3        68:19 69:2,7
      124:4 125:23         67:24 92:20     11th 6:4 263:18       243:7,22            75:18
      128:7 130:23         92:25 93:15     12 3:9 66:22,23       253:13            2007 168:18
      131:20 136:16        106:19,20,25      67:5,6,20         15.52.010           2010 11:18
      136:22 137:12        107:17 108:18     68:3 131:12         176:14 177:6,11   2011 11:19
      138:11 142:20        108:23 109:5      137:25 138:22       177:19 178:7      2012 147:14,16
      184:13 185:7         109:9,14,19,25    142:12 147:7        179:6 180:9         147:25 149:17
      187:13 204:7         110:15,18 111:1   170:2,5           154 3:6               209:9 215:22
      204:14 219:1         111:16,25 112:7   187:22 189:6      16 3:21 18:9          226:11 240:22
                           112:21 113:1      217:14 229:22       20:13 24:6,18       242:5 243:22
            Y              114:12 116:14     241:11 243:10       26:12 86:10       2013 11:21,22
    Y 73:25                117:3,10 120:5    263:3               151:5 158:16,17   2014 3:20
    yeah 34:23             124:5 125:24    1200 4:17 5:15        222:21 223:14       144:18,24
      53:20 97:13          130:24 131:20     245:8,15,18,19      223:18 241:20       145:3,25
      137:7 168:11,14      136:17,23         245:22,25           242:4,9             146:9,11 147:10
      173:11 229:19        137:12,14         246:1,4,7         16-hour 150:7         147:16,25
      238:20               138:11,12         263:5             162 3:8               149:20 220:12
      248:13               142:21 184:14 128 3:4               17 2:12 55:20       2015 11:25 69:8
    year 167:9             185:8 187:13    13 3:11 67:6          89:4 118:10         101:19 102:9
    yearly 201:2           196:12 204:6      138:20 139:2        129:10 135:16       108:19
    years 8:11             204:14 219:1      139:20 143:17       151:5,12 152:5    2015-01-07
    yep 205:16           1-800-280-DE...     143:21 149:6        152:12 158:16       102:5
    yesterday 21:14        6:7               203:2,13,16         158:17,18         2017 3:12 12:3
                         10 3:5 10:6         204:23 207:3        222:21              13:18 16:20
           Z               108:19 154:16     207:17,25           240:22 242:5        18:9,17 20:13
    Z 73:25                154:20,22         210:19 212:5      170 3:10              27:11 37:6,20
                           155:21 189:1,9    218:2 242:11      17250 246:13          44:10,15 53:5
          0              10/11/17 3:5        244:13,17,25      17th 124:24           53:17 54:10
    00421 248:18         100 40:15         14 3:15 67:6        18 90:15,19,20        54:22 55:13
    00427 249:19           250:17            142:10 143:9        90:22 91:7          86:10 109:14
    00430 2:16           101 2:23            206:4,7             223:9 239:18        118:10 129:10


                                   ALARIS LITIGATION SERVICES
   www.alaris.us                      Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-2 Filed: 05/06/19 Page: 110 of 110 PageID #:
                                      4065
                                ERIC LARSON 4/8/2019

     135:16 140:5        170:2 203:2               6                  9
     143:2 151:12        206:4 219:20      6 2:21 93:5,8      9 3:3 10:6
     152:5,12 155:5      223:14 260:4        101:17 140:14      128:24 129:2
     158:14 197:12       260:10              160:25 169:1,3     187:17,25
     202:14            314 5:7,15,17         169:12 170:11      218:13,21
     203:22              6:6 263:5           171:9 172:22       232:9,13
     204:24                                  173:3,4,15,16      259:3
     205:21 206:14              4
                                             175:18,20        9/15 232:13
     207:1,12 215:7    4 2:17 10:6           202:12,20        9/27/17 3:17
     232:6 240:22        83:10,13            219:4 222:20     9:58 7:13
     242:5 253:14        168:25 169:3      62 2:16            906 5:5
     254:7               173:15 197:5      621-3361 5:17      93 2:22
    2018 12:6,6,8,17     232:9,13          63101 5:6 6:5      95 68:14
     13:15,16,19       4:17-CV-2455...       263:18           96 14:13
     14:17 226:12        1:7 4:7           63103 5:16
    2019 1:19 4:14     421 255:11,24         263:6
     13:16 263:3,10    422 255:11          644-2191 6:6
     264:3             427 254:21,23       652-3114 5:7
    203 3:14             254:24
    206 3:17           428 254:21,23               7
    219 3:20           430 62:18 63:11     7 2:6,23 45:23
    223 3:22           431 62:18             50:13 101:1,5
    24 223:9 226:11    438 62:19             101:19 105:13
     239:19            439 62:19 63:11       131:17 203:5
    247 2:7            45 202:15             204:2,9
    25 23:21 51:3        223:13            7-11 203:8
     55:11 251:17                          711 6:4 263:17
                               5
     253:18                                7250 246:10,17
    251 2:8            5 2:19 10:6 12:2    764 83:14
    27 206:14            86:4,8,8 87:9     775 84:3
                         88:23 169:3
            3            169:17 170:15             8
    3 2:15 21:22         173:15 201:16     8 1:19 2:24 10:6
      24:1 62:14         201:24              24:6,17 26:12
    3,000 16:2           244:23              108:13 117:19
    30 45:24 50:13     5:24 261:16           117:23 176:13
      263:17           50 211:15             217:8,20
    30(b)(6) 2:14      53 83:17              259:3,4
      9:13 10:2,7      574 3:9               263:10 264:3
      12:16 17:24      574.040 169:21      8/16 86:18
      20:20,24           170:6,16 171:14   8/16/17 2:20
      21:12 48:13        177:6             8:30 191:16
      54:3 62:14       574.050 170:7         192:16 213:7
      83:10 86:4         187:19 188:19       213:14
      93:5 101:1       574.060 170:8       83 2:18
      117:19 128:24      189:2 217:14      86 2:20
      154:16 162:24      217:16            8th 4:13


                                  ALARIS LITIGATION SERVICES
   www.alaris.us                     Phone: 1.800.280.3376                     Fax: 314.644.1334
